> PEMEX . Contrato No 424102853

e Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION €) PETRO-SPM INTEGRATED SERVICES S.A. DE CV,

Contrato de Servicios para la Exploración, Desarrollo y
Producción de Hidrocarburos, en el Área Contractual Pánuco

Entre

Pemex-Exploración y Producción

y
Petro-SPM- Integrated Services S.A. de C.V.

y

Dowell Schlumberger de México S.A. de C.V. y Petrofac México
S.A de C.V.

ae

do
Contrato No 424102853
D P ¡EM EX Área Contractual Pánuco
EXPLORACION Y PRODUCCION (5 PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Declaraciones

Cláusulas

1.

Definiciones e interpretación

1.1. Definiciones

1.2. Singular y plural

1.3. Encabezados y referencias
1.4. Interpretación

1.5. Manifestaciones del Contratista

Objeto del Contrato

2.1. Ejecución de los Servicios

2.2. Fondeo

2.3. Control de PEP

2.4. Límites del Contrato y no otorgamiento de la propiedad

Plazo del Contrato y renuncia
3.1. Fecha Efectiva

3,2. Plazo

3.3. Renuncia del Contratista

Empresas Participantes y Compañía Líder
4.1. Participación

4.2. Responsabilidad solidaria

4.3. Compañía Líder

44. Revocatoria de Compañía Líder

Transición y Periodo Inicial
5.1. Transición
5.2. Periodo Inicial

Servicios durante el Periodo Inicial

6.1. Servicios de Exploración en el Periodo Inicial

6.2. Hidrocarburos extraídos durante el Periodo Inicial

6.3. Decisión de no proceder después del Periodo Inicial

6.4. Comunicación de Continuación por viabilidad de desarrollo
6.5. Incumplimiento del Programa Mínimo Inicial

6.6. Reportes de perforación

¿> L

A
A, Contrato No 424102853
2 PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

6.7. Extensión de yacimiento y desarrollo unificado
6.8. Informe de Evaluación

7. Servicios de Desarrollo
7.1. — Plan de Desarrollo
7.2. Modificaciones al proyecto de Plan de Desarrollo por parte de PEP
7.3. Cumplimiento del Plan de Desarrollo y modificaciones
7.4. Reportes de perforación
7.5. Pronóstico de producción
7.6. Servicios de Producción
7.7. Instalaciones de Entrega
7.8. Decisión de no proceder con el Plan de Desarrollo

8. Área Contractual
8.1. Reducción del Área Contractual
8.2. Extensión del Área Contractual
8.3. Indicadores Clave de Desempeño
8.4, Acceso al Área Contractual

9. Unificación e instalaciones comunes
9.1. Unificación
9.2. Instalaciones
9.3. Desacuerdo sobre infraestructura o unificación

10. Programas de Trabajo
10.1. Programas de Trabajo A
10.2. Programa del Periodo Inicial PS
10.3. Contenido de Programas de Trabajo
10.4. Aprobación de Programas de Trabajo; modificaciones de PEP
10.5. Asuntos no sujetos a aprobación de PEP
10.6. Modificaciones del Contratista
10.7. Programas de trabajo preliminares
10.8. Informes de avance
10.9. Documentación

11. Presupuestos y Gastos Elegibles
11.1. Presupuestos
11.2. Presupuestos preliminares

c
11.3. Modificaciones
11.4. Contabilidad de los Gastos Elegibles
Contrato No 424102853
D PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

11.5. Gastos Recuperables
11.6. Revisión de PEP
11.7. Obligación de mantener registros

12. Nominación y medición de los Hidrocarburos
12.1. Volumen y calidad
12.2. Nominación
12.3. Recepción de Hidrocarburos Netos
12.4. Procedimientos de recepción
12.5. Equipo de medición
12.6. Instalación, mantenimiento y calibración del equipo de medición
12.7. Certificación del equipo de medición
12.8. Registros
12.9. Mal funcionamiento del equipo de medición
12.10. Reemplazo del equipo de medición

13. Materiales
13.1. Propiedad y uso de Materiales
13.2. Arrendamiento
13.3. Mantenimiento
13.4. Materiales de PEP

14. Otras obligaciones y derechos de las Partes
14.1. Obligaciones adicionales del Contratista
14.2. Responsabilidad ambiental del Contratista
14.3. Responsabilidad ambiental de PEP y derechos a indemnización
14.4. Obligaciones adicionales de PEP A
14.5. Derechos adicionales de PEP
14.6, Derechos adicionales del Contratista

15. Disposición de la producción
15.1. Hidrocarburos de Insumo
15.2. Entrega
15.3. Gas no asociado

16. Remuneración C
16.1. Derechos exclusivos de PEP
16.2. Condición de la Remuneración

16.3. Remuneración única | |
16.4. Forma de pago / '
dii
¿7 :
Contrato No 424102853
DS p TEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

17.

18.

19.

20.

21.

16.5.

Intereses moratorios

Garantias

17.1.
17.2.
17.3.
174.
17.5.

Garantía Corporativa

Garantías de Cumplimiento

Reducción del monto

Reconocimiento y acuerdo del Contratista
Causas de ejecución

Abandono

18.1.
18.2.
18.3.
13.4.
18.5.
18.6.
18.7.
18.8.

Requerimientos del programa
Comunicación de Abandono
Abandono después del Periodo Inicial
Responsabilidad por Gastos

Cuenta de Abandono

Fondeo de la Cuenta de Abandono
Fondos Insuficientes

Sustitución por PEP

Responsabilidad laboral, Subcontratistas, grado de integración nacional,
capacitación, desarrollo sustentable e importaciones

19.1.
19.2.
19.3.

19.4.
19.5.
19.6.
19.7.
19.8.
19.9,

Responsabilidad labora! del Contratista
Responsabilidad laboral de PEP

Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana

Capacitación a personal de PEP

Subcontratistas

Transferencia de tecnología, investigación y desarrollo
Grado de integración nacional

Desarrollo sustentable

Importaciones

Seguros

20.1.
20.2.

Estipulación general
Cobertura de seguro

Caso Fortuito o Fuerza Mayor, suspensión y terminación anticipada

21.1.
21.2.
21.3.

Caso Fortuito o Fuerza Mayor
Comunicación
Carga de la prueba /

>
L pemex

EXPLORACION Y PRODUCCION O

22.

23.

24.

25.

26.

Contrato No 424102853

Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

21.4. Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del

Contrato

21.5. Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor
21.6. Terminación anticipada por Caso Fortuito o Fuerza Mayor

21.7, Situaciones de emergencia

Resctisión, terminación y finiquito

22.1. Causas de rescisión por parte de PEP

22.2. Periodo de cura

22.3. Procedimiento de rescisión

22.4. Efectos de la rescisión

22.5. Obligaciones subsistentes

22.6. Derecho de rescisión por parte del Contratista
22.7, Transición a PEP

22.8. Derecho de PEP de terminación anticipada
22.9. Finiquito

Cesión y cambio de control
23.1. Cesión

23.2. Separación

23.3. Cambio de controi

Indemnización
24.1. Indemnización
24.2, Causas de ejecución

Ley Aplicable y solución de controversias
25.1. Ley Aplicable

25.2. Consultas directas

25.3. Experto Independiente

25.4. Arbitraje

25.5. Renuncia a Embargos Previos al Laudo
25.6. Renuncia a vía diplomática

25.7. Autonomía de las estipulaciones
Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades
26.2. Miembros del Grupo Directivo

26.3. Facultades

o
¿3 memeEx

EXPLORACIÓN Y PRODUCCION E

27.

28.
29.

30.
31.
32.
33.
34,

26.4. Reuniones

26.5. Solicitud de reunión

26.6. Acta

26.7. Grupos técnicos

Modificaciones y renuncias

27.1. Modificaciones generales

27.2. Modificaciones por cambio de ley

Relación de las Partes

información, propiedad industrial y confidencialidad
29.1. Propiedad de información

29.2. Propiedad industrial

29.3. Confidencialidad del Contrato

29.4. Confidencialidad

29.5. Excepción a la confidencialidad

Impuestos

Comunicaciones

Totalidad del Contrato

Idioma

Compromiso contra la corrupción

Anexos

Anexo 1 Área Contractual

Anexo 2 Garantía Corporativa

Anexo 3 Remuneración

Anexo 4 Inventario de activos y producción base
Anexo 5 Comunicación de Continuación

Anexo 6 Procedimientos de Registro Financiero
Anexo 7 Programa Mínimo Inicial y Obligación Mínima de Trabajo
Anexo 8 Puntos de Medición y nominación

Anexo 9 Informe de Evaluación

Anexo 10 Plan de Desarrollo )

vi

Contrato No 424102853
rea Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Contrato No 424102853
> PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A, DEC

Anexo 11 Permisos

Anexo 12 Garantia de Cumplimiento: carta de crédito
Anexo 13 Garantía de Cumplimiento: fianza

Anexo 14 Indicadores Clave de Desempeño

Anexo 15 Abandono

Anexo 16 Lineamientos para subcontratación

Anexo 17 Grado de integración nacional

Anexo 18 Desarrollo sustentable

Anexo 19 Participación consorcial

” ln %
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

Contrato de Servicios para la Exploración, Desarrollo y
Producción de Hidrocarburos

Este Contrato de Servicios para la Exploración, Desarrollo y Producción de Hidrocarburos
(el “Contrato”) lo celebran, por una parte, PEMEX-EXPLORACIÓN Y PRODUCCIÓN
((PEP”), representado por Pedro Velázquez Velázquez, en su carácter de Gerente de
Suministros y Servicios Administrativos Región Norte, y por la otra parte, PETRO-SPM
INTEGRATED SERVICES S.A. DE C.V. (en lo sucesivo la “SPE” o el “Contratista”,
representada por Henricus Alberto Bockmeulen, en su carácter de Apoderado General;
DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V., representada por Enrique Brash
Espinosa, en su carácter de Apoderado General, y PETROFAC MÉXICO S.A DE C.V.
representada por Henricus Alberto Bockmeulen, en su carácter de Director General de la
Sociedad, (en lo sucesivo las “Empresas Participantes”), al tenor de las siguientes
Declaraciones y Cláusulas:

Declaraciones

PEP declara que:

L Es un organismo público descentralizado de la Administración Pública Federal de
los Estados Unidos Mexicanos, con fines productivos, de carácter técnico,
industrial y comercial, con personalidad jurídica y patrimonio propios, que tiene por
objeto la exploración y explotación del petróleo y el gas natural; su transporte,
almacenamiento en terminales y comercialización, de conformidad con el Decreto
que establece la estructura, el funcionamiento y el control de los organismos
subsidiarios de Petróleos Mexicanos, publicado en el Diario Oficial de la Y
Federación el 21 de marzo del 2012 y que, de conformidad con el artículo Quinto
del mismo, tiene capacidad para celebrar con personas físicas o morales toda
clase de actos, convenios y contratos;

tl Conforme a los articulos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la
Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley
de Pemex, lleva a cabo, en términos del Artículo 5% de la citada ley reglamentaria,
la exploración y explotación de Hidrocarburos en el territorio de México, y puede
celebrar contratos de obras y de prestación de servicios, siempre que se cumpla
con las condiciones establecidas por el artículo 6* de la citada ley reglamentaria
por el artículo 60 de la Ley de Pemex;

| UA,

ra
Contrato No 424102853
PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES SA. DE C.V.

1 Ha obtenido de las autoridades competentes las autorizaciones necesarias para la
celebración del Contrato, incluyendo las autorizaciones corporativas y
presupuestarias correspondientes en términos de las Leyes Aplicables y de las
DAC;

Iv. El 19 de enero de 2012 publicó la Convocatoria número 078/11 y, de acuerdo con
las Bases de Licitación, emitió el fallo con fecha 19 de junio de 2012, conforme al
cual el Contrato fue adjudicado;

v. Está facultado para celebrar este Contrato de acuerdo, entre otros, con los
artículos 1, segundo párrafo, 5, segundo párrafo, 51, 60 y 61 de la Ley de Pemex,
y 6, primer párrafo, de la Ley Reglamentaria del Artículo 27 Constitucional en el
Ramo del Petróleo y Quinto del Decreto que establece la estructura, el
funcionamiento y el control de los organismos subsidiarios de Petróleos
Mexicanos, publicado en el Diario Oficial de la Federación el 21 de marzo del
2012. Asimismo, su representante está facultado para celebrar este Contrato y
acredita su personalidad y facultades en términos del Artículo Sexto Transitorio del
“Decreto que tiene por objeto establecer la estructura, el funcionamiento y el
contro! de los organismos subsidiarios de Petróleos Mexicanos”, publicado en el
Diario Oficial de la Federación el 21 de marzo del 2012, fracción XIII de Articulo
Cuarto Transitorio del Reglamento de la Ley de Petróleos Mexicanos, mediante el
testimonio de la Escritura Pública No. 261,331 de fecha 14 de septiembre de 2011,
otorgada ante la fe del Notario Público 30 del Distrito Federal Licenciado Rafael
Arturo Coello Santos, así como oficio No. PEP-139-2012 de 16 de junio de 2012,
manifestando que sus facultades a la fecha no le han sido revocadas, limitadas o
modificadas en forma alguna.

vi. Todos los actos que le corresponda realizar conforme al Contrato se llevarán a
cabo en el marco de lo dispuesto por las Leyes Aplicables y de las DAC, contarán
con las autorizaciones que en cada caso se requieran, y podrán ser fiscalizados
por los órganos de evaluación corporativa.

PETRO-SPM INTEGRATED SERVICES S.A. DE C.V. en su carácter de “SPE” o el A
“Contratista"declara que:

L Es una sociedad mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública número 84,582 de 24 de julio de 2012, ante la fe del Licenciado Luis
Felipe Morales Viesca, Titular de la Notaria Pública No, 22 del Distrito Federal,
actuando como asociado del Lic. José Ángel Fernández Uria, Titular de la Notaria
Pública No. 217 y en el protocolo de la Notaría número 60 cuyo titular es el Lic.
Francisco de P. Morales Díaz, en trámite de inscripción en el Registro Público de E
la Propiedad y Comercio del Distrito Federal, por lo reciente de su otorgamiento, €
de acuerdo con constancia expedida el 26 de julio de 2012 por el Lic. Luis Felipe
Morales Viesca, Titular de la Notaría Pública No. 22 del Distrito Federal

manifiesta que cuenta con capacidad legal para celebrar y cumplir el Contrato;

2 la y
2 PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.Y.

l Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

mL Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

NA Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

v. La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 84,582 de
fecha 24 de julio de 2011, otorgada ante el licenciado Luis Felipe Morales Viesca
Titular de la Notaria Pública No. 22 del Distrito Federal, actuando como asociado
del Lic. José Ángel Fernández Uria, Titular de la Notaría Pública No. 217 y en el
protocolo de la Notaría número 60 cuyo titular es el Lic. Francisco de P. Morales
Díaz, en trámite de inscripción en el Registro Público de la Propiedad y Comercio
del Distrito Federal, por lo reciente de su otorgamiento, de acuerdo con constancia
expedida el 26 de julio de 2012 por el Lic. Luis Felipe Morales Viesca, Titular de la
Notaría Pública No. 22 del Distrito Federal, y conforme a dicho poder celebra este
Contrato.

DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V., en su carácter de "Empresa
Participante”, declara que:

L Es una sociedad Mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública número 56471 de fecha 2 de marzo de 2011, otorgada ante la Fe del
Titular de la Notaria Pública No. 102 del Distrito Federal, Lic. José Maria Morera
González, que contiene la compulsa de los estatutos sociales vigentes de Dowell
Schlumberger de México, S.A. de C.V., inscrita en el Registro Público de la
Propiedad y de Comercio del Distrito Federal el 16 de marzo de 2011, bajo folio
mercantil número 2964* de fecha 14 de marzo de 2011 y manifiesta que cuenta
con capacidad legal para celebrar y cumplir el Contrato;

IL Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

HL Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

NA Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones

corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado

l 4

de
2 PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A, DEC.W.

con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 57,352 de
fecha 15 de junio de 2011, otorgada ante Notario Público número 102 del Distrito
Federal, licenciado José María Morera González y conforme a dicho poder celebra
este Contrato.

PETROFAC MÉXICO S.A DE C.V., en su carácter de "Empresa Participante”, declara

que:

Es una sociedad Mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública No. 6893 de fecha 19 de septiembre de 2011, otorgada ante la de del Lic,
Jose Ángel Fernández Uria, titular de la Notaria Publica No. 217, cuyo primer
testimonio quedó debidamente inscrito en el Registro Público de la Propiedad y el
Comercio del Distrito Federal bajo el folio mercantil número 459458 de fecha 12 de
Octubre de 2011 y manifiesta que cuenta con capacidad legal para celebrar y
cumplir el Contrato;

Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

Tiene la organización, la experiencia y ta capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 6,893 de fecha
19 de septiembre de 2011, otorgada ante Notario Público número 217 del Distrito
Federal, licenciado José Ángel Fernández Uria, inscrita en el Registro Público de
la Propiedad y el Comercio del Distrito Federal bajo el folio mercantil número
459458 de fecha 12 de Octubre de 2011y conforme a dicho poder celebra este
Contrato.

PEP, SPE y/o el Contratista y las Empresas Participantes, declaran que:

Cada una de las Partes se compromete a cooperar con la otra en el cumplimiento!
de las disposiciones aplicables a su organización corporativa, derivadas de |
Leyes Aplicables o de legislaciones extranjeras, incluyendo, sin limitación)

) m7

wo

——_—_N NM)
2 EMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIDN PRODUCCION 10) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

aquellas relacionadas al sobomo de oficiales extranjeros, controles de
exportación, disposiciones anti-boicot y antimonopolios, cumplimiento de requisitos
de entidades regulatorias y disposiciones de seguridad interna;

Cada una de las Partes se compromete a que todas las actividades que realice en
relación con el Contrato serán llevadas a cabo de conformidad con las Leyes
Aplicables; y

Conocen el sentido, alcance y obligatoriedad del Contrato Colectivo de Trabajo
vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana.

Con base en las declaraciones anteriores, las Partes acuerdan tas siguientes:

1.1.

Cláusulas

Cláusula 1
Definiciones e interpretación

Definiciones. Se establecen las siguientes definiciones para los efectos del
Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin limitación,
el taponamiento y abandono de Pozos, el desmontaje y retiro de plantas,
plataformas, instalaciones, maquinaria y equipo, y la restauración del Área
Contractual, de conformidad con las Leyes Aplicables, la Experiencia y Prácticas
Prudentes de la industria y las secciones de Abandono del Plan de Desarrollo y de
los Programas de Trabajo aprobados, en los términos previstos en la Cláusula 18.

“Anexo” significa cada uno de los anexos que se integran a este Contrato y que
forman parte del mismo, así como las modificaciones que se realicen a los mismos
durante el plazo.

“Año Contractual” significa:

(i) para el Periodo Inicial, un periodo de doce (12) meses contados a partir del
día siguiente de la fecha de terminación de la transición o de cada
aniversario de cada día siguiente a dicha fecha

(ii) para el Periodo de Desarrollo:

(a) un primer periodo que inicie a partir de la terminación del Periodo Inici.
y que concluya el 31 de diciembre del año correspondiente finalizado el
primer periodo, /

>

d»>

5)
E Contrato No 424102853
= PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

(b) un periodo de un (1) año que inicia el primero de enero de cada año.
“año” significa un año calendario.

"Área Contractual” significa la superficie descrita en el Anexo 1, dividida en
Sectores, así como las formaciones geológicas de dicha superficie hasta cualquier
profundidad, en la cual el Contratista está autorizado y obligado en virtud del
Contrato a llevar a cabo los Servicios, según la misma sea modificada conforme a
los términos y condiciones del Contrato, en el entendido de que este Contrato no
le concede a! Contratista ningún derecho sobre el Área Contractual o cualquiera
de sus recursos naturales, exceptuando aquello que sea necesario para el
cumplimiento de sus obligaciones contractuales.

“Barril” significa la unidad de medida equivalente a un volumen iguat a cuarenta y
dos (42) galones de los EE.UU. a una temperatura de sesenta grados (60”)
Fahrenheit.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones, enmiendas o aclaraciones a
las mismas, expedidas por escrito por PEP.

“Campo” significa el área debajo de la cual están localizados uno o más
yacimientos de Hidrocarburos en una o más formaciones en la misma estructura o
entidad geológica.

“Caso Fortuito o Fuerza Mayor” significa los actos o eventos previstos en la
Cláusula 21.1.

“Compañía Líder” tendrá el significado previsto en la Cláusula 4.3; queda
entendido que la Compañía Líder será una Empresa Participante.

“Compañía Relacionada” significa, en relación con cualquier Persona, cualquier

otra Persona que la controle directa o indirectamente, que esté controlada por

dicha Persona, o que se encuentre bajo un control común con dicha Persona. SS
Para los efectos de esta definición, el término “control” de cualquier Persona

significa el poder para dirigir, administrar o dictar la gestión o políticas de
administración de la misma, ya sea mediante la tenencia de acciones o de
cualesquiera otros valores con derecho de voto o mediante cualquier otro medio.

(ay

“Comunicación de Continuación” significa la notificación conforme al modelo del
Anexo 5, con cuya entrega a PEP el Contratista puede elegir continuar prestando
los Servicios en el Área Contractual después del Periodo Inicial, de acuerdo con lo
dispuesto en la Cláusula 6.4. |

“Condensado” significa cualesquiera Hidrocarburos en estado líquido bajo presik
atmosférica y a temperatura ambiente que son extraidos o condensados del Gas

: la
ES Contrato No 424102853
Fa PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

“Contratista” significa PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Contrato” significa el contrato de servicios para la exploración, desarrollo y
producción de Hidrocarburos, incluyendo todos los Anexos que se adjuntan al
mismo y que constituyen parte integral del Contrato, así como todas las
modificaciones o enmiendas que se hagan al mismo de conformidad con sus
términos.

“Convocatoria” significa la convocatoria pública internacional número 078/11
publicada por PEP el 19 de enero de 2012.

“Crudo” significa cualesquiera Hidrocarburos que se encuentran en estado líquido
bajo presión atmosférica y a temperatura ambiente, excluyendo Condensados.

“Cuenta de Abandono” tendrá el significado previsto en la Cláusula 18.5.

“Cuenta Operativa” tendrá el significado previsto en el numeral 4.2 de los
Procedimientos de Registro Financiero.

“DAC” significa las Disposiciones administrativas de contratación en materia de
adquisiciones, arrendamientos, obras y servicios de las actividades sustantivas de
carácter productivo de Petróleos Mexicanos y Organismos Subsidiarios emitidas
por el Consejo de Administración de Petróleos Mexicanos.

“día” significa un día calendario.

“Día Hábil” significa cualquier día que no sea sábado, domingo u otro que esté
considerado como día de asueto de acuerdo con la legislación de México.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos, en cualquier forma, relativos al Área Contractual o los Servicios.

“Dólares” o “USD” significa dólares de los Estados Unidos de América.

“Embargo Previo al Laudo” significa cualquier orden, decreto, embargo u otra XA
decisión (cualquiera que sea su denominación) de cualquier corte, órgano arbitral =
u otra autoridad competente emitida antes del laudo final conforme a la Cláusula

25.5 de este Contrato, que embargue, decomise, congele o de otra forma restrinja

el uso o disposición de cualquier propiedad (tangible o intangible) antes de la
emisión del laudo final, ya sea que la posesión o control de dicha propiedad la

tenga una Parte o un tercero.

“Empresas Participantes” significa, según el contexto lo requiera, conjunta
separadamente DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V, Y
PETROFAC MÉXICO S.A DE C.V.

“Entidad Garantizada” tendrá el significado previsto en el Anexo 2.

A
A PEMEX Contrato No 424102853

Área Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE CV,

"Experiencia y Prácticas Prudentes de la Industria” significa las mejores
prácticas, métodos, estándares y procedimientos generalmente aceptados y
acatados internacionalmente por operadores expertos, prudentes y diligentes, con
experiencia en materia de exploración, evaluación, desarrollo y producción de
Hidrocarburos, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados y maximizarian los beneficios económicos
para PEP de la explotación de los Hidrocarburos dentro del Área Contractual.

"Experto Independiente” significa la Persona seleccionada de acuerdo con la
Cláusula 25.3.

“Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula
3.1.

“Flujo de Efectivo Disponible” tendrá el significado que se le atribuye en el
Anexo 3.

“Garante” significa la Compañía Relacionada de la Compañía Líder o la propia
Compañía Líder que emitirá la Garantía Corporativa a la firma del Contrato. Queda
entendido que únicamente podrán actuar como Garantes aquellas Compañías
Relacionadas o Empresas Participantes, que cuenten con la capacidad financiera
requerida en las Bases de Licitación. Asimismo, queda entendido que para el caso
de Compañías Relacionadas, únicamente podrán actuar como Garantes aquellas
Compañías Relacionadas de la Compañía Lider que (i) sea la empresa matriz en
última instancia de la Compañía Líder o (ii) controlen a la Compañía Líder o (iii)
sean controladas directamente por las Compañías Relacionadas que controlen a
la Compañía Líder o (iv) sean controladas directamente por la empresa matriz en
última instancia de la Compañía Lider.

“Garantía” significa la Garantía del Cumplimiento y/o la Garantía Corporativa,
según lo requiera el contexto.

“Garantía de Cumplimiento” significa las garantías a ser entregadas por el
Contratista de conformidad con la Cláusula 17.2.

“Garantías Corporativas” significa las garantías de las obligaciones del
Contratista bajo este Contrato, que serán emitidas de conformidad con lo
estipulado en la Cláusula 17.1.
“Gas” significa todo Hidrocarburo gaseoso, incluyendo gas húmedo, gas seco, gas
producido a boca de Pozo y gas residual después de la extracción d
Hidrocarburos líquidos del gas húmedo.

o

“Gas Asociado” significa el Gas natural que existió o existe en un yacimiento c
Crudo, ya sea disuelto en el Crudo o como casquete de gas por encima del Crud

8 y 4
Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Gastos de Abandono" significa los Gastos en los que el Contratista tiene que
incurrir para el Abandono.

“Gastos” significa todos los costos, gastos y obligaciones relacionados con los
Servicios en los que el Contratista incurra.

“Gastos Elegibles” son los Gastos por los rubros previstos en el numeral 2.3 de
los Procedimientos de Registro Financiero.

“Gastos Recuperables” significa los Gastos Elegibles que sean considerados
recuperables conforme a los Procedimientos de Registro Financiero, y que se
tomarán en consideración para el cálculo del precio, conforme al Anexo 3.

“Grupo Directivo” significa el grupo para el gobierno del Contrato y la supervisión
de los Servicios, que será nombrado por las Partes de conformidad con la
Cláusula 26, durante la transición a que se refiere la Cláusula 5.1.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno que se
encuentran en la naturaleza, ya sea en la superficie o en el subsuelo, cualquiera
que sea su estado fisico.

“Hidrocarburos de Insumo” significa los Hidrocarburos usados en los Servicios,
consumidos, quemados, venteados o reinyectados al yacimiento, en la manera y
cantidades aprobadas por PEP, tomando como parámetros máximos, tos
contenidos en las Leyes Aplicables.

“Hidrocarburos Netos” significa los Hidrocarburos que serán recibidos por PEP
en los Puntos de Medición, de conformidad con el Anexo 8, resultado de la
diferencia que exista entre los Hidrocarburos Producidos menos los Hidrocarburos
de Insumo.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraidos del Área Contractual.

“Impuestos” significa todos y cada una de las contribuciones, federales, estatales y
o municipales, presentes o futuras (incluyendo sin limitación, impuestos sobre la
renta, sobre ingresos brutos, sobre ventas, sobre usos, sobre propiedad, sobre
ganancias extraordinarias, sobre cambio de moneda e impuestos al valor
agregado), cargos (incluyendo, sin limitación, cargos por documentación, licencia
o registro), aprovechamientos, tributos, aranceles o retenciones de cualquier
naturaleza, junto con todas y cada una de las penalidades, multas, aumentos a

impuestos e intereses de los mismos, cargados, cobrados o determinados por
cualquier autoridad gubernamental.

“Indicadores Clave de Desempeño” significa los indicadores a través de | G
cuales se medirá el desempeño, calculados de conformidad con el Anexo 14.

9 17.4

Y
, Contrato No 424102853
L) nemex ;

rea Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 9 PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

“Información del Contrato” tendrá el significado previsto en la Cláusula 29.1.

“Informe de Evaluación” tendrá el significado que se le atribuye en la Cláusula
6.8.

“Instalaciones de Entrega” significa todas las instalaciones y equipos necesarios
ubicadas o que se ubiquen fuera o dentro del Área Contractual, para transportar,
comprimir, medir, almacenar o acondicionar los Hidrocarburos, producidos dentro
del Área Contractual hasta los Puntos de Medición, incluyendo todas las
instalaciones para pruebas y separación de producción, compresores, tanques de
almacenamiento, medidores, baterías, ductos, bombas y cualquier otro equipo
necesario para producir, almacenar y transportar los Hidrocarburos producidos en
los yacimientos.

“Instalaciones Después del Punto de Medición” significa todas las instalaciones
y equipos necesarios para transportar, comprimir, almacenar, acondicionar o
distribuir los Hidrocarburos después de los Puntos de Medición, incluyendo todos
los ductos para Crudo y Gas, bombas, compresores, medidores e instalaciones
adicionales de almacenamiento necesarias para transportar los Hidrocarburos del
Punto de Medición a la respectiva refinería u otros puntos de venta de PEP.

“Instalaciones Principales” significa los principales componentes de
infraestructura que el Contratista tendrá que diseñar, construir, instalar, mantener
y/u operar para llevar a cabo los Servicios conforme al Contrato hasta los Puntos
de Medición, incluyendo cualquier instalación de producción o proceso, los Pozos,
los cabezales de Pozos, los ductos y otras líneas de flujo, asi como cualquier
unidad de producción, almacenamiento o descarga.

"Ley de Pemex” tendrá el significado previsto en la Declaración | de PEP.

“Leyes Aplicables” o “Leyes de México” significa todas las leyes, reglamentos,
decretos, sentencias judiciales, órdenes administrativas y demás normas o
decisiones de cualquier tipo promulgadas por cualquier autoridad competente en
México y que se encuentren en vigor en el momento de que se trate, a cuyo
cumplimiento se encuentran sujetas las Partes.

“LIBOR? significa, para cualquier fecha de determinación, la tasa de interés anual
vigente dos (2) días bancarios (en Londres) previos a la fecha de determinación,
aplicable a Dólares por un periodo de un (1) mes, que aparezca en el monitor
referido como el LIBOR 01 Page del Reuters Monitor Money Rates Service (o
cualquier monitor que lo sustituya) a o cerca de las 11:00 a.m. hora de Londres,
Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en Londres, en el|
día hábil inmediatamente anterior) o, si dicha LIBOR 01 Page no se encuentra
disponible, la tasa de interés anual aplicable a Dólares por un periodo de seis (6)
meses que aparezca en la página 3750 del AP/Dow Jones Telerate Syste
Monitor (o cualquier página que la sustituya) a o cerca de las 11:00 a.m. hora d
Londres, Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en

10 la. 4

A a y >
Contrato No 424102853
L pemex nato No 424102863
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Londres, en el día hábil inmediatamente anterior), calculado con base en el
número de días transcurrido, dividido entre trescientos sesenta (360). En caso que
tanto el LIBOR 01 Page como la página 3750 antes referida no se encuentren
disponibles, entonces las Partes designarán un mecanismo alternativo consistente
con las prácticas del mercado de Eurodólar para determinar dicha tasa.

“Manual API” significa el API Manual of Petroleum Measurement Standards
(MPMS).

“Materiales” significa toda la maquinaria, herramientas, equipos, artículos,
tuberías, instalaciones, equipo de perforación y producción, plantas,
infraestructura, suministros y Documentos Técnicos adquiridos, suministrados,
arrendados o poseídos de cualquier otra forma para su utilización en los Servicios,
incluyendo las Instalaciones Principales y las Instalaciones de Entrega.

“mes” significa un mes calendario.
“México” significa los Estados Unidos Mexicanos.

“Obligación Mínima de Trabajo” significa los Servicios a que se hace referencia
en el Anexo 7 y su valor asociado, los cuales el Contratista deberá llevar a cabo
en términos del Anexo 7.

“Partes” significa PEP, SPE y/o Contratista y cada una de las Empresas
Participantes.

“Petróleos Mexicanos y Organismos Subsidiarios” significa un organismo
público descentralizado del Gobierno Federal de México y/o sus organismos
subsidiarios.

“Periodo de Desarrollo” significa el periodo que inicia al término del Periodo
Inicial y que concluye con la terminación del Contrato por cualquier motivo.

“Periodo Inicial” significa el periodo previsto en la Cláusula 5.2.

“Perjuicio” significa la privación de cualquier ganancia lícita que debe ser Z
indemnizado por quien la causa y que no incluye lucro cesante por la producción

de Hidrocarburos.

“Persona” significa cualquier persona física o moral en términos de las Leyes
Aplicables, así como otros entes jurídicos tales como asociaciones sin
personalidad jurídica, fideicomisos, gobiernos estatales y municipales.

“Plan de Desarrollo” tendrá el significado que se le atribuye en la Cláusula 7.1.

“Pozo” significa un agujero en la tierra de más de ciento cincuenta (150) metros

profundidad.
11 >

Mm
. Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

“Presupuesto” significa una estimación de los Gastos Elegibles de los conceptos
incluidos en los Programas de Trabajo, preparada con apego a los Procedimientos
de Registro Financiero.

“Procedimientos de Registro Financiero” significa los procedimientos de registro
financiero que se adjuntan al Contrato como Anexo 6.

“Programa de Trabajo” significa un programa, de conformidad con lo estipulado
en la: Cláusula 10, que especifica los Servicios que serán prestados por el
Contratista durante el periodo correspondiente, así como los tiempos estimados
para la realización de las actividades de dicho programa, el cual estará sujeto a la
aprobación por escrito de PEP.

“Programa Mínimo Inicial” significa los Servicios a que se hace referencia en el
Anexo 7 y su valor asociado (Obligación Mínima de Trabajo para el Periodo
Inicial), los cuales el Contratista deberá llevar a cabo durante el Periodo Inicial.

“Puntos de Medición” significa los puntos designados por PEP dentro o fuera del
Área Contractual e indicados en el Anexo 8, en los que el Contratista deberá
entregar los Hidrocarburos Netos y donde se medirán y verificarán los
Hidrocarburos Netos, según lo establecen el Contrato y las Leyes Aplicables, en el
entendido de que todos los Hidrocarburos que se produzcan bajo el Contrato
serán en todo momento propiedad de PEP.

“Remuneración” significa la única obligación de pago a cargo de PEP frente al
Contratista por la prestación de los Servicios, sujeta a las modalidades estipuladas
en este Contrato. El precio a pagar será determinado de conformidad con lo
previsto en el Ánexo 3.

“Sector” significa un área de un (1) por un (1) minuto geográfico.
“Servicios” significa todas las actividades necesarias para llevar a cabo la

producción de Hidrocarburos dentro del Área Contractual, para lo cual el
Contratista podrá realizar Servicios de Exploración, Servicios de Desarrollo,

Servicios de Producción y Abandono. Y ¿

“Servicios de Desarrollo” significa todas las actividades llevadas a cabo durante
el Periodo de Desarrollo para desarrollar un Campo.

“Servicios de Exploración” significa todas las actividades llevadas a cabo con el
objetivo de incorporar reservas de nuevos yacimientos o Campos, o en estructuras
diferentes de los yacimientos o Campos desarrollados o en desarrollo, tal como
sus límites son conocidos con base en el reparte anual de reservas, y presentados
y aprobados en un Programa Anual de Trabajo con dicho objetivo.

“Servicios de Producción” significa, con respecto a cualquier parte del Área
Contractual que se encuentre en producción durante la vigencia del Contrato,

12 Us q
Contrato No 424102853

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

1.2.

1.3.

1.4.

todas las actividades llevadas a cabo bajo el Contrato para el manejo y el
mantenimiento de la producción del Área Contractual. Incluye aquellas
instalaciones que cuando por condiciones operativas y debidamente justificadas
en beneficio de PEP pudieran estar fuera del Área Contractual los puntos de
Medición y entrega del Hidrocarburos.

“Sociedad de Propósitos Específicos” o “SPE” significa la sociedad que hayan
constituido las Empresas Participantes o, en su caso, el licitante individual, para la
suscripción del Contrato.

“Subcontratistas” significa aquellas Personas que lleven a cabo Servicios a
solicitud del Contratista, conforme a la Cláusula 19.5.

“Tarifa” significa la tarifa expresada en Dólares por Barril redondeada a dos
decimales que fue propuesta por el Contratista en la licitación, según sea ajustada
de conformidad con lo estipulado en el Anexo 3.

“Tercero Contratista” significa uno o más contratistas de PEP conforme a uno o
más acuerdos independientes similares al Contrato.

Singular y plural. Los términos definidos en la Cláusula 1.1 podrán ser utilizados
en el Contrato tanto en singular como en plural.

Encabezados y referencias. Los encabezados de las cláusulas del Contrato han
sido insertados Únicamente por conveniencia y no afectarán en torma alguna la
interpretación de! mismo,

Salvo que se indique expresamente lo contrario o el contexto requiera otra cosa,
para todos los efectos de este Contrato:

a) los términos definidos en este Contrato tendrán el significado que se les
asigna en la Cláusula 1.1;

b) todas las referencias en este Contrato a Cláusulas o Anexos se refieren a las
cláusulas y a los anexos de este Contrato;

c) - las palabras que impliquen un género se referirán a ambos géneros;

d) todas las referencias a "incluye", "incluyen", "incluyendo" o "inclusive"
significarán "incluyendo, sin que constituya limitación"; y

e) en las cantidades que se utilicen, los decimales serán separados mediante
un punto.

Interpretación. Las Partes convienen en que la interpretación de este Contrato,
en lo presente y futuro, se sujetará a lo establecido en el capítulo correspondiente
del Código Civil Federal, y tomará como marco lo dispuesto en los articulos 25, 2,
parrafo sexto, 28, párrafo cuarto, y 134 de la Constitución Política de los Estado:

/
E

13
Contrato No 424102853
EXPLORACION Y PRODUCCIÓN 6) PETRO-SPM INTEGRATED SERVICES S.A. DE CY,

1.5.

241.

2.2.

2.3.

Unidos Mexicanos, y en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de la Ley de Pemex.

Manifestaciones del Contratista. El Contratista manifiesta a PEP que tiene y
mantendrá durante el plazo, ya sea por su propia cuenta o bien a través de sus
Garantes, la experiencia y capacidad necesarias para cumplir y ejecutar los
Servicios conforme a este Contrato, incluyendo (i) haber llevado a cabo en forma
exitosa actividades similares a las que son objeto del presente Contrato, y (ii) tener
el personal y la capacidad jurídica, técnica y económica para cumplir con todas las
obligaciones contraídas en los términos de este Contrato. El Contratista y las
Empresas Participantes manifiestan que las circunstancias expresadas en sus
declaraciones continuarán vigentes después de la Fecha Efectiva y durante la
totalidad del plazo, en beneficio de PEP.

Cláusula 2
Objeto del Contrato

Ejecución de los Servicios. El objeto del Contrato es la ejecución de todos los
Servicios para la exploración, desarrollo y producción de Hidrocarburos dentro del
Área Contractual, de conformidad con lo establecido en las Leyes Aplicables, la
Experiencia y Prácticas Prudentes de la Industria y los términos y condiciones del
Contrato.

Sin perjuicio de lo establecido en el Contrato Colectivo de Trabajo vigente
celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana, el Contratista, como adjudicatario del Contrato, tendrá
derecho a prestar los Servicios y a realizar todas las actividades necesarias para
cumplir con el objeto del Contrato. Como contraprestación, el Contratista tendrá
derecho a recibir el pago de la Remuneración conforme a los términos del
Contrato.

Fondeo. Con exclusión del personal de PEP, el Contratista será el único
responsable y cubrirá todos los Gastos para proveer todo el personal, tecnología,
Materiales y financiamiento necesarios para la prestación de los Servicios. Salvo
por el pago de la Remuneración conforme al Contrato, PEP no asumirá ningún
riesgo, responsabilidad o costo de o con respecto a los Servicios. En ningún caso
se entenderá que PEP garantiza que el Contratista tendrá suficientes ingresos,
para cubrir los Gastos en que incurra por la prestación de los Servicios.

Control de PEP. Queda expresamente establecido que, como único responsabl
del control y la dirección de la industria petrolera según se define ésta en la

14 /

%.
Vi
L PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES $.A. DE C.V,

24.

3.1.

3.2.

3.3.

Leyes Aplicables, PEP. mantendrá el control y poder de decisión sobre los
Servicios conforme a los términos del Contrato.

Límites del Contrato y no otorgamiento de la propiedad. De conformidad con
los artículos 25, 27, párrafo sexto y 28, párrafo cuarto de la Constitución Política
de los Estados Unidos Mexicanos y 60 de la Ley de Pemex, este Contrato no
confiere al Contratista derecho alguno de realizar, por cuenta propia Servicios u
otras operaciones petroleras en el Área Contractual. Por lo que, bajo ninguna
circunstancia se entenderá que el Contrato confiere al Contratista derecho de
propiedad alguno sobre los depósitos de Hidrocarburos, los cuales son propiedad
de México y así permanecerán en todo momento. Asimismo, este Contrato no
confiere al Contratista, bajo ninguna circunstancia, derecho de propiedad sobre, ni
derecho a participar de, los Hidrocarburos Producidos ni del producto de su venta,
los cuales serán y permanecerán propiedad de PEP. Igualmente, en ningún caso,
otros recursos minerales existentes en el Área Contractual (sean oO no
descubiertos por el Contratista) serán propiedad del Contratista, el cual no tendrá
derecho a explotar, usar o aprovechar dichos recursos minerales en forma alguna.
México registrará las reservas de Hidrocarburos contenidas en el Área Contractual
como parte de su patrimonio en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de su reglamento, por lo que el
Contratista no podrá registrarlas como activos de su propiedad en sus estados
financieros.

Cláusula 3
Plazo del Contrato y renuncia

Fecha Efectiva. Este Contrato entrará en vigor el 1 de Octubre de 2012 (la
“Fecha Efectiva”).

Plazo. Sujeto a los demás términos y condiciones del Contrato, la duración del
mismo es de hasta treinta (30) Años Contractuales para todos los Servicios. No
obstante lo anterior, continuarán vigentes las estipulaciones que por su naturaleza
tengan que ser cumplidas después del vencimiento del plazo, particularmente, las
relativas al Abandono y a la indemnización, de conformidad con el Contrato, E
plazo podrá ser ampliado, mediante convenio modificatorio, en caso de extensión
del Área Contractual o por conveniencia económica para PEP.

El plazo del Contrato se dividirá en una transición, el Periodo Inicial y el Periodo de
Desarrollo.

Renuncia del Contratista. Sin perjuicio de lo previsto por la Cláusula 18, el
Contratista, a su solo juicio y en cualquier momento, podrá renunciar
irrevocablemente a su derecho de realizar Servicios en el Área Contractual

. La.

Lor
Contrato No 424102853
2 PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

4.1.

4.2.

4.3.

entregando a PEP una comunicación por escrito con por lo menos tres (3) meses
de anticipación a la fecha efectiva de renuncia. Antes de que la renuncia surta
efectos, el Contratista deberá cumplir plenamente con (i) el Programa Mínimo
Inicial o la Obligación Mínima de Trabajo del Año Contractual, según corresponda;
y (ii) las obligaciones relativas al Abandono. En caso de que el Contratista no
cumpla con dichas obligaciones en su totalidad, el Contratista deberá pagar a
PEP, por la opción de renuncia, los montos correspondientes al cien por ciento
(100%) de la parte no ejercida del Programa Mínimo Inicial o de la Obligación
Mínima de Trabajo del Año Contractual. En caso de que el Contratista no pague
los montos mencionados, PEP podrá ejecutar las Garantías para cobrarlos. La
renuncia del Contratista conforme a la presente Cláusula 3.3, significará la
renuncia del Contratista a cualquier derecho que pudiera corresponderle respecto
a los Servicios en el Área Contractual y se considerará que el Contratista ha
renunciado a cualquier derecho que pudiera corresponderle conforme al Contrato,
sin que tenga derecho a recibir pago alguno distinto de la Remuneración por parte
de PEP.

Cláusula 4
Empresas Participantes y Compañía Líder

Participación. Las Empresas Participantes son las siguientes:

Empresa Participante Participación
%

DOWELL SCHLUMBERGER DE MÉXICO S.A. DE CV. 50.00 %

PETROFAC MÉXICO S.A DE CV. 50.00 %

Responsabilidad_solidaria. Cada una de las Empresas Participantes será
solidariamente responsable frente a PEP por el cumplimiento de todas y cada una
de las obligaciones del Contratista conforme a este Contrato.

Compañía Líder. PETROFAC MÉXICO S.A DE C.V., ha sido designada por el
Contratista, con la aprobación de PEP, como la Compañía Lider, quien deberá
coordinar el cumplimiento de las obligaciones del Contratista conforme a este
Contrato y, en nombre y representación del Contratista, será la única interlocutor.
con PEP. Queda entendido de que el incumplimiento de la Compañía Líder d
sus obligaciones frente al Contratista o a las Empresas Participantes no relevará
liberará a ninguna de las Empresas Participantes de su responsabilidad solidari
frente a PEP. El Contratista podrá cambiar a la Compañía Líder y la Compañí.
Líder podrá renunciar a su condición de Compañía Líder, previo consentimient

. o

»

—_——_ No
EM Contrato No 424102853
ó PEMEX Área Contractual Pánuco
PIPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

4.4.

5.1.

5.2.

por escrito de PEP. PEP no podrá negar su consentimiento al cambio de
Compañía Líder si la nueva compañía propuesta por el Contratista reúne las
calificaciones técnicas adecuadas para desempeñar su encargo.

Revocatoria de Compañía Líder. PEP podrá, mediante comunicación por escrito
a la Compañía Líder y a SPE, solicitar una compañía líder sustituta que sea
alguna de las Empresas Participantes si, en la opinión de PEP, la Compañía Lider
no ha cumplido con sus obligaciones, directamente o a través de Subcontratistas,
y de manera reiterada (i) realiza sus actividades sin cumplir con la Experiencia y
Prácticas Prudentes de la Industria o (ii) la realización de sus actividades provoca
a PEP reclamaciones de terceros, incluyendo autoridades. Dentro de los sesenta
(60) días siguientes a la entrega de dicha comunicación, el Contratista deberá
nominar a una nueva Compañía Líder para la aprobación de PEP, la cual no podrá
ser negada injustificadamente. La Compañía Líder deberá ser reemplazada a más
tardar dentro de un periodo de ciento ochenta (180) días después del
consentimiento de PEP.

4

Cláusula 5
Transición y Periodo Inicial

Transición. Entre la Fecha Efectiva y antes del inicio del Periodo Inicial, se
realizará la transición del Área Contractual, de PEP al Contratista; tal transición
tendrá una duración máxima de tres (3) meses. Durante la transición, las Partes
acordarán y llevarán a cabo las actividades preparatorias que consideren
necesarias para el inicio de los Servicios y levantarán un acta en la que se señalen
las incidencias relacionadas con dicha transición.

Durante la transición, PEP transferirá al Contratista, de conformidad con lo
estipulado en el Anexo 4, los activos y materiales señalados en dicho Anexo 4.
Queda entendido que el Contratista asumirá toda la responsabilidad respecto de
los activos y materiales que hubiere recibido en términos de este párrafo,
incluyendo el Abandono.

Periodo Inicial. El Periodo Inicial tendrá una duración máxima de veinticuatro (24)
meses contados a partir del fin de la transición del Área Contractual de PEP al
Contratista, indicada en la Cláusula 5.1.

En caso de que durante la transición a que se refiere la Cláusula 5.1 no se
hubieran concluido la transferencia de PEP al Contratista de los activos y
materiales de conformidad con el Anexo 4, las Partes podrán acordar concluir tal
transferencia durante los primeros tres (3) meses del Periodo Inicial. Queda
entendido que el Contratista asumirá toda la responsabilidad respecto de los
activos y materiales que hubiere recibido en términos de este párrafo, incluyen

PAR o

17

Y»

nm
Contrato No 424102853
LD remex nto No A2AtOze
EXPLORACION Y PRODUCCIÓN O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

el Abandono. Asimismo, queda entendido que lo estipulado en este párrafo no
modificará el inicio ni la duración del Periodo Inicial.

Cláusula 6
Servicios durante el Periodo Inicial

6.1. Servicios de Exploración en el Periodo Inicial. Durante el Periodo Inicial, el
Contratista estará obligado a realizar Servicios de Exploración en el Área

Contractual, cumpliendo con el Programa Mínimo Inicial. El Contratista podrá, de
conformidad con el Programa de Trabajo aprobado, llevar a cabo los Servicios que
considere convenientes, sean éstos para exploración, para una evaluación más
detallada de los yacimientos de Hidrocarburos, para la realización de pruebas
tecnológicas adicionales, o para el desarrollo o la producción de los Hidrocarburos.

6.2. Hidrocarburos extraídos durante el Periodo Inicial. Todos los Hidrocarburos
Netos obtenidos durante el Periodo Inicial se entregarán a PEP en términos de lo
establecido en la Cláusula 12.

6.3. Decisión de no proceder después del Periodo Inicial. En caso de que el
Contratista no le entregue a PEP a más tardar treinta (30) días antes del término

del Periodo Inicial una comunicación conforme al modelo del Anexo 5 que
establezca la conveniencia de continuar con los Servicios después del Periodo
Inicial (la “Comunicación de Continuación”), al finalizar el Periodo Inicial, se
considerará que el Contratista ha renunciado a cualquier derecho que pudiera
corresponderle conforme al Contrato, sin que tenga derecho a recibir pago alguno
distinto a la Remuneración por parte de PEP de conformidad con la Cláusula 3.3.

6.4. Comunicación de Continuación por viabilidad _ de desarrollo. A más tardar
treinta (30) días antes del término del Periodo Inicial, el Contratista entregará la

Comunicación de Continuación a PEP, siempre que esté en condiciones de
comprometerse a la ejecución de un Plan de Desarrollo. En caso de que PEP no
esté de acuerdo con la opinión del Contratista respecto de la viabilidad del
desarrollo, deberá comunicar su opinión al Contratista dentro de los quince (15)
días siguientes a la presentación de la Comunicación de Continuación; tal opinión
se basará en (i) evaluaciones técnicas (pruebas geológicas, pruebas de nuevas
tecnologías, pruebas de laboratorio y prospectivas) que muestren que la
tecnología que se planea emplear no puede ser aplicada exitosamente, y (ii) una
evaluación económica con base en las condiciones del Contrato; en este caso, el
Contratista deberá considerar los argumentos de PEP y, de considerarl

conveniente, dentro de los siguientes treinta (30) días, modificar la declaración de
viabilidad de desarrollo que hubiere hecho inicialmente.

JR E
Contrato No 424102853
2 PEM EX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
6.5. Incumplimiento del Programa Mínimo Inicial. Por incumplimiento del Programa

6.6.

6.7.

Mínimo Inicial, el Contratista deberá pagar a PEP, (¡) al término del Periodo Inicial
O (ti) a la terminación voluntaria del Contrato durante el Periodo Inicial conforme a
la Cláusula 3.3, según sea el caso, el monto de cualquier parte no ejecutada del
Programa Minimo Inicial. PEP tendrá derecho de ejecutar cualquiera de las
Garantías previstas en la Cláusula 17 en caso de que el Contratista no pague
dicho monto dentro de los quince (15) días siguientes a la entrega de la
comunicación correspondiente de parte de PEP.

Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Extensión de yacimiento y desarrollo unificado. En caso de que cualquier
Campo (i) forme parte de una estructura, formación o depósito que se extienda

más allá del límite del Área Contractual, o (ii) sea parte de un grupo de
yacimientos de Hidrocarburos, formaciones o depósitos que pudiera ser
considerado como un Campo individual de conformidad con la Experiencia y
Prácticas Prudentes de la Industria, el Contratista podrá solicitar a PEP su
aprobación para un desarrollo unificado. PEP revisará la solicitud y el soporte
técnico que justifique la solicitud del Contratista y resolverá lo conducente a su
sola discreción. En caso de que PEP esté de acuerdo en unificar las estructuras o
el grupo de yacimientos, y PEP o un Tercero Contratista ejecute servicios sobre
parte de dichas estructuras o grupo de yacimientos, el Contratista podrá
suspender la emisión de la Comunicación de Continuación, y el Contratista y PEP
harán lo que sea razonablemente necesario para negociar con el (los) Tercero(s)
Contratista(s) un programa de desarrollo unificado sobre esas estructuras,
formaciones, depósitos o grupo de yacimientos, de acuerdo con lo previsto en la
Cláusula 9. Cualquier programa de desarrollo unificado deberá prever el desarrollo
o evaluación económicamente óptima de las estructuras, formaciones, depósitos

grupo de yacimientos, y deberá buscar el mayor beneficio económico para PE!

En caso de que se llegue a un acuerdo de desarrollo unificado, el Contratist
deberá presentar la Comunicación de Continuación a más tardar treinta (30) día

19 l 47.

e
¿meme PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION e PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

6.8.

7.1.

después de que se alcance dicho acuerdo, en el entendido de que el proyecto del
Plan de Desarrollo deberá tomar en cuenta lo acordado para el desarrollo
unificado y la Obligación Mínima de Trabajo.

En caso de que dentro de los siguientes seis (6) meses contados a partir del inicio
de las negociaciones no se logre un acuerdo para el desarrollo unificado de las
estructuras, el Contratista deberá decidir si emite o no la Comunicación de
Continuación. Si el Contratista no emite la Comunicación de Continuación a más
tardar dentro de los treinta (30) días siguientes a la resolución de PEP a que se
refiere el párrafo precedente o a la conclusión del término de seis (6) meses a que
se hace referencia en esta Cláusula 6.7, este Contrato se dará por terminado
automáticamente y se considerará que el Contratista ha renunciado a todos sus
derechos conforme al mismo sin derecho a recibir pago alguno distinto de la
Remuneración por parte de PEP. Si el Contratista emite la Comunicación de
Continuación, el Plan de Desarrollo que presente a consideración de PEP deberá
circunscribirse a los límites del Área Contractual, en el entendido de que PEP
podrá someter la resolución de cualquier disputa al mecanismo previsto en la
Cláusula 25.3.

Informe de Evaluación. Además de las obligaciones del Contratista conforme a la
Cláusula 10.8, el Contratista deberá entregar a PEP a más tardar treinta (30) días
antes del término del Periodo Inicial, un informe de todos los Servicios prestados
durante el Periodo Inicial (el "Informe de Evaluación”) que contenga la información
a que se hace referencia en el Anexo 9.

Cláusula 7
Servicios de Desarrollo

Plan de Desarrollo. Si presenta la Comunicación de Continuación, el Contratista
deberá presentar a PEP dentro de los noventa (90) días siguientes a la
presentación de dicha Comunicación de Continuación, el Plan de Desarrollo para
los Servicios a llevarse a cabo en el Área Contractual después del Periodo Inicial y
hasta la terminación del Contrato. El Plan de Desarrollo se elaborará tomando
como referencia para todo su contenido la Experiencia y Prácticas Prudentes de la
Industria, y deberá diseñarse de ta! forma que se promueva la optimización del
Campo, incluyendo que éste na sufrirá una tasa de declinación excesiva de
producción o pérdida de presión excesiva. En su caso, a más tardar dentro de los
cuarenta y cinco (45) días siguientes a la presentación de un Plan de Desarrollo,
PEP aprobará el Plan de Desarrollo siempre que: (i) considere el cumplimiento con
la Obligación Mínima de Trabajo de conformidad con el Anexo 7; (ii) sea
consistente con los criterios de determinación de viabilidad de desarrollo
señalados en el Anexo 10; (iii) resulte en la recuperación óptima de los
Hidrocarburos, considerando condiciones económicas esperadas, (iv) incluya Un
sistema de gestión de seguridad, salud y protección ambiental que implementa

20

=l

di
E Contrato No 424102853
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

72

7.3.

y los mecanismos para el cumplimiento de las Leyes Aplicables en la materia; (v)
no implique excesivos Gastos, en comparación con otros planes de desarrollo en
otras áreas con características geológicas similares de la Región Norte; (vi) el
proyecto del Plan de Desarrollo sea comercialmente viable o razonable
considerando condiciones económicas similares; (vii) incluya mecanismos
adecuados para garantizar el grado de integración nacional, transferencia de
tecnología, capacitación y desarrollo sustentable; y (viii) considere mecanismos
para minimizar el venteo de Gas. PEP tendrá un plazo máximo de cuarenta y
cinco (45) días para comunicar por escrito al Contratista el rechazo del Plan de
Desarrollo.

Modificaciones al proyecto de Plan de Desarrollo por parte de PEP. PEP
podrá proponer modificaciones al proyecto del Plan de Desarrollo presentado por

el Contratista. Al proponer dichas modificaciones, PEP deberá tomar en cuenta las
Cláusulas 2.2 y 16.3, especialmente lo relativo a su inciso (ii), por lo que dichas
modificaciones: (i) no se referirán a especificaciones técnicas que afecten las
tecnologías propuestas por el Contratista; y (ii) sólo podrán versar sobre el
incumplimiento de los incisos de la Cláusula 7.1.

Si las Partes no llegan a un acuerdo respecto al Plan de Desarrollo en términos de
la Cláusula 25.2, dentro de los sesenta (60) días siguientes a la entrega del
proyecto del Plan de Desarrollo, cualquiera de las Partes podrá solicitar la
intervención de un Experto Independiente de conformidad con la Cláusula 25.3.
Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar las adecuaciones al Plan de Desarrollo considerando lo indicado en el
dictamen del Experto Independiente y presentar el Plan de Desarrollo con tales
adecuaciones a consideración de PEP, en su caso, para su aprobación.

La negativa del Contratista a adecuar el Plan de Desarrollo de conformidad con lo
propuesto por el Experto Independiente será considerada como que el Contratista
ha renunciado a todos sus derechos derivados del Contrato, sin derecho a recibir
pago alguno distinto de la Remuneración por parte de PEP, por lo que el Contrato
se dará por terminado automáticamente.

Cumplimiento del Plan de Desarrollo y modificaciones. En caso de que las
Partes lleguen a un acuerdo respecto al Plan de Desarrollo, el Contratista tendrá

derecho a realizar los Servicios para implementar el Plan de Desarrolto aprobado
hasta la terminación del Contrato, mismos que deberá realizar con oportunidad y
de conformidad con los Programas de Trabajo. El Contratista podrá proponer
ocasionalmente modificaciones al Plan de Desarrollo, en cada caso sujeto a la
aprobación de PEP, conforme a lo previsto en la Cláusula 7.1. En caso de que las
Partes no lleguen a un acuerdo respecto a las modificaciones propuestas por el
Contratista, el Contratista deberá cumplir con el Plan de Desarrollo aprobado por

PEP.

21
Contrato No 424102853
) Pemex nato No 424102863

| EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

74.

7.5.

7.6.

UNA

Las modificaciones se documentarán por escrito mediante comunicación hecha de
conformidad con la Cláusula 31 en la que conste la conformidad entre los
representantes de las Partes.

Reportes_de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Pronóstico de producción. El Contratista incluirá en sus Programas de Trabajo
un pronóstico de producción por Pozo, por yacimiento y por Campo.

Servicios de Producción. El Contratista deberá llevar a cabo los Servicios de
Producción necesarios, acorde con los volúmenes de producción.

Instalaciones de Entrega. Siempre que sea posible y conveniente, el Contratista
deberá utilizar la infraestructura existente dentro y/o fuera del Área Contractual.

El Contratista deberá diseñar, construir, instalar, mantener y operar oportuna y
eficientemente todas las Instalaciones de Entrega, sin perjuicio de lo establecido
en la Cláusula 19.3. A las Instalaciones de Entrega se les aplicarán las
estipulaciones previstas para los Materiales en la Cláusula 13.

En el caso que en el Área Contractual o fuera de ella existan Instalaciones de
Entrega construidas con anterioridad a la Fecha Efectiva, el Contratista deberá
proponer a PEP el uso, mantenimiento o Abandono de dichas instalaciones,
considerando las acciones que deberán tomarse conforme a la Experiencia y
Prácticas Prudentes de la Industria. PEP asumirá las responsabilidades por las
Instalaciones de Entrega a que se refiere este inciso, de conformidad con el
resultado que arroje el estudio ambiental inicial previsto en la Cláusula 14.3.

Asimismo, para el caso de Instalaciones de Entrega ubicadas fuera del Área
Contractual las correspondientes obligaciones y responsabilidades de las Partes s
señalarán en los procedimientos de recepción previstos en la Cláusula 12.4.

22

i

lr
Contrato No 424102853
LH pemex rato No 424102868

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
7.8. Decisión de no proceder con el Plan de Desarrollo. Si el Contratista no

8.1.

8.2.

presenta a PEP para su aprobación el Plan de Desarrollo antes del término del
periodo de noventa (90) días a que se hace referencia en la Cláusula 7.1, el
Contrato se dará por terminado automáticamente y se considerará que el
Contratista ha renunciado a todos sus derechos derivados del Contrato, sin
derecho a recibir pago alguno distinto de la Remuneración por parte de PEP.

_ Cláusula 8
Área Contractual

Reducción del Área Contractual. El Área Contractual será reducida conforme a
lo establecido a continuación, en el entendido de que nada de lo previsto en esta
Cláusula 8.1 disminuirá la Obligación Mínima de Trabajo correspondiente:

a) En cualquier momento, el Contratista podrá reducir una parte del Área
Contractual, en el entendido de que la parte del Área Contractual que sea
reducida deberá consistir en una o dos áreas de Sectores contiguos,
organizados en un polígono a ser aprobado por PEP. El Contratista
procurará reducir las partes del Área Contractual en las que no pretenda
realizar Servicios.

b) Si al finalizar el Periodo Inicial, el Contratista no hubiere presentado la
Comunicación de Continuación, el Contratista no podrá ejecutar Servicios de
Exploración ni Servicios de Desarrollo ni Servicios de Producción en el Área
Contractual y el cien por ciento (100%) del Área Contractual será reducida.

c)  Encaso de que el Contrato termine por cualquier motivo, se entenderá que el
cien por ciento (100%) del Área Contractual será reducida.

d) Queda entendido que, independientemente de que se lleven a cabo o no
actividades en la totalidad del Área Contractual, el Contratista será
responsable, conforme al Contrato, de cualquier incidente que ocurra en
cualquier parte del Área Contractual que no haya sido reducida.

Las partes que hayan sido reducidas, deberán ser entregadas a PEP cumpliendo
en lo aplicable lo dispuesto en la Cláusula 22.7.

Extensión del Área Contractual. El Contratista podrá solicitar a PEP la extensión
del Área Contractual. En este caso, el Contratista deberá presentar a PEP, para su
aprobación, un Plan de Desarrollo del área a incorporarse al Área Contractual.

La aprobación de la extensión del Área Contractual estará sujeta a: (i) que la
extensión no exceda cincuenta por ciento (50%) el tamaño del Área Contractual
original; (ii) la extensión sea contigua al Área Contractual; (iii) la extensión no
forme parte del área contractual de un contrato que PEP tenga celebrado con
Tercero Contratista; y (iv) el Contratista haya tenido un desempeño adecuado, co
base en los Indicadores Clave de Desempeño indicados en la Cláusula 8.3,

23

AS

lr y
E PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES SAA. DE C.V.

8.3.

8.4,

9.1.

Queda entendido que, en caso de que el Área Contractual sea extendida, la
Obligación Mínima de Trabajo será incrementada, de conformidad con lo señalado
en el Anexo 7.

Indicadores Clave de Desempeño. Cada año, a partir del inicio del Periodo de
Desarrollo, PEP llevará a cabo una evaluación del desempeño del Contratista en
la ejecución de los Servicios. El desempeño se medirá a través de puntos
asignados con base en los Indicadores Clave de Desempeño calculados de
conformidad con lo establecido en el Anexo 14.

Los puntos obtenidos por el Contratista serán considerados para la aprobación de
PEP respecto a la extensión del Área Contractual.

Acceso al Área Contractual. Queda expresamente convenido que PEP,
directamente o a través de un tercero, tendrá el derecho de acceso al Área
Contractual.

Cualquier acceso al Área Contractual de personal no directamente relacionado
con la realización de los Servicios en el Área Contractual deberá ser coordinado
por PEP, con el objeto de cumplir con las normas de seguridad aplicables y
procurar no interferir en las actividades del Contratista.

Cláusula 9
Unificación e instalaciones comunes

Unificación.

a) En caso de que cualquier Campo (i) forme parte de una estructura, formación
o depósito que se extienda más allá del límite del Área Contractual, o (ii) sea
parte de un grupo de yacimientos que, conforme a la Experiencia y Prácticas
Prudentes de la Industria, podría ser considerado como un Campo, se
extienda más allá del límite del Área Contractual, PEP podrá requerirle al
Contratista, mediante comunicación por escrito, que desarrolle el Campo
conjuntamente con PEP o con un Tercero Contratista. El Contratista también
podrá tener la iniciativa de llegar a un acuerdo con el Tercero Contratista de
conformidad con la Cláusula 6.7. Queda entendido que cualquier desarrollo
unificado deberá cumplir con la Obligación Mínima de Trabajo.

b)  Siel Contratista es requerido o elige unificar cualquier Campo con PEP o con
cualquier Tercero Contratista de acuerdo con lo previsto en la Cláusula
9.1(a), el Contratista deberá cooperar con PEP o con el Tercero Contratista
en la preparación de un programa y convenio de unificación para el
desarrollo del Campo. El Contratista deberá presentar las propuestas d
programa y convenio de unificación a PEP para su aprobación dentro de lo:
treinta (30) días siguientes a que el Contratista alcance un arreglo con el

24 / e

da
> PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION e PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

c)

d)

Tercero Contratista respecto a los términos y condiciones del programa y
convenio de unificación. El Contratista na podrá realizar o celebrar ningún
programa o convenio de unificación, ni celebrar modificaciones a tos mismos,
a menos de que (i) el programa y convenio de unificación, o las
modificaciones a los mismos, hayan sido aprobados por PEP, o (ii) los
efectos del programa y convenio de unificación sean expresamente
condicionados a la aprobación de PEP.

La porción unificada del Campo a cargo del Contratista conforme a cualquier
unificación aprobada por PEP, será considerada para todos los efectos como
un Campo en el Área Contractual, sujeto a las estipulaciones del Contrato.

Ninguna unificación aprobada por PEP conforme al Contrato será
considerada una cesión para efectos de lo previsto en la Cláusula 23.1.

9.2. Instalaciones.

a)

b)

c)

9)

Sujeto a disponibilidad de capacidad y siempre que no se afecten las
condiciones operativas, PEP podrá requerirle al Contratista, mediante
comunicación por escrito, que la infraestructura e instalaciones existentes en
el Área Contractual sean utilizadas conjuntamente con PEP o con un tercero
designado por PEP si: (i) un Campo dentro del Área Contractual no puede
ser considerado comercial sin la conexión o utilización de alguna parte de la
infraestructura y/o instalaciones relacionadas con el desarrollo de otro
Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista, o (ii) un Campo que está dentro de un área a cargo de PEP o de
un Tercero Contratista no puede ser considerado comercial sin la conexión o
utilización de alguna parte de la infraestructura y/o instalaciones relacionadas
con algún Campo dentro del Área Contractual.

PEP podrá requerirle al Contratista, mediante comunicación por escrito, que
coopere con PEP, con un Tercero Contratista, o con un tercero designado
por PEP en las operaciones necesarias para diseñar y construir, así como
para conectar y conjuntamente utilizar, infraestructura y/o instalaciones si en
la ausencia de dicho diseño, construcción, conexión o utilización conjunta (i)
un Campo en el Área Contractual no puede ser considerado comercial o (ii)
un Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista no puede ser considerado como comercial.

El Contratista también podrá tener la iniciativa de llegar a un convenio de
infraestructura conjunta con un Tercero Contratista conforme a lo previsto en
esta Cláusula 9.2, siempre que, antes de su formalización, PEP haya dado
su consentimiento a dicho acuerdo.

En los supuestos previstos en los incisos (a), (b) y (c) de esta Cláusula 9.2, el
Contratista deberá realizar su mejor esfuerzo para llegar a un acuerdo con
PEP, con un Tercero Contratista, o con el tercero designado por PEP, bajo
términos y condiciones, incluyendo gastos, que permitan el diseño,
construcción, conexión y utilización de la infraestructura y las instalaciones

25 / ¿A

»
PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A, DE C.V,

9.3,

requeridas, en el entendido de que el Contratista no estará obligado a
permitir la conexión o utilización de la infraestructura e instalaciones
existentes si no ha firmado un convenio de infraestructura conjunta. El
Contratista deberá presentar a PEP el convenio de infraestructura conjunta
para su aprobación dentro de los treinta (30) días siguientes a que el
Contratista alcance un arreglo con el Tercero Contratista o con el tercero
designado por PEP respecto a los términos y condiciones del convenio de
infraestructura conjunta. El Contratista no podrá realizar o celebrar convenio
de infraestructura conjunta alguno, ni celebrar modificaciones al mismo, a
menos que (i) el convenio de infraestructura conjunta, o las modificaciones al
mismo, hayan sido aprobados por PEP, o (ii) los efectos del convenio de
infraestructura conjunta sean expresamente condicionados a la aprobación
de PEP.

Desacuerdo sobre infraestructura o unificación.

a)

b)

c)

d)

Cualquier desacuerdo entre las Partes respecto a las Cláusulas 9.1 y 9.2,
será sometido en primera instancia y en cualquier momento al Grupo
Directivo.

En caso de que (i) conforme a lo establecido en la Cláusula 9.1, PEP, el
Contratista o el Tercero Contratista no lleguen a un arreglo respecto de los
términos de una propuesta de un programa o convenio de unificación dentro
de los seis (6) meses siguientes al inicio de las negociaciones, o (ii) conforme
a lo establecido en la Cláusula 9.2, PEP, el Contratista, el Tercero Contratista
o el tercero designado por PEP no lleguen a un arreglo respecto de los
términos de una propuesta de convenio de infraestructura conjunta dentro de
los seis (6) meses siguientes al inicio de las negociaciones, cualquiera de las
Partes podrá solicitar la intervención de un Experto Independiente de
conformidad con la Cláusula 25.3.

Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar el programa o convenio de unificación o el convenio de
infraestructura conjunta, según sea el caso, considerando lo indicado en el
dictamen del Experto Independiente. Cuando el Contratista haya concluido la
redacción de los términos y condiciones del programa o convenio de
unificación o del convenio de infraestructura conjunta, según sea el caso, y el
Tercero Contratista o el tercero designado por PEP esté de acuerdo con
dichos términos y condiciones, el Contratista deberá presentar los
documentos relevantes a la aprobación de PEP, misma que no podrá ser
retrasada o negada injustificadamente. El Contratista deberá proceder, sin
retraso, con los Servicios de Desarrollo, de conformidad con los términos
acordados en el programa de unificación, convenio de unificación o convenio
de infraestructura conjunta.

La negativa del Contratista a participar en el procedimiento del Experto
Independiente o a proceder con las actividades en cuestión o a realizar
celebrar el programa y convenios de unificación o el convenio de

26
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

infraestructura conjunta de acuerdo con lo previsto por el dictamen del
Experto Independiente, tendrá como consecuencia automática la reducción
de cualquier parte del Área Contractual en la que se encuentre el Campo
relativo al desarrollo unificado o a los requerimientos de diseño, construcción
y utilización de infraestructura previstos en la Cláusula 9.2, en el entendido
de que dicha reducción significará la renuncia del Contratista a realizar
Servicios en el área reducida.

Cláusula 10
Programas de Trabajo

10.1. Programas de Trabajo. Ei Contratista deberá presentar a PEP, para su
aprobación, Programas de Trabajo para los Servicios (incluyendo Abandono).
Durante el Periodo Inicial, el Programa de Trabajo deberá cumplir con el Programa
Mínimo Inicial, mientras que durante el Periodo de Desarrollo, los Programas de
Trabajo deberán cumplir con el Plan de Desarrollo y con la Obligación Mínima de
Trabajo. Todos los Programas de Trabajo deberán cumplir con los Procedimientos
de Registro Financiero, la Experiencia y Prácticas Prudentes de la Industria, las
Leyes Aplicables y los demás términos y condiciones previstos en el Contrato,
incluyendo compromisos de unificación e infraestructura conjunta.

Salvo por el programa del Periodo Inicial conforme a la Cláusula 10,2, el
Contratista deberá presentar el Programa de Trabajo de cada año a más tardar el
31 de octubre del año anterior; no obstante, para efectos de planeación de PEP, el
Contratista presentará una versión preliminar a más tardar el 30 de junio del año
anterior.

En caso de que el Contratista entregue a PEP la Comunicación de Continuación,
también deberá entregar un programa de actividades a realizar los primeros ciento
veinte (120) días del Periodo de Desarrollo.

10.2. Programa del Periodo Inicial. A más tardar un (1) mes después de la Fecha
Efectiva, el Contratista deberá presentar a PEP, para su aprobación, el Programa
de Trabajo para el Periodo Inicial, el cual deberá incluir los Servicios a realizar
durante dicho periodo y deberá cumplir con el Programa Mínimo Inicial.
Adicionalmente, en la Fecha Efectiva, el Contratista deberá entregar un programa
de actividades a realizar los primeros sesenta (60) días a partir del fin de la
transición del Área Contractual de PEP al Contratista.

10.3. Contenido de Programas de Trabajo. Los Programas de Trabajo deberá:
contener, según sea aplicable, (i) situación del Programa Mínimo Inicial, de |
Obligación Mínima de Trabajo y del Plan de Desarrollo, según corresponda, (ii)
una descripción de los Servicios a realizar en el periodo correspondienté,
incluyendo, entre otros, Presupuesto, Servicios de Exploración, Servicios d

27 | es
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Desarrollo, Servicios de Producción, Abandono, programas de unificación e
instalaciones conjuntas, producciones esperadas, planes de administración de
yacimientos, y programas de capacitación, desarrollo y transferencia de
tecnología, salud, seguridad y medio ambiente, y desarrollo sustentable; (iii
descripción general de los Servicios cuya realización deba continuarse en los años
siguientes; y (iv) pronósticos de producción mensuales para el periodo
correspondiente, y anuales para los siguientes cinco (5) años, así como de la
producción total esperada en la vida útil de los Campos en el Área Contractual.

10.4. Aprobación de Programas de Trabajo; modificaciones de PEP. En su caso, a
más tardar dentro de los treinta (30) días siguientes a la presentación de un

Programa de Trabajo, PEP aprobará el Programa de Trabajo o formulará y
comunicará al Contratista, a la brevedad posible, cualquier objeción U Observación
que tuviera sobre cualquiera de los Programas de Trabajo. Queda entendido que
PEP deberá aprobar los Programas de Trabajo siempre y cuando cumplan con (i)
el Programa Mínima Inicial, la Obligación Mínima de Trabajo y el Plan de
Desarrollo, según corresponda, (ii) las estipulaciones previstas en los
Procedimientos de Registro Financiero y los demás términos y condiciones del
Contrato, (iii) la Experiencia y Prácticas Prudentes de la Industria, y (iv) las Leyes
Aplicables. El Contratista no podrá llevar a cabo Servicios no incluidos en un
Programa de Trabajo aprobado, excepto en caso de emergencia. PEP tendrá un
plazo máximo de treinta (30) días a partir de la presentación del Programa de
Trabajo por parte del Contratista para comunicar al Contratista por escrito la no
aprobación del Programa de Trabajo.

PEP sólo podrá negar la aprobación del Programa de Trabajo en el caso de que el
Programa de Trabajo: (i) no cumpla con el Programa Mínimo Inicial o la Obligación
Mínima de Trabajo, según corresponda; (ii) modifique el Plan de Desarrollo, en su
caso; oO (iii) incluya condiciones que, en términos del Contrato requieran
aprobación previa de PEP sin que éstas hubieren sido aprobadas.

El Contratista deberá modificar cualquier Programa de Trabajo que hubiese sido
objetado o que hubiera recibido comentarios por parte de PEP, para someterlo
nuevamente a su aprobación. Las modificaciones a los Programas de Trabajo se
documentarán mediante comunicación hecha de conformidad con la Cláusula 31 -
en la que conste la conformidad entre los representantes de las Partes. XX

En caso de diferencias entre las Partes en cuanto a la integración de los
Programas de Trabajo, PEP tos podrá aprobar parcialmente, mientras se llevan a
cabo las modificaciones y acuerdos procedentes de conformidad con lo señalado
en esta cláusula.

PEP contará con quince (15) días a partir de la Fecha Efectiva para la aprobación
del programa de actividades a realizar durante los primeros sesenta (60) días ai
partir del fin de la transición del Área Contractual de PEP al Contratista.

Asimismo, PEP contará con cinco (5) días contados a partir de que el Contratis!
entregue a PEP la Comunicación de Continuación para aprobar el programa d

28 1

y
Contrato No 424102853
2 PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A, DEC.V.

10.5.

10.6.

10.7.

10.8,

actividades a realizar durante los primeros ciento veinte (120) días del Periodo de
Desarrollo.

Asuntos no sujetos a aprobación de PEP. Atento a lo estipulado en las
Cláusulas 2.2 y 16.3, especialmente su inciso (ii), para que PEP se beneficie de la

tecnología y mejores prácticas, será atribuible y responsabilidad exclusiva del
Contratista y, por tanto, no estará sujeto a aprobación por parte de PEP lo
siguiente: (i) especificaciones técnicas, (ii) el diseño y atributos de los Pozos e
instalaciones; (iii) la ingeniería, diseño o construcción de instalaciones de
recolección y producción en el Área Contractual; y (iv) propuestas para la
operación de los Pozos e instalaciones de recolección y producción en el Área
Contractual.

Modificaciones del Contratista. El Contratista no podrá hacer modificaciones a
los Programas de Trabajo aprobados sin el consentimiento por escrito de PEP, en
aspectos distintos a los asuntos a que se refiere la Cláusula 10.5. Si es útil para
los Servicios, el Contratista podrá solicitar a PEP su aprobación para modificar un
Programa de Trabajo aprobado, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. PEP formulará y
comunicará al Contratista cualquier objeción u observación que pueda tener
respecto a las modificaciones propuestas, en el entendido de que PEP deberá
aprobar en un término de quince (15) días las modificaciones propuestas si el
Contratista demuestra que dichas modificaciones (i) cumplen con el Programa
Mínimo !nicial, la Obligación Mínima de Trabajo y el Plan de Desarrollo, según
corresponda; (ii) cumplen con los Procedimientos de Registro Financiero y los
demás términos y condiciones del Contrato; (iii) cumplen con la Experiencia y
Prácticas Prudentes de la Industria; (iv) cumplen con las Leyes Aplicables; y (v) no
tendrán un efecto adverso en el medio ambiente. No obstante lo anterior, PEP
podrá objetar las modificaciones a un Programa de Trabajo si las condiciones
técnicas o económicas así lo justifican. En caso de que las Partes no lleguen a un
acuerdo respecto de las modificaciones propuestas, el Contratista deberá cumplir
con el Programa de Trabajo originalmente aprobado.

Programas de trabajo preliminares. Para el Periodo de Desarrollo, el Contratista
deberá preparar y presentar a PEP, junto con los Programas de Trabajo
mencionados en esta Cláusula 10, los programas de trabajo preliminares para los
dos (2) años siguientes, estableciendo las actividades que el Contratista planea
llevar a cabo durante dichos años.

Informes de avance. El Contratista proporcionará a PEP, dentro de los diez (10)
días siguientes al final de cada mes calendario, un informe de avance de las obras
relacionadas con los Servicios durante el mes inmediato anterior, que deberá
incluir lo siguiente:

N
20 Lo
dE
' Contrato No 424102853
L remex rato No 424192059
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

a) Un reporte que muestre el estado real de los Servicios, para cada uno de los
principales componentes del Programa Mínimo Inicial y de la Obligación
Mínima de Trabajo;

b) Un reporte de ingeniería que describa las actividades críticas realizadas y, en
su caso, tos retrasos o desviaciones observados o esperados, y las medidas
para corregirlos;

c) Un informe que resuma las dificultades encontradas en los Pozos y que
pudieran retrasar la adquisición de información, la producción de
Hidrocarburos o cualquier Programa de Trabajo aprobado, y las medidas que
se proponen para resolver dichas dificultades;

d) Un informe indicando los resultados de los estudios, pruebas tecnológicas o
de otro tipo, análisis o reportes técnicos relevantes relacionados con los
Servicios realizados en el Área Contractual durante el mes;

e) Un informe relativo a las Instalaciones de Entrega que resuma las
dificultades encontradas en el sitio y las medidas para resolver dichas
dificultades;

fi Una descripción de cualquier actividad que el Contratista considere relevante
para el mejor entendimiento del yacimiento y la optimización de su desarrollo;

y

g) Un infome que resuma el cumplimiento del Contratista con los
procedimientos de aseguramiento de calidad, aplicación del sistema de
gestión de seguridad, salud y protección ambiental y un reporte de las
acciones realizadas en materia de desarrollo sustentable.

10.9. Documentación. El Contratista deberá presentar toda la documentación e
información que PEP solicite en términos de la Cláusula 29.1, PEP tendrá acceso
irrestricto a (i) toda la información técnica relacionada con los Servicios, y (ii) al
Área Contractual, para verificar la ejecución de los Servicios,

Cláusula 11
Presupuestos y Gastos Elegibles A

11.1. Presupuestos. Junto con la presentación de cada Programa de Trabajo, el
Contratista deberá presentar a PEP, conforme a los Procedimientos de Registro
Financiero, un presupuesto de los Gastos Elegibles en que se incurrirá por la
ejecución de cada Programa de Trabajo. Todos los proyectos de Presupuesto
presentados a PEP para su revisión deberán ser comercialmente viables o
razonables y consistentes con los requisitos del Contrato (incluyendo los
Procedimientos de Registro Financiero) y con la Experiencia y Prácticas Prudente:
de la Industria. Los proyectos de Presupuesto deberán incluir un estimado de los
Gastos Elegibles necesarios para ejecutar los Servicios descritos en el (

Ñ |. 4
L remex
EXPLORACIÓN Y PRODUCCION O

11.3.

11.5.

11.6.

correspondiente Programa de Trabajo y tendrán el alcance suficiente para permitir
a PEP una evaluación adecuada. Las aprobaciones para Gastos a que se refieren
los Procedimientos del Registro Financiero, considerarán los Presupuestos a que

se refiere esta cláusula.

Presupuestos preliminares. Para el Periodo de Desarrollo, el Contratista deberá
preparar y presentar a PEP, junto con el Presupuesto mencionado en la Cláusula
11.1, los presupuestos preliminares para los dos (2) años siguientes,
estableciendo los Gastos Elegibles en los que el Contratista espera incurrir

durante dichos años.

Modificaciones. El Contratista no podrá modificar al Presupuesto aprobado sin el
consentimiento previo por escrito de PEP. El Contratista podrá solicitar a PEP su
aprobación para modificar un Presupuesto, en cuyo caso dicha solicitud deberá
describir ta racionalidad y los beneficios de la modificación propuesta. PEP
formulará y comunicará al Contratista cualquier objeción u observación que pueda
tener respecto a las modificaciones propuestas. En caso de que las Partes no
lleguen a un acuerdo respecto de las modificaciones propuestas, el Presupuesto
permanecerá sin cambio. Se entiende que la aprobación de PEP a las
modificaciones de las actividades incluidas en el Plan de Desarrollo o en cualquier
Programa de Trabajo, no constituyen ni implican por sí mismas la aprobación

Contrato No 424102853

Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A, DEC.V.

automática de PEP a una modificación del Presupuesto correspondiente,

Contabilidad de los Gastos Elegibles. Toda operación contable relacionada con
los Gastos Elegibles, cualquiera que sea la moneda empleada y lugar de pago,
deberá ser consignada en la Cuenta Operativa conforme a lo establecido en los
Procedimientos de Registro Financiero. Los Gastos Elegibles deberán ser

razonables en comparación con los gastos de áreas similares.

Gastos_Recuperables. Los Gastos Elegibles serán considerados Gastos
Recuperables únicamente cuando todos los requisitos previstos por los

Procedimientos de Registro Financiero sean satisfechos.

Revisión de PEP. PEP, directamente o a través de un tercero, incluyendo los
órganos de evaluación corporativa, tendrá derecho de revisar, inspeccionar,
auditar, cuestionar o impugnar la Cuenta Operativa, los Gastos Elegibles, los
informes del Contratista o los informes de auditoría, de acuerdo con los términos y

condiciones previstos por los Procedimientos de Registro Financiero.

Obligación de mantener registros. El Contratista deberá mantener en México;
por un plazo no menor a seis (6) años, los libros de contabilidad relacionados co.

los Servicios, así como los soportes y evidencias de dichos libros y los registros en!
los cuales se aprecian las operaciones en la Cuenta Operativa. El Contratista

deberá contar con un sistema electrónico de manejo de información que permita

31

|

D
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

12,1.

12.2.

12.3.

124

transferencia automática de dicha información a PEP; tal sistema electrónico
deberá ser aprobado por PEP, y deberá mantener los registros durante el plazo
del Contrato y hasta el finiquito.

Cláusula 12
Nominación y medición de los Hidrocarburos

Volumen y calidad. El volumen y la calidad de los Hidrocarburos Netos deberán
medirse, monitorearse y determinarse de forma continua en los Puntos de
Medición por parte de PEP, de acuerdo con el Manual API, las Leyes Aplicables y
el Anexo 8. Ocasionalmente, PEP podrá solicitar la medición de volumen y calidad
de los Hidrocarburos a boca de Pozo, en cuyo caso, el Contratista deberá
suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones.

Nominación. Cada que sea necesario, las Partes acordarán una cantidad de
Hidrocarburos Producidos, señalando el volumen correspondiente a los
Hidrocarburos de Insumo. Al acordar la nominación, se deberá considerar la
capacidad de las Instalaciones Después del Punto de Medición, en el entendido de
que PEP es el único responsable de contar con la capacidad e infraestructura
necesarias para recibir la producción del Área Contractual y de que no podrá
invocar falta de capacidad o problemas de infraestructura fuera del Área
Contractual para solicitar la reducción de los volúmenes de Hidrocarburos
Producidos. Las diferencias entre los volúmenes nominados y los volúmenes
medidos serán analizados por el Grupo Directivo.

Recepción de Hidrocarburos Netos. Los Hidrocarburos Netos se entregarán a
PEP en un lugar previamente designado y según lo determine PEP,

Procedimientos de recepción. A más tardar treinta (30) días después de la
Fecha Efectiva, las Partes deberán reunirse para convenir procedimientos de
entrega/recepción de los Hidrocarburos Netos. Dichos procedimientos deberán
regular la programación, almacenamiento, medición, monitoreo de calidad, y
transporte de los Hidrocarburos Netos entregados en los Puntos de Medición. Los
procedimientos deberán cumplir con lo previsto en el Contrato, el Manual API, la
Experiencia y Prácticas Prudentes de la Industria y las Leyes Aplicables, y
desarrollarán, entre otros, los siguientes temas: (i) pronósticos de producción
promedio diario mensual y promedio mensual para el año correspondiente, (ii)
programación de entrega/recepción; (iii) medidas de seguridad y protecció
ambiental, (iv) calidad de los Hidrocarburos, (v) manejo del agua residual, y (yi
obligaciones y responsabilidades para el caso de que el Punto de Medición
encuentre ubicado fuera del Área Contractual.

32 ls.

4
E Contrato No 424102853
Fa] PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCIÓN Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

12.5. Equipo de medición. El equipo de medición será suministrado por el Contratista y
deberá contar con la aprobación de PEP, quien verificará el cumplimiento con los
requisitos técnicos y legales y con la Experiencia y Prácticas Prudentes de la
Industria.

12.6. Instalación, mantenimiento y calibración del equipo de medición. La
instalación, mantenimiento y calibración de los equipos de medición estarán a

cargo del Contratista, bajo la estricta autorización y supervisión de PEP. La
confirmación metrológica y la calibración-ajuste deberán realizarse a través de una
entidad acreditada ante una entidad oficial en metrología y aceptada por PEP.
PEP podrá instalar medidores adicionales para verificar el funcionamiento de los
medidores instalados por el Contratista.

12.7. Certificación del equipo de medición. Los equipos de medición deberán contar
con el certificado de origen correspondiente. La confirmación metrológica de que
los equipos de medición están aptos y miden los volúmenes y la calidad de
Hidrocarburos dentro de los parámetros de exactitud establecidos por PEP, se
realizará cada mes con cargo al Contratista por una compañía acreditada ante una
entidad oficial en metrología y aceptada por PEP. El Contratista se cerciorará de
que dicha compañía acreditada entregue a PEP los resultados de cada
calibración-ajuste a más tardar tres (3) días después de realizada.

12.8. Registros. El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos Netos, debiendo entregar a PEP copia fiel de
dichos registros, según PEP se los requiera. En todo momento, los representantes
de PEP tendrán acceso a dichos registros y derecho a inspeccionar y examinar los
equipos de medición y gráficos, así como a ser testigos, conjuntamente con el
Contratista, de las pruebas de calibración en los periodos acordados con la
finalidad de establecer los factores admisibles de corrección por temperatura,
presión, gravedad específica y otros. Todos los registros que se utilicen para
efectos de pago deberán contar con la aprobación de PEP.

12.9. Mal funcionamiento del equipo de medición. Si como resultado de cualquier
examen o prueba, resulta que cualquiera de los componentes de los equipos de ed

medición está fuera de las especificaciones, descompuesto oO ajustado
incorrectamente, el Contratista deberá repararlo inmediatamente y asegurase de

que se encuentra en correcto estado de funcionamiento en un plazo no mayor a

setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
comunicación de este hecho por parte de PEP. En ningún caso se permitirá que el

flujo de Hidrocarburos se efectúe sin control en los términos de esta cláusula. Si (i)

Una prueba o inspección establece que un medidor es inexacto o impreciso por
más/menos cero punto tres por ciento (0.3%) o (ii) un medidor no ha estad
funcionando, entonces las Partes realizarán un ajuste para corregir la inexactitud
imprecisión de las mediciones hechas por el medidor defectuoso en el periodo (

s 129
Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C-V.

durante el cual se encuentre la inexactitud o imprecisión o el medidor haya estado
sin funcionar. En caso de que el periodo de inexactitud o imprecisión o de la falla
en el funcionamiento no pudiere ser determinado mediante pruebas o inspección,
la siguiente metodología deberá ser utilizada:

a) Las Partes tratarán en convenir un ajuste apropiado, considerando la
Experiencia y Prácticas Prudentes de la Industria.

b) Si las Partes no llegaren a un acuerdo en cuanto al ajuste apropiado en un
plazo de cinco (5) días contados a partir de que se hubiere descubierto la
inexactitud o falla en el funcionamiento, según sea el caso, la medición se
realizará mediante la utilización de medidores de respaldo apropiados y
proporcionados por PEP, siempre que dichos medidores hubieren sido
instalados y probados de la misma forma que los medidores instalados por el
Contratista.

c) En caso de que PEP no proporcione medidores de respaldo o de que los
proporcionados presenten fallas o inexactitudes por más/menos cero punto
tres por ciento 0.3%, la medición se realizará usando medidores de respaldo
apropiados proporcionados por el Contratista, siempre que dichos medidores
de respaldo hubieren sido instalados y probados de conformidad con el
Contrato.

d) En caso de que el Contratista no proporcione medidores de respaldo o de
que los proporcionados presenten fallas o inexactitudes por más/menos cero
punto tres por ciento (0.3%), entonces se recalculará la cantidad de
Hidrocarburos conforme a to siguiente: (i) el tiempo transcurrido desde la
última prueba correcta del medidor será dividido entre dos y (ii) se ajustarán
las cantidades de Hidrocarburos correspondientes a la segunda mitad
conforme al volumen promedio diario de los Hidrocarburos medidos durante
los siguientes diez (10) días a partir de que se cuente con los medidores en
correcto funcionamiento.

En la medida en que el periodo de ajuste incluya un periodo de entrega respecto

del cual se hubiera pagado la Remuneración, las mediciones ya corregidas de
conformidad con esta Cláusula 12.9 serán utilizadas para recalcular la cantidad

debida por el periodo de inexactitud. Si, como consecuencia de la aplicación de las
mediciones corregidas, PEP es requerido a pagar cualquier cantidad al ge
Contratista, PEP deberá pagar dicha cantidad junto con el pago de la siguiente

factura. En caso de que, como resultado de la aplicación de las mediciones
corregidas, el Contratista esté requerido de pagar cualquier cantidad a PEP, dicha

cantidad será descontada de la siguiente factura.

12.10. Reemplazo del equipo de medición. Si el Contratista decide, por causas
debidamente justificadas, reemplazar cualquier instrumento o aparato de

medición, lo comunicará a PEP con dos (2) Días Hábiles de anticipación para qu
sus representantes estén presentes cuando la operación se lleve a cabo.

34 | ES

Na

»
Contrato No 424102853
DS PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Cláusula 13
Materiales
13.1, Propiedad y uso de Materiales. La propiedad de todos los Materiales adquiridos

13.2.

13,3,

13.4.

por el Contratista para ser utilizados en los Servicios (incluyendo la de las
Instalaciones Principales, la de las Instalaciones de Entrega y la de cualquier bien
en construcción) pasará de forma automática a PEP (i) inmediatamente después
de su instalación, o (ii) inmediatamente después de su construcción en el Área
Contractual. El Contratista deberá llevar a cabo cualquier acto necesario o
apropiado para que PEP detente la propiedad de dichos Materiales; el registro de
dicha transferencia se realizará conforme a lo estipulado en los Procedimientos de
Registro Financiero.

Durante el tiempo en que el Contratista esté prestando los Servicios en el Área
Contractual, el Contratista tendrá el derecho de usar dichos Materiales, sin cargo
alguno, en el entendido de que el Contratista no podrá usar dichos Materiales para
un objeto distinto a los Servicios de acuerdo con este Contrato.

Se excluyen de esta estipulación los Materiales arrendados por el Contratista con
autorización de PEP o que sean propiedad de los Subcontratistas.

Arrendamiento. El Contratista podrá arrendar Materiales para la realización de los
Servicios, siempre que así lo proponga en los Programas de Trabajo y cuente con
la autorización de PEP.

Mantenimiento. Durante la vigencia del Contrato, el Contratista mantendrá todos
los Materiales y todas las instalaciones del Área Contractual en buen estado de
funcionamiento de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria y las recomendaciones de los fabricantes de los equipos. Para tal
mantenimiento de las instalaciones, el Contratista deberá considerar lo estipulado
en la Cláusula 19.3.

Materiales de PEP. Para la ejecución de los Servicios, el Contratista tendrá
derecho, sin costo alguno, de usar los Materiales y los activos fijos incluidos en el
Anexo 4 y que hubieran sido transferidos al Contratista en la transición a que se
refiere la Cláusula 5.1, los cuales serán puestos a disposición del Contratista,
siendo responsabilidad y obligación del Contratista su buen uso, custodia,
mantenimiento y reposición, de ser el caso.

35 lA

D
Contrato No 424102853
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Cláusula 14

14.1.

Otras obligaciones y derechos de las Partes

Obligaciones adicionales del Contratista. Con independencia de otras
obligaciones estipuladas en este Contrato, el Contratista deberá:

a)

b)

c)

3)

9)

ñ)

y

adoptar, a su sola discreción, una organización apropiada para alcanzar con
éxito el objeto del Contrato y cumplir con sus obligaciones conforme al
mismo;

coordinar la ejecución de los Servicios de acuerdo con el Plan de Desarrollo,
los Programas de Trabajo y Presupuestos aprobados por PEP, conforme a lo
que determinen la Experiencia y Prácticas Prudentes de la Industria, el
sistema de gestión de seguridad, salud y protección ambiental, así como con
los demás términos y condiciones del Contrato y las Leyes Aplicables;

suministrar todos los recursos técnicos, financieros y otros recursos de
cualquier otra naturaleza, así como todo el personal necesario para la
ejecución de los Servicios;

obtener oportunamente todos los Materiales requeridos para la ejecución de
los Servicios y asegurarse de que sean adecuados para su objeto;

obtener oportunamente y pagar todos los permisos de cualquier autoridad
gubernamental y ambiental necesarios para la prestación de los Servicios,
incluyendo en forma enunciativa y no limitativa, los indicados en el Anexo 11,
pero excluyendo los que expresamente se indican como responsabilidad de
PEP en el Anexo 11;

obtener oportunamente y pagar, de conformidad con lo señalado en el Anexo
11, todos los permisos de acceso y ocupación superficial, derechos de paso
o uso y servidumbres requeridos para los Servicios;

contar con un establecimiento permanente en México y estar registrado ante
el Registro Federal de Contribuyentes;

entregar a PEP la información que éste le requiera, datos e interpretaciones
relacionadas con los Servicios, tales como datos científicos y técnicos
obtenidos en razón de sus trabajos; perfiles eléctricos, sónicos, radiactivos;
cintas y líneas sísmicas; muestras de Pozos; núcleos; formaciones; mapas;
informes topográficos, geológicos, geofísicos, geoquímicos y de perforación;
así como cualquier otra información similar e informes de evaluación
geológica, geofísica y del yacimiento; entre otros, junto con los documentos
correspondientes;

mantener en México registros completos de todos los Servicios prestados
conforme a este Contrato;

entregar a PEP toda la información sobre la existencia de recursos mineros,
hidráulicos y de otros tipos que se descubran como resultado de |
Servicios y abstenerse de extraer y de afectar de cualquier forma lo:

36 |
y

sy 5
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

recursos naturales distintos de los Hidrocarburos que se descubran en el
Área Contractual, aunque éstos se hubiesen descubierto durante la
búsqueda de Hidrocarburos;

k) entregar a PEP toda la información sobre la existencia de vestigios
arqueológicos que se descubran como resultado de los Servicios y
abstenerse de extraerlos del Área Contractual y de atectarlos de cualquier
forma, aunque éstos se hubiesen descubierto durante la búsqueda de
Hidrocarburos;

) abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
atravesar la proyección vertical del Área Contractual, sin el consentimiento
expreso y por escrito de PEP; en caso de tal perforación sin el
consentimiento de PEP, el volumen de Hidrocarburos proveniente de dicho
Pozo no será considerado como Hidrocarburos Producidos, y cualquier
Gasto relacionado a dicho Pozo no será considerado como Gastos Elegibles;

m) — identificar cada Pozo con su número de referencia e incluir dicho número en
todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

n)  taponar, conforme a la Experiencia y Prácticas Prudentes de la Industria, los
Pozos antes de su Abandono a fin de evitar contaminación, daños al medio
ambiente o posibles daños a los depósitos de Hidrocarburos;

o) facilitar que los representantes de PEP y de cualquier otra autoridad puedan
realizar inspecciones de los Servicios y de las instalaciones, oficinas,
registros y libros contables así como de la información relacionada con tos
Servicios;

Pp) asegurar que los Hidrocarburos descubiertos en el Área Contractual no se
derramen o desperdicien en cualquier otra forma;

a) evitar el daño a los estratos y formaciones que contengan Hidrocarburos y a
los mantos que contengan depósitos de agua, conforme a la Experiencia y
Prácticas Prudentes de la Industria;

1) mantener informados al Grupo Directivo y a PEP sobre el desarrollo de los
Servicios durante la vigencia del Contrato, mediante los informes previstos
en el Contrato o cualquier otro informe que resulte apropiado,

s) emplear personal calificado, así como Materiales y tecnología de punta, de
acuerdo con la Experiencia y Prácticas Prudentes de la Industria;
t) proveer a los representantes de PEP las facilidades necesarias para el
ejercicio de sus derechos bajo este Contrato;
C

u) adoptar y asegurarse de que sus Subcontratistas adopten medida
apropiadas, ajustándose al sistema de gestión de seguridad, salud
protección ambiental contemplados en el Plan de Desarrollo, para proteger la
vida, el derecho de propiedad, sembradíos, cosechas, pesca, flora y fauña

37 2
E Contrato No 424102853
L remex rato No 424102853
EXPEORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DEC V,

14.2.

silvestre, descubrimientos arqueológicos y otros derechos vinculados a la
protección social y del medio ambiente, conforme a las Leyes Aplicables;

v) comunicar inmediatamente a PEP de cualesquiera procedimientos judiciales
o administrativos en que se vea envuelto en relación con el Contrato o con
los Servicios;

w) tomar las medidas pertinentes en las situaciones de emergencia y de Caso
Fortuito o Fuerza Mayor (incluyendo explosiones, reventones, fugas u otros
incidentes que causen o pudieran causar daño al ambiente o presenten o
puedan presentar una amenaza a la seguridad y salud de las Personas) con
el fin de mitigar sus efectos, así como reportar a PEP con el detalle
apropiado la situación de emergencia y las medidas tomadas al respecto;

x) tomar las medidas pertinentes para prevenir o mitigar pérdidas o daños y
remediar cualquier daño causado por los Servicios;

y) entregar a PEP, cada año, un informe de reservas que debe ser preparado
por cuenta del Contratista por conducto de una empresa independiente, de
capacidad y prestigio internacionalmente reconocido en el ramo, previamente
autorizada por PEP, que contenga la memoria de cálculo de las reservas
probadas, probables y posibles de hidrocarburos existentes en el Área
Contractual, elaborado conforme a los lineamientos definidos por PEP; y

z) entregar a PEP, al menos cada dos años, un informe de las condiciones
ambientales y de las comunidades ubicadas o cercanas al Área Contractual,
dicho informe deberá ser preparado por una empresa o institución
independiente, de capacidad y prestigio en el ramo, previamente autorizada
por PEP.

Responsabilidad_ambiental del Contratista. El Contratista será el único
responsable, del cumplimiento de todas las obligaciones, compromisos y
condicionantes ambientales previstas en las Leyes Aplicables, la Experiencia y
Prácticas Prudentes de la Industria y las autorizaciones emitidas por las
autoridades ambientales, así como de los daños o afectaciones que cause al
medio ambiente provocados por el manejo de sustancias, fluidos, combustibles,
lubricantes que se empleen o estén en su posesión o bajo control del Contratista
para la prestación de los Servicios; por lo que el Contratista, será responsable de
su remediación, restauración y compensación de reclamos que se originen hasta
donde sea necesario y estará obligado a efectuar las labores y a tomar todas las
medidas que impongan las autoridades ambientales, así como a realizar de
manera inmediata las acciones necesarias para la remediación y
descontaminación que correspondan, sin perjuicio de su responsabilidad frente a
terceros y frente a las autoridades competentes. Sin perjuicio de la
responsabilidad ambiental del Contratista, PEP podrá establecer los controles

las medidas de supervisión que considere convenientes para cerciorarse dl
cumplimiento de las obligaciones del Contratista en materia ambiental. Conforme

y

38 24

Z,
Contrato No 424102853

EXPLORACIÓN Y PRODUCCION ¿> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

14.3.

esta Cláusula 14.2 y las Leyes Aplicables, el Contratista tendrá las siguientes
obligaciones:

a) prestar y realizar los Servicios preservando y conservando el medio
ambiente, sin causar daño a la propiedad pública o privada, de acuerdo con
las Leyes Aplicables;

b) elaborar una estrategia y programas ambientales, y contar con sistemas de
seguridad para proteger el medio ambiente y la salud y seguridad del
personal y las instalaciones. La estrategia, programas y sistemas serán
presentados al Grupo Directivo para su revisión como parte de los
Programas de Trabajo;

c) realizar con la periodicidad que las Leyes Aplicables indiquen, o cuando las
Partes así lo consideren necesario, todos los estudios ambientales
requeridos y obtener, renovar y mantener todas las autorizaciones
ambientales para la prestación y realización de los Servicios, de conformidad
con las Leyes Aplicables;

d) cumplir con los términos de todas las autorizaciones ambientales y mantener
el Área Contractual en las mejores condiciones que permitan un desarrollo
sustentable, de conformidad con las Leyes Aplicables;

e) emplear personal calificado, equipos, maquinaria, Materiales, procedimientos
operacionales y en general las más actualizadas tecnologías que cumplan
con la Experiencia y Prácticas Prudentes de la Industria, aplicando el
principio de la prevención o precaución, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la seguridad y salud
de la población y de su personal;

f) colaborar con las autoridades y los organismos, federales y estatales,
encargados del cuidado del medio ambiente; y

9) como parte de las actividades de Abandono, remediar y rehabilitar el Área
Contractual que esté siendo abandonada y será responsable por todas las
obligaciones ambientales que pudieran existir como resultado de los
Servicios.

Asimismo, el Contratista será responsable de que sus Subcontratistas cumplan
con todas las obligaciones, compromisos y condiciones ambientales previstas en E
las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los
permisos ambientales, así como que sean responsables de los daños que causen

al medio ambiente por la ejecución de actividades a su cargo.

Responsabilidad __ambiental_de PEP derechos a indemnización. /
Considerando el carácter de operador de PEP y que todos los Hidrocarburos
Producidos son propiedad de éste, PEP será responsable por daños O
afectaciones causados al medio ambiente y daños causados a terceros por
cualquier contaminación por Hidrocarburos, por lo que, será responsable de si

39 lo

A
Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

144.

correspondiente remediación, restauración y compensación de reclamos que se
originen y estará obligado a efectuar las labores y a tomar todas las medidas que
impongan las autoridades ambientales, así como a realizar de manera inmediata
las acciones necesarias para la remediación y descontaminación que
correspondan, sin perjuicio de su responsabilidad frente a terceros y frente a las
autoridades competentes. No obstante lo anterior, en caso de que los daños
causados al medio ambiente de conformidad con lo estipulado en esta Cláusula
sean consecuencia de actos ilícitos cometidos por el Contratista, PEP repetirá en
contra del Contratista por todo lo que haya tenido que pagar PEP como
consecuencia de los daños ocasionados por su actuar ilícito, en términos de lo
dispuesto en el artículo 1910 del Código Civil Federal, mediante indemnización a
PEP en términos de la Cláusula 24.

PEP será responsable de los daños causados al medio ambiente y a terceros
previos a la Fecha Efectiva en el Área Contractual, según sean determinadas por
las Partes durante la transición a que se refiere la Cláusula. 5.1 y lo indicado en el
estudio ambiental inicial, que deberá ser elaborado por un tercero especializado
propuesto por el Contratista y aprobado por PEP, y el costo del estudio se
considerará Gasto Elegible. Con base en las conclusiones del estudio ambiental
inicial, PEP tendrá, en su caso, la obligación de restaurar cualquier parte del Área
Contractual en la medida, forma y en la oportunidad requerida por las Leyes
Aplicables y la Experiencia y Prácticas Prudentes de la Industria, y será
responsable por el Abandono de todos los activos que no hayan sido transferidos
a la responsabilidad del Contratista durante la transición a que se refiere la
Cláusula 5.1. Asimismo, PEP será responsable de los daños causados al medio
ambiente y a terceros que, no habiendo sido identificadas en el estudio ambiental
inicial a que se refiere este párrafo, se demuestre fehacientemente que son
responsabilidades ambientales de PEP previas a la Fecha Efectiva; por lo que
PEP mantendrá libre al Contratista de cualquiera de estas reclamaciones.

Obligaciones adicionales de PEP. Además de sus otras obligaciones
estipuladas en este Contrato, PEP tendrá las siguientes obligaciones:

a) suministrar al Contratista la intormación y datos que PEP tenga disponibles
respecto al Área Contractual, que sea necesaria para la ejecución de los
Servicios y con la que el Contratista no cuente;

b) poner a disposición del Contratista el Área Contractual para los efectos del
Contrato;

c) coordinar eficientemente con base en los Programas de Trabajo aprobados,
las actividades que deba realizar el personal del Sindicato de Trabajadores
Petroleros de la República Mexicana, contratado por PEP;

d) obtener oportunamente los permisos que se indican como responsabilidad de
PEP en el Anexo 11;

e) cooperar, a solicitud del Contratista, en la obtención de los permisos de
acceso y de ocupación superficial, derechos de paso y servidumbres

40 (PR
Contrato No 424102853
>) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.5.

requeridos para los Servicios, haciendo su mejor esfuerzo y hasta donde
sean actos que se encuentren razonablemente bajo su control;

f) cooperar con el Contratista, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar en relación con los Servicios ante las
autoridades gubernamentales mexicanas. En tal caso, el Contratista asumirá
todos los gastos en que incurra PEP, quien no será responsable de los
resultados obtenidos en dichas gestiones administrativas;

g) recibir, a su propio riesgo y como le sea posible, con independencia de la
infraestructura que en su caso tenga disponible, los Hidrocarburos Netos en
los Puntos de Medición o en cualquier otra instalación designada para tal
efecto, considerando lo estipulado en la Cláusula 12.2;

h) sin perjuicio de lo establecido en la Cláusula 14.4 (g), construir, instalar y
operar, directamente o a través del Contratista, conforme a la Cláusula 9.2, o
a través de terceros, oportuna y eficientemente las Instalaciones Después del
Punto de Medición, sin obstaculizar las actividades que el Contratista realice
con base en su derecho de prestar en exclusiva los Servicios en el Área
Contractual; y

i) abstenerse de realizar cualquier actividad que implique la duplicidad de los
Servicios, directamente o a través de terceros, así como de obstaculizar las
actividades que el Contratista realice con base en su derecho de realizar
todas las actividades necesarias para cumplir con el objeto del Contrato, y

) ser responsable por las consecuencias que hubieren surgido por sus
operaciones en el Área Contractual, previas a la Fecha Efectiva, según sean
determinadas con base en un estudio ambiental inicial que se elabore
durante la transición a que se refiere la Cláusula 5.1. Las conclusiones del
estudio ambiental inicial serán consideradas como condiciones preexistentes,
por lo que, en su caso, PEP tendrá la obligación de restaurar o indemnizar a
los terceros afectados en la medida, forma y oportunidad requerida por las
Leyes Aplicables y la Experiencia y Prácticas Prudentes de la Industria.

Derechos adicionales de PEP. Además de sus otros derechos previstos por el
Contrato, PEP tendrá los siguientes derechos:

a) el derecho a tener acceso libre al Área Contractual y al lugar donde estén
siendo realizados los Servicios, así como a cualquier instalación para la
realización de los Servicios (incluyendo las Instalaciones Principales e
Instalaciones de Entrega). El mismo acceso deberá ser concedido a
cualquier autoridad gubernamental mexicana. En todo caso, deberá cumplir
con las normas de seguridad aplicables y procurar no interferir en las
actividades del Contratista;

b) el derecho de designar a sus representantes para aprobar las distinta;
propuestas del Contratista sometidas a su consideración en términos del

y
41 40
Contrato No 424102853
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CM.

14.6.

15.1.

15.2.

presente Contrato y para supervisar al Contratista. Dichas designaciones se
harán del conocimiento del Contratista en términos de la Cláusula 31; y

c) el derecho de inspeccionar y supervisar todos los Servicios prestados por el
Contratista.

Derechos adicionales del Contratista. Además de sus otros derechos previstos
en el Contrato, el Contratista tendrá el derecho de:

a) presentar a PEP, si así lo desea, propuestas para la construcción,
terminación y operación de las Instalaciones Después del Punto de Medición,
en el entendido de que este derecho no debe considerarse como un derecho
exclusivo o un derecho de preferencia o del tanto. PEP se reserva el derecho
de rechazar cualquier propuesta del Contratista si así lo considera
conveniente a sus intereses, ya sea porque desea construir directamente o a
través de un tercero las Instalaciones Después del Punto de Medición o por
cualquier otro motivo;

b) utilizar el Contrato para demostrar, ante las instancias que juzgue
necesarias, su derecho de ejecutar los Servicios y de recibir la
Remuneración, e informar a dichas instancias sobre dicho derecho en la
forma que estime pertinente. Asimismo, tendrá el derecho de acceder a
cualquier mercado o persona con el propósito de adquirir financiamiento. La
utilización del Contrato para estos efectos queda sujeta al cumplimiento de
todas las obligaciones que el Contratista adquiere frente a PEP por virtud del
Contrato, incluyendo compromisos de confidencialidad.

Cláusula 15
Disposición de la producción

Hidrocarburos de Insumo. El Contratista podrá utilizar Hidrocarburos Producidos
para los Servicios como combustible, reciclamiento, inyección o bombeo
neumático, sin costo alguno, hasta por los niveles autorizados por PEP en el Plan
de Desarrollo. El Contratista no podrá quemar ni ventear el Gas, excepto en el
rango autorizado por PEP o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos previstos en las Leyes
Aplicables. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por PEP, el valor comercial de dicho volumen excedente, según lo
determine PEP, será descontado de la Remuneración.

Entrega. Los Hidrocarburos Netos serán entregados a PEP y serán medidos
analizados en los Puntos de Medición. Si por cualquier razón PEP no puede recibir
el Gas Asociado, entonces el Contratista deberá reinyectarlo al yacimiento, o s
dispondrá de él de la forma que determine PEP de conformidad con las Leye

42 73

a
Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Aplicables, en el entendido de que en dicho caso el Gas Asociado reinyectado no
será tomado en cuenta para el cálculo de la Remuneración.

15.3. Gas no asociado. El Contratista proporcionará los Servicios relacionados con el
manejo y cumplimiento de las especificaciones de calidad del Gas no asociado,
hasta los Puntos de Medición. Siempre que el Contratista haya realizado los
Servicios relativos al Gas no asociado, aun si PEP no recibe dicho Gas no
asociado, el volumen q señalado en el Anexo 3 incluirá el volumen de producción
de tal Gas no asociado considerado en el Programa de Trabajo aprobado.

Cláusula 16
Remuneración

16.1. Derechos exclusivos de PEP. PEP tendrá en todo momento la propiedad de los
Hidrocarburos y el derecho exclusivo de comercialización de los Hidrocarburos y
hará suyos todos los ingresos provenientes de dicha comercialización. Queda
entendido que los derechos del Contratista en ningún momento incluirán el
derecho a una participación sobre la producción, ni derechos sobre los beneficios
económicos que resulten de la explotación, comercialización o disposición de los
Hidrocarburos por parte de PEP.

16.2. Condición de la Remuneración. Sujeto a la condición suspensiva de que el
Contratista entregue Hidrocarburos Netos en los Puntos de Medición, PEP pagará
al Contratista la Remuneración correspondiente a cada mes, calculada de
conformidad con el Anexo 3.

16.3, Remuneración única. Queda expresamente convenido y aceptado por las Partes
que (1) la Remuneración constituye la única obligación de pago a ser efectuado por
PEP con motivo de la prestación de los Servicios; y (ii) PEP no garantiza en forma
alguna ni (a) la rentabilidad del Contrato para el Contratista, ni (b) que el
Contratista recuperará todos los Gastos en que incurra en el cumplimiento de sus
obligaciones. Queda convenido y aceptado, también, que PEP solamente tendrá la
obligación de realizar el pago a que se refiere esta cláusula en la medida en que
se cumpla con la condición suspensiva de que el Contratista entregue a PEP, en
los Puntos de Medición, los Hidrocarburos Netos extraídos del Área Contractual.

16.4. Forma de pago. A partir de que el Contratista inicie la entrega de Hidrocarburos
Netos en los Puntos de Medición, el Contratista deberá presentar a PEP, dentro
de los seis (6) Días Hábiles siguientes a la terminación de cada mes, la facturación
por los Servicios prestados durante el mes anterior y cuyas cantidades serán
calculadas conforme al Anexo 3. Adicionalmente, el Contratista deberá entregar
PEP la documentación que se requiera conforme a los Procedimientos de Registro
Financiero. PEP contará con un plazo no mayor de quince (15) Días Hábiles

e | PP
E . Contrato No 424102853
Fa PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

siguientes a la recepción de una factura para revisarla y, en su caso, autorizarla.
Si PEP objeta algún monto de una factura, procederá a pagar al Contratista los
montos con los que se encuentre conforme y suspenderá el pago de los montos
objetados hasta que dicha situación sea debidamente resuelta por las Partes. PEP
pagará al Contratista las cantidades aprobadas en un plazo no mayor a treinta (30)
Días Hábiles contados a partir de la fecha en que la factura haya sido recibida.
PEP efectuará todos los pagos previstos en este Contrato a través de depósito
bancario a elección del Contratista, (a) en Dólares mediante transferencia
electrónica a la cuenta bancaria registrada fuera del territorio mexicano; o (b) si la
cuenta se encuentra radicada en México, el pago será hecho en moneda nacional,
al tipo de cambio para solventar obligaciones en moneda extranjera publicado por
el Banco de México que sea aplicable al día del pago. En caso de que cualquier
pago conforme al Contrato sea pagadero en un día que no sea un Día Hábil, dicho
pago será efectuado en el siguiente Día Hábil.

16.5. Intereses moratorios. Cualquier Remuneración exigible en términos de la
Cláusula 16.4 vencida y no pagada por PEP devengará intereses exigibles a la
vista, por cada día desde, e incluyendo, la fecha en que dicha obligación de pago
hubiera vencido hasta la fecha efectiva de pago, a la tasa LIBOR más ciento
cincuenta (150) puntos base, previa solicitud del Contratista.

Cláusula 17
Garantías

17.1. Garantía Corporativa. Simultáneamente con la celebración del Contrato, el
Contratista entrega a PEP la Garantia Corporativa debidamente suscrita por su
Garante. La Garantía Corporativa será emitida de acuerdo con el modelo del
Anexo 2, con la cobertura y en los términos, montos y duración estipulados en
dicho Anexo 2.

17.2. Garantías de Cumplimiento.

a) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato, el Contratista
entrega a PEP, simultáneamente a la firma del Contrato, (i) una carta de Ú
crédito standby emitida o confirmada a favor de PEP por un banco autorizado
para operar en México, por un monto de treinta y cinco millones trescientos
cuatro mil novecientos treinta y seis Dólares (USD$35,304,936.00), de
acuerdo con la forma y contenido del modelo que se adjunta en el Anexo 12,
la cual deberá estar vigente por la duración del Periodo Inicial; o (ii) un
fianza emitida o confirmada a favor de PEP por una empresa afianzador.
autorizada para operar en México, por un monto de treínta y cinco millongs
trescientos cuatro mil novecientos treinta y seis  Dólare
(USD$35,304,936.00), de acuerdo con la forma y contenido del modelo que

44 17
2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

17.3.

17.4.

se adjunta en el Anexo 13, la cual deberá estar vigente por la duración del
Periodo Inicial.

b) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato durante el
Periodo de Desarrollo, el Contratista deberá entregar a PEP, a más tardar
quince (15) días después de que PEP apruebe cada Programa de Trabajo, (i)
una carta de crédito standby con vigencia equivalente al Año Contractual
más noventa (90) días, emitida o confirmada, modificada o reemplazada a
favor de PEP por un banco autorizado para operar en México, de acuerdo
con la forma y contenido del modelo que se adjunta en el Anexo 12, que
garantice el monto equivalente al cien por ciento (100%) de la Obligación
Mínima de Trabajo correspondiente al año al que se refiera el Programa de
Trabajo; o (ii) una fianza con vigencia equivalente al Año Contractual, emitida
a favor de PEP por una empresa afianzadora autorizada para operar en
México, de acuerdo con la forma y contenido del modelo que se adjunta en el
Anexo 13, que garantice el monto equivalente al cien por ciento (100%) de la
Obligación Mínima de Trabajo correspondiente al año al que se refiera el
Programa de Trabajo. En el caso de terminación del Contrato por cualquier
causa, la carta de crédito standby o fianza, según sea el caso, deberá
permanecer vigente durante los doce (12) meses siguientes a la fecha del
finiquito.

Reducción del monto. A solicitud del Contratista, pero en no más tres (3)
ocasiones en un año, se podrá reducir el monto de cada Garantía de
Cumplimiento en proporción al cumplimiento de las obligaciones que se
garantizan.

Reconocimiento y acuerdo del Contratista. El Contratista manifiesta:

En el caso de que la Garantía de cumplimiento sea a través de carta de crédito:

a) Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantias otorgadas, así como cualquier otro saldo a
favor de PEP.

b) Que reconoce que en el supuesto de incumplimiento de las obligaciones que
deriven del Contrato, se harán efectivas, parcial o totalmente, las Garantías.

c) Que reconoce que las Garantías de Cumplimiento serán pagadas ante el
incumplimiento de las obligaciones contractuales, con entera desvinculación
de cualquier circunstancia que pudiera generar una excepción de pago
distinta a aquella que se origine en inconsistencias o deficiencias del propio
documento que se hace efectivo, por lo que cualquier excepción que pudiese

45 / Pg

NY)
Contrato No 424102853

£ pemex rato No 424402883

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

eventualmente señalarse como conexa carecería de eficacia para desvirtuar
la legitimidad de la gestión de cobro.

En el caso de que la Garantía de cumplimiento sea a través de fianza:

a)

b)

c)

a)

e)

Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantías otorgadas, así como cualquier otro saldo a
favor de PEP.

Su conformidad para que la fianza que garantiza el cumplimiento del
Contrato permanezca vigente durante la substanciación de todos los
procedimientos judiciales o arbitrales y los recursos legales que se
interpongan con relación al Contrato, hasta que sea dictada resolución
definitiva que cause ejecutoria por parte de la autoridad o tribunal
competente.

Su conformidad para que la institución de fianzas entere el pago de la
cantidad reclamada hasta por el monto garantizado más, en su caso, la
indemnización por mora que derive del artículo 95 bis de la Ley Federal de
Instituciones de Fianzas, aun cuando la obligación se encuentre sub júdice,
en virtud de procedimiento ante autoridad judicial, no judicial o tribunal
arbitral, salvo que el acto rescisorio sea combatido y el fiado obtenga la
suspensión de su ejecución, ya sea en el recurso administrativo, en el juicio
contencioso o ante el tribunal arbitral correspondiente.

En caso de que el procedimiento administrativo, o ante autoridad judicial o
tribunal arbitral resulte favorable a los intereses del fiado, y la institución de
fianzas haya pagado la cantidad reclamada, PEP devolverá a la afianzadora
la cantidad pagada en un plazo máximo de noventa (90) Días Hábiles
contados a partir de que la resolución favorable al fiado haya causado
ejecutoria.

Su aceptación para que la fianza de cumplimiento permanezca vigente hasta
que las obligaciones garantizadas hayan sido cumplidas en su totalidad, en
la inteligencia que la conformidad para la liberación deberá ser otorgada
mediante el acta administrativa que dé por extinguidos los derechos y
obligaciones del Contrato suscrita por PEP o bien, con el finiquito, y en caso
de existir saldos, la constancia de liquidación de los mismos.

Su conformidad en que la reclamación que se presente ante la afianzadora
por incumplimiento de Contrato quedará integrada con la siguiente
documentación:

1. Reclamación por escrito a la institución de fianzas.

2. Copia de la póliza de fianza y en su caso, sus document

modificatorios.
46 P 2

A

——— mo
Contrato No 424102853
EXPLORACION Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

3. Copia del Contrato garantizado y en su caso sus convenios
modificatorios.

Copia del documento de notificación al fiado de su incumplimiento.
En su caso, la rescisión del Contrato y su notificación.

En su caso, documento de terminación anticipada y su notificación.
Copia del finiquito, y en su caso, su notificación.

Importe reclamado.

DADaA>

17.5. Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías de
Cumplimiento y la Garantía Corporativa para cubrir proporcionalmente el
incumplimiento de las obligaciones del Contratista en virtud del Contrato,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantias. Además de cubrir los incumplimientos, PEP podrá hacer
efectivas las Garantías de Cumplimiento y la Garantía Corporativa para cobrar (i)
daños y Perjuicios; (ii) reembolsos de sumas pagadas por PEP en exceso, así
como cualquier otra obligación de pago o cantidad debida por el Contratista a PEP
por cualquier concepto en relación con el Contrato; y (iii) indemnizaciones debidas
por el Contratista a PEP de conformidad con el Contrato.

Cláusula 18
Abandono

18.1. Requerimientos del programa. El Contratista estará obligado a llevar a cabo
todas las operaciones relacionadas con el Abandono en el Área Contractual. El
Plan de Desarrollo, así como cada Programa de Trabajo y Presupuesto
presentado para la aprobación de PEP deberán contener un capítulo relacionado
con el Abandono. Dicho capítulo deberá contemplar todas las actividades
necesarias para el taponamiento de Pozos, limpieza, retorno a su estado natural,
desmantelamiento de instalaciones, desinstalación de maquinaria y equipo, y
entrega ordenada y libre de escombros y desperdicios del Área Contractual, todo
lo cual deberá realizarse al final de la vida útil de tales Pozos, instalaciones,
Materiales y equipos y conforme a la Experiencia y Prácticas Prudentes de la pe
Industria y a las Leyes Aplicables. Asimismo, al final de la vida útil de Pozos,
instalaciones, Materiales y equipos el Contratista deberá realizar un dictamen
técnico que sustente la conveniencia del Abandono.

18.2. Comunicación de Abandono. Antes de taponar o desinstalar algún Pozo
instalaciones o Material, el Contratista deberá comunicarlo a PEP con cuand
menos quince (15) días de anticipación, salvo que dicha actividad esté ya prevista
en un Programa de Trabajo aprobado por PEP.

al
: PR |
Contrato No 424102853
=>) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

18.3. Abandono después del Periodo Inicial. Si, conforme al Contrato, el Contratista
no entrega la Comunicación de Continuación, el Contratista estará obligado a
realizar, a su sola costa, las operaciones de Abandono en el Área Contractual
conforme a las instrucciones de PEP.

18.4. Responsabilidad por Gastos. El Contratista será plenamente responsable por
todos los Gastos de Abandono, en el entendido de que los Gastos de Abandono
serán cubiertos con los recursos disponibles en la Cuenta de Abandono.

18.5. Cuenta de Abandono. Si el Contratista entrega la Comunicación de Continuación,
el Contratista deberá abrir una cuenta de depósito en garantía que devengará
intereses según los términos que sean acordados por las Partes en Grupo
Directivo, la cual estará bajo el control conjunto de PEP y el Contratista, en un
banco de buena reputación internacional que será acordado por el Contratista y
PEP (la “Cuenta de Abandono”). Las Partes acuerdan que el objeto de la Cuenta
de Abandono es crear una reserva para fondear las operaciones de Abandono en
el Área Contractual. Excepto por lo previsto en el Anexo 3, las Partes no podrán
hacer uso de los fondos de la Cuenta de Abandono para cualquier otro propósito
que no sea llevar a cabo las operaciones de Abandono en el Área Contractual, ni
tendrán derecho a dar en garantía, ceder o disponer de cualquier otra forma de la
Cuenta de Abandono.

18.6. Fondeo de la Cuenta de Abandono. El Contratista deberá depositar en la Cuenta
de Abandono una cantidad que será determinada conforme al Anexo 15, con base
en estudios técnicos y considerando una estimación de la relación entre los costos
de Abandono y los pagos de PEP al Contratista de conformidad con el Contrato;
dicha estimación podrá ser revisada anualmente y será considerada en la
elaboración del siguiente Presupuesto. Los depósitos realizados por el Contratista
a la Cuenta de Abandono serán considerados como Gastos Elegibles. El
Contratista transferirá a PEP, a la terminación del Contrato por cualquier causa, el
saldo remanente en la Cuenta de Abandono.

18.7. Fondos insuficientes. La responsabilidad del Contratista de cumplir, a su sola
costa, con los trabajos de Abandono es independiente de que existan o no fondos X
suficientes en la Cuenta de Abandono, por lo que en el caso de que no existan
fondos suficientes en la Cuenta de Abandono el Contratista deberá depositar en la
Cuenta de Abandono los recursos que se requieran. Con independencia de la
Cuenta de Abandono, la responsabilidad del Contratista respecto al Abandono se
extenderá por diez (10) años posteriores a la terminación del Contrato por
cualquier causa.

18.8. Sustitución por PEP. Antes de la terminación del Contrato por cualquier motivo,
PEP podrá solicitar al Contratista que se abstenga de llevar a cabo operaciones de
Abandono específicas con respecto a determinadas instalaciones (incluyendo

l

48 la
S Contrato No 424102853
EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

Pozos). En dicho caso, el Contratista deberá transferir a PEP las instalaciones en
buen estado de funcionamiento, así como entregar a PEP cualquier saldo
remanente en la Cuenta de Abandono y a partir de ese momento el Contratista
será considerado relevado de cualquier futura obligación en relación con el
Abandono de dichas instalaciones.

Cláusula 19
Responsabilidad laboral, Subcontratistas, grado de integración
nacional, capacitación, desarrollo sustentable e importaciones

19.1. Responsabilidad laboral del Contratista. El Contratista como patrón de sus
trabajadores y demás personas que le presten un servicio o trabajo personal
subordinado, tendrá responsabilidad exclusiva e independiente respecto a éstos, y
será el único responsable por el cumplimiento de las obligaciones laborales o
patronales que provengan o emanen de las Leyes Aplicables. No existirá relación
laboral entre PEP y el personal del Contratista o de terceros con quienes el
Contratista tenga relación. No operará la intermediación patronal en términos del!
artículo 13 y demás aplicables de la Ley Federal del Trabajo ni se ubicará en el
supuesto previsto en el segundo párrafo del artículo 10 de la Ley Federal del
Trabajo. El Contratista reconoce y acepta que cuenta con los elementos propios
suficientes para cumplir las obligaciones que se deriven de las relaciones con sus
trabajadores.

El Contratista quedará obligado a sacar a PEP en paz y a salvo de cualquier
reclamación o demanda, hecha por sus trabajadores y demás personas que le
presten un servicio o trabajo personal subordinado.

19.2. Responsabilidad laboral de PEP. PEP será responsable ante su personal,
perteneciente o no al Sindicato de Trabajadores Petroleros de la República
Mexicana, del cumplimiento de sus obligaciones laborales o patronales que
provengan o emanen de las Leyes Aplicables, de los contratos individuales o del
Contrato Colectivo de Trabajo vigente celebrado entre Petróleos Mexicanos, por sí
y en representación de sus Organismos Subsidiarios, y el Sindicato de
Trabajadores Petroleros de la República Mexicana.

19.3. Personal del Sindicato de Trabajadores Petroleros de la República Mexicana. o
C

El personal de operación y mantenimiento sindicalizado que se encuentre adscrito
al Área Contractual a la techa de firma del Contrato, continuará laborando en la
misma. La responsabilidad laboral respecto de dicho personal seguirá siendo de
PEP, quien, con base en el correspondiente Programa de Trabajo, deberá
coordinar las actividades que en el Área Contractual realice su personal.

PENA
49 Pa
Contrato No 424102853
LD PEMEX EM EX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.Y.

19.4,

19.5.

PEP será el único responsable de responder de cualquier acción, reclamo, juicio,
pérdida, daños, Perjuicios, procedimientos, impuestos y gastos relacionados con,
u ocasionados por su personal perteneciente al Sindicato de Trabajadores
Petroleros de la República Mexicana adscrito al Área Contractual. Asimismo
mantendrá al Contratista libre de cualquier responsabilidad que surja en relación
con dicho personal.

Capacitación a personal de PEP. El Contratista conviene, con base en la
presente Cláusula que, en relación con los Servicios, capacitará a personal de
PEP, incluyendo personal sindicalizado, para su aprovechamiento en las labores
que desempeñe en PEP. Durante la vigencia del Contrato, como parte de cada
Programa de Trabajo, el Contratista presentará a PEP, para su aprobación, el
programa anual de capacitación del personal de PEP aplicable durante el
siguiente año. El presupuesto anual designado para estos programas de
capacitación no deberá ser menor de cero punto cinco por ciento (0.5%) del
Presupuesto total incurrido por el Contratista para la realización de los Servicios
durante el año de que se trate. El Contratista podrá, previa autorización de PEP,
ejercer todo o parte del valor correspondiente al programa de capacitación de un
año durante dicho año o el siguiente, queda entendido que lo previsto en esta
oración no limita la obligación de llevar a cabo el programa de capacitación
correspondiente al siguiente año.

Los Gastos incurridos por el Contratista en relación con dichos programas de
capacitación serán considerados Gastos Elegibles. El programa de capacitación
podrá referirse a entrenamiento, educación formal o comisiones de trabajo al
personal de PEP, transferencia de tecnología, e investigación y desarrollo
conjunto, y podrá incluir temas de tecnología de punta, así como la planeación y
gerenciamiento de proyectos, entre otros. El programa de capacitación deberá
incluir un capítulo referente a la capacitación de personal del Sindicato de
Trabajadores Petroleros de la República Mexicana.

Cuando la capacitación resulte un nuevo proceso, producto, actividad, modelo o
servicio, se estará a lo dispuesto en la Cláusula 29.2.

Subcontratistas. El Contratista tiene el derecho de utilizar Subcontratistas para la
realización de cualquier tipo de actividades; queda entendido que el Contratista no
podrá subcontratar la dirección y control de las actividades. El Contratista será
responsable de que los Subcontratistas cumplan, en la ejecución de sus
actividades, con las estipulaciones aplicables del Contrato y con las Leyes
Aplicables. No obstante cualquier subcontratación, el Contratista continuará siendo
responsable frente a PEP, en todo momento, del cumplimiento de las obligaciones
que adquiera ante PEP por el Contrato; por lo tanto, el Contratista se obliga a
dejar libre y a salvo a PEP de cualquier demanda o reclamación de cualquier tipo,
incluyendo las de carácter laboral, que pudieran presentar los Subcontratistas por
la ejecución de actividades relacionadas con el Contrato. Para la subcontratació:

de Servicios por montos superiores a diez millones Y Dólare:

50

E Mm,
Contrato No 424102853

SD PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

19.6.

19.7.

19.8.

(USD$10,000,000.00), el Contratista deberá emplear los procedimientos definidos
en el Anexo 16.

Transferencia_de tecnología, investigación y desarrollo. El Contratista

conviene, con base en la presente cláusula que, en relación con los Servicios,
promoverá la investigación y desarrollo tecnológico y le transferirá a personal de
PEP tecnología para su aprovechamiento en las labores que desempeñe en PEP.
Durante la vigencia del Contrato, como parte de cada Programa de Trabajo, el
Contratista presentará a PEP, para su aprobación, un capítulo relativo a
transferencia de tecnología, incluyendo tecnología de punta, investigación y
desarrollo tecnológico, así como informes regulares en estas materias. En todo
momento, el personal técnico del Contratista fomentará la investigación y
desarrollo tecnológico y la transferencia de tecnología de punta a personal de
PEP, y PEP podrá aprovechar cualquier conocimiento adquirido por su personal
en cualquier otro proyecto.

Cuando derivado de la transferencia de tecnología resulte un nuevo proceso,
producto, actividad, modelo o servicio, se estará a lo dispuesto en la Cláusula
29.2.

Grado de integración nacional. El Contratista dará preferencia a los bienes y
servicios producidos en México. El grado de integración nacional se calculará con
base en el valor agregado nacional incorporado o creado en México. El Contratista
deberá cumplir con un porcentaje mínimo del cuarenta por ciento (40%), el cual se
calculará y programará de acuerdo con lo establecido en el Anexo 17.

Desarrollo sustentable. El Contratista implementará un programa de apoyo a la
comunidad y al medio ambiente que deberá contribuir al desarrollo sustentable
que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Dicho
programa se deberá basar en los lineamientos del Anexo 18. El programa de
apoyo a la comunidad y al medio ambiente de cada año deberá tener un valor
mínimo equivalente a uno por ciento (1%) del Presupuesto correspondiente al año
de que se trate. Los Gastos incurridos por el Contratista en relación con dichos
programas de apoyo a la comunidad y al medio ambiente serán considerados
Gastos Elegibles.

El Contratista podrá, previa autorización de PEP, ejercer todo o parte del valor X
correspondiente al programa de desarrollo comunitario sustentable de un año
durante dicho año o el siguiente. Queda entendido que lo previsto en este párrafo
no limita la obligación de llevar a cabo el programa de desarrollo comunitari
sustentable correspondiente al siguiente año.

Los programas serán presentados al Grupo Directivo para su revisión como parte
de los Programas de Trabajo.

51 A 4

a
Contrato No 424102853
L remex rato No 424102859

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
19.9. Importaciones. El Contratista deberá realizar todos los trámites de aplicación

20.1.

20.2.

general necesarios para la importación de Materiales.

Cláusula 20
Seguros

Estipulación general. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al Contrato son independientes de la contratación de los
seguros a que se hace referencia en esta Cláusula 20 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asunción de tales
riesgos no podrá reducirse en perjuicio de PEP o de terceros como consecuencia
de la falta de contratación o la falta de cobertura suficiente de los mencionados
seguros.

Cobertura de seguro. Con el objeto de cubrir los riesgos inherentes a la
realización de los Servicios, el Contratista deberá obtener y mantener en pleno
vigor y efecto las pólizas de seguros que, conforme a las obligaciones adquiridas
bajo este Contrato, estime necesarias, las que la Experiencia y Prácticas
Prudentes de la Industria requieran o aconsejen, así como aquellas que las Leyes
Aplicables le impongan. Asimismo, será responsabilidad del Contratista la
definición, en las pólizas correspondientes, de los términos y condiciones,
deducibles, límites del aseguramiento y exclusiones.

Cláusula 21

Caso Fortuito o Fuerza Mayor; suspensión y terminación anticipada

21.1.

Caso Fortuito_o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del
Contrato si dicho incumplimiento, suspensión o retraso ha sido causado por Caso
Fortuito o Fuerza Mayor. Salvo por lo previsto en el Contrato, las Partes deberán
continuar con el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. La Parte que alegue Caso Fortuito o Fuerza Mayor
deberá utilizar sus mejores esfuerzos para subsanar, mitigar o corregir los efectos
del Caso Fortuito o Fuerza Mayor. Para los efectos de este Contrato, Caso
Fortuito o Fuerza Mayor significa cualquier acontecimiento, acto o evento fuera del
control de, o imprevisible por la Parte obligada a cumplir con la obligación
correspondiente o que, en caso de que sea previsible, sea inevitable por dicha
Parte cuando hubiera tomado precauciones tendientes a evitar dich
acontecimiento, acto o evento, que imposibilita el cumplimiento de alguna o toda
las obligaciones derivadas del Contrato, en forma temporal o definitiva, siempre
cuando la Parte que invoca el Caso Fortuito o Fuerza Mayor (i) pruebe |
existencia de tal acontecimiento, acto u evento y la relación de causa y efecto

52 724

AS

1”

——Y
Contrato No 424102853
Só PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

21.2.

entre el mismo y la obligación u obligaciones incumplidas; y (ii) no haya dado
causa o contribuido materialmente a él, o aceptado expresamente su
responsabilidad. Sujeto a la satisfacción de las condiciones estipuladas en los
subincisos (i) y (ii) anteriores, Caso Fortuito o Fuerza Mayor incluirá los siguientes
actos o eventos: (a) fenómenos de la naturaleza tales como tormentas, huracanes,
inundaciones, terremotos; (b) incendios (cuando no se haya dado causa O
contribuido a ello); (c) guerras (declaradas o no), actos de terrorismo, disturbios
civiles, motines, insurrecciones, actos delictivos de terceros y sabotajes; (d)
cuarentenas y epidemias, (e) desastres de transportación, ya sean marítimos,
ferroviarios, aéreos o terrestres; (f) huelgas, disturbios laborales u otras disputas
laborales en México que no sean motivadas por el incumplimiento de algún
contrato laboral por parte de la Parte en retraso o incumplimiento o auspiciada por
ésta; (g) actos de una autoridad gubernamental que no hayan sido inducidos
voluntariamente o promovidos por la Parte que invoca, ni sobrevengan como
consecuencia de algún incumplimiento de sus obligaciones derivadas de este
Contrato, incluyendo cualquier cambio en las Leyes Aplicables; y (h) la
imposibilidad para alguna de las Partes de obtener a tiempo y de conformidad con
las Leyes Aplicables, a pesar de sus mejores esfuerzos y de haber realizado todos
los pasos bajo su control, cualquier permiso o licencia bajo su responsabilidad de
acuerdo a lo establecido en este Contrato, de cualquier autoridad gubernamental,
necesaria para permitirle a la Parte en retraso o incumplimiento cumplir con sus
obligaciones de conformidad con el Contrato.

Adicionalmente, el Contratista podrá invocar como supuestos de Caso Fortuito o
Fuerza Mayor la imposibilidad de tener acceso bajo condiciones razonables a
porciones de terreno que sean propiedad de terceros, siempre que: (i) hubiere
realizado infructuosamente sus mejores esfuerzos y hubiere realizado todos los
pasos bajo su control y de conformidad con las Leyes Aplicables; (ii) dicha falta de
acceso afecte substancialmente la ejecución de los Servicios o el cumplimiento de
las obligaciones previstas en el Contrato; y (iii) habiendo comunicado por escrito
dicha circunstancia a PEP, éste haya realizado todos los actos bajo su control sin
poder obtener el instrumento legal necesario para el acceso, en un plazo de seis
(6) meses a partir de la mencionada comunicación.

Queda expresamente convenido que el Contratista no podrá invocar Caso Fortuito
o Fuerza Mayor por cualquiera de ¡os siguientes eventos: (i) dificultad económica o
la falta de fondos para continuar prestando los Servicios; o (ii) retraso en la Él
entrega de Materiales. E

Como excepción a lo previsto en el inciso f) esta Cláusula 21.1, queda
expresamente convenido que PEP no podrá invocar Caso Fortuito o Fuerza Mayor
por huelgas o conflictos laborales con el Sindicato de Trabajadores Petroleros de
la República Mexicana.

Comunicación. La Parte que alegue Caso Fortuito o Fuerza Mayor deberá
comunicar a la otra Parte, dentro de un término que no excederá de treinta (3
días, a partir de la fecha en que hubiere tenido conocimiento de: (a) la presencia

53 Ur,
y Contrato No 424102853
S PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

21.3.

21.4.

21.5.

21.6.

del evento de Caso Fortuito o Fuerza Mayor, y (b) el momento en que se estima
que cese el evento de Caso Fortuito o Fuerza Mayor, En caso de que cualquiera
de las Partes no realice la comunicación en el término establecido, perderá su
derecho de invocar el Caso Fortuito o Fuerza Mayor.

Carga de la prueba. La carga de la prueba de Caso Fortuito o Fuerza Mayor
corresponderá a la Parte que invoque dicho Caso Fortuito o Fuerza Mayor.

Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del

Contrato. Si, como resultado de Caso Fortuito o Fuerza Mayor, el Contratista no
puede cumplir con algún Programa de Trabajo, el Programa de Trabajo será
suspendido y prorrogado por un plazo que no exceda el periodo de dicho Caso
Fortuito o Fuerza Mayor y sólo en la medida en que el Programa de Trabajo sea
efectivamente afectado; la suspensión y prórroga se otorgarán en forma
automática siempre que se hubiera cumplido con la comunicación en términos de
la Cláusula 21,2, El Contratista también deberá comunicar a PEP tan pronto como
el Caso Fortuito o Fuerza Mayor cese. La suspensión y prórroga de un Programa
de Trabajo por Caso Fortuito o Fuerza Mayor prorrogará el plazo del Contrato.

Si, como resultado de una causa distinta a Caso Fortuito o Fuerza Mayor que sea
imputable a PEP, resulta necesario suspender parcial o totalmente un Programa
de Trabajo, el Programa de Trabajo será suspendido y prorrogado sólo en la
medida en que el Programa de Trabajo sea efectivamente afectado. En este caso
si PEP no puede recibir ciertos volúmenes de Hidrocarburos Netos, se considerará
que el Contratista entregó a PEP tales volúmenes, considerando para su
determinación, el último dato de medición disponible. La suspensión y prórroga de
un Programa de Trabajo por el supuesto previsto en este párrafo, prorrogará el
plazo del Contrato.

Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor. Nada de lo
establecido en esta cláusula liberará a las Partes de las obligaciones que por su
naturaleza no sean afectadas por el Caso Fortuito o Fuerza Mayor. En caso de
sobrevenir cualquier evento de Caso Fortuito o Fuerza Mayor que suspenda el
cumplimiento de cualquier obligación de las Partes conforme este Contrato, no
suspenderá el cumplimiento del resto de las obligaciones y compromisos XA
contractuales no afectados por el evento de Caso Fortuito o Fuerza Mayor.

Terminación anticipada por Caso Fortuito o Fuerza Mayor. En caso de que un
evento de Caso Fortuito o Fuerza Mayor afecte la ejecución de una parte

significativa de los Servicios, y dicha ejecución haya sido suspendida por un,
periodo continuo de ciento ochenta (180) días o más, cualquiera de las Parte
tendrá derecho, ejercitable mediante notificación dada dentro de los treinta (30)
días siguientes al último día del periodo que corresponda, a solicitar la terminación
del Contrato sin responsabilidad. En todo caso, el periodo de ciento ochenta (18

días a que se refiere este párrafo puede ser ampliado por acuerdo entre la:

54 | A
Contrato No 424102853

$ pemex rato No 424102863

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES SA. DE CV.

21.7.

22.1.

Partes; en caso de desacuerdo respecto de la terminación del Contrata, cualquiera
de las Partes podrá solicitar la intervención del Experto Independiente. La
terminación anticipada por Caso Fortuito o Fuerza Mayor no dará al Contratista
derecho para reclamar pago alguno distinto a la Remuneración.

Situaciones de emergencia. En situaciones de Caso Fortuito o Fuerza Mayor o
emergencia que requieran acción inmediata, el Contratista deberá tomar todas las
acciones adecuadas para controlar la situación lo más pronto posible a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los
Hidrocarburos y los Materiales, e informar inmediatamente a PEP. El Contratista
deberá sujetar sus acciones al plan de respuesta a emergencias de PEP. El
Contratista comunicará y consultará prontamente con PEP en refación con las
acciones tomadas, en el entendido de que en caso de que PEP o cualquier
autoridad competente no esté satisfecho con las acciones tomadas por el
Contratista o lo considere conveniente a sus intereses, PEP podrá intervenir
directamente y tomar las acciones que considere convenientes, en cuyo caso,
todo gasto en que incurra PEP será reembolsado por el Contratista a PEP.

Cláusula 22
Rescisión, terminación y finiquito

Causas de rescisión por parte de PEP. PEP tendrá derecho a rescindir
administrativamente este Contrato al Contratista, en caso de que ocurra cualquiera
de los siguientes supuestos:

a) el Contratista incumple con el Programa Mínimo Inicial o con la Obligación
Minima de Trabajo;

b) en caso de renuncia, el Contratista no acepte hacer los pagos por los montos
no ejecutados en términos de la Cláusula 3.3;

Cc) después de emitida la Comunicación de Continuación, el Contratista modifica
unilateralmente los aspectos que deban ser aprobados por PEP del Plan de
Desarrollo o los Programas de Trabajo,

d) el Contratista incumple con las obligaciones ambientales conforme a la
Cláusula 14.2 y no indemniza a PEP por tal incumplimiento conforme a la
Cláusula 14.3;

e) el Contratista proporciona información fraudulenta o niega el acceso a PEP a
la Información del Contrato;

f) el Contratista no presenta cualquiera de las Garantias de Cumplimiento o |
Garantía Corporativa, o no actualiza su monto conforme al Contrato, o no la
mantiene en vigor conforme al Contrato; )

L,
55 rd
y Contrato No 424102853
L pemex rato No 424102583

EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

9) el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas reporta intencionalmente información falsa relacionada con los
Gastos Elegibles o de cualquier otra forma incumple con cualquier obligación
principal contenida en el Anexo 6;

h) el Contratista o cualquiera de las Empresas Participantes o Compañias
Relacionadas altera dolosamente las mediciones o los medidores o incumple
con sus obligaciones principales previstas en la Cláusula 12;

i) cualquiera de las Empresas Participantes o cualquiera de los Garantes se
liquida o de cualquier otra forma cesa su existencia legal o corporativa, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato;

1) cualquiera de las Empresas Participantes o cualquiera de los Garantes, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato: (i) cae en insolvencia; o (ii) es
incapaz de pagar sus deudas al vencimiento de las mismas; o (iii) solicita o
acepta la imposición de un administrador, liquidador o síndico respecto a sus
propiedades o sus ingresos; o (iv) inicia cualquier procedimiento bajo
cualquier legislación para el reajuste o diferimiento de sus obligaciones, de
cualquier parte de las mismas; o (v) solicita la quiebra, concurso mercantil,
reorganización, suspensión de pagos, disolución o liquidación; o (vi) realiza o
permite una cesión general o un arreglo con o para el beneficio de sus
acreedores;

k) ocurren cambios en la organización del Contratista que tengan como
consecuencia que el Contratista no pueda demostrar, a una solicitud que por
tal motivo realice PEP, que mantiene las capacidades financieras requeridas
por las Bases de Licitación; ñ

l)- sucede cualquier acontecimiento que bajo la legislación que sea aplicable a
las Empresas Participantes o a los Garantes tenga un efecto análogo a los
acontecimientos mencionados en el inciso (j) anterior, sin que alguna otra
Empresa Participante o Garante asuma, con autorización de PEP, sus
obligaciones bajo el Contrato;

m) el Contratista o las Empresas Participantes, en caso de ser sociedades
extranjeras, o alguno de los accionistas extranjeros del Contratista o de las
Empresas Participantes invoca la protección de su gobierno en relación con A
el Contrato o ejerce algún derecho de inmunidad soberana o inmunidad de
jurisdicción al que pudiera tener derecho;

n) cualquiera de las declaraciones del Contratista o de las Empresas
Participantes hechas en la fecha de firma del Contrato demuestra ser
fraudulenta en cualquier aspecto;

o) cualquiera de las Empresas Participantes o Compañías Relacionad:
incumple con las obligaciones relativas a la cesión, separación, disminució!
de participación o sufre un cambio de control, o la Compañía Líder se separa!

59 ls
Contrato No 424102853
2 PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

de sus actividades, sin el consentimiento de PEP, en contravención a lo
previsto en la Cláusula 23; o

p) el Contratista, o cualquiera de tas Empresas Participantes o Compañías
Relacionadas es responsable de negligencia inexcusable que resulte en
detrimento significativo a PEP, o de dolo en la ejecución de los Servicios, o
no asume sus obligaciones de indemnización en términos de la Cláusula 24.

22.2. Periodo de cura. En caso de que el Contratista incumpla sus obligaciones bajo el
Contrato y se encuentre en los supuestos que se indican en la Cláusula 22.1,
previo a la determinación de la rescisión, PEP podrá otorgar al Contratista un
periodo de sesenta (60) días para subsanar dicho incumplimiento, sin perjuicio de
hacer efectivas, al término de dicho periodo, las Garantías que en su caso se
hubieren otorgado. Dicho periodo podrá ser prorrogado por PEP.

22.3. Procedimiento de rescisión. Si al concluir el periodo de cura el Contratista no
hubiere subsanado el incumplimiento, PEP iniciará la rescisión conforme a lo
siguiente: (i) notificará el inicio del procedimiento de rescisión al Contratista para
que éste, dentro de los veinte (20)] Días Hábiles siguientes a tal notificación,
manifieste lo que a su derecho convenga y aporte las pruebas que juzgue
pertinentes; y (ii) al término del plazo señalado en el inciso (i) o a la recepción de
los argumentos y pruebas, PEP contará con veinte (20) Días Hábiles para
resolver, de manera fundada y motivada, la rescisión con efectos inmediatos y sin
necesidad de declaración judicial o arbitral. Una vez iniciada la rescisión, PEP se
abstendrá de cubrir los importes resultantes de Servicios no liquidados hasta que
se otorgue el finiquito correspondiente y, en caso necesario, procederá a hacer
efectivas las Garantías.

224. Efectos de la rescisión. En caso de que PEP ejerza su derecho a rescindir este
Contrato de conformidad con la Cláusula 22.3, el Contratista deberá pagar a PEP,
los daños directos y Perjuicios que PEP compruebe como resultado del
incumplimiento que dé lugar a la rescisión, en el entendido de que dichos daños
podrán ser cobrados por PEP de las cantidades adeudadas al Contratista que
resulten del finiquito, de las Garantías de Cumplimiento, y sin perjuicio de
cualquier otro recurso legal que PEP pudiera tener conforme al Contrato o las
Leyes Aplicables. Al operar la rescisión, las Partes procederán al pago que les XK
corresponda, elaborando un finiquito y se procederá a la terminación del Contrato,
sin responsabilidad adicional alguna de PEP frente al Contratista. Como
consecuencia de la rescisión, operará en forma inmediata la reducción de área
considerada en la Cláusula 8.1(c), y PEP tomará control inmediatamente de las
instalaciones en el área.

22.5. Obligaciones subsistentes. En todo caso de terminación del Contrato po
cualquier razón, el Contratista deberá cumplir con todas las obligaciones
estipuladas en el Contrato que resulten aplicables, incluyendo las relacionada

57 la %
Contrato No 424102853
¿h Pemes FEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

22.6.

22.7.

228.

con el Abandono e indemnización y pagos por renuncia. El monto asociado a
cualquier incumplimiento será estimado y podrá ser cobrado mediante la Garantía
de Cumplimiento o la Garantía Corporativa.

Derecho de rescisión por parte del Contratista. El Contratista podrá solicitar la
rescisión del Contrato en caso de que PEP incumpla con sus obligaciones de (i)

pago al Contratista, (ii) poner el Área Contractual a disposición del Contratista, o
(iii) contar con los permisos, licencias o autorizaciones a su cargo. El Contratista
también podrá solicitar la rescisión del Contrato en caso de que el incumplimiento
de PEP no pueda ser subsanado. En cualquiera de los supuestos señalados, el
Contratista notificará a PEP para que subsane el incumplimiento de que se trate
dentro de los siguientes sesenta (60) días. Invariablemente, la rescisión por parte
del Contratista requerirá de declaración de autoridad competente.

Transición a PEP. En caso de la terminación del Contrato por cualquier razón, el
Contratista cesará todos los Servicios, excepto aquellos que sean necesarios para
el Abandono, para preservar y proteger las instalaciones relacionadas con los
Servicios ya en proceso o terminados, o para proteger los Materiales que se
encuentren dentro del Área Contractual o en tránsito hacia la misma. El Contratista
deberá entregar a PEP el Área Contractual, así como todos los Materiales
utilizados en los Servicios. Las Partes llevarán a cabo la transición del Área
Contractual, del Contratista a PEP, la cual tendrá una duración de un (1) mes.
Durante la transición, las Partes llevarán a cabo las actividades que consideren
necesarias para que PEP asuma la responsabilidad de las actividades y tome
control de las instalaciones en el área. Las Partes levantarán un acta en la que se
señalen las incidencias relacionadas con la transición a PEP.

El Contratista será responsable ante PEP por las responsabilidades ambientales
existentes en el Área Contractual, según sean determinadas por las Partes
durante la transición a que se refiere esta cláusula y con base en un estudio
ambiental final. Con base en las conclusiones del estudio ambiental final, el
Contratista tendrá las obligaciones a que se refieren las Cláusulas 14.2, 14,3 y
24.1. El estudio será realizado por un tercero especializado propuesto por el
Contratista y aprobado por PEP y su costo se considerará como Gasto Elegible.

El Contratista será responsable por las consecuencias que hubieren surgido por
sus operaciones en el Área Contractual, según sean determinadas con base en un
estudio final adicional al estudio ambiental final señalado en el párrafo anterior,
que se elabore durante la transición a que se refiere esta cláusula. El estudio
deberá ser realizado por un tercero especializado propuesto por el Contratista y
aprobado por PEP y su costo se considerará como Gasto Elegible.

|

Derecho de PEP de terminación anticipada. PEP podrá dar por terminad:
anticipadamente el Contrato: (i) por Caso Fortuito o Fuerza Mayor, de conformidas

con la Cláusula 21.1; (ii) por no poder determinar la temporalidad de
suspensión, de conformidad con la Cláusula 21.6; (iii) cuando Y causas qu

58
Contrato No 424102853
DS PEME EX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

22.9.

23.1.

impidan la ejecución del Contrato, de conformidad con la Cláusula 6.3; y (iv)
cuando no resulte rentable o conveniente de conformidad con el modelo
económico, queda entendido que el único caso en el que PEP podrá invocar la
terminación anticipada de acuerdo con este inciso será cuando, de conformidad
con el Anexo 3, el Flujo de Efectivo Disponible sea igual a cero por doce meses
consecutivos después de haber sido obtenida la primera producción incremental.

Lo anterior, sin perjuicio de los casos previstos en las Cláusulas 6.7 y 7.2. Queda
entendido que el ejercicio de la terminación anticipada no dará al Contratista
derecho alguno.

Finiquito. Al terminar el Contrato por rescisión o por terminación anticipada, las
Partes deberán suscribir un finiquito en el cual se harán constar los ajustes,
revisiones, modificaciones y reconocimientos a que haya lugar, y los saldos a
favor y en contra, así como los acuerdos, ajustes o transacciones que se pacten
para finalizar las controversias que se hayan presentado durante la vigencia del
mismo. Dicho finiquito deberá formalizarse dentro de un plazo de un (1) año,
mismo que podrá ser prorrogado hasta por un periodo igual.

Para los efectos señalados en el párrafo anterior, el Contratista deberá, a solicitud
de PEP, ampliar la vigencia de las Garantías a fin de avatar las obligaciones que
deba cumplir con posterioridad a la terminación del Contrato.

En caso de que el Contratista no comparezca al finiquito, PEP procederá a
realizarlo de manera unilateral y, en su caso, consignará el pago ante la autoridad
jurisdiccional que corresponda.

Las Partes también suscribirán un finiquito, en los términos de esta Cláusula 22.9,
por terminación del Contrato, por el vencimiento natural de plazo o por la extinción
de los efectos en términos de las Cláusulas 3.3, 6.3, 6.7, 7.2, 7.8, 8.1 y 9.3.

Cláusula 23
Cesión y cambio de control

Cesión. El Contratista y las Empresas Participantes no podrán ceder, gravar o
transferir, total o parcialmente, este Contrato o sus derechos U obligaciones
derivadas del mismo, incluyendo los derechos de cobro, sin el consentimiento
previo y por escrito de PEP, en el entendido de que PEP podrá negar su
consentimiento si el cesionario no cuenta con las capacidades técnicas oO
financieras requeridas por PEP para el cumplimiento de sus obligaciones
conforme al Contrato.

PEP no podrá negar ni demorar injustificadamente: (i) la cesión de derechos d

cobro; (ii) la cesión entre Compañías Relacionadas, ni (iii) la cesión ent:

Empresas Participantes.

COSsx

Ma

59

Ap
Contrato No 424102853
LD pemex nono sze1ocsss
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.

23.2.

23.3.

PEP podrá ceder o en cualquier otra forma transferir, en todo o en parte, el
Contrato a cualquiera de sus Compañías Relacionadas.

Los actos a que se refiere esta cláusula no requerirán formalizarse mediante
convenio de acuerdo con lo estipulado en la Cláusula 27, salvo en el caso de que
se trate de una cesión o transferencia total del Contrato.

Separación. Ni la Compañía Líder ni cualquiera de las Empresas Participantes
podrá separarse de las operaciones conjuntas que lleven a cabo para la
prestación de los Servicios conforme a este Contrato sin el consentimiento previo
y por escrito de PEP, el cual no podrá ser negado injustificadamente. Asimismo,
ninguna de las Empresas Participantes podrá reducir su porcentaje de
participación en SPE, según lo previsto en la Cláusula 4.1, sin el consentimiento
previo y por escrito de PEP, el cual no podrá ser negado injustificadamente.

En caso que una de las Empresas Participantes decida transferir su participación
total o parcialmente a un tercero, o a otra Empresa Participante, dicha transacción
deberá contar con el consentimiento previo y por escrito de PEP, en el entendido
que la Empresa Participante que transfiera su participación deberá cumplir todas
sus obligaciones pendientes de acuerdo con lo que acuerde el Grupo Directivo.

Cambio de control. El Contratista y las Empresas Participantes se asegurarán de
no sufrir, directa o indirectamente, un cambio de control durante la vigencia del
Contrato sin el consentimiento previo de PEP; queda entendido que aun cuando el
cambio de control no pudiera ser evitado por el Contratista o por las Empresas
Participantes, PEP podrá rescindir el Contrato conforme a la Cláusula 22.1(n), si
dicho cambio de control se da sin el consentimiento previo de PEP. Para efectos
de lo anterior, “control” del Contratista o de las Empresas Participantes significa el
poder para dirigir o cambiar, directa o indirectamente, la gestión o políticas de
administración del Contratista o de las Empresas Participantes, bien sea mediante
la tenencia de acciones o de otros valores con derecho de voto o a través de
cualquier otro medio.

El Contratista y las Empresas Participantes podrán ceder o transferir acciones,
partes sociales, participaciones, intereses o similares que impliquen cambio de
control a cualquier Compañía Relacionada de cualquier Empresa Participante o a
otra Empresa Participante; en estos casos, PEP no podrá negar ni demorar
injustificadamente la autorización para llevar a cabo tal cesión o transferencia.

Lo previsto en esta Cláusula 23.3 será aplicable al Contratista y a las Empresas;
Participantes con independencia de la forma en que estén organizadas, ya sea
través de la constitución de Personas morales, de consorcios, contratos
asociaciones sin personalidad jurídica propia.

y

— Pg!
E = Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Cláusula 24
Indemnización

24.1. Indemnización. El Contratista indemnizará a PEP y a sus Compañías
Relacionadas, así como a sus empleados, representantes, asesores, directores,
sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del
Contrato por cualquier motivo por los plazos y términos previstos en el Contrato y
las Leyes Aplicables— en contra de cualquiera y toda acción, reclamo, juicio,
demanda, pérdida, costos, daños, Perjuicios, procedimientos, impuestos y gastos,
incluyendo honorarios comercialmente razonables y debidamente documentados
de abogados y costas de juicio, que surjan de o se relacionen con cualquiera de
los siguientes supuestos:

a) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) a cualquier Persona, incluyendo, sin limitación alguna, a PEP
y a Personas relacionadas con PEP, o a la propiedad de cualquiera de
dichas Personas, que surja como consecuencia de la prestación de los
Servicios;

b) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañias Relacionadas a cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) que sufran los empleados, representantes, invitados o
permisionarios del Contratista, de sus Compañías Relacionadas o de
cualquier Subcontratista, o a la propiedad de dichas Personas, en el caso de
que PEP hubiere tenido que pagar indemnización por cualquier causa alguno
de estos;

c) cualquier daño o Perjuicio causado por el Contratista por alteración nociva a
los Hidrocarburos, o cualquier daño o lesión causado a los recursos
naturales y medio ambiente (incluyendo pero no limitado a, daño o
destrucción de los recursos marinos, vida silvestre, recursos madereros,
estuarios, arroyos, océanos, tierra o aire), o cualesquiera daños y Perjuicios,
derivados del manejo de sustancias, fluidos, combustibles, lubricantes que se
empleen para la prestación de los Servicios o estén en posesión o bajo
control del Contratista;

d) cualquier daño o Perjuicio causado por el Contratista como consecuencia de
su actuar ilícito de conformidad con lo estipulado en la Cláusula 14.3;

»

e) cualquier daño o Perjuicio causado con motivo de alguna violación del
Contratista, sus Compañias Relacionadas o cualquier Subcontratista a
cualquier derecho de propiedad intelectual o a cualquier compromiso de
confidencialidad;

ls .

61
Contrato No 424102853

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

f) cualquier violación de cualquier Compañía Relacionada o las Empresas
Participantes a las renuncias previstas en las Cláusulas 25.5 y 25.6;

g) cualquier omisión por parte del Contratista, sus Compañías Relacionadas a
cualquier Subcontratista de cumplir con cualquiera de las Leyes Aplicables;

h) cualquier reclamo de cualquier empleado del Contratista, sus Compañías
Relacionadas o de cualquier Subcontratista con base en leyes en materia
laboral o de seguridad social, en el caso de que PEP hubiere tenido que
pagar indemnización en estas materias; y

i), cualquier reclamo, multa o cantidad exigida a PEP por cualquier autoridad, y
que derive del incumplimiento de las obligaciones del Contratista.

Queda expresamente convenido que en ningún caso, ninguna de las Partes será
responsable por daños y perjuicios indirectos, consecuenciales, lucro cesante o
pérdida de oportunidad de negocio.

24,2. Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías
Corporativas en caso de que se actualicen cualquiera de los supuestos señalados
en la Cláusula 24.1 y de conformidad con el modelo que contiene el Anexo 2,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías Corporativas frente a la Garantía de Cumplimiento.

Cláusula 25
Ley Aplicable y solución de controversias

25.1. Ley Aplicable. El Contrato se regirá e interpretará de acuerdo con las Leyes de
México. En todo momento durante la vigencia del Contrato, el Contratista dará
cumplimiento a lo establecido en las Leyes Aplicables en la conducción y
ejecución de los Servicios.

25.2. Consultas directas. Las Partes acuerdan, que en el evento de que surja cualquier
controversia, tratarán de resolverla a través de un mecanismo de consultas
directas, con el objeto de intentar un acuerdo negociado entre las Partes. Esta e
etapa de consultas directas iniciará con una comunicación dirigida por cualquiera
de las Partes a la otra, en el entendido de que cualquiera de las Partes podrá dar
por terminada esta etapa en cualquier momento.

25.3. Experto Independiente. En caso de que las Partes o los miembros del Grupo
Directivo no lleguen a un acuerdo respecto de sus diferencias en materias
técnicas, de seguridad, salud y protección ambiental, operacionales o relacionada
con cuestiones de contabilidad, impuestos y cálculo de pagos exigibles conforme
al Contrato, las Partes podrán acordar solicitar la opinión o sujetarse a las 19
decisiones de un experto independiente (e! “Experto Independiente”). La Parte que

62 (79,
Contrato No 424102853

L remex utrato No 424102858

EXPLORACIÓN Y PRODUCCION (a) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

25.4.

25.5.

desee someter una cuestión a la opinión o decisión del Experto Independiente
propondrá a la otra Parte tres candidatos de la lista definida por las Partes durante
los primeros tres (3) meses posteriores a la Fecha Efectiva, para que, de aceptar
el procedimiento, elija de entre ellos al Experto Independiente dentro de un plazo
de veinte (20) días. Cada Parte pagará sus propios costos en relación con este
procedimiento y los honorarios del Experto Independiente deberán ser cubiertos
por PEP y el Contratista en partes iguales. Dentro de los treinta (30) días
siguientes a que se haya designado al Experto Independiente conforme a lo
previsto en esta Cláusula 25.3, cada Parte proporcionará a éste la información que
posea en relación con el asunto en controversia. El Experto Independiente podrá
convenir una o más reuniones, con una o ambas Partes, para establecer los
puntos específicos en controversia y podrá requerir la información complementaria
que resulte necesaria. El Experto Independiente deberá emitir su opinión o
decisión dentro de los treinta (30) días siguientes a la conclusión del
procedimiento, el cual no podrá exceder de noventa (90) días desde su fecha de
inicio, a menos que las Partes acuerden lo contrario. Las Partes deberán,
ocasionalmente, actualizar la lista a que se refiere esta cláusula, para asegurarse
de que en todo momento haya un número suficiente de expertos calificados en
cada categoría de controversias cubierta por esta Cláusula 25.3, en la inteligencia
de que ninguna Parte podrá nominar un experto que sea Compañía Relacionada o
que de alguna forma esté afiliado con dicha Parte.

Arbitraje. Cualquier disputa o demanda que surja en relación con el Contrato que
no haya podido ser superada por ninguno de los otros mecanismos de solución de
controversias previstos en el Contrato, incluyendo cuestiones legales relacionadas
con la designación del Experto Independiente o con las opiniones o decisiones
que éste emita, deberá ser resuelta definitivamente mediante arbitraje de estricto
derecho de acuerdo con el Reglamento de Arbitraje de la Cámara de Comercio
Internacional vigente a la fecha de inicio del arbitraje, sin que sean aplicables las
disposiciones relativas al árbitro de emergencia. El derecho aplicable al fondo de
la controversia serán las leyes federales de México. El idioma del arbitraje será el
español, salvo las pruebas documentales que se presenten en idioma distinto cuya
traducción será a cargo de la Parte que las presente. El tribunal arbitral se
integrará por tres miembros: uno nombrado por PEP, otro nombrado por el
Contratista, y el tercero —quien será el presidente— nombrado de conformidad
con el Reglamento de la Cámara de Comercio Internacional. El procedimiento
arbitral tendrá como sede la Ciudad de México, D.F.

Las Partes acuerdan que cualquier información o documento generado con motivo
del arbitraje será tratado de forma confidencial en términos de lo estipulado en la
Cláusula 29.4 con excepción del laudo definitivo, una vez que cause estado y n

se encuentre sujeto a decisión de autoridad competente alguna o en impugnación.

Renuncia a Embargos Previos al Laudo. Por medio del presente Contrato, las'
Partes —en nombre propio y de sus Compañías Relacionadas— renuncian a

63 3
Contrato No 424102853
E) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

todos y cualesquiera derechos que tengan o puedan tener de solicitar y obtener
Embargos Previos al Laudo. Se considerará que cualquier Parte que solicite un
Embargo Previo al Laudo ha incumplido este Contrato. En caso de un
incumplimiento a esta Cláusula 25.5, la Parte que no haya incumplido tendrá
derecho a que la Parte que haya incumplido le reembolse todos los costos y
gastos en que haya incurrido, incluyendo honorarios razonables de abogados, sin
perjuicio de cualesquiera otros recursos que la Parte que no haya incumplido
tenga derecho a ejercer.

25.6. Renuncia a vía diplomática. El Contratista y las Empresas Participantes
renuncian expresamente, en nombre propio y de todas sus Compañías
Relacionadas, a formular cualquier reclamo por la vía diplomática, bajo pena de
perder en favor del Estado mexicano, y sin que medie declaración judicial o arbitral
alguna, todos sus derechos conforme al Contrato.

25.7. Autonomía de las estipulaciones. La invalidez o ilicitud de una o más de las
estipulaciones del Contrato que sea declarada como tal por el tribunal arbitral, de
ninguna manera afectará la validez, legalidad y exigibilidad de las demás
estipulaciones del presente instrumento.

Cláusula 26
Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades. Sin perjuicio de la
obligación del Contratista de garantizar que todos los Servicios se realicen
conforme a lo previsto en el Contrato, los Servicios serán supervisados por el
Grupo Directivo. El Grupo Directivo deberá quedar instaurado dentro de los quince
(15) días siguientes a la Fecha Efectiva, por lo que las Partes deberán designar a
sus representantes durante ese plazo.

26.2. Miembros del Grupo Directivo. El Grupo Directivo estará integrado por dos (2)
miembros o suplentes designados por el Contratista, y por dos (2) miembros o A
suplentes designados por PEP, en el entendido de que cualquiera de las Partes z
podrá substituir a sus representantes mediante comunicación por escrito a la otra
con cuando menos treinta (30) días de anticipación. Las resoluciones del Grupo
Directivo se tomarán por unanimidad y serán de cumplimiento obligatorio para
ambas Partes. Al menos uno de los representantes del Contratista será su máximo
directivo para el Contrato o funcionario equivalente. Uno de los representantes de
PEP presidirá el Grupo Directivo y adoptará los procedimientos necesarios para la
adecuada conducción del Grupo Directivo.

/ C

84 2 + |
Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

26.3.

26.4,

Las resoluciones que adopte el Grupo Directivo respecto de cualquier tema no
deberán impedir o frustrar la posibilidad de que el Contratista cumpla con la
Obligación Mínima de Trabajo.

Facultades. El Grupo Directivo será el foro contractual para que las Partes
estudien y acuerden las decisiones que les correspondan en términos del
Contrato, sin perjuicio de las actividades exclusivas de PEP en términos de las
Leyes Aplicables. El Grupo Directivo tendrá las siguientes facultades para el
gobierno del Contrato:

a) promover el cumplimiento oportuno de la Obligación Mínima de Trabajo que
corresponda;

b) gestionar y dar seguimiento a los Servicios;
c) revisar y discutir entre sus miembros la información relativa a los Servicios;

d) acordar y revisar el Plan de Desarrollo, los Programas de Trabajo, y los
Presupuestos, cualquier modificación a ellos, así como su ejecución. Las
aprobaciones de PEP a que se refieren las Cláusulas 7.1, 7.2, 10.1, 10.4,
11.1 y 11.3 se podrán discutir por el Grupo Directivo;

e) revisar programas de unificación, instalaciones conjuntas, estrategia y
sistemas para protección ambiental, programas de desarrollo sustentable y
de capacitación;

f) revisar y dar seguimiento a los programas de subcontratación del Contratista;

g) resolver cualquier asunto o diferencia técnica o administrativa surgida entre
las Partes con motivo de los Servicios o del cumplimiento del Contrato,
incluyendo la revisión de las diferencias durante los periodos en los que el
Contrato prevé que las Partes realizarán un esfuerzo para resolver las
controversias sin la intervención de terceros;

h) aclarar y opinar sobre el alcance de la Experiencia y Prácticas Prudentes de
la industria aplicadas a situaciones concretas, pudiendo, en su caso, recurrir
al apoyo de Expertos Independientes o de instituciones técnicas nacionales o
internacionales familiarizadas con dichas prácticas; y

i) las demás atribuciones que las Partes acuerden por escrito.

Reuniones. El Grupo Directivo se reunirá cada vez que lo solicite cualquiera de
sus miembros, y cuando menos dos (2) veces al año. Se requerirá la asistencia de
por lo menos un miembro representante de PEP y uno del Contratista para que se
considere constituido el quórum. Cada una de las Partes se hará cargo de los
gastos que implique mantener a sus respectivos miembros en el Grupo Directivo.
Cualquier miembro del Grupo Directivo podrá solicitar la inclusión de cualqui
asunto en las reuniones.

|

65 E
Contrato No 424102853
sl PEMEX No ezaroznss
EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

26.5. Solicitud de reunión. El miembro del Grupo Directivo que desee solicitar alguna
reunión deberá enviar su solicitud por escrito al presidente del Grupo Directivo con
cuando menos quince (15) días de anticipación o, en casos urgentes, tan pronto
sea posible. Dicha solicitud deberá ir acompañada de (i) una sugerencia de la
fecha, hora y lugar para llevar a cabo la reunión, (ii) una agenda que indique los
asuntos a ser considerados en la reunión, y (iii) la documentación requerida para
que el Grupo Directivo pueda tomar una decisión informada. Una vez recibida la
solicitud, el presidente del Grupo Directivo deberá programar una reunión en una
fecha que no exceda de treinta (30) días después de recibida la solicitud, en el
entendido de que en caso de que algún miembro del Grupo Directivo comunique al
presidente del Grupo Directivo que no podrá asistir a la reunión convocada, el
presidente del Grupo Directiva deberá reprogramar la reunión a la siguiente fecha
disponible mutuamente aceptable para los miembros pero en ningún caso
después de los diez (10) días siguientes a la fecha originalmente programada. Las
Partes podrán hacer uso de cualquier medio disponible para llevar a cabo las
reuniones, incluyendo videoconferencias y conferencias telefónicas. Salvo acuerdo
de PEP, todas las reuniones en persona deberán llevarse a cabo en México. Si
ambas Partes están de acuerdo, podrán realizarse reuniones sin cumplir con los
requisitos previstos en esta Cláusula 26.5.

26.6. Acta. Los miembros del Grupo Directivo levantarán un acta en la que reflejen los
acuerdos tomados durante cada reunión. Dicha acta será elaborada por la
Persona que el presidente del Grupo Directivo designe como secretario. Las
Partes deberán firmar el acta al finalizar la reunión.

26.7. Grupos técnicos. El Grupo Directivo podrá establecer los grupos técnicos, según
se requieran, para la ejecución y seguimiento de cualquier asunto en particular; en
el entendido de que las Partes establecerán, cuando menos, un grupo para la
revisión del registro financiero, un grupo para la subcontratación conforme al
Contrato y Un grupo para revisar las actividades que deba realizar el personal de
PEP conforme a la Cláusula 19.3. El Grupo Directivo designará el número de
representantes de cada una de las Partes que integrarán dichos grupos técnicos, y
la periodicidad de sus sesiones. Todos los grupos técnicos reportarán al Grupo

Directivo. yA

Cláusula 27
Modificaciones y renuncias

27.1. Modificaciones generales. Cualquier modificación a este Contrato deberá
hacerse mediante acuerdo por escrito de ambas Partes y surtirá efectos a partir d
la fecha indicada en el propio acuerdo. Toda renuncia a cualquier estipulación del C
Contrato hecha por cualquiera de las Partes deberá contar con el acuerdo por

0 (Pq |
Contrato No 424102853
PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

escrito de la otra Parte y surtirá efectos a partir de la fecha indicada en el propio
acuerdo.

La aprobación por parte de PEP a un Programa de Trabajo, o a su modificación,
no implica la aprobación de una modificación al Plan de Desarrollo o al
Presupuesto correspondientes. La aprobación por parte de PEP a un Presupuesto,
o a su modificación, no implica la aprobación de una modificación al Plan de
Desarrollo o al Programa de Trabajo correspondiente. La aprobación por parte de
PEP a un Plan de Desarrollo, o a su modificación, no implica la aprobación de una
modificación al Programa de Trabajo o al Presupuesto correspondientes. Las
modificaciones a que se refiere este párrafo se realizarán de conformidad con lo
estipulado en el Contrato, y todas deberán ser expresamente aprobadas por
escrito para surtir efectos.

Las modificaciones para extender el plazo requerirán convenio modificatorio de
conformidad con las Leyes Aplicables.

Las modificaciones que se hagan al Contrato en términos de esta cláusula, no
implican novación de las obligaciones de las Partes.

27.2. Modificaciones por cambio de ley. En la medida en que sea permitido por las
Leyes Aplicables, las Partes acuerdan que este Contrato podrá ser modificado en
caso de que derivado de los cambios a las Leyes Aplicables se otorguen
condiciones o reglas más favorables con respecto al Contrato. Las modificaciones
al Contrato por cambio de ley deberán ser acordadas por escrito entre las Partes y
surtirán efectos a partir de la fecha de tal acuerdo.

En caso de modificación o creación de Leyes Aplicables que afecten los derechos
adquiridos de cualquiera de las Partes, el Contrato se modificará para restituir el
balance económico original, en la medida de lo posible, por mutuo acuerdo y
siempre que resulte conveniente para las Partes.

Cualquier diferencia sobre la procedencia de las modificaciones al Contrato
conforme a esta cláusula podrá someterse a arbitraje, conforme a la Cláusula
25.4.

Las modificaciones por cambio de ley en materia de Impuestos se regirán por lo >
dispuesto en la Cláusula 30.

Cláusula 28
Relación de las Partes

Nada de lo aquí contenido está destinado a crear o se considerará o se interpretará que
crea alguna sociedad o asociación entre las Partes. Ninguna de las Partes tendrá la
autoridad o el derecho, ni se declarará con autoridad o derecho, para asumir, crear o!
comprometer alguna obligación de cualquier clase, expresa o implícita, en representación
de o en nombre de alguna otra de las Partes. Ninguna estipulación en este Contrato

67 A,
Contrato No 424102853
D PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CY.

constituirá al Contratista o a sus empleados, Subcontratistas, agentes o representantes en
un representante de PEP. El Contratista será considerado en todo momento como un
contratista independiente de servicios y será responsable de sus propias acciones, las
cuales estarán sujetas en todo momento a lo previsto en el Contrato. Cada Parte será
responsable de su organización para cumplir con el objeto del Contrato y sus obligaciones.
La participación de representantes de las Partes en el Grupo Directivo no constituirá una
organización; asimismo, dicha participación no podrá ser interpretada como una restricción
de una Parte para con la otra en relación con su organización.

Cláusula 29
Información, propiedad industrial y confidencialidad

29.1. Propiedad de información. La tecnología, los planos, diseños, dibujos, datos
geológicos, geofísicos, geoquímicos, de ingeniería, registros de medición,
perforación, terminación, producción, operación, informes técnicos, económicos y
científicos, Documentos Técnicos y cualquier otra clase de información relativa a
los Servicios y al Área Contractual (la “Información del Contrato”), será propiedad
de PEP. PEP también será propietario de cualquier muestra geológica, mineral o
de cualquier otra naturaleza, obtenida por el Contratista en los Servicios, las
cuales deberán ser entregadas por el Contratista a PEP inmediatamente después
de que el Contratista haya concluido los estudios y evaluaciones que haga al
respecto. El original de dicha información deberá ser entregado a PEP tan pronto
como sea posible después de que sea generado, en el entendido de que el
Contratista podrá mantener copia únicamente para efectos del cumplimiento de
sus obligaciones conforme al Contrato. El Contratista podrá usar la Información del
Contrato, sin costo alguno y sin restricción, para el procesamiento, evaluación,
análisis y cualquier otro propósito relacionado exclusivamente con los Servicios,
pero no para otro uso ní para su venta; en el entendido de que el Contratista
deberá también entregar a PEP cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis. Nada de lo previsto en el Contrato limitará el
derecho de PEP de usar, vender o de cualquier otra forma disponer de la
Información del Contrato.

29.2. Propiedad industrial.

La información, procesos, tecnología y prácticas del Contratista que sean
considerados derechos exclusivos en términos de las Leyes Aplicables —queda
entendido que no se incluyen información, procesos, tecnologías y prácticas en
proceso de registto— podrán ser utilizados en los Servicios en el Área
Contractual; el uso de licencias o similares no serán considerados como Gastos
Elegibles. Queda entendido que PEP mantendrá en forma confidencial tal
información, procesos, tecnologías y prácticas del Contratista que sean
considerados derechos exclusivos.

A

(
68 Pa
y Contrato No 424102853
EXPLORACION Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Todos los procesos, tecnologías, prácticas y propiedad industrial que se
desarrollen en virtud del Contrato serán propiedad conjunta del Contratista y de
PEP y podrán ser utilizados sin costo alguno por cualquiera de las Partes o por
sus Compañias Relacionadas en sus propias actividades, sin necesidad de
consentimiento de la otra Parte. Sin embargo, en caso de comercializarse por
cualquiera de las Partes, los frutos de tal comercialización serán compartidos a
partes iguales entre las Partes.

29.3. Confidencialidad del Contrato. El Contrato y sus modificaciones no serán
confidenciales, de conformidad con las Leyes Aplicables.

29.4. Confidencialidad. La Información del Contrato será tratada por el Contratista de
forma confidencial, por lo que su contenido total o parcial no será revelado en
forma alguna a terceros sin el previo consentimiento por escrito de PEP. El
Contratista podrá suministrar información a sus Compañías Relacionadas,
subsidiarias, auditores, asesores legales o a las instituciones financieras
involucradas en el Contrato en la medida que sea necesario, en el entendido de
que estas compañías, Personas o instituciones también deberán mantener la
confidencialidad de tal información. El Contratista tomará todas las acciones
necesarias o apropiadas para asegurar que sus trabajadores, agentes, asesores,
representantes, abogados, Compañías Relacionadas y Subcontratistas, asi como
los trabajadores, agentes, representantes, asesores y abogados de los
Subcontratistas y de las Compañias Relacionadas, cumplan con la misma
obligación de confidencialidad prevista en el Contrato. Los informes, datos y
documentos que llegaren a poder del Contratista por razones del Contrato también
deberán ser tratados con el mismo carácter de confidencialidad. Las
estipulaciones de esta Cláusula 29 continuarán vigentes por diez (10) años
después de la terminación por cualquier motivo del Contrato, ya que constituyen
obligaciones continuas. El incumplimiento de esta cláusula dará origen a una
indemnización por parte del Contratista a favor de PEP por daños y Perjuicios en
términos de la Cláusula 24.

29.5. Excepción a la confidencialidad. No obstante lo previsto en la Cláusula 29.2, la
obligación de confidencialidad no será aplicable a: (i) la información de dominio
público que no haya sido hecha pública a través de un incumplimiento del
Contrato; (ii) la información que haya sido obtenida con anterioridad a su
divulgación sin violar alguna obligación de confidencialidad; (iii) la información
obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; y (iv) la información que deba ser divulgada por requerimiento de
leyes o requerimiento de autoridades gubernamentales, siempre que (a) el hecho
de no divulgarla sujetaría a la Parte requerida a sanciones civiles, penales o
administrativas y (b) la Parte requerida notifique a la Parte afectada con toda
prontitud la solicitud de dicha divulgación. En e! caso a que se refiere el inciso (iv)
anterior, la Parte afectada podrá solicitar a la Parte requerida que impugne ante

69 Fr %
2 PEMEX Contrato No 424102853

Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

los tribunales competentes la orden de divulgación, en cuyo caso la Parte afectada
deberá cubrir cualquier costo generado por ta impugnación.

Cláusula 30
Impuestos

Cada una de las Partes deberá cumplir durante el plazo y ejecución de los Servicios con
los Impuestos que le correspondan, en el entendido de que PEP realizará las retenciones
que, en todo caso, esté obligado a realizar de conformidad con las Leyes Aplicables y en
ese caso, PEP no reembolsará al Contratista por las cantidades retenidas. En virtud de lo
anterior, el Contratista será responsable y pagará todos los Impuestos que graven al
Contratista o a sus directivos y empleados en relación con la celebración o cumplimiento
de este Contrato. Queda expresamente entendido que PEP será responsable del pago de
cualquier impuesto al valor agregado que aplique.

En caso de modificación o creación de Leyes Aplicables respecto a Impuestos aplicables
exclusivamente a prestadores de servicios de petróleo y gas, el Contrato podrá ser
modificado, por mutuo acuerdo y siempre que resulte conveniente para las Partes.

Cláusula 31
Comunicaciones

Todas las notificaciones y demás comunicaciones hechas bajo este Contrato deberán ser
por escrito y serán efectivas desde la fecha en que el destinatario las reciba, ya sea en la
dirección o correo electrónico siguientes:

APEP:

Administración del Activo de Producción Poza Rica-Altamira, con atención al Ing.
Juan Gilberio León Loya, Coordinador de Administración de Contratos Integrales
del Activo de Producción Poza Rica Altamira, al domicilio ubicado en el Edificio
CASES de PEP Región Norte, calle Ferrocarril s/n esquina Boulevard Poza Rica,
Colonia Aviación Vieja, Poza Rica de Hidalgo, Ver. CP 93370, Tel. 01(782)-826-
1000 ext. 33908 o al correo electrónico:juan.gilberto leonf)pemex.com

A la Compañía Líder:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México /
Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulenOpetrofac.com

70 2%,

—=o O

4
3 Contrato No 424102853
L) Pemex rato No 424102858
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

ASPE:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México

Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulen(Dpetrofac.com

A DOWELL SCHLUMBERGER DE MÉXICO S.A, DE C.V.
Calle Ejercito Nacional No. 350, piso 5

Colonia Chapultepec Morales

Código Postal 11570

Ciudad de México, D.F, México

Teléfono: 01(55)5263.3000

Correo electrónico: Brash2Gexchange.slb .com

A PETROFAC MÉXICO S.A DE C.V:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México

Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulendOpetrofac.com

o en cualesquiera otras direcciones, según cada Parte comunique a la otra.

Considerando el tipo de información de que se trate, las Partes acordarán la forma en que
la misma deberá ser entregada.

Cláusula 32
Totalidad del Contrato

Xx

Este Contrato es una compilación completa y exclusiva de la totalidad de las
estipulaciones que rigen el acuerdo entre las Partes con respecto al objeto del Contrato y
reemplaza y substituye cualquier convenio o entendimiento sobre dicho objeto. Ninguna
declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del Contrato tendrá validez en cuanto a la interpretación d

los términos del Contrato, con excepción de las respuestas formales y por escrito dada:

por PEP en las juntas de aclaraciones conforme a las Bases de Licitación, en el enendido
de que en caso de que exista un conflicto entre dos de dichas respuestas, la posterior el,
tiempo prevalecerá y, en caso de que hubiera conflicto entre una respuesta y una

l ba,

sn
£h pemex

EXPLORACION Y PRODUCCION >

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

estipulación del Contrato, la estipulación del Contrato prevalecerá. Quedan incorporados,
formando parte indivisible e integrante del Contrato, los siguientes Anexos:

Anexo 1
Anexo 2
Anexo 3
Anexo 4
Anexo 5
Anexo 6
Anexo 7
Anexo 8
Anexo 9
Anexo 10
Anexo 11
Anexo 12
Anexo 13
Anexo 14
Anexo 15
Anexo 16
Anexo 17
Anexo 18
Anexo 19

Área Contractual

Garantía Corporativa

Remuneración

Inventario de activos y producción base
Comunicación de Continuación
Procedimientos de Registro Financiero
Programa Mínimo Inicial y Obligación Mínima de Trabajo
Puntos de Medición y nominación

nforme de Evaluación

Plan de Desarrollo

Permisos

Garantía de Cumplimiento: carta de crédito
Garantía de Cumplimiento: fianza

ndicadores Clave de Desempeño
Abandono

Lineamientos para subcontratación
Grado de integración nacional
Desarrollo sustentable
Participación consorcial

Cláusula 33
Idioma

pol

El idioma del Contrato es el español. Todas las notificaciones, renuncias y otras
comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán ser en español. La versión en español del Contrato prevalecerá sobre
cualquiera de sus traducciones, las cuales no tendrán validez legal.

(

>

72 7
2 PEMEX Contrato No 424102853

Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Cláusula 34
Compromiso contra la Corrupción

Las Partes manifiestan que durante las negociaciones y para la celebración del presente
Contrato se han conducido con apego a las reglas de conducta para combatir la extorsión
y el soborno publicadas por la Cámara de Comercio Internacional (las “Reglas”) y que se
comprometen a actuar conforme a las mismas durante la ejecución del mismo hacia sus
contrapartes y hacia terceros. Las Partes aceptan expresamente que la violación a estas
declaraciones o a las Reglas implica un incumplimiento sustancial del presente Contrato.

Este Contrato se firma en dos (2) ejemplares, con el mismo significado y efecto, y cada
uno será considerado como un original.

Poza Rica de Hgo., Veracruz a los 20 días del mes de agosto de 2012

POR PEMEX — EXPLORACIÓN Y POR EL CONTRATISTA
PRODUCCIÓN PETRO-SPM INTEGRATED SERVICES
S.A. DEC.V.

icus Alberto Bockmeulen
poderado General

Y flázquez Velázquez
ministros y Servicios

EMPRESAS PARTICIPANTES”

lod

Ing. Henricus Alberto Bockmeulen

Faarar SY .

Ing. Enrique Brash Espinosa

Apoderado General o Director General de la sociedad
DOWELL SCHLUMBERGER DE MÉXICO PETROFAC MEXICO $. A. DE C. V.
S.A. DEC. V.

/

73
Contrato No 424102853
Dd PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Sanción jurídica conforme a oficio No.
DJ/SJCPP/GJEP/SSJRNPR/4812/2012

Lic. Eduardo Montesinos Martínez
Subgerente de Servicios Jurídicos
Región te-Poza Rica.

ACTIVO DE PR:

Para PPZA RICA-

“Administrador.

REVISION ADMINISTRATIVA REVISION TÉCNICA

Arq. Abel Ronces Barra
Superintendente de/Contratación de Obras,
Subgerencia de Régcursos Materiales, R.N. tratos Integrales de Exploración y

Producción APPRA

Se límita a los aspectos técnicos, sin prejuzgar pos los parámetros
técnicos, las reservas y producción expresadas en el presente insteumento.

Las presentes firmas corresponden al Contrato de Servicios para la Exploración, Desarrollo y Producción de
Hidrocarburos, en el Área Contractual Pánuco No. 424102853, celebrado el día 20 de Agosto de 2012 entre
PEMEX Exploración y Producción y Petro-SPM Integrated Services S.A. de C.V., así como Dowell Schlumberger
de México S.A. de C.V. y Petrofac México S.A de C.V. como Empresas Participantes, el cual consta de 74 hojas
más sus anexos correspondientes,

74 a
Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

Anexo 1

Área Contractual
1) PEMEX Contrato No 424102853

Área Contractual Pánuco
EXPLORACION Y PRODUCCIÓN > PETRO-SPM INTEGRATED SERVICES S.A, DE CY.

Área Contractual Pánuco

El Área Contractual Pánuco, limitada al norte y al este por las Áreas Contractuales
Altamira y Ébano, respectivamente; forma parte del Proyecto Ébano-Pánuco-Cacalilao y
está localizada en la porción norte del Activo de Producción Poza Rica-Altamira de la
Región Norte; se ubica aproximadamente a 20 Km, al oeste de la ciudad de Tampico,
Tamaulipas, abarcando la parte norte del estado de Veracruz y Sur de Tamaulipas.

Geológicamente se localiza dentro de la Cuenca Tampico-Misantla en la porción norte de
la Planicie Costera del Golfo de México.

El Área Contractual Pánuco abarca una superficie de 1,839 Km?, delimitada por las
siguientes coordenadas:

> ¿32 Coordenadas
Vértice | Geográficas == UTM wasss
Longitud (W) Latitud (N) Xx Y

98” 9'0.00"W_| 22” 25'0,00" N | 587,481.41 | 2,479,194,84
_ | 97*58'0.00"W | 22” 25'0.00"N | 606,351.28 | 2,479,313.11
97* 58' 0.00" W | 22” 13'0.00"N | 606,502.93 | 2,457,172.47 |
97” 53' 0.00" W | 22” 13'0.00"N | 615,092.63 2,457,233.42 |

2%
2 E 4 a

Aj0|Nj=

Contrato No 424102853
PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES SA. DE CV.

Jj 1

E Coordenadas

Vértice Geográficas UTM wa:
[ong (w Latitud (N) Xx ] Y

97” 53'0.00"W | 21” 56'0.00" N | 615,322.40 | 2,425,867.79
98” 20' 0.00" W | 21* 56' 0,00" N | 568,847.16 | 2,425,597.60
98” 20' 0,00" W | 22* 12' 0,00" N | 568,718.12 | 2,455,115.56
98” 9' 0.00" W | 22* 12'0.00"N | 587,616.49 | 2,455,210.07 |

0 Jo a

Los campos que la integran son: Cacalilao, Pánuco, Salinas y Topila. Las formaciones
productoras en el Área Contractual Pánuco pertenecen al Cretácico Superior, constituidas
por rotas calcáreo-arcillosas, naturalmente fracturadas correspondientes a las
formaciones Agua Nueva y San Felipe. Con espesores impregnados de 70 a 190 metros.

Al 1 de enero de 2012, la reserva remanente certificada 2P en el Área Contractual es de
37.5 millones de barriles de petróleo crudo equivalente.

La porosidad de matriz varía en un rango de 2 a 10% y la porosidad total de 6 a 12%, la
permeabilidad en la matriz es menor a 1 mD y en fracturas varía de 1 a 1000 mb. El flujo
es principalmente por fracturas, por lo que la intensidad del fracturamiento determina la
productividad de los pozos.

A
/ %

CT,
EXPLORACION Y PRODUCCION

Contrato No 424102853
rea Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 2

Garantía Corporativa
a PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

MODELO DE CONTRATO DE GARANTÍA
SUSCRITO POR [ABC] CONTROLADORA
EN FAVOR DE PEMEX EXPLORACIÓN Y PRODUCCIÓN

>e
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Garantía Corporativa

Esta garantía corporativa (la “Garantía Corporativa”) se emite de conformidad con el
Contrato de Servicios para la Exploración, Desarrollo y Producción de Hidrocarburos
número y sus Anexos (el "Contrato”), celebrado entre PEMEX-Exploración
y Producción ("PEP") y [nombre o razón social de la Compañía(s) SPE o ABC y XYZ] (la
"Entidad Garantizada").

En relación con las obligaciones asumidas por la Entidad Garantizada en el Contrato o que
puedan ser exigidas a la Entidad Garantizada bajo el Contrato, [nombre o razón social de
la Compañía(s) Relacionada(s) de SPE o ABC y XYZ] (la "Garante"), por medio del
presente documento se obliga a lo siguiente:

1.

2.

Esta Garantía Corporativa se otorga de conformidad con las estipulaciones
contenidas en la Cláusula 17.1 del Contrato.

Esta Garantía Corporativa es otorgada por [nombre o razón social de la Compañía(s)
Relacionada(s) de SPE o ABC y XYZ], Compañía(s) Relacionada(s) de la Compañía
Líder, por [ejercer control sobre la Compañía Líder] [ser Compañía(s) Relacionada(s)
que se encuentra(n) bajo control común con la Compañía Lider].

El Contrato tiene por objeto llevar a cabo en el Área Contractual, todos los Servicios
para la exploración, desarrollo y producción de Hidrocarburos.

Los términos en mayúscula en este documento y que no estén definidos tendrán el
significado atribuido a los mismos en el Contrato.

La Garante declara y garantiza a PEP que: (i) se encuentra debidamente constituida
y válidamente existente bajo las leyes de J, (ii) se encuentra facultada y
debidamente autorizada para firmar, emitir y obligarse en los términos de esta
Garantía Corporativa; (iii) la firma, emisión y obligatoriedad de esta Garantía
Corporativa han sido debidamente autorizadas por todas las instancias corporativas
necesarias; (iv) esta Garantía Corporativa constituye una obligación legalmente
válida de la Garante, y por tanto, ejecutable en su contra de acuerdo con sus
términos; (v) ninguna aprobación gubernamental es necesaria en relación con la
firma, emisión y ejecución de esta Garantía Corporativa, excepto aquéllas que se han
obtenido y se mantienen vigentes; (vi) no existe litigio o procedimiento alguno en su
contra que, de ser resuelto en su contra, pudiera afectar negativamente de manera
significativa su situación comercial o financiera o el cumplimiento de sus obligaciones
en términos de esta Garantía Corporativa; (vii) no existe acción o procedimiento
alguno que haya sido instaurado, ni orden, decreto, providencia o sentencia de
ningún tipo de cualquier autoridad gubernamental, ya sea nacional o extranjera, que
haya sido emitida para evitar, restringir o de cualquier manera limitar el cumplimiento
de esta Garantía Corporativa; (viii) otorga esta Garantía Corporativa en cumplimiento
de su objeto y por razones comerciales y en este acto renuncia a inmunidad
soberana o inmunidad de jurisdicción a la que pueda tener derecho y reconoce que
en función de esta Garantía Corporativa se obliga formalmente ante PEP a
considerarse por ese simple hecho como mexicana respecto a esta Garantía

SS

3 / Le
= Contrato No 424102853
SD PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CY.

10.

Corporativa, así como de los derechos y obligaciones que se derivan de la misma y a
no invocar por lo mismo la protección de su gobierno bajo el riesgo de perder en
beneficio de la Nación los derechos que hubiere adquirido, en el entendido sin
embargo que lo previsto en esta declaración no podrá ser interpretado como una
limitación de cualquier derecho que la Garante pueda tener bajo cualesquier tratados
internacionales celebrados por el Gobierno Federal de México que sean aplicables; y
(do ni la firma, ni la emisión, ni el cumplimiento de esta Garantía Corporativa por
parte de la Garante de acuerdo con los términos previstos en el presente documento
violarán disposición alguna de cualquier ley o reglamento al cual esté sujeta la
Garante, ni disposición alguna de los documentos constitutivos de la Garante, ni de
cualquier contrato o convenio del cual pueda ser parte.

La Garante garantiza a PEP, irrevocable e incondicionalmente, como deudora
principal y solidaria hasta por la cantidad acumulada durante el Plazo de
USD$] [para el Periodo Inicial'] [para el Periodo de Desarrollo?] por
el correcto y oportuno cumplimiento de todas las obligaciones de la Entidad
Garantizada con respecto a los Servicios a ser ejecutados bajo el Contrato o en
relación con el mismo.

En caso de que la Entidad Garantizada dejara de cumplir cualquiera de las
obligaciones estipuladas en la forma y plazos debidos, la Garante, a requerimiento
de PEP, cumplirá o hará cumplir tales obligaciones hasta por el monto señalado en la
Cláusula 6 de este documento. Esta Garantía Corporativa es independiente y, por
tanto, no es excluyente de la exigibilidad que PEP haga valer en contra de ta Entidad
Garantizada por cualquier incumplimiento derivado del Contrato, ni es excluyente ni
existe prelación alguna respecto de la ejecución de otras garantías exigibles a la
Entidad Garantizada en términos del Contrato.

La Garante asume la obligación de suministrar todos los recursos técnicos, humanos
y financieros que sean necesarios para que la Entidad Garantizada pueda cumplir
oportunamente sus obligaciones bajo el Contrato, incluyendo sin limitación alguna, el
hacer disponible para su uso los recursos financieros necesarios y toda la tecnología,
propiedad directa o indirecta de la Garante, existente y futura, así como el know-how
aplicable a los Servicios bajo el Contrato.

Esta Garantía Corporativa garantiza la ejecución de los Servicios objeto del Contrato,
aun cuando parte de ellos se subcontraten, y es adicional a cualquier otra Garantía
exigible a la Entidad Garantizada en términos del Contrato.

Esta Garantía Corporativa es irrevocable e incondicional y permanecerá en pleno
vigor y efecto desde la fecha de celebración del Contrato y hasta [veinticuatro (24)
meses posteriores a la fecha de terminación del Periodo Inicial] [doce (12) meses
posteriores a la fecha del finiquito].

4

La Garante deberá entregar a PEP a la firma del Contrato la Garantía Corporativa. El monto será igual al valor del Programa Minimo
Inicial.

En caso de que ocurra el Periodo de Desarrollo, la Garante deberá entregar a PEP, en un plazo no mayor de [__] (—_)] días
después de la aprobación de! Plan de Desarrollo, la Garantía Corporativa correspondiente, El monto será igual al resultado de
aplicar la fórmula que a continuación se indica: Coeficiente * (Reserva 2P — Reserva PDP), considerando los parámetros del
numeral Il, inciso 1 del Anexo 7.

8
4

: ll.
Contrato No 424102853
Ó FEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

11

12.

13.

14.

15.

Esta Garantía Corporativa permanecerá vigente aun en cualesquiera de las
siguientes circunstancias: (a) ante cualquier modificación del Contrato; (b) cambio de
la Compañía Líder, aun cuando la nueva Compañía Líder tuviera un nuevo Garante;
(c) cualquier Cesión o cambio de control en los términos de la Cláusula 23 del
Contrato; (d) cualquier prórroga o concesión graciosa otorgada por PEP; o (e)
cualquier retraso u omisión de parte de PEP en ejercer cualesquiera acciones que
pudiere ejercer en contra de la Entidad Garantizada, siempre que PEP intente las
acciones con anterioridad al vencimiento del plazo de vigencia mencionado.

La Garantía Corporativa será automáticamente terminada en caso que, como
consecuencia de los requerimientos que fe haga el Contratista a la Garante bajo esta
Garantía Corporativa, el monto de la misma se reduzca en su totalidad y siempre que
todas las obligaciones de la Entidad Garantizada bajo el Contrato, o en relación con
el mismo, sean cabalmente cumplidas y definitivamente satisfechas y PEP no haya
presentado reclamación alguna dentro del plazo de vigencia de la Garantía
Corporativa.

Las obligaciones de fa Garante bajo esta Garantía Corporativa serán independientes
y absolutas, y la Garante no tendrá derecho a compensar o reconvenir con respecto
a cualquier otro reclamo a su favor que pudiere tener contra PEP o alguna otra
Persona. PEP no tendrá la obligación de intentar recurso alguno o tomar acción en
contra de la Entidad Garantizada o de Persona alguna antes de hacer valer o
ejecutar directamente en contra de la Garante sus derechos bajo esta Garantía
Corporativa. Asimismo, la Garante no podrá alegar que PEP pudo evitar o mitigar, de
alguna forma o mediante algunas acciones, los daños y perjuicios que resultaren del
incumplimiento de la Entidad Garantizada bajo el Contrato, o que PEP deba
satisfacer su pretensión mediante la ejecución de cualquier otra garantía que pudiere
existir a su favor en cualquier momento antes de proceder en contra de la Garante en
relación con fas obligaciones de ésta conforme a esta Garantía Corporativa. La
Garante renuncia expresamente a los beneficios de orden, excusión y preferencia
que le otorgan los artículos 2813, 2814, 2815 y 2823 del Código Civil Federal, en el
entendido de que la Entidad Garantizada ha realizado en el Contrato la renuncia
expresa al beneficio de compensación en términos de lo que dispone el artículo
2197, en relación con el artículo 2192, fracción |, del Código Civil Federal.

Todas las obligaciones de la Garante previstas en este documento serán obligatorias
para la Garante, sus Compañías Relacionadas y sus causahabientes. La Garante no
podrá ceder o delegar sus deberes u obligaciones bajo este documento sin el
consentimiento previo y por escrito de PEP, y cualquier cesión o delegación que se
pretenda hacer sin dicho consentimiento será nula y sin efecto alguno. Ninguna otra
Persona o entidad distinta a PEP o a sus Compañias Relacionadas será beneficiada
por esta Garantía Corporativa o tendrá o adquirirá derecho alguno conforme a la
misma.

PEP podrá ejecutar esta Garantía Corporativa sin necesidad de declaración judicial o
arbitral alguna. PEP dispondrá de un plazo de doce (12) meses para formular
cualquier reclamación conforme a esta Garantía Corporativa, el que se computará a
partir de la exigibilidad de la obligación correspondiente de conformidad con los

5

2
»

) ¿A
Z ” Contrato No 424102853
EXPLORACIÓN Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

16.

17.

18.

19.

20.

21.

términos del Contrato, y la Garante se compromete a pagar en total hasta el cien por
ciento (100%), globalmente considerado, del monto previsto en la Cláusula 6 de este
documento, en caso de una o más reclamaciones.

La Garante se obliga a atender las reclamaciones presentadas por PEP. Las
reclamaciones deberán contener los siguientes datos: (i) fecha de la reclamación; (ii)
descripción de la obligación garantizada; (iii) referencia del Contrato (fecha y número
del Contrato); (iv) descripción del incumplimiento de la obligación garantizada que
motiva la presentación de la reclamación, acompañando la documentación que
razonablemente sirva para comprobar lo declarado, si la hubiere; y (v) el importe de
lo reclamado, que nunca podrá ser superior al monto de la Garantía Corporativa, o al
remanente del monto de la Garantia Corporativa en caso de que ya se hubiese
ejecutado y la Garante hubiese pagado parte del monto garantizado por esta
Garantia Corporativa por una o más reclamaciones anteriores.

Cualquier omisión o retraso de PEP en el ejercicio de cualquier derecho, en todo o
en parte, previsto en este documento, no constituirá ni podrá ser entendido como una
renuncia al ejercicio del mismo ni de cualquier otro derecho.

Ninguna enmienda o modificación de esta Garantía Corporativa será efectiva a
menos que conste por escrita y sea firmada por PEP y la Garante.

Esta Garantía Corporativa se regirá e interpretará de acuerdo con las Leyes de
México.

Todas las controversias, disputas, reclamaciones o conflictos que surjan de, estén
vinculadas o conectadas con, o tengan relación con la presente Garantia
Corporativa, su interpretación, ejecución o cumplimiento, deberán ser resueltas
exclusivamente mediante arbitraje de acuerdo con el Reglamento de Arbitraje de la
Cámara de Comercio Internacional. La ley aplicable al fondo será la estipulada en el
numeral 18 anterior. El tribunal arbitral se integrará por tres miembros, uno nombrado
por PEP, otro nombrado por la Garante, y el tercero —quien será el presidente—
nombrado de conformidad con el Reglamento de la Cámara de Comercio
Internacional. El arbitraje se conducirá en español. El procedimiento arbitral tendrá
como sede la Ciudad de México, D.F.

Todas las notificaciones, requerimientos, renuncias o cualesquiera otras
comunicaciones que deban hacerse bajo esta Garantía Corporativa y cualesquiera
consentimientos contemplados en ella, se harán por escrito, en idioma español;
serán efectivos en el momento de su recepción y serán remitidos por entrega
personal a las siguientes direcciones:

A Si a la Garante, a:
ii Sia PEP, a:

Las direcciones de cualquier parte para efectos de las notificaciones practicadas
de acuerdo con esta Garantía Corporativa, podrán ser modificadas mediante

6 ( PE
L Pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

notificación escrita dada a la otra parte con al menos quince (15) Días Hábiles

antes de la fecha en que tal cambio sea efectivo.

Esta Garantía Corporativa ha sido firmada por el representante autorizado de la Garante a

los ] días del mes ] de .

[NOMBRE DE GARANTE]
Por: [

Nombre:

Cargo:

RECIBIDO Y ACEPTADO

PEMEX-Explioración y Producción
Por: [_.
Nombre: [

Cargo:

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Anexo 3

Remuneración
2 PEMEX Contrato No 424102853

Área Contractua) Pánuco
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Remuneración

La Remuneración será mensual, hasta el mes de la terminación del Contrato por cualquier
causa, y estará sujeta a la condición suspensiva de la entrega de Hidrocarburos a PEP por
parte del Contratista.

1. Precio de los Servicios
El precio de los Servicios de un mes será la suma de:
a)  Elvalor mínimo entre:

(1) El Flujo de Efectivo Disponible calculado conforme al numeral 2 de este
Anexo 3; y

(ii) La diferencia entre la suma acumulada, calculada conforme al numeral
3, y los pagos acumulados anteriores al mes en cuestión, conforme a
este inciso a)
más
b) El monto resultante de acuerdo con los numerales 4 y 7 de este Anexo 3,
correspondiente al mes de que se trate.

2. Flujo de Efectivo Disponible
El Flujo de Efectivo Disponible (el “FED”) es una aproximación del flujo de efectivo de
PEP considerando sus obligaciones fiscales?. Se calcula, para cada mes, conforme a
la siguiente expresión:

FED = (q)(p)(z)

q= q17+ Y
p= [0.00838 (API) + 0.68] WTS + 0.1607 (API) — 6.03

z =% Zp + (1-02,
con

?  Encaso de que ocurran cambios en las obligaciones fiscales de PEP que pudieran incrementar el valor de z, de conformidad con la 4%

Cláusula 27.2, se modificarla este numeral 2.
2 / rá
Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUECION o PETRO-SPM INTEGRATED SERVICES SA. DE C.V.
0, siQp=0
¿A
1 siZ-<1
A= Or
Or El
=, i=>1
q Qr
4.6475
+ 0.2828, sip < 22
6.555 .
Zp= + 0.1940, si22<p<31
4.6485
+ 0.2543, sip >31
0.77012, sip < 60.7010
0.0179
ml 0.77012 [eras —scoio! *(p=60.7010), — sí60.7010 <p <67.4456
46.0092
———- 4 0.0702, sip >67.4456
donde:
q = Hidrocarburos Netos expresados en barriles de crudo equivalente. Para

q

efectos del pago, el Crudo y Condensados se medirán en Barriles y el
Gas se medirá empleando la equivalencia calculada de conformidad

con el numeral 8 de este Anexo 3.

D

la producción incremental del periodo correspondiente, expresada en

barriles de crudo equivalente; en el evento de que los Hidrocarburos
Netos (q) sean menores que el volumen de producción base indicado

4
| A
Contrato No 424102853

PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION o PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

92

“API

pq

en el Anexo 4, entonces, para ese periodo, se considerará que q; es
igual a cero (0).

la producción base del periodo correspondiente, estipulada en el Anexo
4, expresada en barriles de crudo equivalente, empleando para el Gas,
para efectos del pago, la equivalencia calculada de conformidad con el
numeral 8 de este Anexo 3; en el evento de que los Hidrocarburos
Netos (q) sean menores que el volumen de producción base indicado
en el Anexo 4, entonces, para ese periodo, se considerará que q, es
igual aq.

corresponde al promedio de las cotizaciones alta y baja, primer mes, del
West Texas Sour del mes anterior al mes correspondiente al cálculo,
publicadas por Platts Crude Oil Marketwire empleando Midland como
lugar de referencia, en Dólares por Barril.

En caso de demostrarse que la cotización de referencia pierda
profundidad en los mercados, las Partes analizarán la pertinencia de
modificar la referencia y los parámetros de la fórmula, una vez que se
cuente con evidencia suficiente.

los grados API se determinan con base en información disponible o, en
su defecto, en la primera producción y empleando los estándares de la

industria. Se podrán hacer nuevas pruebas a solicitud de PEP o del
Contratista.

Para efectos del cálculo de p, “API se calculará con base en los
volúmenes medidos en el mes de acuerdo con la siguiente fórmula:

1
“AP l= > — 0 131.5
Yn/a
2 E)
Donde:

Hidrocarburos Netos medidos en Punto de Medición n

v

Punto de Medición

n

Para efectos del cálculo de p, se considerará que los volúmenes de
Condensados tienen un valor de “API igual a 32.

ingresos estimados por la venta de los Hidrocarburos Netos, éstos
expresados en barriles de crudo equivalente, empleando para el Gas la
equivalencia calculada de conformidad con el numeral 8 de este Anexo
3.

eS
%

: E ¿4
> FEMEX Contrato No 424102853

Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.Y.

z = proporción de los ingresos estimados, disponible para realizar el pago
de los Servicios. Corresponde a un promedio ponderado de las
funciones que representan los regímenes fiscales de PEP, zr y 2;

l-a  = proporción de los Hidrocarburos Netos que excede al vector fijo Qp

a = 1, para campos no incluidos en la lista de campos marginales aprobada
por la Secretaría de Hacienda y Crédito Público

En caso de que alguno de los Campos del Área Contractual sea
incluido en la lista de campos marginales de la Secretaría de Hacienda
y Crédito Público, el vector Qp será determinado conforme a la Ley
Federal de Derechos y a tomará el valor que le corresponda según la
expresión anteriormente señalada.

Qrf  = vector fijo de datos de petróleo crudo equivalente conforme al numeral 9
de este Anexo 3

Cada año, una vez que sea publicada la primera versión del índice de precios
productor —serie WPU00000000— de diciembre por el Bureau of Labor Statistics,
para z;, los valores 60.7010, 67.4456 y 46.0092, presentes en la formulación y en
los rangos, serán actualizados con base en la variación de dicho índice con
respecto a la primera versión del índice correspondiente al mes de diciembre de
2011. El factor de ajuste se calculará de acuerdo con lo siguiente:

IPP,
1PPo
donde:
IPP, = índice de precios productor sin ajustes estacionales de diciembre del
año i, una vez que es publicado por primera vez
IPPo = Índice de precios productor sin ajustes estacionales de diciembre de

2011, tomando ta primera publicación del mismo

En ningún año, el monto a pagar por parte de PEP podrá ser mayor a la suma de los
FED del mismo año. La diferencia positiva en un mes entre el FED y el monto a que
se refiere el subinciso (ii) del inciso (a) del numeral 1 de este Anexo 3 se podrá
acumular al FED de algún(os) mes(es) posterior(es) durante un mismo año

calendario. yA

Cualquier diferencia positiva entre el monto a que se refiere el subinciso (ii) del inciso
(a) del numeral 1 de este Anexo 3 respecto al FED se acumulará para ser pagada en
periodos posteriores, no obstante, de permanecer alguna diferencia que no haya sido b

5 / PA
4,

2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES SA. DE CV.

pagada a la terminación del Contrato por cualquier causa, tal diferencia se extinguirá
y no será pagada al Contratista, y PEP será liberado de esta obligación o cualquier
otra obligación de pago en ese momento.

Como única excepción a lo estiputado en el párrafo anterior, y siempre que todas las
obligaciones del Contratista con respecto al Abandono estuvieren cumplidas y que la
Cuenta de Abandono contara con recursos, tales recursos podrán ser empleados por
PEP para cubrir dicha diferencia. En caso de que los recursos de la Cuenta de
Abandono fueran insuficientes para cubrirla, la diferencia se extinguirá y no será
pagada al Contratista, y PEP no tendrá obligación alguna de pago en ese momento.

Suma acumulada

Se calcula, para cada mes, como:
i
Suma acumulada; = y [Gastos Recuperables; + (Tarifa; x 91) + (0.23 Xx Tarifa; x q,)]
j=1
donde:
Gastos Recuperables = La suma de:

75 % de los Gastos Elegibles por los Servicios,
excepto por aquellos Servicios de Exploración,
registrados conforme a los Procedimientos de
Registro Financiero

más

100 % de los Gastos Elegibles por los Servicios de
Exploración,  registados conforme a los
Procedimientos de Registro Financiero del Anexo 6.

Tarifa = 7.00 Dólares por Barril, correspondiente a la propuesta
por el Contratista en la licitación, según sea ajustada
dicha Tarifa de conformidad con lo estipulado en los
numerales 5 y 6 de este Anexo 3

ij =  1,2,.... tmeses dentro del plazo del Contrato

Manejo de producción exterior

El Contratista podrá manejar Hidrocarburos producidos fuera del Área Contractual,
sujeto a aprobación de PEP y a disponibilidad en la capacidad de manejo y medición

se

b

p
Contrato No 424102853
L pemex nato No 424102059
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

por parte del Contratista. El Contratista deberá someter el manejo de producción
exterior a los procedimientos de programación y aprobación establecidos en el
Contrato.

Durante el Periodo Inicial, el monto por manejo, incluyendo acondicionamiento, de
producción exterior será igual a la Tarifa multiplicada por 10% siempre que el
Contratista incluya en el Programa de Trabajo del Periodo Inicial la optimización de
infraestructura existente y la construcción de nueva infraestructura de manejo y
acondicionamiento. De no llevarse a cabo lo anterior durante el Periodo de
Desarrollo, las Partes acordarán los términos para el manejo, por parte del
Contratista, de la producción exterior. El acuerdo considerará los costos del manejo
de los volúmenes esperados, así como la insfraestructura que, en su Caso, se
requiera. En todos los casos, el acuerdo entre las Partes buscará ser neutral
respecto al objeto del Contrato; es decir, los términos acordados (actividades, costos,
inversiones, periodos de recuperación de inversiones, rentabilidad, entre otros)
buscarán no crear incentivos al Contratista para que se enfoque fundamentalmente
al manejo de la producción exterior ni crear incentivos a no manejar tal producción.

Ajuste por inflación de la tarifa original ofertada por e! Contratista

Cada semestre, una vez que la primera versión de la información esté disponible, se
ajustará la tarifa original ofertada por el Contratista con base en la variación del
índice ponderado de los correspondientes meses de diciembre y junio, respecto al
del mes de diciembre de 2011. El índice ponderado se calculará de acuerdo con lo
siguiente:

Ajust Eiza WIP,
uste =
) Ex WiPa,
donde:

IP, = Índice de precios para el bien o servicio i, para los meses de diciembre
y junio de cada año del Contrato, una vez que son publicados de
manera preliminar

“Mi =  ponderador del bien ¡

IP  = Índice de precios para el bien o servicio i, correspondiente al mes de
diciembre de 2011, tomando la primera publicación del mismo —índice
preliminar—

i =  1,...., n bienes y servicios que integran el índice ponderado D

] =  1,...., t semestres durante el plazo 4,

7 / AP
Contrato No 424102853
2 PEMEX ra Contacta Pánuco
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.
Bienes o servicios Ponderación (w) Identificador de
serie

Producer Price Index 50% WPUSOP3000

Support activities for oil and 5% PCU213112213112

gas operations

Drilling oil and gas wells 25% PCcu213111213111

Oil and gas field machinery 4% PCU333132333132

and equipment

Iron 8 Steel 8% WPU101

$ 2 diesel fuel 8% WPU057303

Fuente: www.bls.gov.

Las Partes acordarán la mecánica de revisión del ajuste. Si alguno de los Índices que
integran el índice ponderado deja de ser publicado o presenta un cambio estructural,
las Partes deberán acordar un indice sustituto. De no llegar a un acuerdo dentro de
los treinta (30) días siguientes a la identificación de la problemática, se podrá
someter la diferencia a un Experto Independiente.

Ajuste por Factor R

A partir del segundo año, se determinará anualmente el Factor de Ajuste a la tarifa
(FAT). Dicho ajuste se determinará en función del factor R, que se calcula de la
siguiente manera:

Remuneraciones;

Factor R¡ = Yi Gastos Elegibles ;
donde:
¡ =  2,.... nh años durante el plazo
j =  1,...., naños durante el plazo X

este Anexo 3, multiplicando la tarifa ajustada por inflación por el FAT:

, E ¿7

El FAT aplicará a la tarifa, después del ajuste por inflación conforme al numeral 5 de 4
Contrato No 424102853
DS PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Factor R FAT
Menoro igual a 1.2 1.00
Mayor a 1.2 y menor a 2.0 Interpolación lineal
Mayor o igual a 2.0 0.60

En resumen, la Tarifa después de los ajustes definidos en los numerales 5 y 6 de este
Anexo 3, aplicable en el semestre k del año | se puede expresar de la siguiente manera:

Tarifay, = T + Ajustey, * FAT,
Donde:
T = tarifa propuesta por el Contratista

Ajuste  = factor de ajuste por inflación determinado semestralmente de acuerdo al
numeral 5 del Anexo 3

FAT = Factor de Ajuste a la Tarifa determinado anualmente de acuerdo con el
numeral 6 del Anexo 3
k = 1,........, nh semestres del año durante el plazo del Contrato

l 1.

.., m años durante el plazo del Contrato

7. Uso de infraestructura conjunta

De acuerda con lo que establece la Cláusula 9.2 del Contrato, el Contratista y un
Tercero Contratista o un tercero designado por PEP podrán contar con
infraestructura conjunta para el manejo de la producción. PEP pagará al Contratista
proporcionalmente, y con base en lo establecido en los términos y condiciones del
convenio de infraestructura conjunta celebrado entre el Contratista y un Tercero
Contratista o un tercero designado por PEP, o en su caso, en los criterios de
asignación establecidos en el correspondiente convenio de unificación.

8. Equivalencia de Gas

Para 2012, la equivalencia será de dieciocho (18) mil pies cúbicos de Gas por cada TY
Barril de Crudo. Para los años posteriores a 2012, dicha equivalencia se actualizará
en el mes de enero de cada año con base en el promedio, de los doce (12) meses
anteriores, del cociente de los precios spot mensuales del WTS entre los precios spot E

9 / AR
Contrato No 424102853
2 PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

mensuales, en Dólares por millón de BTU*, def gas natural Henry Hub, South

Louisiana.
aa (a “/ HHm, .)
Equivalencia¡= a
donde:
WTS = West Texas Sour, según se describe en el numeral 2
HH = Henry Hub, South Louisiana
| = año posterior a 2012
m = 1,2,..., 12 meses

9. Vector fijo de datos, en barriles de crudo equivalente (Qf)

Año Or (Mbpce).
2012 1,233
2013 1,259
2014 1,310
2015 1,331
2016 1,326
2017 1,216
2018 1,098
2019 989
2020 889
2021 303
2022 245
2023 190
2024 158

2025 133

A
2026 107 Y
A

Se considerará una equivalencia de un (1) millón de BTU por cada mil (1,000) pies cúbicos de Gas,

/

10
LD meme ns
EXPEORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Año Qr (Mbpce)

2027 75

2028 50

2029 32

2030 19

2031 15

2032 11

2033 8

2034 6

2035 6

2036 2

Se empleará su equivalente mensual (días del mes /días del año).

10. Otros productos

Si como resultado de la ejecución de los Servicios, se identifican oportunidades
comerciales que beneficien a ambas Partes, como por ejemplo producción de bióxido de
carbono (CO), tratamiento de agua residual, aprovechamiento de gases de emisión, entre
otros, las Partes acordarán los términos y condiciones correspondientes. Tales acuerdos
serán consistentes con los términos del Contrato.

11 | E
Contrato No 424102853
LD remex rato No 424102883
EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES SA. DE CV,

Anexo 4

Inventario de activos y producción base
Contrato No 424102853
L Pemex nato No 424102059
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Inventario de Activos y Producción Base, Área Contractual
Pánuco

La finalidad de este Anexo 4 es la de establecer el procedimiento para i) poner a
disponibilidad del Contratista los activos fijos existentes en el Área Contractual a que se
refiere la Cláusula 13.4, para la realización de los Servicios, y ¡i) la cuantificación de la
producción base en función de los activos transferidos.

Inventario de activos

La relación de activos fijos que se indica podrá ser actualizada durante el
periodo de transición, considerando la información disponible al momento de
la transferencia, al Contratista por acuerdo entre las Partes.

Pozos Productores
Coordenadas UTMwsces Añode | Profundida ”

Campo Pozo Xx Y Perforación | d(m) Tipo
Cacalilao Águila 2 587,160.76 | 2,453,474.72 1924 542 Vertical
Cacalilao Águila 3d 586,755.26 | 2,451,851.51 | S/Información | S/Información Vertical
Cacalilao Águila 7a 588,079.96 | 2,452,695.72 1967 471 Vertical
Panuco Alamo 3 584,807.06 | 2,442,309.20 1917 485 Vertical
Topila Azuara 2a 594,537.57 | 2,440,937.00 1921 638 Vertical
Topila Azuara 4 594,345.57 | 2,440,254.20 1922 662 Vertical
Panuco Barberena 1005 583,523.65 | 2,442,084.00 1952 464 Vertical
Panuco Barberena 1006 582,895.95 | 2,442,10420 1952 464 Vertical
Panuco Barberena 44b 582,812.05 | 2,442,537.00 | S/Información 426 Vertical
Panuco Barberena 46 583,786.65 | 2,441,774.00 1929 457 Verlical
Panuco Barberena 7b 582,706.85 | 2,441,728.20 | S/Información 559 Vertical
Salinas Barco 9 589,002.76_| 2,450,728.11 | S/Información 683 Vertical
Cacalilao Bravo 4a 586,540.76 | 2,451,790.21 | S/Información 400 Vertical
Cacalilao Cacalilao 1129h 578,033.95 | 2,447,136.21 2007 919 Horizontal
Cacalilao Cacalilao 1131h 577,079.94 | 2,447,403.21 2008 957 Horizontal
Cacalilao Cacalilao 1132dh 578,943.95 | 2,455,154.22 2009 626 Horizontal
Cacalilao Cacalilao 1132h 578,933.95 | 2,455,154.22 2008 976 Horizontal
Cacalilao Cacalilao 1133h 578,572.95 | 2,447,539.21 2008 1,105 Horizontal
Cacalilao Cacalilao 1136h 575,855.94 | 2,449,441.21 2010 955 Horizontal
Cacalilao Cacatilao 1137h 571,234.93 | 2,453,669,21 2009 1,010 Horizontal
Cacalitao Cacalilao 400h 584,984.95 | 2,450,968.21 2009 758 Horizontal
Cacalilao Cacalilao 4012h 579,120.95 | 2,447,206.20 | S/Información 485 Horizontal
Cacalilao Cacalilao 4016h 579,991.95 | 2,448,886.21 | SfInformación 753 Horizontal
Panuco Caley 7 583,595.35 | 2,443,855.70 1927 625 Vertical
Panuco Camalote 10 579,742.75 | 2,437,478.19 | S/Información 515 Vertical
Salinas Caracol 13 597,141.37 | 2,452,813.22 | S/Intormación 736 Vertical
Salinas Caracol 15 596,306.77 | 2,453,084.02 1927 136 Vertical
Salinas Caracol 54 597,265.37 | 2,452,770.52 1926 705 Vertical
Salinas Caracol 56 596,709.97 | 2,452,983.22 1827 303 Vertical
Topila Carbono 1b 608,583.29 | 2,431,007.93 | S/Información 974 Vertical
Panuco Chijoles 11e 582,407.75 | 2,435,261.49 | S/Información 735 Veitical
Panuco Chijoles 12c 582,199.35 | 2,435,359.19 1925 741 Vertical
Cacalilao Corona 116d 584,816.56 | 2,450,430.51 1968 586 Vertical
Cacalilao Corona 12 577,468.84 | 2,447,525.21 1924 479 Vertical
Panuco Corona 124 581,613.75 | 2,443,349.20 1926 ATT Vertical
Cacalilao Corona 128d 588,072.66 | 2,450,079.21 | S/Información 672 Vertical
Cacalilao Corona 13 578,113.74 | 2,447,398.41 1923 459 Vertical
Panuco Corona 132 581,626.95 | 2,443,537.70 1926 489 Vertical

Contrato No 424102853

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.W.
_ r Pozos Productores _
Coordenadas UTMysags Año de | Profundida
Campo Pozo Xx Y Perforación | d(m) Tipo
Panuco | Corona 135 580,849.95 | 2,440,544.20 1926 512 Vertical
Panuca Corona 138 581,729.25 | 2,444,309.20 1927 548 Vertical
Cacalilao Corona 144c 574,018.04 | 2,453,088.51 | S/Información 556 E Vertical
Panuco Corona 155 583,149.75 | 2,442 986.70 1925 458 Vertical
Cacalilao Carora 1580 588,117.86 1 2,451,418.01 | Síinformación 545 Vertical
Panuca Corona 159 581,985.95 | 2,445,025.20 1928 496 | Vertical
Panuco Corona 161 582,826.25 | 2,442,674,70 1923 1 459 Ml Vertical
Cacalilao Corona 164 574,274.34 | 2,453,124.21 1952 485 Vertical
Cacalilao Corona 165 573,431.64 | 2,452,849.51 1925, 585 Vertical
Cacalilao Corona 187 573,622.94 | 2,452,979.51 1927 536 Siinformación |
Panuco Corona 172 583,682.25 | 2,440,697.00 1925 592 Vertical
Cacalilao Corona 183 576,152.24 _| 2,450,047.51 1926 Síinformación Vertical
Cacalilao Corona 201 585,333.66 | 2,452,298.71 1928 553 Vertical
Cacalilao Corona 202 576,010.74 | 2,449,788.51 1928 482 Vertical
Cacalilao Corona 207 585,123.16_ | 2,452,088,21 1928 S/Información Vertical
Cacalilao Corona 218c 585,405.76 | 2,449,554.31 | S/Información 545 Vertical
Cacalilao Corona 47 587,118,86_ | 2,452,097.21 1924 S/Información Vertical
Cacalilao Corona 75 575,805.34 | 2,450,117.51 1927 489 Vertical
Cacalilao Corona 85 587,938.56_| 2,452,643.51 | SAinformación 600 Vertical
Topila Crédito 20 596,844.37 | 2,442,820.50 | S/Información 734 Vertical
Panuco Cruz 3d 582,237.05 | 2,445,178.00 | S/Información 450 Vertical
Tapila Dnillers 19 | 588,526.68_| 2,442,253.00 [ SfInformación 656 Vertical
Topila Drillers 21 598,140.68 | 2,442,215.70 | Sfinformación 748 Vertical
Cacalilao Empire 338 585,571.06_| 2,449,013,21 | S/Información 512 Vertical
Cacalifao Empire 381 585,774.76 | 2,448,750.51 1936 448 Vertical
Cacalilao Empire 362 585,987.36 | 2,449,019.21 | S/Información 456 Vertical
Cacalilao Empire 364 586,251.36_| 2,449,213,01 | Sfinformación 543 Vertical
Panuco Eureka 11 583,982.08_ | 2,443,365.00_| S/Información 669 Vertical
Satinas Ferronales 62 590,811.08 | 2,451,768.73 | SíInformación 815 Vertical
Salinas Ferronales 88 590,958.76_| 2,461,788.73 1928 748 Vertical
Salinas Ferronales 89 592,455.77_ | 2,462,027.73 1928 474 Siinformación
Salinas Ferronales 90 592,396.88 | 2,482,019.03 1928 747 Vertical
Topila Financiera 9 596,874.27 | 2,442,692.20 | S/Información 721 Vertical
Panuco Flores 3t 581,979.15 | 2,440,450.20 | Snformación 594 Vertical
Panuco Giralda 9i 590,319.56 2,444,086.50 | S/Información 148] Vertical
Panuco Gonzalez 15 584,633.26 | 2440,394,90 1937 su Vertical
Panuco Gonzalez 16 583,602.75 | 2,440,394.49 | Silntormación 491 Vertical
Panuco Herradura 10 586,633.26 | 2,438,939.19 1929 640 Vertical
Panuco Herradura 54 $88,605,06_| 2,439,183.19 | Sfntormación 700 Ventical
Panuco Moldi 1db 586,695.56 | 2,439,426.49 | S/Información 753 Vertical |
Panuco Ingenio 430 581,941.35 | 2,438,625.99 | S/Información 545 Vertical
[Pánuco Ingenio 447 581,416.25 | 2,438,320.19 1925 543, SiIinformación
Panuco Ingenio 452 582,270.75 | 2,438,284.99 1925 593 Vertical
Cacalilao_____ | Internacional 106 582,079.85 | 2,445,297.40 1924 425 Vertical
Cacalilao Internacional 171 583,240.65 _| 2,447,209.71 1925 534 Vertical
Cacalilao Internacional 175 571,793.43 [| 2,454,316.22 1925 547 Vertical
Cacalilao Internacional 198 583,101.75 | 2,446,701.23 | S/Información | S/Información Vertical
Cacalilao Internacional 222 582,914.05 | 2,446,632.20 1925. 488 Vertical al
[Cacalilao Internacional 235 571,498.83 | 2,453,220.01 1925 556 Silnformación
Cacablao Internaciona! 258 571,374.13 | 2452,787.71 1925 605 Vertical
Cacalilao Internacional 274 570,300.73 _ | 2,452,037.01 1926 547 Vertical
Cacalilao Internacional 285 571,196.93 | 2,452,048,21 | S/Información | S/Información Vertical
Cacalilao Internacional 289 569,967.53 _| 2,452,311.21 | Sfinformación. 662 Vertical
Cacalilao Internacional 317 582,066,45_ | 2,446,487.50 1928 421 Vertical
Cacalilao Internacional 41 582,292.95 | 2,446,757.51 | Silnformación 476 Vertical
Topila ltalmex 24 595,502.47__| 2,439,683.20 1928 636 Vertical]
Topila lalmex 7d 594,756.77 | 2,439,849.50 | SiInformación 703 Vertical |
Panuco Juarez 5t 583,786.95 | 2,441,564.20 | S/Información 504 Vertical
Salinas Kern Mex 53 589,157.46 | 2,453,693,22 | 1937 500 [_ Vertical
Laguna De La Milpa
Panuco ECN so1za2.es | 243775000 | 192 579 Vertical |

L Pemex

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

EXPLORACIÓN Y PRODUCCION O
Pozos Productores —=
Coordenadas UTMywsces Añode | Profundida
Campo Pozo Xx Y Perforación | d(m) Tipo
Laguna De La Milpa o y
Panuco el PA eersarzs |2asraroso | Información 509 Vertical
Laguna De La Milpa .
Panuco o POL erzonos | 2,400982.19 1926 613 Vertical
" Laguna De Las y
| Cacalio Olas 10024 503,790.35 |2:445,678.20 | 1%2 | 4 Vertical
Laguna De Las
Cacalilao Olas 1006 585,735.18 | 2,445,973.07 1953 590 Vertical
Topila Loma Del Pozo 104 | 612,598.80 [2.433,603.19 [ 1959 113 Veñtical
Panuco Lopez 31 582,303.05 | 2,441.876.20 1922 546 Vertical
Panuco Mahuaves 12 584,718.66 | 2.444,26520 | Sinformación | 551 Vertical
Panuco Mahuaves 5 584,005.46 | 2.444.475.90 | Silnfomación | 417 Vertical
[Panuco Mahuaves 6t 584,704.26 | 2,444.461.20 | Sllafommación | 391 Vertical
Panuco Manguitos 1 579,705.95 | 2.433:520.18 | 1976 1,275 Vertical
Panuco Melo 2. 501,259.77 2,441.702,70 | Siinformación | 631 Vertical
Topila Mex Gulf 2da 611,395.30 | 2,433,308.69 | Sfinformación | S/Información | — Vertical
tacalllao [Mexican GuiF61 | 587,000-46 | 2,462,313.51 1924 402 [Vertical
facalllso | Mexican Gulf? 588,262.78 | 2,450.135.21 1924 560 Vertical
Panuco Ojtal121 582,906.15] 2.443,348.20 | Sllnfommación | 472 Vertical |
Salinas Palmas 4 588,575.65 | 2,452,818.52 | Silnformación | 770 Vertical
Salinas Palmas 50 588,571.16 12,452,220.51 | Sfintormación | 536 Vertical
Panuco Panuco 10005 582,565.95 | 2r441.414.20 | — 2008 ES Horizontal
Panuco Panuco 100% 580,990.95 | 2,445,650.20 | 2009 812 Horizontal
Panuco Pánuco 1047h 583,874.95] 2,442,996-20 | 2009 1,025 Horizontal
Topila Paz 1d 596,299.07] 2,441,125.20 | Silnfommación [635 Vertical
Panuco Pazai 124 584,491.66 | 2,441.380.80 ] Silntormación | Silnfomación| Vertical
Panuca Pazzi36 584,087.25 | 2,440.916.00 | Siintormación [820 Vertical
Cacallao—— | Pemex 1119 580,248.75 | 2,449,228.81 1950 a7O Verlical |
Cacallao | Cacallas 1127 578,343.35 |2,455,145.22 | S/lnformación | SiInformación | — Vertical
Cacalilao [Pemex 2000 578,162.54 | 2.456,134.72 1948 449 Vertical
Cacalilao | Pemex2017 577.902.14 | 2,454,369.52 | 1950 521 Vertical
Cacalilao — [Pemex2030 576,502.54 | 2,450.847.71 | Snformación [— 432 Vertical
Cacallao | Pemex2043 574,518.44 | 2,453,990.02 1952 456 | Slinfomación
Cacalilao [Pemex 2107 501,768.25 | 2,454,475.22 1952 546 Vertical
Panuco Perez Castilo 1de [568,008.66 | 2,440,803.70 | Sinformación [857 Vertical
Pánuco Piedras 24t 580,033.15 | 2,441,061.00 | S/información | S/Información | — Vertical
Pánuco Piedras 2d 580,120.35 | 2,440,158.99 | S/Intormación | $18 Vertical
Panuco Piedras 80 580,058.85 [ 2,440,334.20 | S/información | 457 Vertical
Panuco Polla 37 583,244.46 |2,439,/850.19 | 1937 $03 Horizontal
Cacalilao | Rich Mex 42m 588,325.16 | 2,451.377.51 | S/Ínformación | S/Infomación | _ Venical
Panuco Robles ito 580,887.65 | 2.441.743.20 | Silnformación | 465 Vertical
Pánuco Robles 25 583,587.95 | 2.440,267.99 | 1938 550 Vertical
Cacallao [Sábalo 232 587.306.76 [ 2,451,831.01 | Silntormación 518 Venical
Salinas Salinas 49 594,436.37] 2,462,280.73 1927 549 Vertical
Salinas Salinas 94 590,470.25 [2,461,979.73 | SiIntommación | 550 Vertical
Panuco Salvasol Wa 582,454.16 1 2,445,237.50 | S/Intomación [420 Vertical
Pánuco Segura 54 590,020.86 [2,440,389.00 | SiInfomación 615 Vertical
Cacalao —— [Sinclair 143 580,038.45 | 2,447,986.21 2008 960 Vertical
Cacalilao Sinclair 30 566,262.88 | 2.450.907.21 1924 854 Vertical
Cacalilao— [Sinclaic 313 584,164.95 | 2,447.598.21 2007 | 1015 Florizontal
Cacalilao Sinclair 380h 580,159.95 | 2,448,561.21 [ Siinfomación | — 742 Horizontal
Cacalilao [Sinclair Empire 137 | 580,192.06 | 2,448,638.51 1926 501 Vertical
Cacalllao Sinclair Empire 142 [579,946.25 | 2,448,086.21 1927 541 Vertical
Cacalilao Sinclair Empire 150 | 678,167.55 | 2,451,929,01 | S/Información 480 Vertical D
Cacalilao | Sinclair Empire 156 | 578,427.84 | 2,453,051.51 1927 551 Vertical
Cacalilas Sinciair Empire 191 [680,962.65 | 2,450,540.81 1927 512 Vertical
Cacao | SinciairiEmpire 255 | 584,745.95 | 2.445.265.20 1928 467 Vertical
Cacallao—— [Sinclair Empire 256 | 584,739.28 | 2,445,538.20 | S/Información | — 461 Vertical
Cacalilao— [Sinclair Empie 260 [ 584,635.35 |2,448,750.61 1929 EA] Vertical
Cacalilao Sinciais Empire 279 [ 583,967.05 | 2,448,956.01 | S/información 494 Vertical
Cacalilao | Sinclair Empire 293 | 585,007.08 | 2,448,401.21 1929 511] S/intormación
Cacalilao [Sinclair Empire 294 | 582,794.55 | 2,448,542.01 1929 492 Vertical

4

AN
A
 pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES SA. DE C.V.
_ Pozos Productores -
Coordenadas UTMyscss Añode | Profundida .
Campo Pozo X Y Perforación d(m) Tipo

Cacalilao Sinctair Empire 298 | 585,012.06 | 2,448,794.21 1919 953 Horizontal |
Cacalitao Sinctair Empire 31 578,061.45 | 2,451,452.21 | S/Información | SAnformación Vertical
Cacalilao Sinclair Empire 349 | 577,907.34 | 2,447,938.61 1933 459 Vertical
Cacalilao Sinclair Empire 325 | 583,293.25 | 2447,321.81 1934 504 Vertical
Cacalilag Sinclair Empire 85 581,907.95 | 2,446,549.20 1924 501 Vertical
Panuco Tanantoro 16d 580,907.55 | 2,437,128.89 | S/Información 567 Vertical
Panuco Tanantoro 23 580,576.45 | 2,437,031.99 [1925 553 Vertical |
Panuco Tanantoro 33 579,751.55 | 2,436,501.99 1926 604 Vertical
Panuco Tanantoro 5ta 581,302.85 | 2,438,171.19 | S/Información 540 Vertical
Panuco Tanchicuin 24 579,122.25 | 2,441,838,70 1926 572 Vertical
Cacalilao Transco 100 576,060.44 | 2,450,590.81 1924 498 Vertical
Cacalilao Transco 144d 574,413.04 | 2,453,076.01 | S/Intormación 503 Vertical
Cacalilao. Transco 146 577,010.94 | 2,453,053.31 1925 515 Vertical

[Cacalilao Transco 233 577,738.24 | 2,450,177.71 1925 SiInformación Vertical
Cacalilao Transco 282 581,557.95 | 2,453,912.22 1926 622 Vertical
Cacalilao Transco 302 577,521.44 | 2,448,952.51 1927 SAnformación Vertical
Cacalilao Transco 307 583,567.95 | 2,450,560.81 1929 539 Vertical
Cacalilao Transco 309 581,976.95 | 2,453,460.22 1929 459 Vertical
Cacalilao Transco 314 577,907.74 | 2,450,712.51 | S/lnformación | S/Intormación Vertical
Cacallag Transco 81 577,282.64 | 2,447,944.21 1924 479 Vertical
Cacalilao Transco 85 577,003.64 _| 2,450,914.71 1924 570 Vertical
Panuco Ugarte 9d 585,913.66_| 2,441,189.20 | SfInformación 580 Vertical
Pánuco _|[Vega Ica 592,575.17 | 2,439,984.50 | S/Información | S/Información Vertical
Panuco [Vega De Otates 7c | 591,339.57 | 2,442,054.50 | Siinformación | S/Información [Vertical
Panuco Veracruz 10d 586,009.46 _| 2,439,315,09 1926 640. Vertical

¡Panuco Veracruz 1da 586,207.26 | 2,439,479.49 | S/Información 679 Vertical
Panuco Veracruz 7d 586,163.98 | 2,439,315.09 | S/Información | S/Información Vertical
Panuco Veracruz 9t 586,929.26 _ | 2,439,399.19 | S/tnformación. 686 Vertical

Pozos Cerrados con Posibilidades de Explotación - 7
Año de | Profundida
Campo Pozo Perforación | _d(m) Tipo
Pañuco. Barberena 1002 583,211.05 | 2,442,101.50 1951 435 Vertical
Salinas Barco 25 588,337.36 [ 2,450,621.31 | S/información 452 Silnformación
Cacalilao Cacalilao 1135h 570,394.93 | 2,450,956.21 2009 1,087 Horizontal _|
Cacalilao Cagalilao $438h 573,440.94 | 2,452,174.21 2010 919 Horizontal
Cacalilao Cacalilao 1140h 575,752.94 | 2,450,536.21 2009 909 Horizontal
Cacalilao Cacalilao 3114 583,988.25 | 2,449,437.21 1971 581 Sintormación
Panuco Corona 101 580,502.35) 2,439,360.19 | S/Información 574 Vertical
Cacalilao Corona 11 577,663.34_ | 2,447, 007.20 1923 548 SHnformación
Cacalilao Corona 70 587,259.66 | 2,451,958.71 1924 529 Vertical
Cacalilao Cosmos 3 586,785.66 | 2,451,619.21 | S/información 530 Siinformación
Cacalilao Dicha 100 584,438.95 | 2,450,308.21 | S/Información 426 S/Información ]
Cacalilao Empire 322 583,556.05 | 2,447,969.71 | SiIntarmación 502. S/Información
Panuco Guzmán 19 588,226.56 | 2,444,125.50 | SiIntormación 695 Siinformación
Panuco eáguna De La Mia | 58791395 | 2,435,341.69 1927 568 Venical
Panuco Loredo 1d 574,435.04 | 2,440,479.19 | SAinformación 732 Slinformación
Panuco Mahuaves 17 584,958.16 | 2,444,109.70 1927 418 Sfinformación
Panuco Ojitaf 6 _1 582,378.75 | 2,442,902.50. 1922 483 Vertical
Panuco Panuco 1004h 580,260.95 | 2,435,925.19 2010 887 Horizontal 4
Panuco Panuco 1024h 582,819.95 | 2,445,322,20 2009 847. SAintormación
Cacalilao Pemex 1107 579,915.95 | 2,449,820.91 1949 502 SfIntormación
Cacalilao Pemex 1126 580,372.15 | 2,449,996.91 1951 472 S/información
Cacalilao Pemex 2008 578,701.94 2,454,366.92 | S/Información 501 Síinformación.
Cacalilao Pemex 2029 576,464.24 _| 2,450,531.01 1954 466 S/Infomación
Cacalilao Pemex 2031 576,698,24_| 2,451,108.21 1951 435 S/información | E
Cacalilao Pemex 2056 577,659,34 | 2,449,565.71 1951 S/información Verticaf
Cacalilao Pemex 2057 577,600,24_ | 2,449.271.81 1951 475 Vertical
Cacalilao Pemex 2106 581,662.75_| 2,454,195.02 1952 537 Vertical
5

] A
a Contrato No 424102853
ES PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES $.A. DE C.V.
Pozos Cerrados con Posibilidades de Explotación ]
PON A | Coordenadas UTM Añode [Profundida] 7;
nd X Y Pertoración | d (m)
Cacalilao Pemex 2108 581,872.85 | 2,454,755.72 1952 552 SiInformación |
Topila Requena 11 597,532.38 | 2,441,113.40 | S/intomación 689 Sinformación
Salinas Salinas 103h 589,615.96 | 2,462,996.23 | 2009 1,009 | SAnformación
Cacalilao Sinclair 8 586,000.06 | 2,450,857.21 1924 571 Siinformación
Cacalilao Sinclair Empire 176 [580,380.35 | 2,449,507.71 1927 530 S/Información
Cacalilao Sinclair Empire 218 | 578,859.15 | 2,454,945.32 1927 3544 S/información
Cacallao [Siga EMPIEO 58111685 | 2,451,51651 1929 536 Vertical
Cacalilao Sinclair Empire 275 | 585,044,36 | 2,448,497.21 1929 501 S/AInformación
te " Sinclair Empire
'acalilao 05d 584,164.25 | 2,447,923.01 | SMinformación 533 Sfinformación
Cacalilao Sinclair Empire 343 | 578,201.94 | 2,447,726.11 1935 479 S/Infomación
Cacalilao Sinclair Empire 345 | 582,398.85 | 2,447,329.71 1935 492 S/nformación
¡Topita Topila 200h 595,262.97 | 2,441,119.20 2009 1,065 | Siinformación
Cacalilao Transco 128 576,294.04 | 2,449,932.31 | SlInformación 467 SAnformación
y _Pozos Cerrados sin Posibilidades de Explotación - -|
Coo! das UTMwscss Año de Profundida A
Campo Pozo x yz Perforación d(m) Tipo
Cacalilao [ Aguila 15 588,133.36 | 2,453.404.72 | S/Información 488 S/niomación
Salinas Barco 65 589,161.56 | 2,451,325.01 1925 514 S/Intormación
Panuco Caballero 16 577,908.55 | 2,437,482.69 | S/Información 700 S/Intormación
Cacalilao Cacalilao 1128h 578,719.95 | 2,448,312.21 | Siinformación 480 Vertical
Cacalilao Cacalilao 1139h 586,702.08_ | 2,447,849.21 2009 960. Horizontal
Cacalilao Cacalilao 274t 581,266.25 | 2,451,718.51 1970 498 Sinformación
Cacalilao Cacalilao 3109 | 584,869.96 | 2,450,568.41 1970 835 S/Información
Pánuco | Corona 119 560,183.35 | 2,441,094.70 1926 552 SiIntormación
Panuco Corona 87 582,231.25 | 2,445,084.20 1924 588 S/información
Panuco Delicias 30 581,275.15 | 2,440,229.20 1926 408 Vertical
Cacallao Empire 354 585,987.56 | 2,448,686-71 1936 517 SiInformación
Panuca Flores 24d 580,631.55 | 2,440,868 20 | Siintormación 487 Vertical
Cacalilao Internacional 236 | 570,743.93] 2,459,165.71 1925 579 Silntomación
Cacalilao Internacional 291 571,180.93 | 2,451,990,21  S/Información 676 Vertical
Panuco Isleta 44 584,869.98 | 2,443,056.20 1928 593 Sitntormación |
Pánuco Juarez 30 583,772.95 | 2,441,394,20 | Siinformación 433 Vertical
Panuco [gouna De La Milpa | 509. 918.65 | 2,437,030.99 | SUloformación 594 Vertical
Cecalilao — [(á345e 08 188| 583400250 |2,445,609:13 | 1963 513 | Sinformación
Panuco Panuco 1002h 581,031.95 | 2,439,810.19 2009 980 Honzontal
Panuco Panueo 1007h 581,414.95) 2,437,057,19 2010 940 Horizontal
Panuco Panuco 1008h 581,649.95 | 2,435,756.19 2010 975 Horizontal
Pánuco Pazzi 11 583,920.25 | 2,441,514.20 | Siinfarmación 459 Siinformación
Cacalilao Pemex 1109 579,502.95 | 2,448,346 21 1950 507 Vertical
Cacalilao Pemex 2006 578,939.55 | 2,455,157.52 1949 510 S/información
Cacalilao Pemex 2058 577,963.84 | 2,451,082.71 | SiInfomación 457 Sinformación |
Panuco Rivera 11> 586,665.76 | 2,439,553.19 | Siinformación 691 SiInformación
Panuco Robles 20 580,607.75 | 2,441,075.20 | SfInformación 518 Vertical |
Panuco Salvasol 3q 582,510.35 | 2,445,114.00 | Sfinformación 421 Vertical
Cacalilao Sinclair Empire 23 | 582,284.15 | 2,448,088.20 1924 S/información | SAnfomación
Cacalilao Sinclair Empire 272 | 584,445.06 | 2,448,289.01 1968 530 S/Información
Cacalilao Sinclair Empire 312 | 584,154 55 | 2,447,595.71 1930 599 SiInformación e
[Cacallao Sinclair Empire 321 1 577,762.44 | 2,447,560.31 | S/información 605 Siinformación
Cacalilao Sinclair Empire 357 | 577,750.21 | 2,447,362.27 | S/infomación 592 Sitnfomación
Panuco Tanantoro 14d 580,719.25 | 2,437,804,19 1926 569 Siinfomación
Panuco Tanantoro 304 580,661.05 | 2,437,580.69 1926 575 Vertical |
Panuco. White 1cb. 592,448.47 | 2,441,430.50 | S/Infanmación 621 [Siinfomación]  ( ]

: lA
Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Pozos Cerrados Pendiente de Taponamiento

Coordenadas UTMwsces Año de Profundida .
Supo, Pozo Xx Y Perforación | d (m) Tipo

Salmas Barco 45 588,804.05 | 2.480,858.41 1923 518 | S/información
Salinas Barco 69 589,767.26 | 2.451,202.11 | SImfomación | 782 | SiInformación
Salinas Barco 70 589,643.75 | 2,452,152.01 | SiIntormación | 609 — [S/Información
Cacallao [| Cacallao 11306 | 575,339.54 |2,447,274.20 [ 2008 1,238 Direcciona
Panuco Cicero 2 585,167.98 | 2,439,921.99 | Simfomación | 630 —|Siinformación
o Laguna De Las . .

acallao | ¿Qura 584,870.37 | 2,447,883.98 | S/información 528 |SiIntomación
Tacallgo | Mulcahy 38 581.569.14 | 2452,361.68 | Siifommación | 516 |S/Información
Cacalilao—— | Pemex 2003 578,007.34 | 2,454,711.52 1949 528 ——[S/Información
Panuco Potrerillo 421 584,463.06 | 2,436,453.49 | S/Información | 661 información
Panuco Potrerillo 424 584,407.78 | 2,436,335.69 | S/lnformación | 677 |Siinformación
Cacalilao | Sinclair Empire 173 | 680,588.25 | 2,450,224.21 1927 528 ——[S/información
Panuco Tampusol (qc 586,487.86 | 2,439,554.19 | S/Información [ 660 | Sítntormación
Panuco Tanchicuin 6d 578,107.55 | 2,439,537.09 | S/Intormación | 609 —|S/información
Salinas Barco 45 588,804.08 | 2,450,869.41 1923 518 | Siinformación
Salinas Barco 68 589,767.25 | 2,451,202 11 | Silnformación | 762 ——Siinformación
Salinas Barco 70 589,643.78 | 245215201 | Silnformación [ 609 —|SiInformación
Cacalilao—[Cacallao 11305 | 675,339.94 |2,447,274.20 | 2008 1,238 Direcciona
Panuco Cicero 2 585,167.98 | 2,439,921.99 | Silnfomación | — 630 |S/información
Cacalilao ciguma De LAS 8487037 | 2,447,863.98 | Siinformación $28 S/Infomación
Cacallao | Mulcahy 38 581,669.14 | 2.452,861.68 | S/Información 518 Siinformación
Cacalilao | Pemex 2003 578,007.34 | 2,454,711.52 [1949 528 Siinformación
Panuco Potrerillo 421 584,463.06 | 2,430,453.49 | SiInformación | 651 S/Infomación
Panuco Potrerillo 424 584,407.78 | 2,436,335.69 | SiInformación | 677 | S/información
Cacalilao | Sinclair Empire 173 | 580,588.25 | 2,450,224.21 1927 528 | SiInformación
Panuco Tampusol 190 586,487.86 | 2,439,554.19 | S/Información 680 | SiIntormación
Panuco Tanchicuin 6d 578,167.55 | 2,439,537.09 | SiIntormación 609 ——[SiInformación

El listado de pozos taponados incluidos en éste Anexo 4 es únicamente para
propósitos informativos, pues éstos no serán transferidos al Contratista.

Pozos Taponados

Coordenadas UTMywscss Año de Profundida .
Campo Pozo Xx Y Perforación | d(m) Tipo

Cacalilao Agpn 1 584,567.96 | 2,447,251.21 | S/Información | S/Información | S/Infomación
Panuco. Agpn 11 582,392.95 | 2,445,701.20 | S/Información | S/información | S/Infomación
Cacalilao Agpn 2 583,867.95 | 2,447,001.21 | S/Información | S/finformación | S/Información
Cacalilao Agpn 20 582,387.95 | 2,446,151.20 | S/Información | S/Información | S/Información
Cacalilao Agpn 21 582,467.95 | 2,446,101.20 | S/Infonmación | S/Intormación | S/Anformación
Panuco Agpn 23 593,967.97 | 2,444,401.20 | S/Información | S/Información | SAInformación
Topila Aguacate 9 600,267.98 | 2,447,601.21 | S/Información | S/Información | S/Información
Cacalilao Águila 1 586,267.96 | 2,451,801.21 | S/Información | S/Información | SAnformación
Cacalilao Águila 4 586,339.36 | 2,451,934.21 | SfInformación | S/Información | S/Información
Cacalilao Águila 12 588,167.96 | 2,453,351.22 | S/Información | SfInformación | SAnformación |
Cacalilao Águila 14 586,817.96 | 2,451,951.21 | S/tnformación | S/Información | S/Información
Cacalilao Águila 21 585,756.06 | 2,452,158.01 | S/Información | S/Intormación | S/Información
Cacalilao Águila 22 586,856.58 | 2,452,012.21 | S/Información | Sfinformación | S/Información
Cacalilao Águila 3 588,442.06 | 2,453,400.12 1924 446 Vertical
Salinas Águila 4 588,510.28 | 2,452,9865.02 | S/Información | S/Información | S/Información
Panuco Águila Corona 11 590,214.36 | 2,441,063.38 | S/Información | S/Información | S/Información
Panuco Águila Corona 15 591,267.97 | 2,441,401.20 | S/Información | SfInformación | S/Información
Panuco Águila Corona 17 590,367.96 | 2,441,001.20 | S/Información | S/Información | S/Información
Panuco Águila Corona 18 590,167.98 | 2,440,451.20 | S/Información | S/Información | S/Información
Panuco Álamo 2 584,937.56 | 2,442,058.70 | SfInformación | SAinformación | S/nformación
Panuco Álamo 2a 586,340.26 | 2,443,198,50 | S/Información | S/Información | S/Información
Panuco Álamo 3a 585,021.88_ | 2,442,046.00 | S/Información | S/Información | S/Información
Topila American Fuel 1 609,266.90 | 2,435,414.69 | S/Información | SfInformación | S/Información
Topila Anderson 1 601,667.98 | 2,440,001.20 | S/Información | S!Información | S/Información

7 | a
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
E Pozos Taponados
Coordenadas UTMwscss Añode | Profundida Ti
Campo Pozo x Y Perforación | _d(m) tpo
| Topila Anderson 2 601,417.98 | 2,440,001.20 | SAnformación | SAnformación Siinformación |
| Panuco Arteaga 1 587,767.96 | 2,440,501.20 | S/información | SiInformación | S/Información
Topita Atlas Y 594, 267.97 | 2,440,401.20 | Sfinformación | S/Información | Sfinformación
Panuco Aurea Siiva 3 591,228.17 | 2,441,882 10 | S/información ) Sfnformación | Sfnformación
| Panuco Aztíán 1 581,267.95 | 2,444,201.20 | S/Información | S/Información | S/Información
Cacafilao Aztíán 18 584,180.85 | 2,446,798,21 | S/Información | S/Infarmación | S/información
Cacalilao Aztíán Utah 20 583,893.45 | 2,446,976,51 | S/información | S/Infarmación | SAnformación
Topíla _[ Azuara 1 594,642.67 | 2,440,866.70 | S/Información | S/Información | S/Información
Topíía Azuara 2 594,581.87 _| 2, 420,761.70] S!Información | S/lnformación Vertical
Panuco | Azuara 6 593,767.97 | 2,440,751.20 | Stinformación | SAnformación | S/lnformación
Panuco | Barberena 1 582,717.95 | 2,443,101.20 | S/Información | S/Información | S/Información
Panuco _[Barberena 1001 583,267.95 | 2,442,401.20 | SAnformación | S/Intormación | S/Información
Panuco Barberena 1007 583,367.95) 2,441.801.20 | S/intomación | SAnformación | SiInfomación
Panuco Barberena 11 583,238.85_| 2,442,054.20 | Siinformación | S/Información [ SíInformación
Panuco Barberena 13. 583,852.75 | 2,441,780.00 | SfIntormación | S/Intormación | S/Información
Panuco |Barberena 17 581,467.95 | 2,443,001.20 | Sfntomación | SAnformación | S/información
Paguco Barberena 2 582,167.95 | 2,443,001.20 | S/Información | S/Información | S/Información
Panuco Barberena 22 581,167.95] 2,442,301.20 | Sfintormación | S/Información | S/Infanmación
Panuco Barberena 27 581,117.95 | 2,442,401.20 | S/Información | SfInformación | S/nformación.
Panuco Barberena 4 582,317.95 | 2,441,651.20 | SiInformación | S/Información | S/Infarmación
Panuco Barberena 5 582,505.25 | 2,441,903.00 | SAinformación | S/Información | SAinformación
Panuco, Barberena 9 582,835.25_ | 2,441,717.20 | S/intormación [ SHinformación | SMnformación
Salinas Barco 1 590,200,56_ | 2,450,813.01 [ SiInformación | S/Información | SiInformación
Salinas Barco 10 589,070.06 | 2,450,803.01 | SAnformación | Sftnformación | S/Información
Salinas Barco 11 588,929.26 | 2,452,182.71 | SíInformación | Sfinformación | S/lnformación
Salinas Barco 12 589,767.76_ | 2,450,840.51 [ S/Información | S/Información | S/Información
Salinas Barco 2 588,903.76 | 2,451,146.71 | Sfinformación | S/intormación | SAntormación
Salinas Barco 20 591,278.65 | 2,454,778.02 | SfInformación | Stintormación Vertical 7]
Salinas. Barco 20a 591,249.46 | 2,454,786.52 1988 1,375 Vertica)
Salinas Barco 23 589,367.95 | 2,451,651.21 SAinfomación | S/nformación | Sinformación
Salinas Barco 24 589,394.48 | 2,452,137.71 | Sfinfonmación ¡ SMlaformación | S/Información |
Salinas Barco 36 592,856.47 | 2,455,635.42 | Siinformación | S/Información | S/Información
Salinas Barco 368 592,856.27 [ 2,455,597.22 | Siinformación | SAntormación | Siintormación
Salinas Barco 43 588,999.76 | 2,450,862.51 | SAntormación | Siinformación | SiInformación
Salinas Barco 44 588,563.66 | 2,453,380.42 | S/nformación | SiInformación | S/Información
Salinas Barco 51 589,924.86 | 2,452,237.51 | Siinformación | S/Información | SAinformación
Salinas Barco 52 588,517.96 | 2,450,851.21 | Siintormación | SIinformación | SAntormación
Salinas Barco 6 588,930.16_| 2,450,787.24 | S/Información | S/Información | S/Información
Salinas Barco 61 588,917.96 | 2,450,801.21 | SiInformación | S/Información | S/Intormación |
Salinas Barco 68 | 589,867.86 _| 2,452,751.22 | S/Intormación | S/Intormación | SAnformaci:
Salinas Barco 7 [_588,901.26_| 2,451,452.21 | S/nformación | S/Información <pnormación |
Salinas Barco 71 [_588,987.76_ | 2,452,961,72 | Siinformación ) Snformación | S/Información
Salinas Barco 72 | 588,942.96_ | 2,452,651.21_| Siinformación ] SfInformación | Snformación
Salinas Barco 73 1 589,517.96 | 2,451,351,21 | Siinformación | S/Información | S/información
Salinas Barco 8 588.372.268 ] 2,451,046.11 | S/Información | S/Información | S/Información
Salinas Barco Original 36 _ | 592,856.47 | 2,455,645.22 | Sfinformación | S/información | Sintormación
Panuco Bosnor 11 586,181 96—)2.481,360.70 S/Información | Sfnformación | S/Información
Panuco Bso! 1 582,745.25 | 2,443,856.20 | Silnformación | S/Información | S/Información
Panuco Bsal2 | 582,836.65 | 2443,846,20 | Siinformación | S/Infarmación [ S/información
Panuco Bsol3 [582,827.75 | 2,443,752,20 | S/intormación | S/Información | Silnformación
Panuco. Bsal4 582,748.85 | 2,443,762.20 | S/información | S/Información | S/Información
Panuco Bsal 5 582,121.25 |] 2,443,787.20 | SiInformación | S/Intormación | S/nfomación
Panuco Caballero 3 579,067.95 | 2,436,801.19 | SInformación | S/Información | Sífnformación
Íanuco Caballero 581,767.95 | 2,444,801.20 | SiInformeción | SiInformación | SMnfomación
Salvasuchi 2 ma CAS
| Panuco EN 582,267.95 | 2,444,701.20 | Siinformación | S/información | S/Información
Cacahlao Cacalilao 1 581,909.95 | 2,453,832.22 | Sflntormación | S/infonmación | SAnformación
Cacalilao Cacalilao 1004 580,525.35 | 2,453,268.01 [ Sfinformación | Sfinfoamación | S/lnformación
Cacalilao Cacalilao 1005 580,368.25 | 2,453,236.21 1949 Sitaformación | SAntornación
Cacalilao Cacalilao 1009 577,795.44 | 2,452,258,21 1949 Sitinformación | S/Información
Cacallao Cacalilao 1010 577,867.94 | 2,452,421.21 1949 SAnformación [S/infomación |
8

/

¿e
Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Pozos Taponados
Coordenadas UTMwscss Añode | Profundida É
£ampo pd Xx Y] Perforación | _d(m) uE
Cacalilao Cacalilao 1011 580,630.55 | 2,453,004.01 | S/Infarmación | SAnformación | S/Información
Cacalilao Cacalilao 1016 579,571.15 | 2,453,694.72 1953 SAnformación | SfInformación
Cacalilao Cacalilao 1024 580,248,95 | 2,453,239.21 1953 SAinformación | S/Información
Cacalilao Cacalilao 109 585,305.26 _| 2,449,560.71 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 1100 581,232.55 | 2,450,546.01 1949 S/AIntormación | S/información
Cacalilao Cacalilao 1104 580,333.85 | 2,451,038.01 1853 S/Información | S/Información
Cacalilao Cacalilao 14 584,596.26 | 2,449,883.21 | S/Información | SAntormación | S/Información
Cacalilao Cacalilao 15 581,844.55 | 2,453,103.71 | S/Información | S/Intormación | S/Información
Cacalilao Cacalilao 159 582,351.65 | 2,451,918.71 | S/Infonmación | S/Información | S/Información
Cacalilao Cacalilao 166. 573,558.04_ | 2,454,398.72 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 17 587,275.56 | 2,454,070.22 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 175 571,771.23 | 2,454,360.52 | S/Información | S/Información | S/Información
Cacalilao Cacaiñao 197 584,953.76 | 2,445,310.20 | S/Información | SAnformación | S/Información
Cacalilao Cacalilao 201 586,661.86 | 2,448,720.31 | S/Intormación | S/Información | S/Información
Cacalilao____ | Cacalilao 2016 579,329.95 | 2,452,790.21 1950 S/Información | S/Intormación
Cacalilao Cacalilao 2018 576,876.94 | 2,452,669.21 1950 S/Información | S/Información
Cacalilao Cacalilao 2019 576,742.94 | 2,451,817.21 1951 S/Información | S/Información
Cacalilao Cacalilao 202 582,534.65 | 2,453,439.62 | S/Intormación | S/Información | S/Información
Cacalilao Cacalilao 2021 576,480.94 | 2,451,066.21 1951 S/Información | S/Información
Cacalilao Cacalilao 2027 577,629.54 | 2,453,678.22 1950 S/Información | S/Información
Cacalilao Cacalilao 2028 576,398.94 | 2,450,213.21 1951 S/Información | S/Información
Cacalilao Cacalilao 2032 576,810.94 | 2,451,388,21 1951 S/Información | S/Información
Cacalilao Cacalilao 2037 576,231.94 | 2,451,256.21 1951 S/Información | S/Información
Cacalilao. Cacalilao 2038 576,394.94 | 2,451,512 21 1951 Siinformación | S/Información
Cacalilao Cacalilao 2042 574,437.54 | 2,453,701.01 1951 S/Información | S/Información
Cacalilao Cacalilao 2044 574,599.24 | 2,454,278.52 1952 SiInformación | S/Información
Cacalilao Cacalilao 205 579,589.25 | 2,452,977.51 | SAnformación | S/Información | S/Información
Cacalilao Cacalilao 2055 577,729.94 | 2.449,844.21 1951 SiIntormación | S/Información
Cacalilao Cacalilao 2073 577,278,54 | 2,449,684.81 1951 S/Información | S/Información
Cacalilao Cacalilao 2075 576,770.94 | 2,449,424.21 1952 S/Información | S/Información
Cacalilao Cacalilao 2077 577,022.94 | 2,450,183.21 1952 S/Información | S/Intormación
Cacalilao Cacatilao 2109 581,990.95 | 2,455,033,22 1952 S/Información | S/Información
Cacalilao Cacalilao 2112 582,300.95 | 2,454,298.22 1952 S/Información | S/lnformación
Cacalitao Cacalilao 2113 582,420.95 | 2,454,573.22 1952 S/Información | S/laformación
Cacalilao Cacalilao 2115 587,374.26 | 2,454,034.82 1953 S/Información | S/Información
Cacalilao Cacalilao 2116 587,481.26 | 2,454,315,02 1953 S/Información | S/Información
Cacalilao Cacalilao 2117 587,588.16 | 2,454,595.22 1953 S/Información | S/Información
Cacalilao Cacalilao 2125 588,561.96 | 2,454,503.22 1953 SAInformación | S/Información
Cacalilao Cacatilao 222 579,992.35 | 2,450,136.74_| S/Información | S/Información | S/Información
Cacalilao Cacalilao 223 578,535.15 | 2,454,561.72 | S/Información | S/Información | S/Información
Panuco Cacalilao 24 584,915.26 | 2,443,411.20 | S/Información | S/Intormación | S/Información
Cacalilao Cacalilao 248 578,812.05 | 2,450,793.21 | S/Información | S/Intormación | Sinformación
Cacalilao Cacalilao 265 581,038.75 | 2,449,840.71 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 269 581,443.15 | 2,451,041.21 | S/Información | S/Información | S/Información
Cacalllao Cacalilao 274 581,127.85 | 2,451,604.21 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 274d 581,236.25 | 2,451,716.51 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 281 581,225.75 | 2,451,840.21 | S/lnformación | S/nformación | S/Información
Cacalilao Cacalilao 282 58163485 | 2,452,151.21 | S/Información | S/Información | S/Infomación
Cacalilao Cacalilao 300 586,684.16_| 2,448,116.21 | S/Información | S/Infomación | S/Información
Cacalilao Cacalilao 3002 576,217.64 | 2,450,451.21 1959 S/intormación | S/Información
Panuco Cacalilao 3003 586,591.06 | 2,439,837.19 | S/Intomación | S/Infornación | S/Información
Cacalilao Cacalilao 305 583,350.15 | 2,448,789.21 | S/Información | SAnformación | S/Información
Cacalilao Cacalilao 3115 585,020.98 | 2,449,729.21 | S/Información | S/Información | S/laformación
Cacalilao Cacalitao 318 581,241.85 | 2,453,143.01 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 323 581,763.55 | 2,452,803.51 | SAnformación | S/Información | S/Información
Cacalilao Cacalilao 332 584,168.45 | 2,449,419.61 | S/información | S/Información | S/Infomación
Cacalilao Cacalilao 334 582,414.55 | 2,447,329.21 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 339 580,753.05 | 2,448,021.51 | SiIntonmación | S/Información | S/Infomación
Cacalilao Cacalilao 344 577,713.74 | 2,446,857.21 | S/Intormación | S/Información | S/Información
Cacalilao Cacalilao 346 579,557.85 | 2,447,539.51 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 35 585,672.36_| 2,450,182.01 | S/Intormación | S/Información | S/Información
Cacalilao Cacalilao 4 587,260.96 | 2,453,474.02 | Siinfermación | S//nformación | S/Información

9

/
Contrato No 424102853
>) PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV,
Pozos Taponados
Coordenadas UTMwscsa Añode | Profundida .
Campo Pozo Xx Y Perforación | d(m) Tipo

Cacalilao Cacalilao 41a 578,022.64 ] 2,451,340.51 | Sfnformación [ S/Intarmación | S/Información
Cacalilao Cacalitao 4b 584,832.65 | 2,449,376.21 | SfInformación | S/información | S/información
Cacalilao Cacalilao 54 582,179.05 | 2,446,336.20 | S/Información | S/Información | SAntormación.
Cacalilao Cacalilao 600h 570,317.93 | 2,450,043.21 2009 1,057 Horizontal
Cacalilao Cacalilao 7 588,297.56 | 2,453,399.92 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 87 575,667.94 | 2,450,401.21 | S/Información | S/Información | S/Información
Panuco Caley 3 587,146.46 | 2,442,1176.50 | S/Información | SIInformación | S/Información
Panuco Caley 6 584,089.56 | 2,443,273.00 | S/Información | S/Información | S/Información
Panuco Cafey 8 583,395.65 | 2,443,667.50 | S/Información | SfInformación | S/Información
Panuco Caley 9 583,344.45 | 2,443,661.50 | S/nformación | S/Información | SAnformación.
Panuco Call 22 578,523.35 | 2,441,512.20 | S/Información | Síinformación | SfInformación
Panuco Caltex 1 578,017.95 | 2,437,851.19 | S/Información ”_S/Información | S/Información
Panuco Caltex 4 578,017.95 | 2,438,101.19 | S/Información | S/Información | S/Información
Panuco Caltex 6 577,186.85 | 2,436,025.69 | S/Información | S/Información | S/tnformación
Salinas Camalote 101 801,821.78 _| 2,471,484.85 | S/Intormación | S/Información | S/Información
Panuco Camalote 12a 577,908.05 | 2,437,483.19 | S/Intormación | SAnformación | S/Información
Panuco Camalote 15 578,167.95 | 2,436,901.19 | S/Información | S/ntormación | SAnformación
Panuco Camalote 2 578,617.95 | 2,438,051.19 | Síinformación | S/Información | SAnformación
Panuco Camalote 29 579,417.95 | 2,436,501.19 | S/Información _ S/nformación | SAnformación
Panuco Camalote 3 577,567.94 | 2,437,301.19 | S/Información | S/Información | SAInformación
Panuco Camalote 4 579,567.95 | 2,437,401.19 | S/información | SAnformación | SAnformación
Panuco Camalote 52 577,317.95 | 2,437,151.19 | S/Información | S/Información | S/Información
Panuco Capuchinas 10a 584,767.96 | 2,444,601.20 | S/Información | S/Intormación | S/información
Panuco Capuchinas 2a 584,867.96 | 2,444,251.20 | SAinformación | SAnformación | S/Información
Panuco Capuchinas 5a 584,967.96 | 2,444,751.20 | S/Intormación | SAnformación | S/Información
Pánuco Capuchinas 6a 584,967.96 | 2,444,851.20 | SAnfarmación | SiInformación _S/Intormación
Panuco Capuchinas 9 584,999.76 | 2,444,955.10 | SAnformación | S/Información | S/Información
Salinas Caracol 1 600,222.28 | 2,448,957.21 | SAInformación | S/Información | SAInformación
Salinas Caracol 10 598,970.48 | 2,452,169.52 | S/Información | S/Información | S/Información
Salinas Caracol 101 600,167.98 | 2,453,051.22 | S/Información | S/Información | S/Información
Salinas Caracol 18 595,618.37 | 2,453,341.22 | S/Información | S/Información | SíInformación
Salinas Caracol 16v 600,947.38 | 2,451,942.02 | S/Información | S/Información | S/Información
Salinas Caracol 18 600,462.08 | 2,452,037.72 | S/Información | S/Información | S/Información
Salinas Caracol 1v 600,411.38_ | 2,451,857.72 | SAnformación | S/Información | S/Información
Salinas Caracol 2 600,382.48, 2,449.611.01 | Sfinformación | S/Información | S/nformación
Salinas Caracol 24 597,768.57 | 2,452,031,02 | S/Información | S/Información | S/Información
Salinas Caracol 25 595,817.07 | 2,453,267.02 | S/Información | S/Información | S/Información
Salinas Caracol 28 600,049.38 | 2,452,120.72 | S/Información | S/Información | S/Información
Salinas Caracol 29 597,973.17 | 2,452,264.72 | S/Información | S/Información | S/Información
Salinas Caracol 2v 599,667.28 | 2,451,842.22 | SiInformación | S/Información | S/Información
Salinas Caracol 30 597,846.57 | 2,452,254.02 | S/Información | Sfnformación | S/Información
Salinas Caracol 31 597,630.07 | 2,452,284.02 | S/Información | SAInformación | S/Información
Salinas Caracol 32 596,943.37 | 2,452,901.72 | SAntormación | S/Información _S/Información
Salinas Caracol 33 596,537.57 | 2,455,058.52 | SInformación | S/Intormación | S/Información
Salinas Caracol 4 598,317.98 | 2,452,001.22 | S/Información | S/nformación | S/Información
Salinas Caracol 4y 597,950.28 | 2,452,397.72 | S/Información | S/Información | S/Información
Salinas Caracal 50 598,701.38 | 2,452,186.52 | S/Información | S/Información | S/Información
Salinas Caracol 53 598,471.78 | 2,452,042 01 | S/Información | S/Información | S/lnformación
Salinas Caracol 56v 601,267.98 | 2,451,801.21 | S/Información | S/Información | S/Información
Salinas Caracol 57 598,011.08 | 2,452,489.52 | S/Información | S/Intormación | S/Información
Salinas Caracol 59 601,542.38 | 2,452,006.52 | S/Información | S/Información | S/Información
Salinas Caracol 6 596,817.97 |] 2,452,901.22 | Sinformación | S/Información _S/Información
Salinas Caracol 67 596,553.27 | 2,452,884.52 | S/Información | S/Información | S/Información
Salinas Caracol 69 600,807.58 | 2,451,779.72 | S/Intormación | S/Información | S/Información
Salinas Caracol 74 601,249.68 | 2,452,146.22 | S/Información | S/Información | S/Información
Salinas Caracol 79 609,433.08 | 2,449,576.21 | S/información | S/Información | S/Información
Salinas Caracol 82 598,406.48 | 2,452,287.22 | S/Información | SiInformación | S/Intormación
Salinas Caracol 87 600,340.78 | 2,451,954.52 | S/Información | SiInformación | S/Información
Salinas Caracol 90 598,829.58 | 2,452,182.22 | SAnformación | S/información | S/Información
Salinas Caracol 91 600,419.18 | 2,449,659.71 | S/Información | S/Información | S/Información
Panuco Castillo 1 583,963.86 | 2,442,495.20 | S/fInformación | Sfinformación | S/nformación
Panuco CHAMPAYAN 1002 | 605,705.80] 2,474,003.30 1968 1,732 S/Información

10 y)
Contrato Na 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 2 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados _
Coordenadas UTMwscsa Año de | Profundida
Campo Pozo X Y | Perforación | d(m) Tipo
Panuco CHAMPAYAN 1004 | 606,042.00 | 2,475,394.00 1968 1,453 Sinformación |
Panuco. Chijoles 1 580,753.05) 2,436,067.49 | S/Información | SAnformación | S/nformación
Panuco Chijoles t1a 579,682.55 | 2,436,458.99 | S/Información | S/Información | S/Información
Panuco Chijoles 13 582,043.75 | 2,435,450.19 | SíInformación | S/Información | S/Información
Panuco Chiioles 14 [581,116.25 | 2,435,119.99 | S/Infomación |) S/Iinformación | SAntormación
Panuco Chijoles 15 581,124.15 | 2,435,259.99 | S/Información | S/Información | SAnformación
Panuco Chijotes 18 579,861.65 | 2,436,384.19 | S/Información | S/Información | S/lafarmación
Panuco úl 582,044.85 | 2,435,533.99 | S/infomación | S/Información | S/Información |
Panuco | Chijoles 3a 580,638.35 | 2,434,926.19 | S/Intormación | S!Información | SMinfarmación
Panuco Chijoles 56 581,654.75 _| 2,435,752.99 1921 600. Vertical
Panuco Chijoles Dos 1 581,087.95 [ 2,436,101.19 | Síinformación | S/nformación | Silnformación
Panuco Chijoles Dos 10 579,917.95 | 2,436,401.19 | S/información | S/Información | Silnformación
Panuco Chijoles Dos 3 580,367.95 | 2,436,201.19 | S/información | SAnformación | SAnfarmación
Panuco Chijoles Dos 4 580,288.55 | 2,435,737.99 | S/Información | SAinfarmación | SAnformación
Panuco Chijoles Dos 5 580,267.95 [2,435,501.19 | SfInformación | SiInformación | S/Información
Panuco Chíjoles Dos 6 579,957.95 | 2,434,801,19 | S/Información | S/Información | S/nformación
Panuco Chijoles Dos 7 580,710.55 | 2,435,913,69 [ S/Información | Sfinformación | Sinfarmación
Panuco Chíjoles Dos 8. 580,017.95 [ 2,436,401.19 | S/Información | S/Información | S/nformación
Salinas Chila 101 602,553.28 | 2,458,249,73 | S/Información | S/Información _S/Información
Salinas Chila 102 601,999.78 | 24556,788,72 | SHinformación | S/Información | S/nformación
Salinas Chila 102a 601,976.48 | 2,456,778.52 1953 Siinformación | Sinformación |
Panuco Chimalpopoca E | 584,300.15 | 2,440,994.20 | S/Intormación | S/Información | S/Ainfomación
Panuco Chote 1 584,567.96 | 2,440,901.20 | S/información | S/Información | S/Información
Panuco Chote 10 584,735.36 | 2,440,857.70 | S/finformación | Sfintormación | S/Anformación
Panuco Chote 2 584,467.96 | 2,440,801.20 | SHinformación | S/Información | SAnformación
Panuco | Chote 3 584,667.96 | 2,440,851.20 | S/intormación | S/Información | Sfinformación
Salinas Chunca 1 603,240.08 | 2,458,515.73 [ S/información | S/tnformación | SAntormación
Salinas Chunca 2 599,880.78 | 2,461,968. 73 1959 Sinformación | S/Intormación
Panuco Cícero 1 585,022.86 | 2,439,808.19 | SAnformación | S/Información | S/Intormación
Panuco. ¡Cícero 7 586,267.96 | 2,439,551.19 | StInformación [ S/Información | SfInformación
Panuco Coma 1 585,459.86 | 2,438,198.69 | Stinformación | SiInformación | S/Intormacián
Panuco Coma 10 584,993.96 | 2,438,317.99 | Silnformación | S/Información | S/Informacián
Cacalilao Corona 1 577,717.94 | 2,447,351.21 | Siinformación | S/Información Sintomación |
Cacalilao Corona 10 577,667.94 | 2,446,901,21 | Sfinformación | Sfintormación | S/nformación |
Panuco Corona 10ta 581,218.15 | 2,439,788.19 | S/información | S/Intormación Vertical
Panuco Corona 102 581,417.95 | 2,440,311.20 | S/Información | S/Información | S/Información
Cacalilao Corona 104 587,667.96 | 2,451,651.21 | SfInformación | S/Información | S/lnfonmación
Panuco Corona 105 579,867.85 | 2,440,001.19 ¡ S/Información | Sfinformación | S/Información
Cacalilao Corona 107 585,293.85 | 2,449,499.21 | S/Información | S/Información | S/infommación
Panuco Corona 108 582,917.95 | 2,440,001.20 | SiInformación | S/Información | S/información
Cacalilao Corona 109 585,263.86 | 2,449,501.51 | Siintormación | S/Información | S/Información
Panuco Corona 111 581,477.95 | 2,440,151.19 | Sinformación | Sfnformación | S/Información
Panuco Corana 112 580,497.95 | 2,439,361.19 | S/nformación | S/Información | S/Información.
Panuco Corona 113 580,087.95 | 2,440,481.19 | Siinformación | S/Información | S/Información
Cacalifao Corana 114 576,067.94 | 2,450,101.21 | SfIntormación | S/Información | S/Información
Cacalilao Corona 115 574,117.94 | 2,453,451.21 | Sfintormación | SAntormación | S/Antormación
Panuco Corona 117 582,567.95 | 2,440,151.19 [ S/Información | S/información | S/Información
[Pánuco Corona 118 581,967.95 | 2,444,301.20 | S/Información | S/Intormación | S/Información
Panuco Corona 121 579,967.95 | 2,440,301.19 | SiIntormación | SAIntormación | S/Intomnación
Panuco Corona 122 580,479.15 | 2,440,822.50 | S/Intormación [S/Anfomación [ S/taformación
Panuco Corona 123 582,467.95 | 2,440,001.19 | S/Información | SiInformación | S/Información
Panuco Corona 125 581,867.95 | 2,444,401.20 | S/Intormación | S/Información | S/Información
Cacalilao Corona 126 582,567.85 | 2,448,328.60 | S/Información | SfInformación | SíInformación.
Panuco Corona 128 582,087.95 | 2,444,451.20 1924 SAntormación Vertica)
Cacalilao Corona 431 585,667.36 _| 2,449,615.61 | S/Intormación | S/Información | S/información
Cacalilao Corona 133 585,206.06 | 2,449,567.21 | S/Información | SíInformación | S/Información
Cacalilao Corona 136 584,867.95 | 2,450,701.21 | Sifnformación | S/información | SAnformación
Cacalifao Corona 138 584,717.96_| 2,450,351.21 | Siinformación | S/Información | S/Información
Cacalilao Corona 140 573,867.94 | 2,452,501.21 | Sfinformación | S/Información  S/información
Panuco Corona 145 582,567.95 | 2,443,901.20 | S/Información | S/Información | S/Infonmación
Cacalilao Corona 147. 574,267.94 | 2,453,201.21 | S/Intormación | S/Información | S/Información
Panuco Corona 153 583,167.95 | 2,443,201.20 | Siinfomación | S/Información | S/Infornación.
11

AS
7 PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwsass Año de | Profundida .
Campo Pozo X Y Perforación | _d(m) Tipo

Panuco Corona 157 582,467.95 | 2,444,801.20 | S/Información | S/Información | SfInformación
Panuco Corona 158 581,915.85 | 2,444,877.20 | S/Información | S/Información Vertical

Panuco Corona 16 581,067.95 | 2,444,601.20 | S/Información | S/Información | SfInformación
Cacalilao Corona 162 574,117.94 | 2,452,951.21 | S/Información | S/Información | SfInformación
Cacalilao Corona 163 574,317.94 | 2,453,201.21 | S/Información | S/Información | SfInformación
Panuco Corona 168 582,538.75 | 2,444,663.20 | S/Información | S/Información | S/Información
Cacalilao Corona 169 573,814.24 | 2,453,109.51 | S/Información | S/Información | S/Información
Panuco Corona 170 584,367.98 | 2,441,001.20 | S/Información | S/Información | S/Información
Cacalilao Corona 18 576,267.94 | 2,449,701.21 | S/Información | S/Información | S/Información
Panuco Corena 189 581,877.95 | 2,444,411.20 | S/Información | S/Información | S/Información
Cacalilao Corona 194 587,967.96 | 2,449,951,21 | S/Información | S/Intormación | S/Información
Cacalilao Corona 195 582,257.95 | 2,452,021.21 | SfInformación | S/Información | S/Información
Cacalilao Corona 196 588,247.36 | 2,450,34271 | S/Información | S/Información | S/Información
Cacalilao Corona 198 587,946.96 2,450,186.71 | S/Información | S/Información | S/Información
Panuco Corona 2 581,617.95 | 2,445,301.20 | S/Información | S/Información | SfInformación
Cacalilao Corona 20 585,687.26 | 2,451,509.01 | S/Infonmación | S/Información | SfInformación.
Cacalilao Corona 203 575,817.94 | 2,450,401.21 | S/Información | S/Información | S/Intormación
Cacalilao Corona 211 587,679.76 | 2,452,248.01 1928 523 Vertical

Cacalilao Corona 215 587,308.26 | 2,451,707.71 | SfInformación | S/Información | S/Información
Cacalilao Corona 21c 583,167.95 | 2,445,501.20 | S/laformación | S/Información | S/Información
Panuco Corona 22 582,367.95 | 2,443,501.20 | S/Información | S/Información | S/Información
Cacalilao Corona 228 587,992.06 | 2,450,144,71 | S/Información | S/Información | S/Información
Cacalilao Corona 234 587,799.26 | 2,449,867,21 | SfInformación | S/Información | S/Información
Cacalilao Corona 27 577,667.94 | 2,447,451.21 | S/Información | S/Información | S/Información
Cacalilao Corona 3 587,089.56 | 2,452,554.52 | S/Información | S/Información | S/Intormación
Cacalilao Corona 30 585,655.96 | 2,450,755.71 | SfInformación | S/Información | S/Información
Cacalilao Corona 31 585,617.96 | 2,450,651.21 | S/Información | SiInformación | S/Información
Cacalilao Corona 310 576,406.24 | 2,451,14201 | S/Información | S/Intermación | S/Información
Panuco Corona 32 582,367.95 | 2,445,201,20 | S/Información | S/Información | S/Información
Panuco Corona 33 582,667.95 | 2,443,201.20 | S/Información | S/Información | S/Información
Panuco Corona 34 582,367.95 | 2,443,651.20 | S/Información | S/Información | S!Información
Panuco Corona 36 581,867.95 | 2,445,401.20 | S/Información | S/Información | S/Información
Cacalilao Corona 38 577,717.94 | 2,447,151.20 | S/información | S/Información | S/Información
Cacalilao Corona 4 577,317.94 | 2,447,201.20 | S/Información | S/información | S/Información
Cacalilao Corona 41 576,167.94 | 2,449,60121 | S/Información | S/Información | S/Información
Cacalilao Corona 42 577,767.95 | 2,447,401.21 | SfInformación | S/Información | S/Información
Cacalilao Corona 43 585,609.76 | 2,449,844.71 | S/Información | S/Información | SfInformación
Cacalilao Corona 45 585,634.16_| 2,451,185.91 | S/Infornación | S/Información | S/Información
Cacalilao Corona 48 587,117.96 | 2,451,651.21 | SfInformación | S/Informmación | SfInformación
Cacalilao Corona 5 577,467.94 | 2,447,601.21 | S/Información | S/Información | S/Información
Panuco Corona 50 581,867.95 | 2,445,301.20 | S/Infomación | S/Información | S/Información
Panuco Corona 51 582,120.75 | 2,444,844.20 | S/Infomación | S/Información | S/Información
Cacalilao Corona 52 576,017.94 | 2,449,851.21 | S/Información | S/Información | S/Información
Cacalilao Corona 53 585,612.06 | 2,449,859.51 | S/Información | S/Información | S/Información
Cacalilao Corona 57 587,656.56 | 2,451,050.21 | S/Información | S/Información | S/Información
Cacalilao Corona 59 585,217.96 | 2,450,601.21 | SAlnformación | S/Información | SfInformación
Panuco Corona 5a 584,617.96 | 2,440,951.20 | SAnformación | S/Información | S/Información
Panuco Corona 6 582,967.95 | 2,439,751.19 | SAnformación | S/Información | SfInformación
Cacalilao Corona 64 575,867.94 | 2,449,851.21 | SAinformación | S/Información | S/Información
Panuco Corona 66 582,267.95_ | 2,444,801.20 | S/información | S/Información | S/Información
Cacalilao Corona 7 577,017.94 | 2,446,901.21 | S/Información | S/nformación | S/Información
Cacalilao Corona 72 584,943.86_| 2,450,332.71 | SiInformación | S'nformación | S/Información
Cacalilao Corona 76 587,137.26 | 2,452,334.71_ | S/Información | S/Información | SfInformación
Cacalilao Corona 78 585,017.96 | 2,449,729.71 | S/Información | S/Información | S/Información
Cacalilao Corona 79 577,517.94 | 2,450,201.21 | SAnformación | Sfinformación | S/Información
Cacalitao Corona 8 577,767.94 | 2,447 451.21 | S/nformación | S/Información | S/Información
Cacalitao Corona 81 575,317.94 | 2,450,951.21 | SAnformación | S/Información | S/Información
Panuco Corona 83 581,667.95 | 2,439,601.19 | S/Información | S/Información | S/Información
Panuco. Corona 85 581,067.95 | 2,439,491.19 | S!Información | S/Información | S/Información
Panuco Corona 88 581,757.95 | 2,439,811.19 | S/Intomación | SfInformación | SfInformación
Cacalilao Corona 89 576,217.94 | 2,449,901.21 | S/Información | SfInformación | S/Información
Panuco Corona 93 582,987.95 | 2,442,801.20 | S/Información | SfInformación | S/Información

12 /

Z.
ES PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPIDRACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
— Pozos Taponados 7]
Coordenadas UTMwscsa Añode | Profundida ,
Campo Pozo Xx Y Perforación | _d(m; Tipo
Cacalilao Corona 95 584,917.95) 2,450,451.21 | S/Información | S/Intormación | S/Información
Cacalilao Corona 96 587,751.46] 2,452,916.42 | Sfntormación | SAnfarmación | SiInformación
Panuco Corona 97 _1 582,328.55 | 2,443,777.50 | SfInformación | S/información | S/Información
Panuco Corona 99 581,367.95 | 2,439,391.19 | S/Información | Sfnformación | S/lnformación
Panuca Corona P6 582,962.95 | 2,439,741.69 ] S/tnformación | S/Información | S/Información
Cacalilao | Corta 3 563,987.25 | 2,449,748.21 | S/información | SAntomnación | S/información
Panuco Cosmos 1 587,817.98 | 2,440,651.20 | S/intormación | S/Información | S/infonmación
Cacalilao Cosmos 12 586,989.48 | 2,4451,462.5+ | S/información | S/Información | S/información
Cacalilao Cosmos 9 586,517.96 | 2,451,648.01 | S/Información | SAntormación Slivormación |
Salinas Costa 103 599,464.87 | 2,468,550.14 | Sfinformación | SiInformación | SAinformación |
Topila Crédito 12 597,167.98 | 2,442,501.20 | S/Información | S/Información | S/Información
Panuco Crédito 14 580,517.95 | 2,439,351.19 | Silaformación | Sinformación | S/Información
Topila | Crédito 15 597,453.98 | 2,442,127,20 | S/intormación | S/información | S/Información |
¡Topiía [Crédito 22 1 595.467.97 ] 2,441,901.20 | SAnformación | SAnformación | S/Información
Panuco Crédito 24 580,477.95 _| 2,439,251.19 | SHnformación | Sflaformación | S/intormación
Panuco. Crédito 3 580,417.95 |] 2,439,361.19 | SiInformación | S/Información | S/nformación
Panuco Crédito 37 590,717.97 | 2,441,176.20 | Siinformación | Sfinformación Enpiormación |
Panuco Crédito 4 592,587.97 | 2,440,201.20 | SAntormación | SAnformación Siinformación |
TPanuco Crédito Pet 14 580,017.96_| 2,443,653.20 | SiInformación | S/Información | StInformación
Panuco Crédito Pet 2 592,867.97 | 2,439,801.20 | S/Información | SAinformación | Sitnformación
Panuco Crédito Pet 3 591,567.97 _| 2,442,401.20 ¡ Siintormación | S/laformación | S/información
Panuco Cruz 2 590,239.86 _| 2,441,242.20 | SiInformación | SAnformación | S/Información
| Panuco Cruz 5 591,252.17 _| 2,445,318.20 | SiInformación | S/Información | S/Información.
Panuco Cruz 8 582,377.95 | 2,445,401.20 | S/Información | Sitnfomnación | SAntormación
Salinas Cruz Grande 1 606,231.08 _| 2,470,713.25 | Sitntormación | S/Información | S/Información
Panuco _| Cruz Isleta 3 590,525.37] 2,441,164.00_| S/Información | S/Infosmación | S/Información
Cacalitao Ctp 298 1587,126.86_| 2,453,346.72 | Sfinformación | S/Intormación | S/Intormación
| Cacalilao Ctp 313 577,900.84 | 2,450,689.01 [ S/fnformación | Siinformación | S/Información.
Cacalilao Ctp 34 577,383.74 | 2,447,716.11_ | Siinformación | S/laformación | SInformación]
Panuco Delicías 20a [590,267,95 [| 2,440,501.20 | Sfinformación | Stinformación | S/Información
Panuco Delicias 24 [580,267.95 | 2,440,601-19 | SiInformación | S/Información | Sinformación
Panuco Delicias 79 [581,517.95 | 2,439,351 19 | S/Infomación | S/Información | SAnformación
MTopila Di Constanzo 1 610,173.39 | 2,434,639.99 | S/información | SfInformación | S/información
Topila Diaz 1 597,567.88_| 2,442,001.20 | S/Información | S/Información | S/lnformación
Tope Diaz 2 598,410.78_[ 2,441,199.00 | S/información | S/Información | Sfinformación
Topita Diaz 3 597,667.98 | 2,441,801,20 | S!información | SAntormación | S/Información |
Topita Diaz 5 597,967.98 | 2,441,501.20 | Sitntormación | S/Información | S/Información
Cacalilao Dicha 1414 586,149.26 | 2,451,078.21 | SAinformación | S/Información | SfInformación
Cacalilao [Dicha Oriental 137a | 569,926.33 | 2,454,817.52 | Sinfarmación | SAnformación | S/Información
| Panuco | Don Juan 2 583,517.95 | 2,440,451.20 | Sitaformación | S/Información | S/lnformación
Topila > Drilters 1 598,351.48] 2,440,980.00 | SfIntommación | S/información | SAnformación
Panuco East Coast 16 582,017.95 | 2,437,301.19 | S/nformación | S/Información | S/información
Panuco East Coast 20 582,667.95 | 2,436,801.19 | S/Información | SiInformación | S/información
Panuco East Coast 21 582,467.95] 2,437, 85119 | S/nformación | SAnformación | S/nformación
Panuco East Coast 23 1 581,317.95 _]2,437,55119 | Siinformación | Sfinformación | S/Intormación
Topjla East Coast 303 594,445.87 _ | 2,443,900,50 | S/información | S/Información | S/lnformación |
Topila East Coast 304 594,770.87] 2,440,753.70 | Siinformación [SAnformación | S/nformación
Topila East Coast 305 594,667.97 | 2,440,501.20 | S/Intormación | S/Información | Sáinformación
[Topila Enst Coast 309 594,667.97 _| 2,440,401.20 | S/nformación | S/Intormación | S/fnfomación.
[Panuco East Coast 39 581,387.95 | 2,437,501.19 | SiInformación | Sfinformación | S/fnformación
Panuco East Coast 401 582,567.95 | 2,438,251.19 | S/Información | S/Intormación | SAnformación
Panuco East Coast 302 582,667.95 [2,438,351.19 | SAnformación | SAinformación | SAnformación
Panuco _( East Coast 403 582,657.98 | 2,438,151.19 (SAntormación SUnformación | S/Información
| Panuco East Coasl 404 582,717.95 | 2,438,301,19 | Síinformación | S/información | SAntormación -
Panuco East Coast 405 583,117.95 | 2,438,401.19 | S/infomación | SAntormación | SAnformación |
Panuco East Coast 406 1 583067.95_| 2,438,201.19 [ S/información | SAnfornación | S/Información >
Panuco East Coast 407 583,117.95 | 2,438,601.19 | S/Información | S/tnformación | SAnformación
Panuco East Coast 408 582,967.95 | 2,433,301.19 | SiInformación | Sfinfarmación | S/Información
Panuca East Coast 409 $83,067.95 | 2,438,101.19 ] S/Información | S/tnformación | S/Información
Panuco East Coast 411 562,967.95 | 2,438,351 19 | S/Información | S/Información | S/infarmación
Panuco East Coast 412 582,787.25 | 2,438,451,39 | Sfintormación | Stinformación | S/lafarmación
Panuco East Coast 414 583,017.95 1 2,438,951. 19 | Silnformación | S/Información | S/Información |

13

p A
LS nemex

0

Contrato

No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCIÓN PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados a
Coordenadas UTMwscss Añode — |Profundida
eeuEO ERES Xx Y Perforación | d(m) ¡ Tipo
Panuco East Coast 416 582,267.95 | 2,439,001.19 | S/Información | S/información | SAnformación
Panuco East Coast 420 582,067.95 | 2,439,053.19 | S/Información | SAnformación | StInformación
Panuco East Coast 422 582,267.95 | 2,438,801.19 | S/Información | S/Información | S/Información
Panuco East Coast 423 582,267.95 | 2,439,351.19 | S/nformación | SAnformación | Siinformación
Panuco East Coast 425 582,067.95 | 2,438,801.19 | S/Información | S/Información | SAnformación
Panuco East Coast 437 581,167.95 | 2,438,451.39 | S/Información | Slnformación | S/información
Panuco East Coast 438 581,417.95 | 2,438,551.19 | S/Información | S/Información | S/Información
Panuco East Coast 450 581,467.95 | 2,438,701.19 | S/lnformación | SHlaformación | SiInformación
Panuco East Coast 451 581,567.95 | 2,438,251.19 | S/Información | S/Información | S/Información.
| Topila East Coast 502 601,367. 98_| 2,440,701.20 | S/información | S/Información | S/infarmación
Topila East Coast 504 601,767.98 | 2,440,201.20 | S/Información | Sfnformación | SfInformación
Topila East Coast 507 600,767.98 | 2,440,151.20 | S/Información | S/Información | Sfinformación
Topila East Coast 5084 599,867.98 | 2,439,501.20 | S/Intommación | S/Información | S/Información
Topila East Coast 509 601,267.98 | 2,440,751.20 | S/Información | S/Información | S/información
Topita East Coast 515 600,367.98 | 2,439,801.20 | S/Intormación | SAIntormación | S/Información
Panuco. East Coast 53 581,217.95 | 2,437,301.19 | S/lnformación | SAntormación | S/Iaformación
Panuco East Coast 56 581,667.95 | 2,437,101.19 | S/Intormación | S/Información | S/Información
Panuco East Coast 58 582,467.95 | 2,437,501.19 | S/Información | S/Información | S/información
Panuco East Coast 59 580,967.95 | 2,437,101.19 | S/Información | S/Información | S/Información
Panuco East Coast 62 580,932.35 | 2,436,572.19 | SiInformación | SAnformación | S/aformación
Panuco Ecoc 202 575,869.24 | 2,437,727.99 | Siintormación | S/Información | S/Información
Panuco Empire 10 584,657.96 | 2,445,101.20 | S/Información | S/Intormación | SAnformación
Panuco Empire 11 584,087.95 | 2,440,351.20 | S/iInformación | S/Información | S/Información
Panuco Empire 2 583,667.95 | 2,440,501.20 | S/Intomación | S/Información | S/laformación
Cacalilao Empire 208 586,820.16 | 2,447,676.81 | S/Información | S/Información  S/Información
Cacalitao Empire 213 586,550.16 | 2,449,094.91 | Silnformación | S/Intormación | SfInformación
Panuco Empire 23 585,117.96 | 2,445,051.20 | S/Información | S/Información | S/Información
Panuco Empire 3 582,267.95 | 2,441,301.20 | Siinformación | S/Información | Sfnformación
Cacalilao. Empire 327 584,003.75 | 2,447,992.01 | S/Información | S/Información | S/Información
Cacalilao Empire 337a 585,651.18 | 2,448,454,51 | Siinformación | S/intormación | SAnformación
Cacafílao Empire 340 585,598.48 | 2,449,179.51 2010 536 Vertical
Cacalilao Empire 342 579,885.35 | 2,451,713.81 | Siinformación | SAnformación | S/infomación
Cacafilao Empire 352 585,507.56_ | 2,448,613.21 | S/Información | S/Información | S/Información.
Panuco Empire 4 583,622.75 | 2,440,333.00 | SiInformación | S/lnformación | SAntarmación
Panuco Empire 5 584,167.96 | 2,440,501.20 | SiInformación | S/Información | S/Información
Panuco Empire 6 582,667.95 | 2,440,401.20 | SiInformación | S!Iinformación | S/Información
Panuco Empire 7 585,067.96 | 2,444,901.20 | SAintormación | SAnformación | S/Información
Panuco Empire 9 581,567.95 | 2,441,401.20 | S/Información | S/Información | S/intormación
Panuco Enríquez 4 586,717.36 | 2,440,190.20 | S/Información | S/Información | S/Intormación.
Cacalilao Epelco 232 578,380.85 | 2,449,248 21 | S/Información | S/Información | S/Intormación
Cacalilao Epelco 24 578,579.35 [| 2,450,296.21 | Sfinformación | SAInformación | S/Información
Cacalilao Epelco 33 577,992.34 | 2,450,938.21 | Silnformación | S/Información | S/Información
Panuco Espino 1 582,967.95 | 2,444,751.20 | S/Información | S/Información | SfInformación
Panuco Espuela 1 583,567.95 | 2,440,351.20 | SfInformación | S/Información | S/lnformación
Panuco. _[ Espuela 2 591,417.97 | 2,441,601.20 | S/Información | S/Información | S/nformación.
Panuco Espuela 4 581,917.95 | 2,444,051.20 | SiInfonmación | S/Información | S/laformación
Panuco Espuela 7 581,887.95 | 2,441,101.20 | S/Información | S/Información | S/Información
Panuco Espuela 8 581,867.95 | 2,441,301.20 |] S/nformación | S/Información | S/Información
Panuco Espuela 9 581,867.95 | 2,440,701.20 | S/Información | S/Información | S/Información
Panuco Espuela Oil 1 591,267.97 | 2,441,501.20 | S/Información | SiInformación | S/Información
Panuco Espueía Oil 2 589,517.96 | 2,441,451.20 | SfInformación | S/Información | S/Información
Panuco Etiene 1 586,667.96 | 2,439,151.19 ] SiInformación | S/Información | S/nformación
Panuco Etiene 2 586,583.78 | 2,439,004.99 | Sintormación | S/Información | S/Información
Panuco Etiene 5 586,523.36 | 2,439,250.69 | S/Información | S/Información | SiInformación
Panuco Etiene 6 586,521.76 | 2,439,413.19 | S/Información | S/Información | S/lnformación
Panuco Etiene 7 580,022.55 | 2,440,036.49 | S/Información Silnformación | Silafamación Y
Topila Ferronales 38 601,117.98 | 2,439,00120 | S/Información | S/Información | S/Información ve
Salinas Ferronales 53 593,267.97 | 2,462,201.23 | SfInformación | S/Información | S/Intormación |
Salinas Ferronales 59 562,767.97 | 2,462,101.23 | SfInformación | S/Información | S/Información
Salinas Ferronales 53 591,502.26 | 2,461,871.73 | S/Información | S/Infosmación | S/Intormación t
Salinas Ferronales 68 591,998.76 2,461,948.53 | S/Información | S/Información | S/Información
Salinas. Ferronales 69 592,117.36 _| 2,461,965.53 | Silnformación | S/Información | S/Información

14

l 2%
¿A memex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados => a
Coordenadas UTMywscs4 Año de Profundida
Campo ESES Xx Y Perforación | 4 (m) Ea
Salinas Ferronales 71 591,582.76 | 2,461,880.73 1927 745 Siinformación
Salinas Ferronales 75 594,867.97 | 2,462,201.23 | S/Información | S/Información | S/Información
Topila Financiera 1 598,393.38 | 2,442,722.00 | S/Información | SMinformación | S/nformación
Topila Financiera 2 598,167.98 | 2,442,101.20 | S/Intormación  S/Información | S/Información
Topita Financiera 3 596,914.37 | 2,442,585.00 | S/información | S/Información | SAInformación
Topila Financiera 5 598,221.08 | 2,442,1188.70 | S/Información | S/Información | S/Información
Topila Financiera 54 596,967.97 | 2,442,751.20 | S/información | SAnformación | S/Información
Topila Financiera 6 598,357.98_ | 2,442,601.20 | S/Información | S/AInformación | SAnformación
Topila Financiera 7 596,059.87 | 2,441,989.70 | S/Información | Sfrformación | S/Información
Topila Financiera 8 596,867.97 | 2,442,951.20 | S/Informmación | S/Información | SAnformación
Panuco Flores 12 580,667.95 [ 2,439,501.19 | Sfínformación | SiInformación | SAnformación
Panuco Flores 13 580,267.95 | 2,441,151.20 | S/Información | S/Información | S/Información
Panuco Flores 2 580,546.55 | 2,441,038.00 | S/Intormación | S/Información | S/información
Panuco Flores 23 580,767.95 | 2,440,811.20 | S/Información | S/Información | S/Información
Panuco Galván 10 590,958.87 | 2,441,191.00 | S/Información | S/Información | SAinformación
Panico Galván 11 590,675.97 | 2,441,240.20 | S/Información | S/Información | S/Información
Panuco Galván 2 589,967.88 | 2,441,651.20  S/Información | S/Información | S/nformación
Panuco Galván 3 590,186.46 | 2,441,149.70 | Sinformación | S/Intormación | S/Información
Topila General Contracling | 595 367.97 | 2,440,20120 | Silnformación | S/información | Siinformación
Panuco Giralda 1 591,433.57 | 2,443,437.54 | S/Información | S/Información | SAnformación
Panuco Giralda 2 591,217.97 | 2,443,551.20 | Sinformación | Silnformación | Silnformación
Panuco Giralda 3 592,067.97 | 2,443,001.20 | S/Información | S/Intormación | S/Información
Topila Globe 1 594,693.27 | 2,440,833.20 | Siinformación | SAnfarmación | S/Información
Topila Globe 3 608,458.59 | 2,432,018.19 | Siinformación | S/Información | Sfinformación
Panuco Gonzalez 2 583,717.96 | 2,440,501.20 | S/Información | SAnformación | S/Información
Panuco Gonzalez 3 583,857.95 | 2,440,571.20 | S/Información | S/Intormación | S/Información
Topila Guasima 1 613,180.90 | 2,441,791.00 1961 SAntormación | S/información |
Panuco Guerrero 1 577,117.75 _ 2,437,246.69 | S/Información | S/Información | S/Información
Panuco Gutiérrez 1 583,067.95 | 2,437,601.19 | S/información | S/Información | S/Información
Panuca Gutiérrez 9 583,221.75 | 2,437,410.19 1925 SiInformación | S/Información
Salinas Guzmán 17 591,200.36 | 2,463,077.03 | SAnformación | S/Intormación | S/Información
Cacalilao Guzmán 2 599,286.26 | 2,450,015.51 | S/Infarmación | S/Intormación | S/Información
Panuco Guzmán 46 584,894.86_ | 2,444,571.20 | S/Infarmación | S/Información | S/Información
Safinas 412 598,851.18_ | 2,452,004.52 | S/Información | S/Información | S/Información
Salinas 422 599,915.78 | 2,450,491.01 | S/Información | S/Información | S/Información
Salinas H28 597,194.37 | 2,451,237.?1 | SAinformación | S/información | S!Información
Panuco Halcón 1 574,317.94 | 2,440,301.19 | S/Información | S/Información | S/Información
Panuco Halcón 201 577,967.95 | 2,438,201.19 | Sfinfonmación | SAinformación | SAnformación |
Panuco Halcón 202 577,817.95 | 2,438,201.19 | S/Información | Sfinformación | S/Información.
Panuco Halcón 205 577,517.94 | 2,438,151.19 | Silnformación | SfInformación | S/información
Panuco Halcón 207 578,083.15 | 2,438,548.19 | S/Información | S/Información | S/Información
Panuco Halcón 208 578,263.35 | 2,438,879.49 | Silnformación | S/Información | S/Información.
Panuco Halcón 209 578,367.95 | 2,438,901.19 | Sfinformación S!Información | S/Información
Panuco Halcón 223 579,767.95 | 2,438,901.19 | Siinformación | S/Información | S/Información
[Topila Halcón 4 610,018.00 | 2,432,929,19 | S/Intormación | S/Información | S/Información
Panuco Head 1 580,917.95 | 2,438,751.19 | Silnformación | S/Información | S/Intormación
Panuco Hernandez 1 587,446.46 | 2,441,170.70 | S/Información | S/Información | S/Intormación
Panuco Hernandez 18 586,594.66 | 2,439,316.99 | SAntormación | S/Información | S/nformación
Panuco Hernandez 2 587,395.86 _ | 2,441,217.00 | SAnformación | S/Información | SiInformación |
Topila Hernandez Texas + | 596,768.37 | 2,440,070.20 | S/Información | Sfnformación | S/Información
Topila Hemandez Texas 2 [ 595,767.97 | 2,441,451,20 | Sfinformación | S/lnformación | S!Información
Panuco Herradura 1 587,367.96 | 2,437,551.19 | S/Información _S/Información | S/Información
Panuco Herradura 101 586,572.66 | 2,435,007.19 | SiInformación | S/Infommación | S/ntormación
Panuco Herradura 4 587,167.96 | 2,438,501.19 | S/Información | SfInformación | S/Información
Panuco Herradura 5 586,834.66 "| 2,438,487.99 | Sfinformación | S/información | S/información
Salinas | Hg Venable 4 599,233.38 | 2,447,305.01 | S/información | S/Información | S/Información
Salinas Hg Venable 5 599,189.78 | 2,447,348.01 | Silnformación | S/Información | S/Información
Salinas Hg Venable 6 599,246.38] 2.447,245.21 | S/Información |S/Información | S/laformación |
Topila Hicks 10 597,067.97 | 2,442,401.20 | Siinformación | S/Información | S/Intomación
Topita Hicks 11 597,067.98 | 2,442,501.20 | S/Información | S/Información | S/Información
Topila Hicks 9 597,067.97 | 2,442,751.20 | SAInformación | S/Información | S/Información

15

/

A
Y
A
L nemex

EXPIORACION Y PRODUCCION Y

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Pozos Taponados

7] Y Coordenadas UTMpsce ] Añode | Profundida| y, |
Campo Pozo Xx Y Perforación d (m) Tipo
Topila Hicks Crédito 8 597,017.97 | 2,442,651.20 | SAnformación | S/Información | S/Información
Panico Bisp 1 584,967.96 | 2,442,051.20 | S/Información | S/Información _ S/Infomación
Panuco Hispano Cubano 1 584,964.35 | 2,442,040.40 | S/Información | S/Información | Sftnformación
Panuco Hispano Mexicano (gs 067.96 | 2,442,001.20 | Siinformación | Slnformación | SAinformación
Topila Imperial 7 610,148.80 | 2,433,068.19 [ SAnformación. 2846 SiInformación
Cacalilao Imperio 192 579,882.05 | 2,451,710.21 | S/Información | S/Información | S/Información
Panuco Imperio 19a 584,730.76 | 2,444,059.50 | S/Información | Siínformación | SiInformación
Cacalilao lperio 336 579,890.65 | 2,451,717.21 | S/Información | SAntormación | SAnformación
Cacalilao Imperio 344 577,725.54 | 2,447,003.20 | S/Información | S/intormación | S/Información
Cacalilap Imperio 350 579,698.25 | 2,449,028.71 | SAinformación | Siinformación | S/Información
Panuco Imperio 6 584,896.36 | 2,443,115.50 | S/Información | SIInformación | S/Información
Panuco Imperio 64 584,869.06 | 2,443,812.00 | S/Información | S/información | SAnfonmación |
Pañuco Indio 1 586,641.26 | 2,438,731.19 ) SAnformación | S/Información | S/Información
Panuco Ingenio 1004 582,123.25 | 2,438,626.69 | S/Información | Sfnformación | S/Información
['Panuco Ingenio 413 582,967.85 | 2,438,501.19 | S/Información | Silnformación | S/Información
Panuco Ingenio 432 582,667.95 _| 2,439,351.19 | S/Información | S/Información | S/Información
Panuco Ingenio 434 581,843.55 | 2,439,721.19 | S/Información | Sfinformación | S/Información
Panuca Ingenio 453 580,848.15 | 2,438,258.19 | SAintormación | S/Información | S/Información
Panuco Intercontinental 5 582,267.95 | 2,442,801.20 | S/infarmación | S/Información | S/Información
Salinas Intermex 13 593,706.27 | 2,467,696.74 | SAnformación | Silnformación | S/Información
Salinas Intermex 14 593,794.87 _ | 2,467,464.54 | SiInformación | S/Intormación | S/Información
Cacatilao Internacional 118 583,301.25 _| 2,447,206.21 | SiInformación | SAnformación | SAnformación
Cacalilao Internacional 125 582,381.35_] 2,446,506.20 | S/Información | S/Información | S/Información
Cacalilao Internacional 129 573,367.94 [| 2,455,001.22 | SiInformación | S/nformación | S/Información
Cacalilao Internacional 149 572,251.14 | 2,454,847.52 | S/Información | Siinformación | S/fInformación
Cacalilao Internacional 163 574,267.94 | 2,455,101.22 | SiInformación | S/Información | S/Información
Cacalilao Internacional 1a 582,106.75 | 2,446,301.00 | S/Información | S/Información | SMaformación
Cacalilao internacional 23 576,117.94 | 2,448,851.21 | SíInformación | S/Anformación | S/información
Cacalilao Internacional 238 570,024.03 | 2,453,378.71 | S/Información | S/Información | S/Información
Cacalilao Internacional 240 571,717.93 | 2,452,251.21 | S/Información | SAnformación | S/Información
Cacalilao | Internacional 259 572,091.34 | 2,453,154.21 | SAnformación | SAnformación | S/Información
Cacalilao Internacional 277 570,717.93 | 2,451,951.21 | SAnformación | S/información | S/taformación
Cacalilao Internacional 29 582,217.95 | 2,446.651.20 | S/Intormación | S/Información | S/Información
Cacalilao Internacional 297 569,717.93 | 2,451,851.21 | SiInformación | S/Información | S/Infonmación
Cacalifao Ínternacional 305 572,467.94 | 24451,401.21 | Sfnformación | S/Información | SAnformación
Cacalilao Internacional 307 582,689.75 | 2,450,863.51 | SAnformación | S/Información | S/Información.
Cacalilao Internacional 31 582,070.95 | 2,448,529.21 | Sífnformación | S/Información | S/Información.
Cacalilao Internacional 32 576,067.94 | 2,449,551.21 | Silntormación | S/Intormación | S/Información.
Cacalilao Internacional 45 576,092.94 | 2,449,451.21 | S/iInformación | S/Información [ S/nformación.
Cacalilao [ Internacional 50 576,017.94 | 2,449,701.21 | S/Información | SMintormación | SAnformación
Cacalilao Internacional 532 582,217.95 | 2,446,551.20 | S/Intormación | S/Información | S/Información
Cacalilao Internacional 572 575,917.94 | 2,449,701.21 | Sitnformación | S/lafomación | S/Información |
Cacalilao Internacional 71 582,397.65 | 2,446,656.00 | SiInformación | S/Información | S/Información
Cacalilao Internacional 72 582,976.55 | 2,446,995.21 | SiInformación | S/Información | SfInformación
Cacalilao Internacional 9 578,217.94 | 2,448,951.21 | S/lnformación | Sinformación | S/Información
Cacalitao Internacional 95 582,362.05 | 2,446,539.01 | S/Intormación | S/Información | S/información
Panuco Irisary 4 583,679.15 | 2,442,898.90 | Silafomiación | Sfintormación | S/Información |
Panuco lialmex 14 593,523.27 | 2,444,309.70 | SiInfomación | S/Información | SfInformación
Topila. Italmex 2 594,707.97 | 2,440,221.70 | SiInformación |SAnformación | S/Información
Panuco italmex 3 592,731.07 | 2,443,029,20 | S/nformación | SfInformación | S/Información
y Topila Htalmex 4 594,782.37 | 2,440,152.00 | S/Información | S/información | S/Información
Topila Italmex 7 594,621.27 _| 2,440,106.00 | Siinfonmación | S/lnformación Vertical 1
Panuco Jones 1 592,726.07_| 2,442,685.20 | S/Información | S/Información | S/Información
Panuco Jones 2 592,768.87 | 2,442,772.70 | Siintarmación | S/Información | S/Información | AS
Panuco Jones 5t 592,744.67 | 2,442,727.70 | Sfinformación | S/Información | S/Información
Panuco Juarez 3 583,835.15 | 2,441,682.20 | S/Información | S/Información Vertical
Pánuco Juarez 5 583,813.75 | 2,441,715.00 | Silnformación | S/Información Vertica)__|
Panuco Kern Mex 1 588,723.56 | 2,440,702.70 | SiInformación | S/Infarmación | S/Información (
Panuco Kern Mex 2 588,694.56 | 2,440,121.50 | Sfnformación | S/Información | Sfinformación 2
[Sañinas Kera Mex 560 589,291.85 | 2,453,841.52 | Sinformación 770 S/Información |
Cacalilao Kone 1 584,367.95 | 2,450,151.21 | S/lnformación | S/Infommación | S/Información
16 l O > s
Contrato No 424102853
LH pemex rato No 424102859

EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwscss Año de Profundida .

Sempo Pozo Xx Y Perforación | d(m) Tipo
Tacallao ——[Kone2 564367.85 | 2,450.051.21 | SAnformación” SAnformación | S/Información
Cacalilao ——[Kone 8 584,367.95 | 2,449.851.21 | S/Infomación | Sfnformación | S/Información
Cacalilao Kone Willis 1 586,967.96 2,451,751.21 | S/Información | S/Información | S/Información
Topila Lagartero 101 807,093.79 2,429,416.18 1955 S/Información | S/Información
Topila Lagartero 102 605,538.59 | 2,429,524.68 1974 S/Información | S/Información
Salinas Laguna 1 601,238.78 | 2.474.981.75 | S/Infomación | S/Información | S/Información
Cacalilao | Laguna7 581,467.85 | 2,450,961.21 | S/Información | S/nformación | S/Información
Panuco ¡gsuna De La Mia | 582673.55 | 2,437,586:99 | S/infomación | Silnformación | S/Información
Panuco Laguna De La Milpa [531 967.95 | 2,438,001.19 | S/Información | Siinformación | S/Información
Panuco cuna De La MilPA | 597 209.35 | 2,436,792.69 | S/Intormación | SiInformación | S/Información
Panuco iósuna De La Milpa | 591 267.95 | 2,437,251,19 | S/Información | S/Información | SiInformación
Cacalilao a De Las 58362705 | 2,445,735.20 | S/Información | S/Información | S/Información
Cacalilao na 09 LAS 583,793.35 | 2,445/97820 | S/Información | Sliformación | — Vertica!
Cacalilao LBS | 85,505.06 | 2,446,264.21 | SiInformación | S/nformación | S/Información
Cacalilao guna ¿DO LAS 585,626.16 | 2,446,126.50 | S/información | Sinformación | S/laformación
Cacalilao cómura De LaS 583,637.05 | 2,445,473:20 | S/Información | S/Información | S/Información
Panuco Lama 1 580,115.55 | 2.436,895.19 | S/Información | S/Información | S/Información
Panuco Lama? 580,483.85 | 2,436,97218 | SAnformación | S/Información | S/Intormación
Panuco Lama3 579,243.35 | 2.436,561.69 | Slinfomación | S/Información | S/Información
Panuco Lama 7a 581,715.15 | 2,438,068.99 | SfInformación | S/Información | S/Información
Panuco Lama 9 580,495.25 2,436,904 99 | SAInformación | S/Información | S/Información
Panuco Lavin 1 581,717.95 2,445,451.20 | SIInformación | S/Información | S/Información
Panuco Cavin 2 581,717.95 | 2.445,351.20 | Sllnfomación | S/Información | S/Información
Topila Loma Del Pozo 1 609,378.79 2,435,522.19 1938. SiInformación | S/Información!
Topila Loma Del Pozo 101] 609,762.80 | 2.436,380.39 1856 ——|S/infomación | S/Informa
Topila Loma Del Pozo 102 | $09:617.60_| 2,436,056.59 1956 | Siinformación | S/Información
Panuco Lopez 1 582,387.95 | 2.441.851.20 | S/lnformación | S/Información | S/Información
Panuco Lopez 12 582,169.55 | 2,442,579.50 | Sflnformación | S/Información | S/Información
Panuco Lopez 16 561.994.85| 2.441.964.70 | SfInfomación | S/nformación | S/intormación
Panuco Lopez 18a 581,227.95 2,442,421.20 | SiInformación | S/Información | S/Información
Panuco Lopez? 582,617.05 | 2,442,691.20 | S/Información | S/Información | S/Información
Panuco Lopez 23 581,267.95 2,442,551.20 | SAinformación | S/Información | S/Informmación.
Panuco Lopez 24 581,267.98 | 2,442.651.20 | S/información | S/Información | S/Información
Panico Lopez 3 582,517.95 2,442,301.20 | S/Información | S/Información | S/Información
Panuco Lopez 4 582,317.95 2,442,751.20 | SfInformación | S/Información | SfInformación
Panuco Lopez 5 582.377.95 | 2,442,711.20 | S/información | SAntormación | S/Información
Panuco Lopez 7. 582,157.95 | 2,442,731.20 | Siinformación | S/información | S/Información
Panuco Lopez 8 582,292.95 2,442,626,20 | Síinformación | SíInformación | S/Información
Panuco Loredo 22 584,772.26 | 2,444,983.20 | S/Infomación | Sfntormación | S/Información
Panuco M 165 582,082.65 2,437,340.29 | S/Información | S/Información | 3/'nfornación
Panuco Mahuaves 1 585,116.56 2,444,462.20 | SiInformación | S/Información | S/Información
Panuco Mahuaves 10 584,842.06 2,444,134.20 | S/Información | S/Información | S/Información
Panuco Mahuaves 108 584,843.56 | 2,444,156.20 | S/información | Sfinformación | S/Información
Panuco Mahuaves 21 585,167.96 2,445,101.20 | S/Información | SfInformación | SAnformación
Panuco Mahuaves 22 585,017.96 2,444 651.20 | S/Información | S/Intormación | S/Información
Panuco Mehuaves 23 584.878.986 | 2,444,44920 | S/Información | S/Intormación | S/Información »
Cacalilao Mahuaves 237. 581,955.95 2,446,706.21 | S/Información | S/Información | Sfinformación
Panuco Mahuaves 24 584,947.76 2,443,523.00 | S/Intormación | SAnformación | S/Información
Panuco Mahuaves 31 589,412.76 2,443,407.70 | S/Información | S/Intormación | S/Informmación
Panuco Mahuaves 32 585,117.98 | 2,444,551.20 | S/Intomación | S/nformación | S/infomación
Panuco Mahuaves 4 585.117.58| 2,444,725.50 ] S/Intomación | Sfnformación | SAiniomación
Panuco Mahuaves 45 584,881.78] 2.443.490.20 | SiIntomación | Información | S/Infomación
Panuco Mahuaves 50 584,697.18] 2,444,448.20 | SiInfomación | S/intormación | S/Infomación

17 l A
E Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados J]
Coordenadas UTMwscs | Añode | Profundida .
Campo Pozo x Y Perforación | d(m) Tipo
Panuco Mahuaves 52 584,888.06 | 2,444,510.20 1926 Siinformación | Sfinformación.
Panuco Mahuaves Sa 585,089.68 [ 2,443,903.10_| SfInfomación | S/información Vertical
Panuco Mahuaves 7 588,405.36 | 2,443,541.20 | SiInformación | SiInformación | SAnformación
[ Panuco Mahuaves 76 584,740.56 | 2,444,127.20 | Silntormación | S/Información | S/Intormación
Panuco Mahuaves 81 584,729.16 _ | 2,444,207.50 | S/intornación [ S/Información | Siinformación
Panuco Mallory 1 590,967.97_| 2,441,301.20 | Sfintormación | S/aformación | S/Información
Panuco Mallory 2 591,052.57 |2,441,279.79 | SiInformación | S/Información | SAnformación
Panuco Mallory 4a 591,267.97 | 2,441,801.20 | SiIntormación | S/información | SAnformación|
Panuco Mangos 1 586,931.76 | 2,438,008.69 | S/ínformación | SAnfommación | SAnformación
Panuco Mario 579,873,25 | 2,443,561.20 | S!Información | S/Anformación | Silnformación.
Panuco Maritima 11 581,317.95 | 2,442.951.20 | S/Información | S/Información | S/Información
Panuco Marítima 15 581,467.95 | 2,443,301.20 | S/Información [ S/Información [ SInformación
Panuco Marítima 16 581,367.95 | 2,443,001.20 | Sftnformación | S/Intormación | S/nformación
Panuco Marítima 2 584,887.96 | 2,440,701.20 | SfInformación | S/Información | S/Infarmación
Panuco. Márquez 1 590,067.96 | 2,439,801.19 | S/Información | S/Información | SAnformación
Panuco Márquez 8 590,067.96 | 2,439,251,19 | S/Información | SAnformación A
Topila Maya Texas 1 809,202.49 | 2,434,020.19 | S/Información | SAnformación | SAnfamación
Topile Maya Texas 2 609,807.40 | 2,434,006.19 | S/Información | S/Información | S/Infarmación
Salinas Mayorazgo 1 604,629.58 | 2,469,144.34 | S/lnformación [ S/Información | SInformación
Salinas Mayorazgo 10 604,633.68_| 2,469,184.24 | SíInformación | Siinformación | S/Información |
Panuco Maza 12 579,567.95 | 2,436,501.19 | S/Información | SAntormación | S/Información
Panuco Maza 1h 584,504.16 | 2,443,461.20 | S/Información | S/Información | S/Información
Pánuco Maza 28 579,444.25 | 2,436,384.19 | S/Información | Sifnformación | SAinformación
Topila Meraz 1 597,867.98 | 2,440,901.20 | Siintormación | Siipformación | S/Información
Topita Meraz 2 597,817.98 | 2,441,101.20 | S/Intormación | SAnformación | S/nfarmación
Panuco Meridional 1 590,267.96 | 2,441,101.20 | S/Información | S/Información | S/Infarmación
Panuco Meridional 2 590,767.97 _| 2,441,101.20 | Sfinformación | S/nformación | S/Información
Panuco Meridional 3 577,484.94 | 2,438,027.19 | SiIntormación | SfInformación | SfInformmación
Panuco Meridional 4 577,406,34_| 2,437,525.49 | S/Intormación | S/Información | S/infomación
Panuco. Meridional 6 590,917.97 _| 2,441,101.20 | S/Información | S/Información | Siinfarmación |
Panuco Meridional Qi 3 590,667.87_ | 2,441,001.20 | SAnformación | S/Información | S/Información
Topila Metropolitan 1 610,489.30 | 2,433,043.69 | S/Información | SfInformación | S/Información
Topila Mex Gulf 2a 611,420.00_ | 2,433,326.19 | S/iInformación | S/Información Vertical
Salinas Mex Gulf 9 588,367.96_| 2,450,851.21 | Sfinformación | S/nformación | S/información
Cacalifao Mexican Atlas 1 534,167.95 | 2,449,551.21 | S/Información | S/Información | S/Información
Topila Mexican Atlas 3 594,567.97 | 2,440,951.20_ S/Información | S/Información | SfInformación
Topila Mexican Atlas 4 595,517.97 | 2,441,651.20 | S/Información | Sfinformación | Sílnfarmación
Topila Mexican Atlas 5 595,517.97 | 2,441,801.20 | S!Información | S/Información | S/Información
Cacalilao Mexican Atlas 6 588,241.55 | 2,452,906.62 | S/Información | S/Información | SfInformación
Panuco Mexican Crude 1 590,201.88 | 2,440,609.00 | S/Información | S/Información | Sfinformación
Topila Mexican Fuel 1 597,967.98_ | 2,439,901.20 | SAinfomación | S/Infornación | SiInformación
Tapila Mexican Fuel 10 598,667.98 | 2,440,351.20 | S/Intormación | S/laformación | S/información
Topila Mexican Fuel 11 599,017.98 | 2,440,401.20 | S/lnformación | S/Información | S/Información
Topila Mexican Fuel 2 597,917.98 | 2,440,001.20 | S/Información | Sfinformación [ SAnfanmación
pLopita Mexican Fuel 3 598,767.98_ | 2,439,951.20 | SHinformación ] S/información | S/Información
Tapila Mexican Fuel 5 599,167.98 | 2,439,551.20 | S/Información | S/lnformación | Síinformación
Togila Mexican Fuel 9 598,467.98 _| 2,440,401.20 | S/Información | Silnformación [ S/Información
Topita Mexican Gulf 1 598,067.98 [ 2,439,851,20 | Siinformación | S/Información | Sinformación |
Panuco Mexican Gulf 10 581,917.95 | 2,442,741.20 | SiInformación | SAnformación | S/infomación
Cacalilao Mexican Gulf 11 585,931.76 | 2,450,795.91 | S/Información | S/laformación | S/información.
Panuco Mexican Gulf 12 581,677.95 | 2,440,601.20 | SiInformación | SAnformación | SAnformación
Cacalilao Mexican Guif 13 565,979.06 | 2.450,473.61 | SiIntormación | Siinformación Sirlomación |
Cacalilao Mexican Gulf 16 587,017.96 | 2,451,651.21 | S/Intormación | Sfinformación | Stinformación
Panuco Mexican Gulf 17 582,067.95 | 2,442,151.20 | S/Información | S/Información | Síinformación S
Panuco Mexican Gulf 19 582,487.95 | 2,442,171.20 | SAnformación | Sinformación | S/Información P
Tapita Mexican Gulf 2 611,390.20 | 2,433,307.09 | S/Información | Sinformación | SfInformación |
Cacalilao Mexican Gulf 21 586,917.98_ | 2,450,451.21 | SiInformación | SfInformación | SAntormación
Cacalilao Mexican Gulf 23 585,967.96_ | 2,450,151.21 [ Sfnfornación | S/Información | Siinformación.
Cacalilao Mexican Guif 24 588,234.46 _ | 2,449,465.71 | S/Información | SiInformación | S/Información
Cacalilao Mexican Gulf 31 586,467.96] 2,450,001.21 | S/Información | SiIntormación | SfInformación, S
Cacalilao Mexican Gulf 33 581,867.95 | 2,452,851.21 | SiInformación | Sfinformación | SAnformación
Cacalilao Mexican Gulf 37 585,979.36 | 2,450,740.91 | SAnformación | Sinformación | Slntormación
18

Pod
SD PEMEX

Contrato

No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados
| Coordenadas UTMwsces | Añade — | Profundida 7
Eapo ezo Xx Y | Perforación | d(m) | “PO |

Cacalilao Mexican Guif38_ | 586,687.96 | 2,450,851.21 | S/información | SIInformación | S/Información
Cacalilao Mexican Guif 39 586,041.66 2,450,793.61 | S/Infomación | S/Información | S/Información
Panuco Mexican Gulf 4 581,367.95 | 2,445,301.20 | S/Información | S/Intormación | S/Información
Cacalilao Mexican Gulf 41 585,817.98 | 2,450,301.21 | S/Información | SAnformación | SfInformación
Cacalilao Mexican Gulf 64 586,318.85 | 2,450,099.21 | S/Información | S/Información | Sfnformación
Cacalilao Mexican Gulf 66 586,200.56 | 2,450,141.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 71 586,551.85 | 2,449,804.31 | Sitnformación | S/Información | S/Información
Panuco Mexican Gulf 8 581,317.95 | 2,445,601.20 | S/Intormación | S/Información | S/Información
Topila Mexican Gulf Pa 1 596,567.97 | 2,440,801.20 | SAnformación | Sfinformación [ SAnformación
Topíla Mexican Oil 1 600,967.98 | 2,439,101.20 | S/Información | SAnformación | S/Información
Topila Mexican Oil 2 600,917.98 | 2,439,251.20 | Silnformación | S/Información | SAnformación
Topita Mexican Oil 3 601,317.98 | 2,438,851.20 | S/Información | S/Información | S/Información
Topila Mexican Oil 4 601,167.98 | 2,439,251.20 | S/Información | SInformación | S/laformación
Topila Mexican OÍ[ 5 601,067.98 | 2,439,091.20 | SfInformación | S/Información | S/Información
Topila Mexican Oil 6 601,267.98 | 2,438,901.20 | Sfinformación | S!nformación | S/Información
Topila Mexican Oil 7 601,167.98 | 2,438,951.20 | S/Información | SAnformación | S/Información
Topila Mexican 01 8 601,417.98 | 2,439,101.20 | S/Intormación | Sflnformación | S/Información
Cacalilao | mexican Petroleum | 597 39996 | 2.453,689.72 | Silnformación | SiInformación | S/Información
Panuco Mexican Sinclair 12 [ 583,577.95 | 2,440,661.20 | S/Información | SInformación | S/Información
Panuco Mexican Sinclair 13 [ 581,067.95 | 2,437,751.19 | SfIntormación | S/Información | S/Información
Salinas Mexican Sinclair 2 588,287.98 | 2,449,801.21 | S/Información | S/Información | S/fnformación
Panuco Mexican Sinclair 6 583,617.95 | 2,440,451.20 | S/Información | S/Información | S/Información
Panuco Mexicano El Golfo 4 580,667.95 | 2,438,211,19 | S/tafonmación | S/Información | S/Informmación
Panuco México 1 589,797.36 | 2,440,142.06 | S/Información | S/Información | S/Información
Panuco México 2 589,729.26 | 2,440,180.92 | S/Información | SAnformación | SAnformación
Panuco México 3 589,604.06 2,440,141.00 | SAnformación | SAnformación | S/Información
Panuco México 4 589,824.06 | 2,440,107.96 | SiInformación | S/nformación | StInformación
Panuco México 5 590,017.96 | 2,440,251.20 | S/Información | S/Información | S/Información
Panuco México 7 589,717.96 | 2,440,101.20 | SiInformación | SiInfonnación | S/Información
Salinas México Fiefd 1 593,867.97 | 2,457,601.22 | S/Información | S/Información | S/Información
Salinas México Field 2 593,467.97 | 2,467,701.22 | SiInformación | S/Información | S/Infomación
Salinas México Field 3 600,008.78 | 2,448,746,21 [ S/información | S/Información | S/Información
Salinas México Field 4 593,767.97 | 2,457,301.22 | S/nformación | SfInformación | SfInformación

¡Salinas __ [México Field 5 593,767.97 | 2,457,101.22 | S/Información | S/Información | S/Información
Salinas. México Field 8 593,267.97 | 2,458,101.22 | SiInformación | S/Información | S/Información
Topila México Pa 1 595,391.57 | 2,440,834,20 | S/Información | S/Información | S/AInformación
Topila México Pa 4 595,567.97 | 2,441,001.20 | SfInformación [| S/Información | S/Información
Topila Meza Moreno 1 597,503.88 | 2,440,546.20 | SAnformación | S/Información | S/Información
Topila Meza Moreno 2 597,648.58 | 2,440,464.20 | S/Información | S/Información | S/Información
Topila Meza Moreno 3 597,451.88 | 2,440,568.50 | S/nfarmación | S/Información | S/Información
Topila Meza Moreno 4 597,507.08_ | 2,440,546.20 | Siinformación | S/Infomacián | S/información
Topila Meza Moreno 5 597,563.58 | 2,440,457.50 | Silnformación | S/Información | S/Información

[ Topila Meza Moreno 8 597,629.28 | 2,440,531.00 | SiInformación | SAnformación | S/Información
Topila Meza Moreno 7 597,417.98 | 2,440,851.20 | S/información | S/información | SAnformación
Topila Meza Moreno 8 597,517.98_| 2,440,851.20 | S/Información | S/Información | S/Información
Panuco Minerva 28 581,306.35 | 2,437,339.69 | SAnformación | S/Infonnación | S/Información |
Topila Monterrey 1 600,367.98_ | 2,439,001.20 | S/Información | S/Información S/Información
Cacalilao Mulcahy 14 583,117.95 | 2,449,751.21 | Silnformación | S/Información | S/Información
Cacalilao Mulcahy 10 582,618.15 | 2,450,175,21 | Silnformación | S/lnformación | SAnformación
Cacalilao Mulcahy 3 582,867.95 | 2,449,701.21 | SAnformación | S/Información | S/Información
Panuco Nacionales 1 581,767.95 | 2,445,551.20 | SiInformación | S/información | S/Información
Panuco Nacionales 10 584,593.96 | 2,432,959.18 | SiInformación | S/Información | S/Información
Panuco Nacionales 12 583,367.95 | 2,442,801.20 | Siinformación | S/Información | S/Información.
Topila Nacionales 14 610,018.00 [| 2,433,019.19 | S/lnformación | S/Información | S/Información K
Panuco Nacionales 2 581,567.95 | 2,445,201.20 | Sitaformación | S/Iaformación | SAnformación —
Panuco Nacionales 32a 579,117.95 | 2,440,951.20 | SiInformación | S/Información | S/Información
Panuco Nacionales 4 578,467.95 | 2,439,151.19 | SiInformación | StInformación | Sfnformación
Panuco Nacionales 5 576,967.94 | 2,439,801.19 | Silnformación | S/Información | S/Información
Panuco Nacionales 7 578,267.95 | 2,439,101.19 | Silnformación | S/Información | SíIaformación
Topita Nacionales 8 609,969.00 | 2,432,588.19 | S/Información | S/Información | S/Información
Panuco National Raihways 3 | 584,667.96 | 2,442,101.20 | SiInformación | S/lnformación | S/Información

19 / e 7 .
D nemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
_ , __ Pozos Taponados
Coordenadas UTMwscss Añode — | Profundida ,
Campo _ Pozo Xx Y Perforación | d (m) Tipo

Panuco Najonal Ralays | 594.367.05 | 2.441,10120 | Siinformación | S/Información | S/Información
Panuco New England 13 583,917.96_| 2,441,751.20 [ Sfinformación | SíInformación | S/Información
Cacalilao New England 14 584,282.95 | 2,445,551.20 | Sfinformación | S/Información | S/Intormación
Cacalilao New England 15 584,292.95 | 2,445,451.20 | S/Información | SfInformación | SfInformación
Cacañilao New England 19a 583,367.95 | 2,447,101.21 | S/información | S/Información | S/Información
Panuco New England 2 583,967.95 | 2,440,601.20 | S/Información | S/Intormación | S/Información
Panuco New England 22a 580,517.95 | 2,440,501.20 | SAinformación | SAnformación | S/información
Panuco New England 25a 580,417.95 | 2,440,601.20 | SfInformación | SAnformación | S/Información
Panuco Neve England 29 580,417.95 _[ 2,440,401.19 | S/Información | S/Información | S/información
Panuco New England 30 580,367.95 | 2,440,401.19 | S/Información | S/Información | S/Información
Panuco _[ New England 4 582,037.95 | 2,445,321.20 | S/Información | S/Información | S/Información
Panuco New England 5 582,391.85 | 2,445,359.20 | SAntormación | SAnformación | S/información
Panuco New England 52 581,867.95 | 2,444,501.20 | S/Infarmación | SAnformación | S/Información
Panuco New England 7 584,767.96 | 2,441,301.20 | S/información | S/información | S/Información
Panuco New England 8 584,867,98_ | 2,441,551.20 | S/Información | S/Información | S/Información
Panuco New England 9 584,167.96 | 2,441,101.20 | SAnformación | S/Información | S/Información
Panuco Nienau 10 589,067.96_] 2,443,601.20 | SAnformación | SAnformación | SAinformación
Panuco Nienau 12 589,167,96_ | 2,443,401.20 | SAnformación | SAnformación | S/Información
Topila Nineau 13 597,534,69 | 2,442,575.70 | Sílnformación | S/lnformación | SíInformación
Panuco Normex 2 589,267.96 | 2,440,701.20 | S/Información | S/Información | S/Información
Panuco Normex 3 589,267.96 | 2,440,601.20 | SiIntormación | S/Información | S/Información
Panuco Nueva York 1 591,059.37 | 2,441,618.44 | S/Información | S/Información | S/Información
Panuco Nueva York 2 590,367.96 | 2,441,801.20 | S/Información | S/Información | S/nformación
Panuco Nueva York 3 590,865.77 | 2,442,025.29 | Silnformación [ S/Anformación | Syinformación
Panuco Ojital 1002 582,929.55 | 2,443,697.00 | SiInformación | S/Información | S/Información
Panuco Ojita! 11 582,875.75 | 2,443,286.20 | S/fnformación | S/Información | SfInformación
Panuco Ojita! 152 582,873.15 | 2,443,085.20 | SAnformación | S/Información | S/Información
Panuco Ojital 16 581,480.35 | 2,443,114.00 | Sfnformación | S/Intormación | S/Infarmación
Panuco Ofital 162 583,204.55 | 2,442,880.20 | S/Información | Silnformación | S/Infarmación
Panuco | Ojital 167 582,612.25 | 2,442,663.20 | S/Información | S/Información | S/Información
Panuco Ojital 3 582,267.95 | 2,442,901.20 | SAinformación | SíInformación | S/Información
Panuco Ojital 47 582,517.95 | 2,443,601.20 | Sinformación | S/Información | S/nformación
Panuco | Ojital 79 581,858.15 | 2,442,825.00 [ S/Información | S/Información | S/Información
Panuco | Ojital 8 582,229.95 | 2,443,068.20 | S/Información | S/Información | S/Información |
Cacalilao Pp11 577,867.84 | 2,447,049.20 | S/Información | SiInformación | S/Información
Cacalilao P13 577,686.64 | 2,447,391.21 | Sinformación | S/Información | SfInformación
Cacalilao Plote4 577,906.84 | 2,450,738.01 | Siintormación | S/Información | S/Información
Topila Paciencia 101 4 585,886.37 | 2,442,569.00 1960 Sfinformación | S/Información
Topila ll Paciencia 102 598,322.58 | 2,442,827.50 1969 SiInformación | S/Información
Topila [nuca 3 Y | 597,404.18 | 2,442,164.50 | Silnformación | Siinfommación | S/Información

(Topila Palacho 1 605,612.99 | 2,433,552.39 | S/Intormación | S/Información | S/Información
Topita Palacho 101 806,717.99 | 2,433,509.99 1955 Slinformación | S/Información
Topila Palacho 5 600,817.98 | 2,439,001.20 | Siintormación | S/información  S/Información
Fopila Patacho 6. 602,467.98 | 2,441,101.20 | Sílnformación | S/Información | S/Información
Topila Palacho 8 600,967.98 | 2,438,201.19  S/Información | S/Información | StInformación
Topila Palacho Corona 1 601,717.98 | 2,439,151.20 | Siinformación | SAnfommación | S/Información
Topila Palangana 3 594,620.77 | 2,440,709.50 | SAntormación | S/información | Silntomación |
Topila Palangana 6 594,567.97 | 2,440,001.20 | SiIntormación | S/Información | S/Información
Salinas Palma 1 592,876.07 | 2,452,958.52 | S/lnformación | S/lnformación | S/Información
Salinas Palma 2 591,717.97 | 2,453,251.22 | Siinformación | S/Intormación | S/Intormación
Salinas Palma 3 588,967.96 _! 2,454,051.22 | SfInformación | S/Información | S/Infornación
Salinas Palma 5 588,867.96 _] 2,453,601.22 | SiInformación | S/Información | S/Intormación
Salinas Palmas 15 588,867.98 | 2,453,501.22 | SiInformación | S/Información | S/Información
Salinas Palmas 7 588,577.76 _| 2,453,094,12 | S/Información | S/tnformación | SAnformación
Panuco Panuco 189 584,602.66_| 2,440,072.19 | Silnformación | Sfintormación | S/Intormación
Panuco Panuco 199 584,786.16_| 2,440,943,20 | Silntormación | S/Información | S/Intormación
Panuco Panuco Boston 1 591,491.07 | 2,441,869.50 | Sfinformación | S/Información

[Panuco Panuco Boston 2 592,413.37 | 2,443,23920 | S/Intormación | S/Información
Panuco Panuco Boston 4 591,440.57 | 2,443,88870 | S/Información | SAnformación [ Si
Panuco Panuco Crude 1 587,769.86 | 2,440,057.99 | Silnformación | SAinformación | S/Información ]

20

/
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES SA, DE CV.
Pozos Taponados __ pS
|_ Coordenadas UTMwscs | Añode | Profundida z

Campo 92D. x Y Perforación d (m) Vial
Panuco Panuco Tuxpam 1 | 587,767.96 | 2.440.801.20 | Sfinfomación | S/fInfomación | S/Información
Topila Paz 2 598,567.98 | 2,440,901.20 | Sfintormación | S/ntormación | S/intormación
Panuco Pazzi 1 583,739.75 | 2,440,676.20 | S/información | S/Información | S/infomación
Panuco Pazzi 12 583,972.55 | 2,441,602.50 | S/información | S/Información | — Vertical
Panuco Pazzi21 583,167.95 | 2,441,501.20 | S/Información | Siinformación | S/Información.
Panuco Pazzi 25a 580,413.45 | 2,440,584.50 | S/Información | S/Información | S/Información
Panuco Pazzi 3 583,386.25 | 2,439,949.20 | S/Información | S/información | S/Información
Panuco Pb 26 585,669.96 | 2,441,419.00 | Sfintomación [ SAnformación | SAnfornación
Topita Pedernales 1 610,049.29 | 2,445,711.71 1960 S/Información | SAntornación
Topila Pedernales 2 611,357.50 | 2,446,635.41 1961 S/información [ S/Información
Cacalilao Pemex 1000 580,722.85 | 2,453,561.52 | S/Información | S/nformación | S/Información
Cacalilao Pemex 1001 580,567.85 | 2,453,572.72 | S/información | SiInformación | S/Información
Cacalilao Pemex 1002 580,443.65 | 2,453,581.52 | S/Infomación | S/Información | Sfinformación
Cacalilao Pemex 1003 580,681.75 | 2,453,299.71 | Sfinformación | SAnformación | SAnformación
Cacalilao Pemex 1006 580,259.65 | 2,453,242.01 | S/Información | S/Información | Sfinformación
Cacalilao Pemex 1007 580,759.85 | 2,454,020.52 | S/Información | S/Infarmación | S/Información
Cacalilao Pemex 1012 580,207.85 | 2,453,538.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 1014 579,417.95 | 2,452,851.21 | S/Información [S/Información | SAnformación
Cacalilao Pemex 1019 579,417.85 | 2,452,451.21 | Sfinformación | S/Información | Sffnfomación
Cacalilao Pémex 1111a 579,567./5 | 2,449,301.21 | S/Información | SAnformación | Sfintormación
Cacalilao Pemex 1122a 580,367.95 | 2,450,301.21 | Siinformación | Sinformación | Stintormación
Cacatilao Pemex 129 578,101.94 | 2,454,996.22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2007 578,784.05 | 2,454,653.22 | S/Información | S/Información | S/Infomación
Cacallao Pemex 2010 584,717.95 | 2,450,151.21 | Sfinformación | S/ntormación | S/Información
Cacalilao Pemex 2011 584,594.65 | 2,450,027.21 | S/Información | S/Información | S/nfomación
Cacalilao Pemex 2012 585,475.06 | 2,449,649.21 | S/Información | SAnformación | S/lnformación
Cacalilao Pemex 2024 578,294.94 | 2,452,476.61 | S/Información 493 Vertical
Cacalilao Pemex 2035 576,067.94 | 2,451,001.21 | SAnformación | Siinformación | S/ínformación
Cacalilao Pemex 2045 574,680.34 | 2,454,567.52 | S/Intormación | Snformación | Snformación
Cacalilao Pemex 2046 574,794.24 | 2,454,935.72 | Silntormación | S/información | S/información
Cacalilao Pemex 2078 576,897.34 | 2,449,604.31 1951 426 Vertical
Cacalilao Pemex 2103 576,470.04 | 2,454,170.22 | S/Información | Sinformación | SHnformación
Cacalilao  [Pemex2110 582,092.25 | 2,463,736,22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2111 582,198.45 | 2,454,016.52 | S/Información | S/Información | S/nformación
Cacalilao Pemex 2123 538,417.05 | 2,453,951.22 | S/Información | S/Información [ S/Información
Cacalilao Pemex 2124 588,517.96 | 2,454,251.22 | SAinformación | S/Información | SMnformación
Topila Pemex 3 597,669.88 | 2,439,434,20 | Silnformación | SAnformación | Sfinformación
Cacalilao Pemex 9 577,731.04 | 2,449,856.21 | S/Información | SAnformación | S/Información
Panuco O Ca” | 585,128.58 | 2,440,835.00 | Sifnformación |SIInformación | SfInformación
Panuco Penn Mex 2 590,167.97 | 2,440,301.20 | S/Información | S/Información | S/Información
Panuco. Peralia 1 583,167.95 | 2,438,301.19 | S/información | S/Información | S/Información
Panuco. Peralta 3 583,117.95 | 2,437,851.19 | S/intormación | S/Anformación | S/nformación
Panuco Perez 1 589,086.36 | 2,440,720.00 | SAnformación | S/nformación | S/Información
Panuco Perez Castillo 2 588,001.76 | 2,440,417.00 | S/Información | S/Información | S/Información
Salinas Periquillo 82 599,421.58 | 2,447,783,51 | Silnformación | S/información | S/Información
Topíla Petromex 1 597,287.38 | 2,442,334.00 | S/Intormación | S/Información | S/Infomación
Panuco Petromex 25 584,707.38 | 2,440,806.70 | SiInformación | S/Anformación | S/Información
[Pánuco [PetromexS 584,483.38 | 2,140,921.30 | S/Información | $/Información | S/fntormación
Panuco Pez 17 582,047.35 | 2,442,158.20 | S/Información | SAnformación | S/Información
Cacalilao Pez 2 582,367.95 | 2,461,001.21 | S/Información | S/Información |S/Información
Cacalilao Pez 7 582,167.95 | 2,451,081.21 | S/Información | S/Información | S/Información
Panuco Piedras 131 580,217.95 | 2,440,481.19 | S/lafonmación | S/Infomación | SAnformación
Panuco Piedras 3 579,967.95 | 2,440,151.19 | S/Información | S/Información | S/Intormación
Panuco Piedras 4 579,867.95 | 2,439,501.19 | S/información | SAntormación | S/Información
Panuco Piedras 8 579,567.95 | 2,439,701.19 | S/información | S/información | S/Información
Panuco Piedras H2 579,861.85 | 2,439,292.19 | SiInformación | S/Información | S/Información
Panuco Piedras H6 579,972.05 | 2,440,069.19 | S/lnformación | SiInformación | S/Infomación
Panuco Piedras H7 580,167.95 | 2,440,051.19 | S/Información | S/Información | S/Información
Panuco Piteher 1 591,267.87 | 2,441,351.20 [ Siinformación | S/Información | S/Información
Panuco Pitoher 2 591,067.97 | 2,441,401.20 | S/Información | SAnformación | S/Información
Panuco Placeres 1 581,367.95 | 2,444,901.20 | S/infarmación | Sfinformación | S/Información

21

¿
9 PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados ]
Coordenadas UTMwscss Añode — |Profundida
Campo Pozo Xx Y Perforación | d(m) Tipo
Panuco Pm No 60 580,807.75 | 2,436,915.19 | S/Información | S/Información | S/Intormación
Topila Poblana 1 598,317.98_ | 2,440,051.20 | S/Información | S/Información | S/Información
Panuco Polfa 125 582,567.95 | 2,439,90119 | S/Información | S/Información | S/Información
Panuco Polla 3 583,167.95 | 2,439,501.19 | S/Información | S/Información | S/Información
Panuco Potrerillos 428 583,967.86 | 2,436,201.19 | S/Información | S/Información | S/Información
Panuco Potrero Ojital 2 582,567.95 | 2,443,501.20 | S/Información | S/Información | S/Información
Panuco Potrero Ojital 31 582,917.95 | 2,442/65120 | SAnformación | S/Intormación | S/Información
Panuco Potrero Ojital 38 581,967.95 | 2,443,501.20 | S/Información | S/Información | SfInformación
Topila Pozo 22 605,444.49 | 2,432,652.69 | SAInformación | S/Información | S/Información
Topila Price 1 596,367.97 [ 2,441,301.20 | S/Información [ S/información | Sfinformación
Topila Price 2 596,467.97 | 2,441,451.20 | Sfinformación | S/Información | S/Información
Panuco Pueblo En Pánuco] 580,557.95 | 2,443,30120 | SiInfomación | S/Información | S/Información
Salinas Pueblo Viejo 1 607,708.79 | 2,453,367,72 | SiInformación | S/fnformación | S/laformación
Salinas Pueblo Viejo 102 609,152.59 | 2,456,806.22 | S/Información | S/Información | S/Información
Panuco Pztemar 1 586,557.76 | 2,439,012.19 | S/Información | S/Información | S/Información
Topila Quebrache 1 608,615.29 | 2,432,57219 | S/Información | SAnformación | S/Información
Topila Quebrache 10 609,219.00 | 2,4432,382.19 | S/Infomtación | Sfintormación | SAnformación
Topila Quebrache 11 609,969.00_ | 2,432,949.19 | S/Información | SAntormación | S/Información
Topila Quebrache 12 608,401.29 | 2,432,571.89 | S/Información | S/Información | S/Información
Topila Quebrache 14 608,834.19 | 2,432,952.69 | S/Información | S/Información | S/Información
Topila Quebrache 15 607,990.59 | 2,431,796.19 1937 SiIntarmación | SiInformación
Topila Quebrache 16 608,458.59 | 2,433,069.19 | SAInformación | S/Información | S/Información
Topila Quebrache 17 608,035,29 | 2,431,837.68 | S/Información | S/Información | S/Información
Topila Quebrache 2 608,615.29 | 2,432,363.19 | SfInformación | S/Información | S/Información
Topila Quebrache 3 608,834.19 | 2,432,468.19 | SiIinformación | S/Información | Siinformación
Topila Quebrache 4 608,682.59 | 2,432,778.69 | S/Información _Sífinformación | SfInformación
Topila Quebrache 5 609,528.80 | 2,432,278.99 | S/Información [| S/nformación | S/Información
Topila. Quebrache 6 608,402.99 | 2,431,796.19 | SíIntormación | SAnformación | S/Información
Topila Quebractie 9 609,807.40 | 2,431,706.19 | Siintormación | S/Información | Vinformación
Panuco Quintanal 1 581,267.95 | 2,444,351.20 | S/Información | S/nformación | S/Intormación
Pantco. Quintanal 2 581,474.25 | 2,445,516.70 | S/Información | S/Información | S/Infarmación
Panuco Quintanal 3 581,367.95 | 2,445,201.20 | S/Información | S/Información _S/Información
Cacalilao Quintanal 4 586,944 76 | 2,450,733.71 | SiInformación | S/Información | S/Información
Panuco Quintanal 5 581,237.25 | 2,445,088.70 | S/Información | S/Información | S/Información
Panuco Quintanal 8 581,220.25. | 2,445,621.00 | S/Información | S/Información | SAnformación
VTopíla Ramirez 1 613,336.30 | 2,441,895.20 _S/Informmación | S/lnformación | Sinformación
Topile Ramirez 14 613,326.30 | 2.441,89520 | S/Información | S/Información | S/Información
Panuco Recreo 19 584,467.96 | 2,436,601.19 | S/Información | SAnformación | S/Información
Panuco Recreo 419 583,067.85 | 2,436,601.19 | S/Información | SAnformación | S/Información
Panuco DN 4 585,067.96 | 2,441,901.20 | S/Información | SAnformación | S/Información
Panuco República 2 583,437.95 | 2,441,606.20 | S/Intormación | S/Información | S/Información
Topila Requena 1 596,903.58 | 2,440,759.20 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 1 586,573.16 | 2,451,489.51 | S/información | S/Información | S/Información
Cacalilao Rich Mex 105 586,417.86 | 2,451,405.51 | Siinformación | S/Información | S/Información
Cacalilao Rich Mex 11 586,076.56 | 2,451,525.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 12 586,197.76 | 2,451,512.51 | S/Información | SAnformación | S/Información
Cacalilao Rich Mex 121 585,909.78 | 2,451,235.21 | Siinformación | S/Información | S/Información
Cacalilao Rich Mex 14 586,505.46 | 2,451,496.21 | SfInformación | S/Intormación | S/Información
Cacalilao Rich Mex 20 586,417.96 | 2,451,451.21 | Sfinformación | S/Información | S/Información
Cacalilao Rich Mex 21 585,904.65 | 2,451,166.51 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 22 585,967.96 | 2,451,201.21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 24 586,288.58 _| 2,451,448.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 28 586,338.95 | 2,451,444.21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 29 586,161.26 | 2,451,581.51 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 3 586,851.36 | 2,451,103.51 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 37 585,776.06 | 2,451,229.21  S/Información | S/Información | S/Información
Cacalilao Rich Mex 4 586,256.56 | 2,451,419,01 | S/Información [ Sfinformación [ S/Información
Cacalilag Rich Mex 44 585,717.96 | 2,451,251.21 | S/Información | S/Intormación | S/Información
Cacalilao Rich Mex 47 586,421.76 | 2,451,131.01 | S/Información | Sfinformación | S/Infomación
Cacalilao Rich Mex 5 585,987.98 | 2,451,470.01 | S/Información | S/información | S/Información
, DA
Contrato No 424102853

PEMEX Contractual Pánuco
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwscss Añode | Profundida .
Sat Pozo Xx Y | Perforación | _d(m) Tipo
Cacalilao Rich Mex 50 586,967.96 | 2,451,351.21 | S/Información | S/Información | S/nformación
Cacaíilao Rich Mex 63 586,552.36 | 2,451,414.71 | S/Intormación | S/Información | S/Información
Cacalilao Rich Mex 67. 586,517.96 | 2,451,451.21 | S/Información | S/Anformación | S/Información
Cacalitao Rich Mex 68 586,642.76 | 2,451,271,21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 78 586,542.46 | 2,451,202.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 9 586,517.96 | 2,451,648.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 92 586,417.96 | 2,451,651.21 | SAnformación | S/Información | S/Información
Cacalilao Rich Mex Oil 10 586,138.76 | 2,451,520.71 | S/Información | Sílaformación | S/Información
Panuco Riquezas 1 586,275.36 | 2,439,257.99 | S/Información | S/Información | SInformación
Panuco Rivera 50 586,650.85 | 2,439,684.69 | S/Información 702 Vertical
Panuco Rn4 586,220.96 | 2,439,269.69 | S/Información | S/Información | S/Información
Panuco Robles 1 583,717.96 | 2,440,001.20 | S/Información | S/Información Vertical
Panuco Robles 12 582,267.95 | 2,441,001.20 | S/Intormación | S/Información | S/lnformación
Panuco Robles 2 582,082.25 | 2,441,351.20 | S/Intormación | S/Información | S/Información
Panuco Robles 3 583,867.95 | 2,440,601.20 | SfInformación | S/Información | S/Información
Panuco Robles 6 582,267.95 | 2,441,201.20 | S/Información | S/Información | S/Información
Panuco Robles Sa 582,567.95 | 2,441,651.20 | S/Información | S/Información | S/Información
Panuco Robles H1 580,967.95 | 2,441,651,20 | S/Información | S/Información | S/Información
Panuco Rufino 2 582,264.25_ | 2,441,337.20 | S/Información | S/Información | S/Información
Topila Ruiz Sinclair 2 610,170.10 | 2,434,687.19 | S/Información | S/Información | S/Intermación
Salinas Salado 101 608,542.59 | 2,450,304.51 | S/información | S/Información | S/Información
Salinas Salinas 1 592,590.77 | 2,464,062.23 | S/Información | S/Información Vertical
Salinas Salinas 101 592,910.07 | 2,456,455.72 1959 S/Información | S/Información
Salinas Salinas 13 592,012.06 | 2,461,544.73 | S/Información | S/Información | S/Información
Salinas Salinas 2 591,552.16 | 2,461,951.03 | S/Informmación | S/Información | S/Información
Salinas. Salinas 23 592,021.06 | 2,461,486.03 | S/Información | S/Información | S/Información
Salinas Salinas 24 592,027.77 _| 2,461,426.03 | S/Intormación | S/Información | S/Información
Salinas Salinas 28 592,024.77_| 2,461,666.73 | Sinformación | S/nformación | SAnformación
Salinas Salinas 3 592,013.26_ | 2,461,888.03 | SfInformación | S/laformación Vertical
Salinas Salinas 34 591,329.86_ | 2,461,783.73 | SAnformación | S/Información | S/información
Salinas Salinas 3a 591,598.86_ | 2,462,161.23 | SAinformación | S/Información | S/Información
Salinas Salinas 4 592,028.26 | 2,461,606.23 | SfInformación | S/Información | S/Información
Salinas Salinas 54 594,466.57 | 2,462,203.73 | S/Información | S/Información | S/Información
Salinas Salinas 69 594,409.57 | 2,462,140.73 | SAnformación | S/Información | S/Información
Salinas Salinas 8 592,011.86 | 2,461,724.73 | SAnformación | S/Información | S/Información
Salinas Salinas 88 591,561.96 | 2,461,881.53 | S/iInformación | S/Información | S/Información
Salinas Salinas 92 588,867.98 | 2,457,251.22 | S/Información | S/Información | S/Información
Salinas Salinas 93 588,967.96 | 2,457,301.22 | S/Información | S/Información | S/Información
Salinas Salinas Norte 1 592,467.97 | 2,461,901.23 | S/Intormación | S/Información  S/Información
Salinas Salinas Norte 2 591,524,38_ | 2,464,262.03 | S/Información | SAnformación | S/Información
Panuco Salv 1 581,778.55 | 2,445,402.20 | S/Información | Sfinformación | Sfinformación
Panuco Salvasol 118 582,906.35 | 2,443,898.20 | S/Información | S/Información | S/Información
Panuco Salvasol 2a 582,481.75 | 2,445,178,50 | SiInformación | S/Información | S/información
Panuco Salvazuchi 1 582,767.75 | 2,444,225.70 | S/Intormación | SfInformación | S/Información
Panuco  _ |Salvazuchi 10 581,667.95 | 2,444,451.20 | S/Información | S/Intormación | S/Información
Panuco Salvazuchi 12 581,867.95 | 2,445,101.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 133 581,887.95 | 2,443,901.20 | Silnformación | S/Información | S/Información
Panuco Saivazuchi 30 581,867.95 | 2,445,551.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 45 582,569.05 | 2,443,999.20 | SiInformación | S/Información | S/Información
Panuco Salvazuchi 59 582,467.95 | 2,445,051.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 64 582,198.85 | 2,444,954. 70 | S/Información | S/Información | S/Información
Panuco Salvazuchi 65 582,415.95 | 2,445,12270 | SfInformación | S/Información | S/Información
Panuco Salvazuchi 70 582,467.95 | 2,444,501.20 | S/Información | S/Información | S/Información
Panuco San Cristóbal 1 590,667.96 | 2,441,051.20 | S/Información | S/Información | S/Información
Panuco San Cristóbal 2 590,367.97 | 2,441,101.20 | S/Información | S/Información | S/Información
Panuco San Manuel 1 583,724.75 | 2,442,306.50 | S/Información | S/Infornación | S/Información
Panuco San Manuel 1001 583,980.96 | 2,442,086.80 | S/Información | S/Infornación | S/Información
Panuco San Manuel 48 583,817.95 | 2,441,601.20 | S/Información | S/Información  S/Información
Panuco San Manuel 5 584,579.76 | 2,440,972.00 | S/Información | S/Información | S/Información
Panuco San Manuel 8 583,017.95 | 2,441,501.20 | S/ntormación | S/Información | S/Información
Panuco San Manuel 9 583,748.15 | 2,442,251.20 | S/información | Sinfermación | S/Infomiación
Topila San Martin 1 598,066.58 | 2,440,875.20 | SiInformación | S/Información | SHnformación

23

dl

b
>,
% Pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Pozos Taponados
Coordenadas UTMwscss Añode | Profundida .
Campo | Pozo Xx Y Perforación | d(m) Tipo

Topila San Martin 3 598,117.98 | 2,441,501.20 | S/fInformación | S/Información | SAnformación
Topila San Martin 4 598,667.18_ | 2,440,982.50 | S/Intormación | Sfinformación | S/Información
Topia San Martin 5 598,061.98 | 2,440,950.50 | Sfinformación | S/información | S/Información
Topila San Martin 6 598,167.98 | 2,440,801.20 | Sfinformación | S/nformación | S/Información
Panuco San Pablo 1 577,184.24 | 2,436,399.99 | S/Información | S/Intormación | S/Información
Panuco San Pablo 2 577,184.75 | 2,436,469.99 | S/Información | S/Intormación | S/Información
Topila Sanchez 1 598,257.98 | 2,440,101.20 | SfInformación | S/Información | S/Información
Cacalitao Sanchez 2 583,855.75 | 2,450,048.21 | SAnformación | S/Información | S/Información
Cacalilao Sanchez 3 587,767.96 | 2,452.701.22 | S/Información | Sfintormación | S/Información
Topila Santa Fe 1 601,067.98 | 2,440,901.20 | S/Información | SAnformación | SHnformación
Topila Santa Fe 11 596,267.97 | 2,443,601.20 | S/fInformmación | S/Información | S/Información
Topila Santa Fe 12 598,767.97 | 2,443,601.20 | S/Información | S/Información  S/Información
Topila Santa Fe 14 595,767.97 | 2,443,801.20 | S/Información | SAInformación | S/Información
Topila Santa Fe 15 595,567.97 | 2,443,901.20 | S/Información | S/Información | S/Información
Topila Santa Fe 16 585,367.97 | 2,444,001.20 | S/intormación | S/Información | S/Información
Topila Santa Fe 18 594,467.97 | 2,444,80120 | S/Intormación | S/Información | S/Información
Topila Santa Fe 19 594,867.97 | 2,444,201.20 | S/Información | SfInformación | S/Información
Topila Santa Fe 20 599,777.58 | 2,445,623.01 | Sitnformación | S/Intormación | S/Información
Topila Santa Fe 21 601,067.98 | 2,441,501.20 | S/Información | Sflaformación | S/Información
Topila Santa Fe 22 600,967.98 | 2,442,001.20 | S/Información | S/Información | S/Información
Topila Santa Fe 3 601,367.98 | 2,441,001.20 | S/Información | S/información | S/Información
Topila Santa Fe 4 599,967.98 | 2,442,701.20 | S/Información | S/Información | S/Información
Topila Santa Fe 5 601,177.78_ | 2,441,347.00 | SAInformación | S/Información | S/Información
Topila Santa Fe 9 599,967.98 _ | 2,444,901.20 | S/Información | S/Información | S/Información
Panuco Segura 2 589,693.76_ | 2,440,235,50 | S/Información | S/Información | S/Información
Panuco Segura 3 589,550.48 | 2,440,274.84 | S/Infonmación | S/Información | S/Información
Panuco Segura 4 590,067.96 | 2,440,451.20 | S/Información | S/Información | S/Información
Panuco Segura 6 589,567.96_ | 2,440,401.20 | SfInformación | S/Información | S/Información
Cacalilao SfRc 347a 582,187.75 | 2,447,378.21 | S/Intomación | S/Información | S/Información
Cacalilao Str Co 366 582,356.65 | 2,448,155.61 | S/Información | S/Información | S/Información
Salinas Shepard 1 592,046.28 | 2,462,028.53 | S/Información | S/Información | S/Intormación
Salinas Shepard 13a 592,117.96 | 2,462,251.23 | S/Información | S/Información | S/Información
Salinas Shepard 2 592,106.66 | 2,462,037,53 | S/información | S/Información | S/Información
Salinas Shepard 3 591,987.96 | 2,462,019.33 | S/Información | S/Información | S/Información
Salinas Sheparú 6 592,069.46 | 2,462,084.53 | S/Información | S/Información | S/Información
Salinas. Shepard 8 592.087.06_ | 2,462,163.53 | S/Información | S/Información | S/Información
Salinas Shepard 9 592,150.86 | 2,462,146.03 | S/Información | S/Información | S/Información
Panuco Silva 1 590,248.26 | 2,441,839.70 | S/Información | S/Información | S/Información
Panuco Silva 13 593,992.07 | 2,443,290.50 | SAnformación | S/Información | S/Información
Panuco Silva 3 591,238.97 | 2,441,629.20 | S/Información | S/Intormación | S/Información
Panuco Silva Gilliam 1 594,167.97 | 2,444,001.20 | SAInformación | S/Información | SAnformación
Cacalilao Sinclair 1 577,917.94 | 2,447,251.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 11 577,767.94 | 2,447,301.20 | S/Información | S/Información | S/Información
Cacallao Sinclair 12 581,967.95 | 2,452,951.21 | Sfinformación | S/Información | S/Información
Cacalilao Sinciair 135 580,167.95 | 2,448,451.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 15 577,817.94 | 2,447,551.21 | S/Información | S/Información | S/Infomación
Cacalitao Sinclair 16 586,217.96_ | 2,450,851.21 | S/Información | S/lnformación | S/Información
Panuco Sinclair 2 583,467.95 | 2,440,401.:19 | S/Información | S/laformación | S/Información
Cacalilao Sinclair 22 586,067.16_ | 2,451,043.61 | SAnformación | S/Información | S/Información
Cacalilao. Sinclair 23 586,085.76 | 2,450,926.01 | SfInformación 462 SAnformación
Cacalilao Sinclair 285 584,379.85 | 2,448,121.24 | S/Información | S/Información | S/laformación
Cacalilao Sinclair 3 577,817.94 | 2,447,801.21 | SAnformación | S/Información | S/Información
Cacalilao Sinclair 312d 584,154.95 | 2,447,591.21 | SAinformación | S/Información | S/Información
Cacatilao Sinclair 31b 587,867.96 | 2,453,101.22 1925 482 S/Información
Cacatilao Sinclair 32 587,817.96 | 2,452.97222 | SAnformación | S/información | S/Información
Cacalilao Sinclair 320 578,402.65 | 2,453,366.71 | SfInformación | S/Información | S/Información
Cacalilao Sinclair 325 583,302.15 | 2,447, 339.21 | S/Intormación | S/Información | S/Información
Cacalilao Sinclair 4 577,767.94 | 2,447,501.21 | S/Información | S/Información | S/Información
Cacalilao 581,839.05 | 2,453,018.21 1936 797 Direcciona

Cacalilao Sinclair 5 577,767.94 | 2,447,251.21 | S/Información | SfInformación | S/Información
Cacalilao Sinclair 50 581,773.05 | 2,452,948.22 | S/Información | S/Información | S/Información
Cacalilao Sinclair 51 581,778.15 | 2,453,021.51 | S/Información | S/Información | S/Infomación

24

(
¿ memex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC Y.
Pozos Taponados
Coordenadas UTMwscw | Añode  |Profundida
Campo Pozo Xx Y Perforación d (m) Tipo
Cacalilao Sinclair 580 585,116.26 | 2,450,033.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 6 582,367.95 | 2,453,001.21 | Sfintormación | S/Información | S/Información
Cacalilao Sinclair 7 586,167.96 | 2,450,851.21 | S/Intormación | S/Información | S/Información
Cacalilao Sinclair 8a 584,750.76_ | 2,445,316.20 | S/Información | S/Información | S/laformación
Cacalilao Sinclair 9 588,217.96 | 2,450,951.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 105 | 584,067.95 | 2,449,401.21 | S/Información | S/Información | S/Información
Cacalilao Sinctair Empire 107 | 579,517.95 | 2,451,851.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 13 577,867.94 | 2,447,001.21 | S/Información | S/Información | S/Información
Cacallao | aso EMOTOL 680 564,85 | 2,448,988.51 | SiInfomación | S/Información | SiInformación
Cacalilao Sinclair Empire 14 577,767.94 | 2,447,601.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 144 | 580,317.95 | 2,448,476.21 | S/Intormación | S/Información | S/Información
Cacalitao Sinclair Empire 148 | 580,267.95 | 2,447,501.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 15 577,867.95 | 2,447,551.21 | S/ínformación | S/Información | S/Información |
Cacalilao Sinclair Empire 16 577,767.94 | 2,448,151,21 | S/Información | S/Información | S/Información
Cacalilao Gncialr EMPIel 580,467.95 | 2,449,201.21 | S/Infomación | S/Información | S/Intormación
Cacalilao Sinclair Empire 18 578,017.94 | 2,448,001.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 187 | 578,267.95 | 2,452,401 21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 190 | 585,167.96 | 2,449,201.21 | SAntormación | S/Información | S/Información
Cacalilao Sinclair Empire 198 | 584,867.96 | 2,445,301.20 | S/Información S/Intormación | S/Información
Cacalilao Sinclair Empire 2 584,838.96 | 2,447,921.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 212 | 578,317.95 | 2,452,561.21 | S/Información | Sinformación | S/Información
Cacaliao Sinclair Empire 221 | 580,367.95 | 2,450,151.21 | S/Información | S/información | S/Información
Cacaálilao Sinclair Empire 226 | 580,217.95 | 2,450,551.21 | S/Información | SAInformación | S/Información
Cacalilao Sinclair Empire 229 | 585,117.96 | 2,449,101.21 | S/Información | SfInformación | S/Información
Cacalilao Sinclair Empire 230 | 584,754,46_| 2,448,989.21 | S/información | S/Información | S/Información
Cacalilao Sinclair Empire 24 581,933.95 | 2,446,693.20 | S/Intormación | S/Información | S/Información
Cacalilao Sinclair Empire 241 | 584,667.96 | 2,448,851.21 | SfInformación | S/Intormación | S/Información
Cacalilao Sinclair Empire 242 | 585,158.46 | 2,449,035.51 | S/Información | SfInformación | S/información
Cacalilao Sinclair Empire 258 | 585,270.48_ | 2,449,299.91 | S/Información | S/Información | S/Información
Cacalilag Sinclair Empire 261 580,828.75 | 2,451,033.01 | S/Información | S/Información | S/Información
Cacalilao Sinclar Empire 262 | 585,117.96 | 2,448,951.21 | SfInformación | Sinformación | S/Información
Cacalilao Sinclair Empire 264 | 585,267.98_ | 2,449,401.21 | S/Información | S/información | S/Información
Cacalilao Sinctair Empire 27. 578,017.95 | 2,447,851.21 | S/Información | S/Información | S/Información
Cacalilao Sinclais Empire 270 | 585,131.86 | 2,448,722.41 | SAnformación | S/Información | S/Información
Cacalilao Sinclair Empire 276 | 584,767.96 | 2,445,901.20 | S/Información | S/Información | S/Intormación
Cacalilao Sinclair Empire 278 | 585,117.98 | 2,448,851.21 | S/Información | S/Información S/Intormación |
Cacalilao Sinclair Empire 28 582,261.05_ | 2,446,141.20 | S/Información | S/Información | S/Infornación
Cacalilao Sinclair Empire 282 | 584,363.65 | 2,448,181.21 | S/Información | S/Información | S/Información
Cacalilao Sinciai Empire 29 581,832.95 | 2,446,589.71 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 301 | 583,356.15 | 2,448,869,21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 310 | 584,871.36_ | 2,448,460.71 | S/Información | S/Información | S/Información
Cacalilao Sincfair Empire 313 | 586,614.76_| 2,448,678.41 | S/información | S/Información | S/Información
Cacalilao Sinclair Empire 328 | 582,879.65 | 2,446,284.20 | S/Información | S/Intormación | S/Información
Cacalilao Sinclair Empire 33 578,117.94 | 2,450,901.21 | S/Informmación | S/Información | S/Información
Cacalilao Sinclair Empire 335 | 583,287.35 | 2,447,349.11 | S/Información | S/Información | S/Información
Cacailao Sinclair Empire 34 577,977.75 | 2,448,358.21 | S/Información | S/Información | S/Información
Cacalitao Sinctair Empire 363 | 582,261.35 | 2,447,589.01 1936 503 S/Información
Cacalilao Sinclair Empire 366 | 582,259.95 | 2448,252.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 40 582,317.95 | 2,445,951.20 | S/Intormación | S/Información | S/Información
Cacalilao Sinclair Empire 41 578,147.94 | 2,451,301.21 | Síintormación | S/Información | S/Información
Cacalilao Sinclair Empire 6 582,003.35 | 2,446,518.71 | S/Información | SAntormación | S/Información y
Cacalilao Sinclair Empire 69 582,517.05 | 2,446,24270 | S/Información | S/Información | S/información
Cacalilao Sinclair Empire 85 584,567.95 | 2,449,151.21 | S/Información | S/Información | S/Infomación
Cacalilao Sinclair Empire 864 | 578,167.94 | 2,454,801.22 | S/Información | S/Información | S/Información
Cacalilao Sinctais Empire 98 577,867.94 | 2,454,601.22 | S/Información | S/Información | S/Información
Panuco Sobrevilla 3 588,820.86 | 2,441,192.60 | S/Información | S/Información | S/Información
Panuco Sobrevilla 5 589,845.56 | 2,441,365.50 | S/Información | S/Información | S/Infonmación
Panuco Sobrevilla 6 589,778.06 | 2,441,607.50 | Sinformación | S/Información | S/Información
Panuco Sol 13 587,167.96 | 2,442,051.20 | S/Información | Sánformación | S/Información
Panuco Sol 14 587,267.96 | 2,442,101.20 | SAinformación | S/Información | S/Intormación z
25 ( Ce
L pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.
Pozos Taponados ]
Coordenadas UTMywscs4 Añode | Profundida .
Campo Pozo x Y d (m) Tipo
Panuco Sol 15 587,067.88 | 2,442,001.20 | S/Intormación | S/Información | S/Información
Panuco Sol 3a 582,517.95 | 2,445,101.20 | S/Información | S/Información | S/Información
Panuco Sol 4 586,517.96 | 2,439,151.19 | Sflnformación ¡ S/tnformación | S/Información
Panuco Sol 4a 582,417.95 | 2,445,351.20 | S/Información | S!Infarmación | S/Información
Panuco, Sol 5a 582,317.95 | 2,445,451.20 | S/Información | S/Información | SHnfomación
Topila Solís 10a 595,067.87 | 2,442,001.20 | S/Información | S/Información | SfInformación
Topila Solís 3 595,961.57 | 2,441,349.00 | S/Información | SfInformación | S/Información
Topila Solís 4 596,099.87 | 2,441,258.50 | S/Información | S/Información | S/información
Topita Solís 5 595,667.97 _ | 2,441,551,20 | S/Información | S/Información | S/Información
Topila Solís 8 596,184.37_ | 2.442,372.20 | S/Información | S/Información | SAnformación
Cacalilao Sotil 2 588,435.96_ | 2,453,318.82 | S/Información | SAnformación | S/Información
Cacalilao Sotil 3 588,339.86_ | 2,453,325.02 | S/Información | Silnformación | S/Información.
Salinas Sotil 7 588,434.96 | 2,453,081.32 | S/Información | S/Información | SfIntormación
Topila Spellacy 1 601,617.98 | 2,439,201.20 | S/Información | S/Información | S/Información |
Panuco Talvez 1 584,967.96_ | 2,439,951.19 | S/Información | S/Información | S/Información
Panuco Talvez 2 585,217.98 | 2,440,051.20 | S/Información | S/Información | S/Información
Topila Talvez Corona 15 595,967.97 | 2,441,501.20 | S/fInformación | S/Información | S/Información
Panuco Talvez Mahuaves 1 [ 584,917.28_ | 2,443,001.20 | S/Información | S/Información | S/Información
Panuco Tamante 1 592,467.97 | 2,440,001.20 | S/Información | SfInformación | S/Información
Panuco Tamante 4 592,501.97 | 2,439,831.70 | S/Información | S/Información | S/Información
Topila Tamboyoche 1 599,917.98 2,439,801.20 | S/Información | S/Información | S/Información
Topila Tamboyoche 14 598,167.98 | 2,440,001.20 | S/Información | S/Información | S/Información
Topila Tamboyoche 14a 598,117.98 | 2,439,951.20 | S/Información | S/Información | S/Información
Topila Tamboyoche 7 599,767.98_ | 2,439,901.20 | S/Información | S/Información | S/Información
Panuco Tamismoion W 2a 578,756.65 | 2,426,150.77 | S/Información | S/Información | S/Información
Panuco Tamotillo 1 589,104.85 | 2,440,663.00 | S/Información | S/Información | S/Información
Panuco Tarotillo 101 589,098.56_ | 2,440,563.50 | S/Información | S/Intormación | S/Información
Panuco ame chapoy q anu 580,407.95 | 2,435,851.19 | SiIntomación | Siitormación | S/Información
Panuco Tampacas 182 580,867.95 | 2,441,601.20 | S/Información | S/Información | S/Información
Panuco Tampacas 19 580,767.95 | 2,441,501.20 | S/Información | S/Información | S/Información
Panuco “Tampacas 21 580,695.55 | 2,441,284.00 | S/Información | S/Información | S/Información
Panuco Tampatas 7 581,867.95 | 2,441,701.20 | S/Información | S/Información | S/Información
Salinas Tampico Qi! 1 582,967.87 | 2,458,201.22 | S/Información | S/Información | S/Información
Salinas Tampico Oil 2 593,267.97 | 2,457,601.22 | S/Información | S/Información | S/Infornación
Salinas Tampico Oil 3 593,267.97 | 2,457,301,22 | SAnformación | S/Información | S/Informmación
Salinas Tampico Oil 4 593,067.97 | 2,457,701.22 | S/Información | S/Intormación | S/Información
Salinas Tampico Oil 5 593,267.97 | 2,457,101.22 | S/Información | S/Información | S/Información
Salinas Tampico Qil 6 593,267.97 | 2,457,001.22 | SfInformación | S/Información | S/Información
Panuco Tampuche 1 586,639.56_ | 2,438,732.19 | S/Intormación | S/Información | S/Información
Panuco Tampuche 101 588,135.66_ | 2,440,540.20 | SfInformación | S/Información | S/Infomación
Panuco Tampusol 1 586,437.76 | 2,438,932.99 | S/Información | S/Información | S/Información
Panuco Tampusol 5 586,492.26 | 2,438.050.69 | S/Información | S/Información | S/Información
Panuco Tanantoro 1 580,906.65 | 2,437,128.19 | Siinformación | S/Información | S/Información
Panuco Tanantoro 10 581,117.95 | 2,437,451.19 | SfInformación | Sfirtornación | S/nformación
Panuco Tanantoro 13a 581,117.95 | 2,437,801.19 | S/Información | SAnformación | SAnforrración
Panuco Tanantoro 26 580,155.45 | 2,435,675.49 | S/Información | Sinformación | S/Información
Panuco Tanantoro 29 580,835.75 | 2,437,438.69 1926 541 S/Información
Panuco Tanantoro 3 580,682.05 | 2,437,01019 | S/información | S/Información | S/Información
Panuco Tanantoro 5 581,217.95 | 2,438,101.19 | S/Información | S/Información Vertical
Panuco Tanceme 3 579,897.25 | 2,445,793.70 | S/Información | S/Información | S//nformación
Cacalilao Tanchicuin 1 581,667.95 | 2,445,901.20 | S/lntormación | Sfnformación | S/Información
Panuco Tanchicuin 1001 575,953.94 | 2,437,290.69 | S/Información | Sinformación | S/Información
Panuco Tanchicuin 16 578,067.95 | 2,439,701.19 | S/Información | S/Información | SAnformación
Panuco Tanchicuín 2 581,267.95 | 2,445,101.20 | SfInformación | SíIntormación | S/Información %S
Panuco Tanchicuin 20 578,417.95 | 2,439,401.19 | S/Información | Sfinformación | S/Información
Panuco Tanchicuin 25 578,967.95 | 2,440,751.20 | S/Infomación | SAInformación | S/Información
Panuco Tanchicuin 3 578,867.95 | 2,440,701.20 | S/Información | S/Información | S/Información
Panuco Tanchicuin 46 580,867.95 | 2,442,301.20 | S/Información | S/Información | S/Información
Panuco Tanchicuin 47 580,767.95 | 2,442,151.20 | SíInformación | SInformación | Sfinfomación
Panuco Tanchicuin 5 578,017.95 | 2,439,751,19 | S/Información | S/lnformación | S/Información
Panuco Tanchicuin 6 578,167.95 | 2,439,451.19 | S/Información | S/Información | S/nformación

26

/ 27
L pemex

Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwscss Añode — | Profundida .
Campo hozo Xx Y Perforación | d(m) LES
Panuco. Tanchicuin 7 577,967.95 | 2,439,951.19 | S/Información | S/Información | S/Información
Panuco Tancoco 3 579,925.05 | 2,445,758.20 | S/Información | S/Información | S/Información
Panuco póponado Sin” 5819605 | 2440,906:20  Siintormación S/Información | S/nformación
Topila Taraco 1 597,713.58 | 2,440,509.50 | Sfinformación | S/Información | S/Información
Topila Taraco 2t 597,657.08 | 2,440,607,20 | S/Información 696 SiInformación
Panuco Taylor 2 592,749.77 | 2,442,940.70 | Sfinformación | S/Información | S/Información
Panuco Taylor 3 592,699.87_ | 2,442,975.00 | S/Información | S/Información | S/Información
Topita Tdn 9 598,188.08 | 2,442,685.20 | S/Información | S/Información | S/Información
Panuco Tella 3 587,967.96 | 2,440,551.20 | S/Información | S/Información | S/Información
Panuco Tello 2 587,909.06_ | 2,440,095.50 | S/Información | S/Información | S/Información
Panuco Tepanchao 1110 577,862.25 | 2,429,783.08 | S/Información | S/Información | S/Información
Panuco Tepanchao 1114 574,342.44 | 2,429,394.48 1958 S/Información | S/Información.
Panuco Tepanchao 5 579,702.15 _| 2,425,805.17 | Sfinformación | S/Información | S/información
Panuco Territorial 15 581,467.95 | 2,443,101.20 | S/Información | S/Información | SiInformación
Panuco Territorial 16 581,587.95 | 2,443,451.20 | S/Información | S/información | S/Información
Panuco Territorial 48 584,567.96_| 2,440,401.20 | S/Información | S/Información | S/Información
Pantuco Territorial 53 17 584,567.96 | 2,440,301.20 | S/Información | S/Información | SAntormación
Panuco Territorial 55 584,507.96 | 2,440,201.20 | S/Información | S/Información | S/Información
Panuco Texas 1 584,517.96 | 2,440,851.20 | SfInformación | Sfinformación | S/Información
Panuco Texas 10 594,367.97 | 2,442,951.20 | S/Información | S/lnformación | SfInformación
Panuco Texas 19 593,767.97 | 2,443,801.20 | S/Información | SfInformación | S/Información
Topila Texas 2 597,276.98_ | 2,442,236.50 | S/Información | S/Intormación | S/Información
Panuco Texas 23 592,867.97 | 2,444,851.20 | S/Información | S/Información | SAnformación.
Topila Texas 3 597,341.08_ | 2,442,192.50 | S/Información | S/Información | S/Información
Cacalilao Texas 7 587,060.36_ | 2,452,300.21 | S/Información | S/Información | S/Información
Cacalilao Texas 8 586,738.88 | 2,452,254.71 | S/Intormación | S/finformación | S/Información
Topila Texas Globe 2 610,470.00 | 2,433,651.19 | SAnformación | S/Información  S/Información
Panuco Texas Oil 9 592,836.17] 2,444,431.70 | S/Información | SMintormación | S/Información
Panuco Texmex 1 585,117.96 | 2,442,001.20 | S/!nformación | S/Información | S/Intormación
Panuco Thomas 1 584,567.96_ | 2,442,151.20 | S/Información | S/Información | S/Información
Panuco Thomas 10 584,567.96 | 2,442,301.20 | S/Información | S/Información  S/Información
Panuco Thomas 12 584,867.96 | 2,442,501.20 | S/Información | S/Información _S/Información
Panuco Thomas 2 584,487.96_ | 2,442,101.20 | S/Información | S/Intormación | S/Información
Panuco Thomas 24 584,967.96 | 2,444,651.20 | S/Información | S/Información | S/Información
Panuco Thomas 7 584,667.96 | 2,442,301.20 | S/Intormación | S/Información | S/Información
Panuco Thomas 8 584,767.96 | 2,442,401.20 | SfInformación | SiInformación | S/Información
Panuco Thomas Gilliam 1 593,967.97 | 2,444,151.20 | S/Información | S/Información | S/Información
Panuco Thomas Oi! 1 592,245.77 | 2,442,968.20 | S/Información | S/Infarmación | S/Información
Panuco Tierra Blanca 1 583,367.95 | 2,438,301.19 | S/Información | S/Información | S/Información
Topila Tillotson 1 599,367.98 | 2,439,601.20 | S/Información | S/Información | S/Información
Topita Topila 1 601,938.98 | 2,440,011.00 | S/Información | S/Información | S/Información
Topila Topila 10 602,118.58 | 2,438,900.00 | SiInformación | S/tnformación | S/Información
Topila Topila 101 604,479.89 | 2,441,634.50 1957 SiInformación | S/Información
Topila Topila 105 606,186.39 | 2,444,333.50 1959 S/Información | S/Información
Topila Topila 11 604,517.99 | 2,443,001.20 | S/Información | S/Información | S/Infornmación
Topila Topila 12 604,179.09 | 2,442710.20 | S/Información | S/información | S/información
Topila. Topila 16 603,817.99 | 2,442,501.20 | S/Intormación | S/Información | S/Información
Topila Topila 17 604,267.99 | 2,443,551.20 S/Información | S/Información | SAInfomación
Topila Topila 18 603,841.28 | 2,443,920.00 | S/Información | S/Información | SfInformación
Topila Topita 19 604,437.39 | 2,443,764.50 | Sinformación | 8Anformación | S/Información
Topila Topila 2 601,124.38_ | 2,440,951.50 | S/Información | SAntormación | S/Información
Topila Topila 20 605,267.99 | 2,442,521.20 | S/Información | S/Información | S/Intormación
Topíla Topila 23 603,767.99 | 2,443,101.20 | S/Información | S/Información | S/Información
Topia Topila 24 604,142.59 | 2,443,593.70 | S/Información | S/Intormación _S/información
Topila Topila 26 604,636.09 | 2,444,297,00 | S/Información | S/Información | S/Información
Topila Topila 2a 805,620.49 | 2,438,826,00 | S/Información | S/Información | S/Información
Topila Topila 5 605,620.49 | 2,439,120.10 | S/Información | S/Información | S/Información
Topila Topila 6 601,483.98_ | 2,443,171.20 | SfIntormación | S/Información | S/Información
Topila Topila 7 602,420.48 | 2,440,304.50 | S/Información | S/Información | S/Información
Topila Topila 9 602,241.48 | 2,438,888.00 | S/Intormación | S/Información | S/Información
Topita Torres 10 598,667.98 | 2,441,401.20 | S/Información | S/Información | S/Información
27

(

OS

7
LHuemex

Contrato No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Pozos Taponados
Coordenadas UTMywsGes Año de Profundida A
Campo Pozo X Y Perforación | _ d(m) Hpo
Panuco Torres 3 589,367.96_| 2,440,551.20 | S/Información | S/Información | SfInformación
Cacalilao Transco 1 576,617.94 | 2,1452,651,21 | S/fInformación | SfInformación | S/Información
Cacalilao Transco 101 576,073.24 | 2,450,378.71 | SfIinformación | S/Información | SfInformación
Cacalilao Transco 102 576,068.84 | 2,450,312.01 | S/Información | S/información | S/información
Cacalilao Transco 103 561,467.95 | 2,453,601.22 | S/Información | S/Información | S/Información
Cacalilao Transco 112 576,417.94 | 2,452,851.21 | S/Intormación | S/Información | S/Información
Cacalilao Transco 118 574,517.94 | 2,453,251.21 | S/Información | SAnfarmación | S/Información
Cacalilao Transco 119 576,242.94 | 2,449,951.21 | S/Información | S/Información | S/Información.
Cacalilao Transco 12 576,967.94 | 2,453,001.21 | S/Información | S/Información | S/Información.
Cacalilao Transco 126 577,067.94 | 2,450,701.21 | S/Información | S/Información | S/Información
Cacalilao Transco 139 576,167.94 | 2,450,701.21 | S/Información | S/Información | S/Información
Cacalitao Transco 143 574,417.94 | 2,453,451.22 | S/Información | S/Información | S/Información
Cacalilao Transco 145 576,817.94 | 2,453,051.21 | S/Información | S/Información | S/Información
Cacalilao Transco 16 577,967.94 | 2,450,601.21 | S/Información | S/Información | S/Información
Cacalilao Transco 17 577,587.94 | 2,448,051.21 | S/Información | S/Información | S/Intormación
Cacalílao Transco 18 577,567.94 | 2,448,001.21 | S/Informmación | S/Información | S/Información
Cacalilao Transco 19 577,517.94 | 2,448,051.21 | SíInformación | S/Intormación | S/Información
Cacalilao Transco 2 577,617.94 | 2,447,951.21 | S/Información | S/Información | S/Información
Cacalilao Transco 20 577,617.94 | 2,448,151.21 | S/Información | S/Información | S/Información
Cacalilao Transco 22 577,517.94 | 2,448,151.21 | S/Información | S/Información | SAnformación
Cagatilao Transco 23 577,567.94 | 2,447,951.21 | S/Información | S/Información | S/Información
Cacalilao Transco 237 578,007.84 | 2,447,829.21 | S/Información | S/Información | S/Información
Cacalilao Transco 247 583,417.85 | 2,450,451.21 | S/Información | S/Información | S/Información
Panuco Transco 25 581,167.05 | 2,441,301,20 | S/Información | S/Información | S/Información
Cacalilao Transco 270 581,117.95 | 2,442,401.20 | S/Información | S/Información | S/Información
Cacalitao Transco 28 577,867.94 | 2,449,901.21 | S/Información | S/Información | S/Información
Cacalilao Transco 3 577,592.94 | 2,446,676.20 | S/Información | S/Información | S/Información
Cacalilao Transco 30 581,967.95 | 2,453,201.22 | S/Información | S/Información | S/Información
Cacalilao Transco 308 582,782.75 | 2,450,625.21 | S/Intomación | S/Información | S/Información
Cacalilao Transco 32 586,867.96 | 2,452,501.21 | S/tnformación | Siinformación | S/Información
Cacalilao Transco 34 577,367.94 | 2,447,701.21 | S/información | S/Información | S/Información
Panuco Transco 37 581,217.95 | 2,442,401.20 | S/Información | S/Información | S/Información
Cacalilao Transco 4 577,967.94 | 2,450,751.21 | S/Información | S/Información | S/Información
Cacalilao Transco 41 577,887.94 | 2,451,801.21 | S/Información | S/Información | S/Información
Cacalilao Transco 48 577,067.94 | 2,452,201.21 | S/Información | S/Información | S/Información
Panuco Transco 5 583,267.95 | 2,439,251.19 | S/Información | S/Información | S/Información
Cacalilao Transco 55 577,767.94 | 2,449,201.21 | S/Información | S/Información | S/Información
Cacalilao Transco 569 576,467.94 | 2,449,751.21 | S/Información | S/información | S/Información
Cacalilao Transco 6 576,467.94 | 2,451,201.21 | S/Información | S/Información | S/Información
Cacalilao Transco 61 577,967.94 | 2,450,951.21 | Sflaformación | S/Información | S/Información
Cacalilao Transco 63 577,867.94 | 2,450,501.21 | S/Información | S/Información | S/Información
Cacalilao Transco 64 577,167.94 | 2,448,251.21 | S/Información | S/Intormación | S/Información
Cacalilao Transco 65 576,317.94 | 2,449,801.21 | S/Infomación | S/Información | S/infomación
Panuco Transco 7 582,017.95 | 2,443,151.20 | S/Información | S/Información | S/Información
Cacalilao Transco 71 581,967.95 | 2,453,301.22 | S/Información | S/Información | S/Información
Cacalilao Transco 74 586,667.96 | 2,452,551.21 | SfInfomación | S/Información | S/Infomación
Cacalilao Transco 77 576,317.94 | 2,449,851.21 | S/Información | S/Información | S/Información
Cacalilao Transco 80 577,117.94 | 2,448,351.21 | SíInfomación | Sfinformación | S/Información
Cacalilao Transco 9 577,417.94 | 2,447,651.21 | SAinformación | SAnformación | S/Información
Cacalilao Transco 90 577,717.94 | 2,451,801.21 | S/AInformación | S/Información | S/Información
Cacalilao Transco 91 576,817.94 | 2,452,651.21 | S/Infomación | S/Información | S/Información
Cacalilao Transco 92 576,617.94 | 2,452 851.21 | SAnformación | SAnformación | S/Información
Cacalilao Transco 93 576,417.94 | 2,452,651.21 | S/Información | Sfíntormación | S/Información
Cacalilao Transco 94 576,617.94 | 2,452,451.21 | S/Información | S/Información | S/Información
Cacalilao Transco 98 576,322.94 | 2,449,984.71 | S/Infomación | S/Información | S/Información
Panuco Tropical 1 585,117.96 | 2,442,051.20 | SfInformación | S/Información | S/Infornación
Panuco Ts 48 575,059.74_ | 2,444,992.00 | SfIntormación | S/Información | S/nformación
Panuco Tv7 578,818.23 | 2,426,196.55 | SiInformación | S/Información | SAnformación
Panuco Ugarte 1 585,041.16 | 2,440,80170 | SfIinformación | S/Información | SAnformación
Panuco Ugarte 4 585,628.06 | 2,440,575.70 | SfInformación | Sinformación | S/Información
Panuco Universal 1 589,267.98 | 2,440,501.20 | S/Información | S/Información | S/Información
Panuco Universal 2 589,091.85 | 2,440,442.70 | S/Información | SfInformación | S/Información
28

a.
Contrato No 424102853
La PEMEX nono ezetonsas

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V
Pozos Taponados
Coordenadas UTMywscs84. Año de Profundida %

Campo Pozo Xx Y Perforación d (m) 143
Panuco Universal 4 589,567.98] 2,440,651.20 | S/Información | S/Ainformación | SAnformación
Cacalilao Utah 19 584,271.75_| 2,445,415.00 | S/infomación | S/Información | SAlnformación
Cacalilao Utah 11 583,961.05 | 2,446,846.51 | S/Aintormación | S/Información | S/Información
Salinas V 60 595,839.47 | 2,452,303.22 | SiInformación | S/Intormación | S/Intormación
Topila Valdez 1 597,267.98” | 2,440.501.20 | Sfinformación | S/Información ] SAntormación
Topila Valdez 3 597,371.58 | 2,440,304.00 | S/Información | S/tnformación | S/Intormación
Topila Valdez 4 597,149.58_ | 2,440,587.50 | S/información | S/nformación | S/Información
Topila Valdez 5 597,217.98_| 2,440.851.20 | S/Infomación | S/Información | S/Información
Panuco Vega 5 592,592.77 _| 2,439,909.50 | S/Información | SÁAnformación | S/Información
Panuco Vega 6 592,638.27 | 2.439,940.50 | S/Información | S/Información [ S/Información
Panuco Vega De Otates 8 | 592,571.57 | 2,442,855.50 | S/Información | S/Información | S/Información
Cacalilao Venable 2 584,317.95 | 2,449,851.21 | S/información | S/Intormación | S/Infomación
Cacalilao Venable 3 584,197.85 | 2.449,643.21 | SAnformación | S/Información | S/Infomación
Cacalilao Venable 4a 584,267.95 | 2,449,751.21 | S/Información | S/Información | S/Información
Cacalilao Venable a 584,217.95 | 2.449,751.21 | Silnformación | S/Infarmación | SAnformación
Cacalilao Venable 7 584,317.95 | 2,449,751.21 | SInformación | S/Información | S/Información
Panuco Veracruz 10 586,324.36 | 2,439,365.19 | S/Información | S/Infomación | — Vertical
Panuco Veractuz 16 585,861.68 | 2,439.465.19 | S/Intornación 680 SiInformación
Panuco Veracruz 7. 586,143.55] 2,439.436.89 | S/Información | S/Información | Vertical
Panuco Veracruz 9 586,001.36 | 2.439,405.99 | S/Intormación | S/Información | Vertical
Panuco Sirticato y Mex| s83,267.95 | 2,437,801.19 | S/Información | S/Infomación | S/Información
Panuco Siraicale 2 Mex[ 583 427.95 | 2,438,411.18 | S/Infomación | S/Intormación | SiInformación
Panuco Sindicato a MOX| s83127.95 | 2,438,001.19 | Silnformación | SInfomeción | S/Información
Panuco Sinai 5 Mex 58334795 | 2,438,371.19 | Stinfomación | S/Información | SAnformación
Panuco Vermex 2 589,367.98 | 2,439,451.19 | S/información | S/Información | S/Anformación
Panuco Vermex5 586,367.96 | 2,439,301.19 | S/Intormación | S/infomación | S/Información
Panuco Vitoria 1 583,867.95 | 2,442,451.20 | S/Intormación | S/Información | S/Información
Salinas Von Phul 2 590,456.56] 2,461,750.73 | SiIntormación | S/Información | S/Información
Salinas Ve 4 590,799.66 | 2,461,836.03 | S/Información | S/Infomnación | S/Información
Cacalilao Wel16 577,904.74 | 2,450,703.51 | S/Información | S/Información | S/Información
Panuco Vinite 2 592,558.07 | 2,441,393.00 | S/Información | S/información | S/Información
Panuco White 3 592,351.47] 2,441.462.50 | S/Información | S/información | S/Información
Cacalilao Wiegand 2 584,417.95 | 2,449.751.21 | S/nformación | S/Infomación | S/Intormación
Topila Wiliam 2 594,437.97 | 2,440,901.20 | Sfinformación | S/Información | S/Información
Panuco Xyape 1 581,080.95 | 2,445,924.20 | S/Información | S/Información | S/Información
Topila Zavala Globe 1 609,719.00. | 2,432,422.19 | S/información | S/Información | S/Información
Topila 09,389.00 | 2,432,186.69 | S/Intormación | S/Información | S/Información
Panuco 584,948.76 | 2,440,125.50 | S/lnformación | S/Información | S/Información
Panuco 585,088.78 | 2,440,161.49 | SiInfomación | S/Intormación | S/Información
Panuco 584,967.96 | 2,440,501.20 | SiInfomación | S/Información | S/Intormación
Panuco 585,597.86 | 2,440,514.20 | S/información | S/información | S/nfomación
Panuco 585,567.96 | 2,440,401.20 | S/Información | S/Infomación | S/Información
Panuco 585,344.98 | 2,440,616.20 | S/Información | S/Información | S/Infomación
Panuco 585,470.96 | 2,440.563.20 | S/Intormación | SAnformación | SAnfomación
Panuco Zúrita 3 583,417.95 | 2,438,501.19 | S/Intormación | S/información | S/Información
Cacalilao Agpn 1 584,587.96 | 2,447,251.21 | Sfinformación | S/Información | S/Información
Panuco Agpn 11 582,392.98 | 2,445,701.20 | S/información | S/Información | S/información
Cacalilao Agpn 2 583,807.95 | 2,447,001.21 | S/información | S/información | S/Anfomación
Cacalilao Agpn 25 582,367.95 | 2,446,151.20 | Sfinformación | S/Información | S/nformación
Cacalilao Agpa 21 582,467.95 | 2,446,101.20 | S/Información | S/información | S/Información
Panuco Agen 23 593,967.97 | 2,444,401.20 | S/Información | S/Intormación | S/Información
Topila Aguacate 9 600,267.98 | 2,447.601.21 | S/Información | S/Información | S/Información
Cacalilao Águila 1 586,267.96 |2,451,801.21 | Siinformación | S/Información | S/Información
Cacalilao Águila 11 586,339.36 | 2,451,834.21 | S/Información | S/Información | S/Información
Cacalilao Águila 12 588,167.96 | 2,453,351.22 | S/Información | S/Información | S/Información
Cacalilao Aguila 14 586,817.96 | 2,451.951.21 | S/Información | S/Información | S/Información
Cacalilao Águila 21 585,756.06 | 2,452,158.01 | S/Información | SiInfomación | S/Infomación
Cacalilao Aguila 22 586,856.56] 2,452.012.21 | S/Información | SiInfomación | S/Información

29 )
Sh pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados
Coordenadas UTMywscss Año de Profundida
pamipo Pozo Xx Y 7 Perforación | d(m) Tipo

Cacalilao Águila 3 588,442.06 | 2,453,400.12 1924 446 Vertical
Salinas Águila 4 588,510.26 | 2,452,965.02 | S/Información | S/Información | S/Información
Panuco uila Corona 11 590,214.36] 2,441,063.38 | S/Información | SiIntormación [ S/Información
Panuco Águila Corona 15 591,267.97 | 2,441,401.20 | S/Información | S/Información | S/Infomación
Panuco Águila Corona 17. 590,367.96 | 2,441,001.20 | S/Información | S/Información | S/Información
Panuco Águila Corona 18 590,167.96 | 2,440,451.20 | S/Información | SAnformación | S/Información
Panuco Álamo 2 584,937.56 | 2,442,058.70 | S/Información | SfAnformación S/Información
Panuco lamo 2a 586,340.26 | 2,443,198,50 | SfIntormación | S/Información | S/Información
Panuco Álamo 3a 585,021.86_ | 2,442,046.00 | S/nformación | SAnformación | S/nformación
Topila American Fuel 1 609,266.90 | 2,435,414.69 | S/Información | S/Información | SfInformación
Topila Anderson 1 601,667.98 | 2,440,001.20 | SAnformación | S/Información | S/Información
Topila Anderson 2 601,417.98 | 2,440,001.20 | S/Información | S/Información | SAnformación
Panuco Arteaga 1 587,767.98 | 2,440,501.20 | S/Información | S/ntormación | S/Información
Topila Atlas 1 594,267.97 | 2,440,401.20 | S/Información | S/Información | S/Información
Panico Aurea Silva 3 591,228.17 | 2,441,882.10 | S/Información | S/Información | S/Información
Panuco Aztlán 1 581,267.95 | 2,444,201.20 | S/Información | S/Información | SfIntormación
Cacalilao Aztlán 18 584,180.85 | 2,446,798,21 | S/Información | S/Información | SAnformación.
Cacalilao Aztlán Utah 20 583,893.45 | 2,446,976.51 | S/Información | S/Información | S/Información
Topila Azuara 1 594,642.67 | 2,440,866.70 | S/Información | SiInformación | S/Información
Topila Azuara 2 594,581.87 | 2,440,761.70 | S/Información | SAnformación Vertical
Panuco Azusra 6 593,767.97 | 2,440,751.20 | S/Intomación | S/Información [ S/Información
Panuco Barberena 1 582,717.95 | 2,443,101.20 | S/Información | S/Información | S/Información
Panuco Barberena 1001 583,267.95 | 2,442,401.20 | S/Información | SAnformación  S/Información
Panuco Barberena 1007 583,367.95 | 2,441,901.20 | SiInformación | S/Intormación | S/Información
Panuco Barberena 11 583,238.85 | 2,442,054,20 | SfInfomación | S/Información | S/Infarmación
Panuco Barberena 13 583,852.75 | 2,441,780.00 | SAInfomación | S/información | S/Información
Panuco Barberena 17 581,467.95 | 2,443,001.20 | S/nformación | S/Información | S/Información
Panuco Barberena 2 582,167.95 |] 2,443,001.20 | S/Información | S/Información | SAnformación
Panuco Barberena 22 581,167.95 | 2,442,301.20 | SAnfomación | S/Información | S/Información
Panuco Barberena 27 581,117.95 | 2,442,401.20 | S/Información | S/Información | S/información
Panuco Barberena 4 582,317.95 | 2,441,651.20 | S/nformación | S/Información | S/Información
Panuco Barberena 5 582,505.25 | 2,441,903.00 | S/Información | S/Información | S/Información
Panuco Barberena 9 582,835.25 | 2,441,717.20 | S/Información | S/Información | S/Informació.
Salinas Barco 1 590,200.56 | 2,450,813.01 | S/Información | Siinformación | S/Información
Salinas Barco 10 589,070.06 | 2,450,803.01 | S/intarmación | SAnformación | S/Información
Salinas Barco 11 588,929.26 | 2,452,182.71 | S/Información | SfIntormación | S/Información
Salinas Barco 12 589,767.76 | 2,450,840.51 | SAnformación | S/Información  S/Información
Salinas Barco 2 588,903.76 | 2,451,146.71 | SAnformación | S/Información | SAnformación
Salinas Barco 20 591,278.66 | 2,454,778.02 | SAnformación | S/Información Vertical
Salinas Barco 20a 591,249.46 | 2,454,786.52 1988 1,375 Vertical
Salinas Barco 23 589,367.96 | 2,451,651.24 | S/Información | S/Información | S/Infomación
Salinas Barco 24 589,394.46 | 2,452,137.71 | SAnformación | S/lnformación | S/Información
Salinas Barco 36 592,856.47 | 2,455,635.42 | S/Información | S/Información | S/Información
Salinas Barco 36a 592,856.27 | 2,455,597.22 | S/Información | S/información | S/Información
Salinas Barco 43 588,999.76 | 2,450,862.51 | S/Información | S/Información | S/Información
Salinas Barco 44 588,563.66 | 2,453,390.42 | S/Información | S/Información | S/Información
Salinas Barco 51 589,924.88 | 2,452,237.51 | S/Información | S/Información | S/Información
Salinas Barco 52 588,517.98 | 2,450,851.21 | S/Información | S/Información | S/Información
Salinas Barco 6 588,930.16 | 2,450,787.21 | S/Información | S/Información | S/Información
Salinas Barco 61 588,917.95 | 2,450,801.21 | SAnformación | S/fInformación | S/Información
Salinas Barco 68 589,867.98 | 2,452,751.22 | S/Información | SAnformación | S/Intormación
Salinas Barco 7 588,901.26 | 2.451,452.21 | S/Información | SAnformación | SAnformación
Salinas Barco 71 588,987.76 | 2,452,961.72 | StInformación | S/Información | S/Información
Salinas Barco 72 588,942.96 | 2,452,651,21 | Sfinformación | S/Información | S/Información
Salinas Barco 73 589,517.96 | 2,451,351.21 | Sfintormación | S/Información | S/Información
Salinas Barco 8 588,372.26 | 2,451,046.11 | S/Información | S/Información | S/Información
Salinas Barco Original 36 592,856.47 | 2,455,645.22 | S/Información | S/Información | S/Información
Panuco Bosnor 11 586,181.96 | 2,441,360.70 | S/Información | S/Información | S/Infomación
Panuco Bsol 1 582,745.25 | 2,443,856.20 | S/Infarmación | S/Información | S/Información:
Panuco Bsol2 582,836.65 | 2,443,846.20 | S/Información | S/Información | S/Información
Panuco Bsol 3 582,827.75 | 2,443,752.20 | S/Información | S/Información | S/Información
Panuco Bsol4 582,748.85 | 2,443,762.20 | S/Información | S/Información | S/Información

30

(

ps
LD Pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE CV
Pozos Taponados e
Coordenadas UTMwscs4 Año de Profundida
¡Sámpo: [pozo: Xx Y Perforación d(m) Tipo
Panuco Bsol5 582,721.28 | 2.443,78720 | S/infomación | S/información | S/información
Panuco Caballero 3 579,067.95 | 2,435,801-19 | S/Información | S/Información | SiInformación
Panuco a 581,767.95 | 2,444,801.20 | S/Información | S/intormación | S/Información
Panuco a 582,267.95 | 2,444,701.20 | Siinformación | S/Información | S/Información
Cacalilao Cacalllao 1 B81.909.95 |2,453,832.22 | Silnfomación | Siinformación | S/Información
Cacalilao Cacalilao 1004 580,525.35 | 2,453,268.01 | S/Información | S/Información | S/Información
Cacalilag Cacalilao 1005 580,368.25 | 2,453,236.21 1949 ——[SIntormación | S/Información
Cacalilao Cacalilao 1009 577,195.44 | 2,452,258.21 1949 | Siintormación | Siinformación
Cacalilao Cacalilao 1010 577,867.94 | 2,452,421.21 1949 | Siintormación | S/lnformación
Cacalilao Cacalilao 1011 580,630.55 | 2,453.004.01 | S/infomación | S/Información | Siinformación
Cacalilao Cacalilao 1018 579,571.18 | 2,453,604.72 1953] S/Intormación | Siinformación
Cacalilao Cacalilao 1024 580,248.95 | 2,453,239.21 1953 | S/infomación | S/información
Cacalilao 585,305.26 | 2,449.560.71 | SInfomación | S/nformación | S/Información
Cacalilao 581,232.55 | 2,450,546.01 1949 | Siinformación | S/Información
Cacalilao Cacalilao 1104 580,333.85 | 2,451,038.01 1953 | S/Información | S/Información
Cacalilao Cacalilao 14 584,508.26] 2.449,883.21 | S/Información | S/información | S/información
Cacalilao Cacalilao 15 581,844.55 | 2.453,.103.71 | S/loformación | S/Información | S/Información
Cacalilao Cacalilao 159 582,351.65 | 2,451.918.71 | S/Información | S/Información | S/Intormación
Cacalilao Cacalilao 186 573,558.04] 2,454,308,72 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 17 587,275.58 | 2,454,070.22 | Silnformación | S/Información | S/Información
Cacalilao Cacalilao 175 871,771.23 | 2,454,360.52 | Siinformación | S/Intormación | S/Información
Cacalilao Cacalilao 197 584,953.78 | 2,445,310.20 | S/información | S/Información | S/infomación
Cacalilao Cacalilao 201 586,661.85 | 2.446,720.31 | Slinformación | S/información | S/Información
Cacalilao Cacalilao 2016 579,329.95 2,452,790.21 1950 [SiInfomación | Sinformación
Cacalilao Cacalilao 2018 576,876.94 | 2.452,889.21 1950 SIinformación | SiInformación
Cacalilao Cacalilao 2019, 578,742.94] 2,451,617.21 1951 información | Siinformación
Cacalilao Cacalitao 202 582,534.65 | 2,453.439.62 | Slinfomación | SAnformación | S/nformación
Cacalilao Cacalilao 2021 576,480.04 | 2,451,086.21 19851 [Siinfomación | SiInformación
Cacalilao Cacallilao 2027 577,629.54 | 2.453,678.22 1950 | Sfinformación | S/intormación
Cacalilao Cacalilao 2028 576,398.94 | 2.450,213.21 1951 S/Información | S/Información
Cacalilao Cacalilao 2032 576,810.04 | 2,451,388.21 1951 S/Intormación | S/Información
Cacalilao Cacalilao 2037 576,231.94 | 2,451,256.21 1951 Sintormación | S/Información
Cacalilao Cacalilao 2038 576,394.34 | 2.451,512.21 1951 SlInformación [ S/información
Cacalilao Cacalilag 2042 574,437.54] 2,453,701.01 1951 Sfinformación | S/Información
Cacalilao Cacalilao 2044 574,599.24 | 2,454,278.52 1952 | Siintormación | S/Información
Cacalilao Cacalilaa 205 579,589.25 | 2.452.977.51 | SIInformación | S/Información | S/Infomación
Cacalilao Cacalilao 2055 577,123.94 | 2.449,844.21 1951 SiIntormación | S/información
Cacalilao Cacalilao 2073 577,278.54 | 2,449,684.81 1951 SiInformación | S/Información
Cacalilao Cacalilgo 2075 576,770.94 | 2.449,424.21 1952] Siinformación | S/Información
Cecalilao Cacalilao 2077 577,022.94 | 2,450.183.21 1952 Silnformación | Snformación
Cecalilao Cacalilao 2109 581,990.95 | 2,455,033.22 1952 | Siinformación | S/Información
Cacalilao Cacalllao 2112 582,300.95 | 2,454,298.22 1952 | Siinformación | S/información
Cacalilao Cacalilao 2113 582,420.95 2,454,573.22 1952 ——[SAnformación | S/Información
Cacalilao Cacalilao 2115 587,374.26 | 2,454,034.82 1953 | Siinformación | SAinformación
Cacalilao Cacalllao 2116 587.481.26 | 2,454,315.02 1953 | S/información | S/Infomación
Cacalilao Cacalllao 2117 587,588.16 | 2,454,595.22 1953 | S/Información | S/Información
Cacalllao Cacalllao 2125 588,501.86 | 2,454,503,22 1953 — | S/Información | S/Información |
Cacalilao Cacallao 222 579,992.35 | 2,450.136.71 | S/lnformación | S/Información | S/Información
Cacalilao Cacalilao 223 578,535.15 | 2,454,561.72 | S/lnformación | S/Información | S/Información
Panuco! Cacalilao 24 584,915.28] 2,442,411.20 | S/Información | S/Intormación | Siinformación
Cacalilao Cacalilao 248 576,812.05 | 2.450,793.21 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 265 581,038.75 | 2,449,840.71 | Siinformación | S/Información | S/Información
Cacalilao Cacalilao 269 581,443.15 | 2.451,041.21 | S/información | S/Infomación | S/Información
Cacalilao Cacalilao 274 581.127.85 | 2,451,604.21 | S/Información | S/Información | S/información
Cacalilao Cacalilao 2744 581,236.25 | 2.451.716.51 | Silnfomación | S/Infomación | S/información
Cacalilao Cacalilao 281 581,225.75 | 2,451,840.21 | Silnformación | S/Información | S/Información
Cacalilao Cacalilao 282 581,634.85 | 2,452.151.21 | Siinformación | SAInformación | Sinformación
Cacalilao Cacalilao 300 586,584.18 | 2,448,116.21 | S/intormación | S/Información | S/Información
Cacalilao Cacalilao 3002 576,217.64 | 2,450,451.21 1959 [Sfinformación | S/Información
Panuco Cacalilao 3003 586,591.06 | 2,439,837.19 | Siinformación | S/Información | S/Información

31

4

YA
LS remex

0

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwsces Año de — | Profundida
Saro pozo Xx Y Perforación d (m) Tipo

Cacalilao Cacalilao 305 583,350.15 | 2,448,789.21 | S/Información | S!Información | S/Información
Cacalilao Cacalilao 3115 585,020.96 | 2,449,729.21 | S/Información | S/Información | S/nformación
Cacalilao Cacalilao 318 581,241.85 | 2,453,143.01 | S/Información | S/Intormación | S/Información
Cacalilao Cacalilao 323 581,763.55 | 2,452,803.51 | SAInformación | S/Información | SfInformación
Cacalilao Cacalilao 332 584,168.45 | 2,449,419.61 | S/Información | S/Información | S!Información
Cacalilao Cal 0 334 582,414.55 | 2,447,329.21 | S/nformación | SfInformación | SfInformación
Cacalilao Cacalilao 339 580,753.05 | 2,448,021.51 | S/Información | SfInformación | SAnformación
Cacalilao Cacalilao 344 577,713.74 | 2,446,857.21 | SAnformación | SíInformación | S/Infommación
Cacalilao Cacalilao 346 579,557.85 | 2,447,539.51 | SAnformación | S/Información | S/información
Cacalilao Cacalilao 35 585,672.36 | 2,450,782.01 | S/Información | S/Información | Sfnformación |
Cacalilao Cacalilao 4 587,260.96 | 2,453,474.02 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 41a 578,022.64 | 2,451,340.51 | S/fInformación | S/Información | S/Información
Cacalilao Cacalilao 4b 584,832.65 | 2,449,376.21 | S/Información | SfIntormación | S/Información
Cacalilao Cacalilao 54 582,179.05 | 2,446,335.20 | S/Información | S/Información | SAnformación
Cacalilao Cacalilao 600h 570,317.93 | 2,450,043.21 2009 1,057 Horizontal
Cacalilao Cacalilao 7 588,297.56 | 2,453,399.92 | S/Información | S/Información | S/Información
Cacalilao Cacalilao 87 575,667.94 | 2,450,401.21 | S/Información | S/Información | S/Información
Panuco Caley 3 587,146.46_ | 2,442,176.50 | S/Información | S/información | S/Información
Panuco Caley 6 584,089.56 | 2,443,273.00 | S/Información | S/Información | S/Información
Panuco Caley 8 583,395.65 | 2,443,667.50 | S/Información  S/Información | S/Información
Panuco Caley 9 583,344.45_ | 2,443,661.50 | S/Información | S/Intormación | S/Información
Panuco Call 22 578,523.35 | 2,441,512.20 | S/información | S/Información | S/Información
Panuco Caltex 1 578,017.95 | 2,437,851.19 | S/Información | S/Información S/Información
Panuco Caltex 4 578,017.95 | 2,438,101.19 | S/Información | S/lnformación | S/Información
Panuco Caltex 6 577,186.85 | 2,436,025.69 | S/Información | S/Información | S/Información
Salinas Camalote 101 601,821.78 | 2,471,454.85 | S/Información | S/Información | S/Información
Panuco Camalote 12a 577,908.05 | 2,437,483.19 | S/Información | S/Información | S/Información
Panuco Camalote 15 578,167.95 | 2,436,901.19 | S/Información | S/información | S/Información
Panuco Camalote 2 578,617.95 | 2,438,051.19 | S/Información | S/Información | S/Información
Panuco Camalote 29 579,417.95 | 2,436,501.19 | S/Información | S/Información | S/Información
Panuco Camalote 3 577,567.94 | 2,437,301.19 | S/Información | S/Información  S/Información
Panuco Camalote 4 579,567.95 | 2,437,401.19 | S/Información | SAnformación | Sfinformación
Panuco Camalote 5a 577,317.95 | 2,437,151.19 | S/Intormación | S/Información | S/Información
Panuco Capuchinas 10a 584,767.96 | 2,444,601.20 | S/Información | S/Información | S/Información
Panuco Capuchinas 2a 584,867.98 | 2,444,251.20 | S/Información | S/Intormación | S/Información
Panuco Capuchinas 52 584,967.98 | 2,444,751.20 | S/Información | S/Información | S/Información
Panuco Capuchinas 6a 584,967.98 | 2,444,851.20 | S/Información | S/Información | Sinformación
Panuco Capuchinas 9 584,999.76 | 2,444,955.10 | S/Información | S/Información | S/Información
Salinas Caracol 1 600,222.28 | 2,448,957.21 | SiInformación | S/Información | S/nformación
Salinas Caracol 10 598,970.48 | 2,452,169.52 | S/Información | S/Información | S/Información
Salinas Caracol 101 600,167.98 | 2,453,051.22 | S/Intormación | S/Información | SAnformación
Salinas Caracol 16 595,618.37 | 2,453,341.22 | S/Información | S/información | S/Información
Salinas Caracol 16v 600,947.38_ | 2,451,942.02 | S/Información | SfInformación | S/Información
Salinas Caracol 18 600,462.08 | 2,452.037.72 | S/Infommación | S/Información | S/Información
Salinas Caracol 1v 600,411.38 | 2,451,857.72 | S/Información | S/Información | S/Información
Salinas Caracol 2 600,382.48 | 2,449,611.01 | S/Información | SfInformación | S/Información

Caracol 24 597,768.57 | 2,452,031.02 | SInformación | Sinformación | S/Información

Caracol 25 595,817.07 | 2,453,267.02 | SAnformación | S/Información | S/Información
Salinas Caracol 28 600,049.38_ | 2,452,120.72 | S/Información | SAnformación | S/Información
Salinas Caracol 29 597,973.17 | 2,452,264.72 | S/Información | S/Información | S/Información
Salinas Caracol 2v 599,667.28 | 2,451842.22 | S/Información | S/Información | S/Información
Salinas Caracol 30 597,846.57 | 2,452,254.02 | S/información | S/Información | S/Información:
Salinas Caracol 31 597,630.07 | 2,452,284.02 | S/Información | Snformación | S/Información
Salinas Caracol 32 596,943.37 | 2,452,901.72 | S/Información | Sinformación | S/Información
Salinas Caracol 33 596,537.57 | 2,455,058.52 | S/Información | S/Información | S/Información
Salinas Caracol 4 598,317.98 | 2,452.001.22 | S/Información | S/Información | S/Información y)
Salinas Caracol 4v 597,950.28_ | 2,452,397.72 | S/Información | S/Información | S/Información
Salinas Caracol 50 598,701.38 | 2,452,186.52 | S/Información | S/Información | S/Información
Salinas Caracol 53 598,471.78 | 2,452,042.01 | S/Información | S/Información | S/Información
Salinas Caracol 56v 601,267.98 | 2,451,801.21 | S/Información | S/Información | S/Información
Salinas Caracol 57 598,011.08_ | 2,452,489.52 | S/Información | S/Información | S/Información
Salinas Caracol 59 601,542.38 | 2,452,006.52 | S/Información | S/Información | S/Información |

32 / PA A
L memex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwsces Añode | Profundida a
¡pampo pozo, Xx Y Perforación | d (m) Tipo
Salinas Caracol 6 596,817.97 | 2,452,901.22 | S/Información | S/Información | S/Iaformación
Salinas Caracol 67 596,553.27 | 2,452, 884.52 | SiInformación | S/Información | S/Información
Salinas Caracol 69 600,807.58 | 2,451,779.72 | Sitnformación | S/Información | S/Información
Salinas Caracol 74 601,249.68 | 2,452,146,22 | S/Información | S/Información | S/Información
Salinas Caracol 79 600,433.08 | 2,449,576.21 | S/Información | S/Información | S/Información
Salinas Caracol 82 598,406.48 | 2,452,287.22 | S/Información | S/Información | S/Información
Salinas Caracol 87 600,340.78 | 2,451,954.52 | S/Información | S/Información | S/Información
Salinas Caracol 90 598,829.58 | 2,452,182.22 | S/Información | S/Información | S/Información
Salinas Caracol 91 600,419.18 | 2,449,659.71 | S/Información | S/Información | S/Información
Panuco Castillo 1 583,963.86 | 2,442,495.20 | S/Información | S/Información | S/Información
Panuco CHAMPAYAN 1002 | 605,705.80 | 2,474,003.30 1988 1,732 S/Información
Panuco CHAMPAYAN 1004 | 606,042.00 | 2,475,394.00 1968 1,453 Siinformación
Panuco Chijoles 1 580,753.05 | 2,436,067.49 | S/Información | S/Información | S/Información
Panuco Chijoles 11a 579,682.55 | 2,436,458.99 | S/Información  S/Información | S/Información
Panuco Chijoles 13 582,043.75 | 2,435,450.19 | S/Información | SfInformación | S/Información
Panuco Chijoles 14 581,116.25 | 2,435,119.99 | S/Información | S/Información | S/Información
Panuco Chijoles 15 581,124.15 | 2,435,259.99 | S/Información | S/Información | S/Información
Panuco Chijoles 18 579,861.65 | 2,436,384.19 | S/Información | S/Información | S/Información
Panuco Chijoles 2 582,044.85 | 2,435,533.99 | S/Información | S/Información | SAinformación
Panuco Chijoles 3a 580,638.35 | 2,434,926.19 | S/Información | S/Información | S/Información
Panuco Chijoles 5c 581,654.75 | 2,435,752. 99 1921 600 Vertical
Panuco Chijoles Dos 1 581,067.95 | 2,436,101.19 | S/Información | S/Información | S/Información
Panuco Chijoles Dos 10 579,917.95 | 2,436,401.19 | S/Información | S/Información | S/Información
Panuco Chijoles Dos 3 580,367.95 | 2,436,201.19 | S/Información | S/Información | S/Información
Panuco Chífoles Dos 4 580,288.55 | 2,435,737.99 | S/Información | S/Información | SfInformación
Panuco Chijoles Dos 5 580,267.95 | 2,435,501.19 | S/Información | S/Información | S/Información
Panuco Chijoles Dos 6 579,967.95 | 2,434,801.19 | S/Información | S/Información | SfInformación
Panuco Chijoles Dos 7 580,710.55 | 2,435,913.69 | S/Información | Sfinformación | S/Información
Panuco Chijoles Dos 8 580,017.95 | 2,436,401.19 | S/Intormación | SAnformación | S/Información
Salinas Chila 101 602,553.28 | 2,458,249.73 | SfInformación | S/Información | S/Información
Salinas Chila 102 601,999.78 | 2,456,788.72 | SfInformación | S/Información | S/Información
Salinas Chila 102a 601,976.48 | 2,456,778.52 1953 S/Información | S/Intormación
Panuco Chimalpopoca E 584,300.15 | 2,440,994.20 | S/Información | S/Información | S/Información
Panuco Chote 1 584,567.96 | 2,440,901.20 | S/Información | S/Información | S/Información
Panuco Chote 10 584,735.36 | 2,440,857.70 | S/fInformación | S/Información | S/Información
Panuco Chote 2 584,467.98 | 2,440,801.20 | S/Información | S/Información | S/Información
Panuco Chote 3 584,667.96 | 2,440,851.20 | S/Información | S/Información | S/Información
Salinas Chunca 1 603,240.08 | 2,459,515.73 | S/Información | S/Información | S/Información
Salinas Chunca 2 599,880.78_| 2,461,868.73 1959 S/Información | S/Información
Panuco Cícero 1 585,022.86_| 2,439,806.19 | S/Información | S/Información | SAInformación
Panuco Cicero 7 586,267.98 | 2,439,551.19 | S/Información | S/Información | SAnformación
Panuco Coma 1 585,459.85 | 2,438,198.69 | S/Intormación | S/Información | S/Información
Panuco Coma 10 584,993.96 | 2,438,317.99 | S/Información | S/Información | S/Información
Cacalilao Corona 1 577,717.94 | 2,447,351.21 | SíInformación | S/Información | S/nformación
Cacalilao Corona 10 577,667.94 | 2,446,901.21 | S/Información | S/Información | Sfinformación
Panuco Corona 101a 581,21815 | 2,439,788.19 | SiInformación | S/Información Vertical
Panuco Corona 102 581,417.95 | 2,440,311.20 | S/Información | S/Intormación | S/información
Cacalilao Corona 104 587,667.96 | 2,451,851.21 | S/Información | SAnformación | S/Información
Panuco Corona 105 579,867.95 | 2,440,001.19 | S/Información | S/Intormación | S/Información
Cacalilao Corona 107 585,293.88_ | 2,449,499,21 | S/Información | S/Intormación | S/Infonmación
Panuco Corona 108 582,917.95 | 2,440,001.20 | S/Información | S/Información | S/Información
Cacalilao Corona 109 585,263.86 | 2,449,501.51 | S/Información | S/Información | S/Información
Panuco Corona 111 581,477.95 | 2,440,151.19 | S/Información | S/Información | S/Información
Panuco Corona 112 580,497.95 | 2,439,361.19 | S/Información | S/Información | S/Información
Panuca Corona 113 580,087.95 | 2,440,481.19 | S/Información | S/Información | S/Información Z%
Cacalilao Corona 114 576,067.94 | 2,450,101.21 | S/Información | S/Información | S/Información
Cacalilao Corona 115 574,117.94 | 2,453,451,21 | S/Información | S/Información | S/Infomación
Panuco Corona 117 582,567.95 | 2,440,151.19 | S/Información | S/Información | S/Información
Panuco Corona 118 581,967.95 | 2,444,301.20 | SiIntormación | S/Información | S/Información
Panuco Corona 121 579,967.95 | 2,440,301.19 | S/Información | S/Información | S/Información
Panuco Corona 122 580,479.15 | 2,440,822.50 | S/Información | SAnformación | S/Información
Panuco Corona 123 582,467.95 | 2,440,001.19 | S/Información | SAnformación

33

S/Infomación 3

poe
5 PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCIÓN E PETRO-SPM INTEGRATED SERVICES S.A. DEC Y.
Pozos Taponados
Coordenadas UTMwsces Añode | Profundida
Ses Egeo Xx Y_ [Perforación | d(m) Tipo
Panuco Corona 125 581,867.95 | 2,444,401.20 | S/Información | S/Información | SAnformación.
Cacalilao Corona 126 582,567.85 | 2,446,328.60 | S/Información | S/Información | Sfnformación
Panuco Corona 128 582,067.95 | 2,444,451.20 1924 S/Información Vertical
Cacalilao Corona 131 585,667.36 | 2,449,615.61 | S/Información | S/Información | S/Información
Cacalilao Corona 133 585,206.08 | 2,449,567.21 | S/Información | SiInformación | S/Información
CGacalilao Corona 136 584,867.95 | 2,450,701.21 | S/tnformación | S/Información | S/Información
Cacalilao Corona 139 584,717.95 | 2,450,351.21 | S/Información | S/Información S/Información
Cacalilao Corona 140 573,867.94 | 2.452,501.21 | Siinformación | S/Información | S/Información
Panuco Corona 145 582,567.95 | 2,443,901.20 | SfInformación | S/Información | S/Información
Cacalilao Corona 147 574,267.94 | 2,453,201.21 | S/Información | S/Información S/Información
Panuco Corona 153 583,167.95 | 2,443,201.20 | S/Información | SAnformación | S/Infomación
Panuco Corona 157 582,467.95 | 2,444,801.20 | S/Información | SAnformación | S/Información
Panuco Corona 158 581,915.85 | 2,444,877.20 | S/Infarmación | S/Información Vertical
Panuco Corona 16 581.067.935 | 2,444,601.20 | S/Información | S/nformación | S/Información
Cacalilao Corona 162 574,117.94 | 2,452,951.21 | S/Información | S/Información | S/Infommación
Cacalilao Corona 163 574,317.94 | 2,453,201.21 | S/Información | S/Información | S/Información
Panuco Corona 168 582,538.75 | 2,444,663.20 | S/Información | S/Información | S/Información
Cacalilao Corona 169 57381424 | 2,453,109.51 | SAnformación | S/Información | S/Información.
Panuco Corona 170 584,367.96 | 2,441,001.20 | SiInformación | S/lnformación [ S/Información
Cacalilao Corona 18 576,267.94 | 2,449,701.21 | Sfnfermación [ S/Información | S/Información
Panuco Corona 189 581,877.95 | 2,444,411.20 | S/Información | S/Información | S/Información
Cacatilao Corona 194 587,967.96 | 2,449,851.21 | SiInformación | S/Información | S/Información
Cacalilao Corona 195 582,257.95 | 2,452.021.21 | S/Información | S/Información | S/Información
Cacalilao Corona 196 588,247.36 | 2,450,342.71 | SfInformación | S/Información | S/Información
Cacalilao Corona 198 587,946.96 | 2,450,185.71 | S/Información | SAnformación | S/Información
Panuco Corona 2 581,617.95 | 2,445,301.20 | Sfinformación | S/Información | Stinformación
Cacalilao Corona 20 585,687.26 | 2,451,509.01 | S/Información | S/Información | S/Información
Cacalilao Corona 203 575,817.94 | 2,450,401.21 | S/Información | S/Información | S/Información
Cacalilao Corona 211 587,679.76 | 2,452,248.01 1928 523 Vertical
Cacalilao Corona 215 587,308.26_ | 2,451,707.71 | S/Información | S/Información | S/Intormación
Cacalilao Corona 21c 583,167.95 | 2,441,501.20 | S/Información | S/Información | S/Información
Panuco Corona 22 582,367.95 | 2,443,501.20 | S/Información | S/Información | SfInformación
Cacalilao Corona 226 587,992.06 | 2,450,144.71 | SAnformación | S/Información | S/liformación
Cacalilao Corona 234 587,799.26 | 2,449,867.21 | SfInformación | SiInformación | S/Información
Cacalilao Corona 27 577,667.94 | 2,447,451.21 | S/Información | S/Intormación | S/Información
Cacalilao Corona 3 587,089.56 | 2,452,554.52 | SiInformación | SfInformación  S/Información
Cacalilao Corona 30 585,658.95 | 2,450,755.71 | S/Información | SfInformación | S/Información
Cacalifao Corona 31 585,617.96 | 2,450,651.21 | SfInformación | S/Información | S/Información
Cacalilao Corona 310 576,406,24 | 2,451,142.01 | Stinformación | SAnformación | S/nformación
Panuco Corona 32 582,367.95 | 2,445,201.20 | SAntormación | S/Información | S/Información
Panuco Corona 33 582,667.95 | 2,443,201.20 | S/Información | SAinformación | S/Información
Panuco Corona 34 582,367.95 | 2,443.653.20 | S/información | S/Información | S/Intormación
Panuco Corona 36 583,867.95 | 2,445,401.20 | S/Informmación | S/Información | S/Infarmación
Cacalilao Corona 38 577,147.94 | 2,447,151.20 | S/Infomación | S/Información | S/Información
Cacalilao Corona 4 577,317.94 | 2,447,201.20 | S/Información | S/Información | S/Información
Cacalilao Corona 41 576,167.94 | 2,449,601.21 | SfInformación | SfInformación S/Información
Cacalilao Corona 42 577,767.95 | 2,447,401.21 | S/laformación | S/Información | S/Información
Cacalilao Corona 43 585,609.78 | 2,449,844.71 | SfInformación | S/Información | S/Información
Cacalllao Corona 45 585,634.16 | 2,451,185.91 | Sfinformación | S/Información | S/Información
Cacalilao Corona 48 587,117.98 | 2,451,651.21 | SiInformación | S/Información _S/Información
Cacalilao Corona 5 577,467.94 | 2,447,601.21 | S/Intormación | S/Información | S/Información
Panuco Corona 50 581,867.95 | 2,445,301.20 | S/Información | S/Información | S/Información
Panuco Corona 51 582,120.75 | 2,444,844.20 | Sfinformación | S/nformación | S/Infomación
Cacalilao Corona 52 576,017.94 | 2,449,851.21 | S/Información | S/Información | S/Información:
Cacalilao Corona 53 585,612.08 | 2,449,859.51 | S/Información | SAnformeción | S/Información
Cacalilao Corona 57 587,656.56 | 2,451,050.21 | S/nformación | S/Información | S/Información
Cacalilao Corona 59 585,217.96 | 2,450,601.21 | SAnformación | S/Intormación | S/Información
Panuco Corona 5a 584,617.96 | 2,440,951.20 | S/Información | S/Información | S/Información
Panuco Corona 6 582,967.95 | 2,439,751.19 | S/Información | S/Información | S/Información
Cacalilao Corona 64 575,867.94 | 2,449,851.21 | S/Información | S/Información  S/Información
Panuco Corona 68 582,267.95 | 2,444,801.20 | S/Información | S/Información | S/Información
Cacalilao Corona 7 577,017.94 | 2,445,901.21 | S/Información | S/Infonnación | S/Información
34

(
LD uemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A, DE CV,
_Pozos Taponados
Coordenadas UTMwsaes | Añode  |Profundida |
Campo Pozo Xx] Y_ ]Perforación| d(m) BnEO
Cacalilao Corona 72 584,943.86 | 2,450,332.71 | SíInformación | S/Información | Sfnformación
Cacalilao Corona 76 587,137.26 | 2,452,334.71 | S/Información | S/Infornación | S/Información
Cacalilao Corona 78 585,017.96 | 2,449,729.71 | S/Información | S/Información | StInformación
Cacalilao Corona 79 577,517.94 | 2,450,201.21 | S/Información | S/Información | S/Información
Cacalilao Corona 8 577,767.94 | 2,447,451.21 | S/Información | SAnformación | S/Información
Cacalilao Corona 81 575,317.94 | 2,450,951.21 | S/Información | SfInformación | S/Información.
Panuco Corona 83 581,667.95 | 2,439,601.19 | S/Información | S/nformación | SAnformación
Panuco Corona 85 581,067.95 | 2,439,491.19 | SAnformación | S/Información | SAnformación
Pánuco. Corona 88 581,757.95 | 2,439,811.19 | S/Información | S/Información | S/nformación
Cacalilao Corona 89 576,217.94 | 2,449,901.21 | S/Información | S/lntormación | SAnformación
Panuco Corona 93 582,967.95 | 2,442,801.20 | S/Infomación | S/Información | S/información
Cacalilao Corona 95 584,917.95 | 2,450,451.21 | S/finformación | S/Información | S/Información.
Cacalilao Corona 96 587,751.46 | 2,452,916.42 | S/Información | S/Información | S/Información
Panuco Corona 97 582,328.55 | 2,443,777.50 | SiInformación | S/Información | S/Información
Panuco Corona 99 581,357.95 | 2,439,391.19 | S/Información | S/Información | SAnformación
Panuco Corona P6 582,962.95 | 2,439,741.69 | S/Información | S/Información | S/Información
Cacalilao Corta 3 583,987.25 | 2,449,748.21 | SfInformación | S/Información | S/Información
Panuco Cosmos 1 587,817.96 | 2,440,651.20 | Sfinformación | Sfnformación | S/Infomación
Cacalilao Cosmos 12 586,989.46 [| 2,451,462.51 | S/Información | S/Información | S/Información
Cacalilao Cosmos Y 586,517.96 | 2,451,648.01 | S/Información | S/Intormación | S/Información
Salinas Costa 103 599,464.87 | 2,468,560.14 | S/Información | S/Información | S/Información
Topila Crédito 12 597,167.98 | 2,442,501.20 | S/Información | S/Información | S/Información
Panuco Crédito 14 580,517.95 | 2,439,351.19 | S/Infomación | S/Información | S/información
Topila Crédito 15 587,453.98 | 2,442,127.20 | SíInformación | S/Información | S/Información.
Topila Crédito 22 595,467.97 | 2,441,901.20 | S/Información | S/Información | S/Información
Panuco Crédito 24 580,477.95 | 2,439,251.19 | SAntormación | S/Información | S/Información
Panuco Crédito 3 580,417.95 | 2,439,351.19 | S/Información | SfIntosmación | SAnformación
Panuco Crédito 37 590,717.97 | 2,441. 176.20 | S/información | S/Información | SAInformación
Panuco Crédito 4 592,567.97 | 2,440,201.20 | S/Información | S/Información | Sfnformación
Panuco Crédito Pet 14 590,017.86 | 2,443,651.20 | SAnformación | S/Información | S/Información
Panuco Crédito Pet 2 592,867.97 | 2,439,801.20 | SiInformación | S/Información | S/taformación
Panuco Crédito Pet 3 591,567.97 | 2,442,401.20 [ SíInformación | S/Información | S/Información
Panuco Cruz 2 590,239.86 | 2,441,212.20 | S/Información | S/Información | S/Información
Panuco Cruz 5 591,252.17 | 2,445,318.20 | S/Información | S/Información | S/Información
Panuco Cruz 8 582,377.95 | 2,445,401.20 | SiInformación | S/Infonmación | SAnformación
Salinas Cruz Grande 1 606,231.08 | 2,470,713.25 | S/Información | SiInformación | S/Información
Panuco Cruz Isleta 3 590,525.37 441,161.00 | S/nformación | S/Información | S/Información
Cacalilao Ctp 298 587,126.86 | 2,453,346.72 | SAnformación | S/Información | S/Intormación
Cacalilao Ctp 313 377,900.84 | 2,450,689.01 | S/nformación | SAnformación | S/Información
Cacalilao Ctp 34 577,383.74 | 2,447,716.74 | Sfinformación | S/Información | S/Infomación
Panuco Delicias 20a 580,267.95 | 2,440,501.20 | S/Información | S/Información | S/Información
Panuco Delicias 21 580,267.95 | 2,440,601 19 | S/Información | S/Información | S/Información
Panuco Delicias 79 581,517.95 | 2,439,351.19 | S/Información | SiInformación | S/lafomación
| Topila Di Constanzo 1 610,173.30" | 2,434,639.99 | SíInformación | S/Información _SAnformación
Topila Diaz + 597,567.98 | 2,442,001.20 | S/Información | S/Intol S/Información
Topila Diaz 2 598,410.78 | 2,441,189.00 | S/Información | S/Información | S/Información
Topila Diaz 3 597,667.98 | 2,441,801.20 | S/información | S/Información | S/Información
Topila Diaz 5. 597,967.98 | 2,441,501.20 | S/información | S/Información | S/Información
Cacalilao Dicha 141 586,149.26 | 2,451,028.21 | S/Intormación | S/Información | SfInformación
Cacalilay Dicha Oriental 137a | 569,926.33 | 2,454,817,52 | SfInformación | S/Información | S/Información
Panuco Don Juan 2 583,517.95 | 2,440,451.20 | S/Información | S/Información | S/Información
Topila Drillers 1 598,351.48 | 2,440,930.00 | SfInformación | S/Información | S/Información
Panuco East Coast 16 582,017.95 | 2,437,301.19 | S/Información | S/Información | S/Información
Panuco East Coast 20 582,667.85 | 2,436,801.19 | S/Información | S/Información | S/Información
Panuco East Coast 21 582,467.95 | 2,437,851.19  _S/Información | S/Información | S/Información
Panuco East Coast 28 581,317.95 | 2,437,351. 19 | S/Información | S/Información | S/Información É
Topila East Coast 303 594,445.87 | 2,4441,000,50 | S/Información | S/Información | S/Información
Topila East Coast 304 594,770.87 | 2,440,753.70 | SfInformación | S/Intormación | S/Información
Topila East Coast 305 594,667.97 | 2,440,501.20 | SfInformación | SAinformación | SiInformación
Topila East Coast 309 594,667.97 | 2,440,401.20 | SAnformación | S/Información | S/Información
Panuco East Coast 39 581,367.95 | 2,437,501.19 | Sfinformación | S/Información | S/Información
Panuco East Coast 401 582,567.95 | 2,438,251.19 | S/Información | S/Información | S/Información >
35 f «é*
LH nemex

Contrato No 424102853
Área Contractual Pánuco

5

EXPLORACION Y PRODUCCION () PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados
Coordenadas UTMwscsk Año de | Profundida ,
paro Lua Xx Y Perforación | d(m) Tipo

Panuco East Coast 402 582,667.95 | 2,438,351.19 | S/Intormación | S/Información | S/Información
Panuco East Coast 403 582,667.95 | 2,438,151.19 | S/Información | S/Información | S/Información
Panuco East Coast 404 582,717.95 | 2,438,301.19 | S/lnformación | SfInformación | S/Información
Panuco East Coast 405 583,117.95 | 2,438,401.19 | S/Intormación | S/Información | SAnformación
Panuco East Coast 406 583,067.95 | 2,438,201.19 | SíInformación | S/lnformación | SAntormación
Panuco East Coast 407 583,117.95 | 2,438,601.19 | Sfinformación | S/Información | S/Información
Panuco East Coast 408 582,867.95 [ 2,438,301.19 | SiInformación | Sfinformación | SAInformación
Panuco East Coast 409 583,067.95 | 2,438,101.19 | S/Información | S/Información | S/Infomación
Panuco East Coast 411 582,967.95 | 2,438,351.19 | S/Información | S/Información | SAnformación
Panuco East Coast 412 582,767.95 | 2,438,451.19 | SfInformación | S/Información | SfInformación.
Panuco East Coast 414 583,017.95 | 2,438,951.19 | S/Información | S/lnformación | S/Información.
Panuco East Coast 416 582,267.95 | 2,439,001.19 | SHInformación | S/Información | S/Información
Panuco East Coast 420 582,067.95 | 2,439,051.19 | S/Información | S/Información | S/Información
Pánuco East Coast 422 582,267.95 | 2,438,801.19 | S/Información | S/Información | S/Información
Pánuco East Coast 423 582,267.95 | 2,439,351.19 | S/Información | Silnformación | S/Información
Panuco. East Coast 425 582,067.95 | 2,438,801.19 | S/Información | S/Información | S/Información
Panuco East Coast 437 581,167.95 | 2,438,451.19 | SiInformación | S/Información | S/Información
Panuco East Coast 438 581,417.95 | 2,438,551.19 | S/Información | S/Información | S/Información
Panuco East Coast 450 581,467.95 | 2,438,701.19 | S/Intormación | S/Intormación | S/Información
Panuco East Coast 451 581,667.95 | 2,438,251.19 | S/Información | S/Información | SAnformación
Topila East Coast 502 601,367.98 | 2,440,701.20 | SAnformación | S/Información | S/Información
Topita East Coast 504 601,767.98 | 2,440,201.20 | S/Información | S/nformación | SfInformación
Topita East Coast 507 600,767.98 | 2,440,151.20 | S/Información | S/nformación | SfInformación
Topita East Coast 5082 599,867.98 | 2,439,501.20 | S/Información | S/nformación | SAnformación
Topila East Coast 509 601,267.98 | 2,440,751.20 | SfInformación | S/Información | S/Información
Topila East Coast 515 $600,367.98_| 2,439,801.20 | S/Intormación | S/información | S/información
Panuco East Coast 53 581,217.95 | 2,437,301.19 | S/Información | S/Información | S/Información
Panuco East Coast 56 581,667.95 | 2,437,101.19 | SfInformación | S!Información | S/Información
Panuco East Coast 58 582,467.95 | 2,437,501.19 | S/Información | S/Información | S/Información
Panuco East Coast 59 580,967.95 | 2.437,101,19 | S/Información | S/Información | S/información
Panuco East Coast 62 580,932.35 | 2,436,572.19 | SfInformación | S/Información | S/Información
Panuco Ecoc 202 575,859.24 | 2,437,727.99 | S/Información | S/laformación | S/Información
Panuco Empire 10. 584,667.96 | 2,445,101.20  S/Información | S/Información | S/tnformación
Panuco Empire 11 584,087.95 | 2,440,351.20 | S/Información | S/fnformación | S/Información
Panuco Empire 2 583,667.95 | 2,440,501.20 | S/Informmación | S/Información | S/Información
Cacalilao Empire 206 586,820.16 | 2,447,676.81 | S/informmación | S/Información | S/Información
Cacalilao Empire 213 586,550,18 | 2,449,094.91 | S/Información | S/Información | S/Información
Panuco Empire 23 585,117.96 | 2,445,051.20 | S/Información | S/Información _S/Información
Panuco Empire 3 582,267.95 | 2,441,301.20 | S/Información | S/Información | S/Información
Cacalilao Empire 327 584,003.75 | 2,447,992.01 | SfInformación | SAInformación | S/Información
Cacalilao Empire 337a 585,651.16 | 2,448,454.51 | SiInformación | SAnformación | S/Información
Cacalilao Empire 340 585,598.46 | 2,449,179.51 2010 536 Vertical

Cacalilao Empire 342 579,885.35 | 2,451,713.81 | Sfinformación | S/Información | S/Información
Cacalilao Empire 352 585,507.56 | 2,448,613.21 | S/Información | S/Información | S/Información
Panuco Empire 4 583,622.75 | 2,440,333.00 | S/Información | S/Información | S/Información
Panuco Empire 5 584,167.96 | 2,440,501.20 | S/Información | S/Información | S/Información
Panuco Empire 6 582,667.95 | 2,440,401.20 | S/Información | S/Información | S/Información
Panuco Empire 7 585,067.96 | 2,444,901.20 | S/Información | S/información | S/Información
Panuco Empire 9 581,567.95 | 2,441,401.20 | S/información | S/Infomación | S/Información
Panuco Enríquez 4 586,717.36 | 2,440,190.20 | S/lnformación | S/Información | S/Información
Cacalilao Epelco 232 578,380.85 | 2,449,24821 | S/Información | S/Información | S/Información
Cacalilao Épelco 24 578,579.35 | 2,450,296.21 | S/Información | S/Información | SAnformación
Cacalilao Epelco 33 577,992.34 | 2,450,936.21 | S/Información | S/Información | S/Información
Panuco Espino 1 582,967.95 | 2,444,751.20 | S/Información | S/Información | S/Información
Panuco Espuela 1 583,567.95 | 2,440,35120 | SAintormación | S/Información | S/Información
Panuco Espuela 2 591,417.97 | 2,441,601.20 | S/Infarmación | SfIntormación | S/Información
Panuco Espuela 4 581,917.95 | 2,441,051.20 | S/Información | SAnformación | S/Información
Panuco Espuela 7 581,867.95 | 2,441,101.20 | SAnformación | S/Intormación | S/nformación
Panuco Espuela 8 581,867.95 | 2,441,301.20 | Sfnformación | S/Información | S/Información
Panuco Espuela 9 581,867.95 | 2,440,701.20 | Stinformación | SAnformación | S/Infomación
Panuco Espuela Oil 1 591,267.97 | 2,441,501.20 | S/Información | SAnformación | S/Información
Panuco Espuela Oil 2 589,517.96 | 2,441,451.20 | S/Información | S/Información [ SíInformación

36

/

%,
¿8 pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O> PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.
Pozos Taponados
Coordenadas UTMuwsces Añode | Profundida .
Campo Pozo Xx Y Perforación | _d(m) Tipo
Panuco Etiene 1 586,687.96 | 2,439,151.19 | S/Información | S/Información | S/nformación
Panuco Etiene 2 586,583.76 | 2,439,004.99 | S/Información | S/Información | SAinformación
Panuco Etiene 5 586,523.36 | 2,439,250.69 | SAnformación | S/Información | SAinformación
Panuco Etiene 6 586,521.76 | 2,439,413.19 | S/Información | S/Información | S/Información
Panuco Etiene 7 580,022.55 | 2,440,036.49 | S/Información | S/Información | SAInformación
Topila Ferronales 38 601,117.98 | 2,439,001.20 | S/Información | S/Información | S/Información
Salinas Ferronales 53 593,267.97 | 2,462,201.23 | S/Información | S/Información | S/Información
Salinas Ferronales 59 552,767.97 | 2,462,101.23 | S/nformación | S/Información | SAinformación
Salinas Ferronales 52 591,502.26 | 2,461,871.73 | S/Información | S/Información | S/Información
Salinas Ferronales 68 591,998.76 | 2,461,948,53 | S/Información | S/Información | S/Información
Salinas Ferronales 69 592,117.36 | 2,461,965.53 | SInformación | S/Información | S/Información
Salinas |Ferronales 71 591,562.76_| 2,461,880.73 1927 745 SAnformación
Salinas Ferronales 75 594,807.97 | 2,462,201.23 | S/Información | S/Anformación | S/Información
| Topila Financiera 1 598,393.38 | 2,442,722.00 | S/fInformación | S/Información | SAnformación
Topila Financiera 2 598,167.98 | 2,442,101.20 | S/Información | S/Información | S/Iniarmación
Topila Financiera 3 596,914.37 | 2,442,566.00 | S/Información | S/Información | S/Información
Topita Financiera 5 598,221.08 | 2,442,188.70 | S/Información | S/Información | S/Infomación
Topila Financiera 5a 596,967.97 | 2,442,751,20 | S/Información | S/Información | S/Información
Topila Financiera 6 598,367.98 | 2,442,601,20_| SfInformación | S/Información | S/Información
Topila Financiera 7 596,059.87 | 2,441,989.70 | S/Información | S/Información | S/Información
Topila Financiera 8 596,867.97 | 2,442,95120 | S/Información | S/Información | S/Información
Panuco Flores 12 580,667.95 | 2,439,501.19 | S/Información | S/Información | S/Información
Panuco Flores 13 580,267.95 | 2,441,151.20 | S/Información | S/Información | S/Información
Panuco Flores 2 580,546.55 | 2,441,038.00 | S/Información | S/Información | S/Infomación
Panuco Flores 23 580,767.95 | 2,440,811.20 | S/Información | S/Información | S/Infomación
Panuco Galván 10 590,958.87 | 2,441,191.00 | S/Información | S/Información | S/Información |
Panuco Galván 11 590,675.97 | 2,441,240.20 | S/lnformación | S/información | S/Información
Panuco Galván 2 589,967.96 | 2,441,651.20 | S/Información | S/nformación | S/Información
Panuco Galván 3 590,166.46 | 2,441,149.70 | S/Información | S/nformación | S/Información
Topila ¿Seneral Contracting | 596.357,97 | 2,440,201.20 | S/información | S/información | Siinformación
Panuco Giralda 1 591,433.57 | 2,443,437.54 | S/Información | S/información | S/Información
Panuco Giralda 2 591,217.97 | 2,443,551.20 | SfInformación | S/Información | S/Información
Panuco Giralda 3 592,067.97 | 2,443,001.20 | SfInformación | S/Información | S/Información
Topila Globe 1 594,693.27 | 2,440,833,20 | S/Información | S/Información | SfInformación
Topila Globe 3 608,458.59 | 2,432,018.19 | S/Información | S/Información | S/Información
Panuco Gonzalez 2 583,717.96 | 2,440,501.20 | S/Información | S/Información | S/Infommación
Panuco Gonzalez 3 583,857.95 | 2,440,571.20 | S/Información | S/Información | S/Infomación
Topila Guasima 1 613,180.90 | 2,441,791.00 1961 S/Información | SAInformación
Panuco Guerrero 1 577,777.75 | 2,437,246.69 | S/'nformación | S/información | Sfinformación
Panuco Gutiérrez 1 | 583,067.95 |2,437,601.19 | S/Información | S/Información | S/Infomación
Panuco Gutiérrez 9 583,221.75 | 2,437, 410.19 1925 SiInformación | S/Información.
Salinas Guzmán 17 591,200.36_ | 2,463,077.03 | S/Información | S/Información | S/Intormación
Cacalilao Guzmán 2 588,286.26 | 2,450,015.51 | S/Información | S/Información | S/Infomación
Panuco Guzmán 46 584,894.86 | 2,444,571.20 | S/Información | S/Información | S/Información
Salinas H 12 598,851.18 | 2,452,004.52 | Sfinformeción | S/Información | SfInformación
Salinas H22 599,915.78 | 2,450,491.01 | Sfinformación | S/Información | S/Información
Salinas H 28 597,194.37 | 2,451,237.71 | Siinformación | S/Información | S/Infomación
Panuco Halcón 1 574,317.94 | 2,440,301.19 | SfInformación | S/Información | S/Información
Panuco Halcón 201 577,967.95 | 2,438,201.19 | S/Intormación | S/nformación | S/Información
Panuco Halcón 202 577,817.95 | 2,438,201.19 | SfInformación | S/Información | S/Información
Panuco Halcón 205 577,517.94 | 2,438,151,19 | S/Información | S/Información | SfInformación
Panuoo Halcón 207 578,083.15 | 2,438,548,19 | SAInformación | S/nformación | S/Información
Panuco Halcón 208 578,263.35 | 2,438,879.49 | S/Información | S/información | S/Información <
Panuco Halcón 209 578,367.95 | 2,438,901.19 | S/Información | S/Información | S/Información
Panuco Halcón 223 579,767.95 | 2,438,901.19 | S/Información | S/Información | S/Información
Topila Halcón 4 610,018.00 | 2,432,929.19 | S/Información | S/Información | S/Información
Panuco Head 1 580,917.95 | 2,438,751.19 | SiIntormación | S/Información | SfInformación
Panuco Hernandez 1 587,446.46_| 2,441,170.70 | SfInformación | Sfinformación | SfInformación
Panuco Hernandez 16 586,594.66 | 2,439,316.99 | S/Información | S/Intormación | SfInformación 4%
Panuco Hernandez 2 587,395.86 | 2,441,217.00 | S/Información | S/Información | Sinformación
Topila Hernandez Texas 1 | 596,768.37 | 2,440,070.20 | S/Información | SfInformación | 5/Información

37 / A
£ Pemex

Contrato

No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados
Coordenadas UTMwsces Añode | Profundida
Campo ezo Xx Y Perforación d (m) Tipo
Topila Hernandez Texas 2 | 595,767.97 | 2,441,451.20 | SInformación | S/Información | SfInfommación
Panuco Herradura 1 587,367,98_ | 2,437,551.19 | S/Información | S/Información [ Stinformación
Panuco. Herradura 101 586,572.66 | 2,435,007. 19 | S/Información | S/Intormación | S/Información
Panuco Herradura 4 587,167.96 | 2,438,501.19 | S/Información | S/Información | S/Información
Panuco Herradura 5 586,834.68 | 2,438,487.99 | S/Información | S/Información | S/Infomación
Salinas. Hg Venable 4 599,233.38 | 2,447,305.01 | S/Intormación | S/Información | S/Informmación
Salinas Hg Venable 5 599,189.78 | 2,447,348.01 | S/Información | S/Información | S/Información
Salinas. Hg Venable 6 599,246.38 | 2,447,245,21 | S/información | S/Intormación | S/Información
Topila Hicks 10 597,067.97 | 2,442,401.20  SInformación | S/Información | S/AInformación
Topita Hicks 11 597,067.98 | 2,442,501.20 | Sfinformación | SiIntormación | SfInformación
Topila Hicks 9 597,067.97 | 2,442,751.20 | SfInformación | Sfnformación | S/Información
Topila Hicks Crédito 8 597,017.97 | 2,442,651.20 | S/Información | Sinformación | Sfinformación
Panuco Hisp 1 584,967.96 | 2,442,051.20 | S/Información | SAnformación | S/Información
Panuco Hispano Cubano 1 584,964.36 | 2,442,040.40 | S/Información | S/Información | S/Información
Panuco Hispano Mexicano | $85. 057.96 | 2,442,001.20 | SiInfomación | S/Información | S/Información
Topila Imperial 7 610,148.80 | 2,433,068.19 | S/Información 846 SiInformación
Cacalilao Imperio 192 579,882.05 | 2,451,710.21 [ SiInformación | S/Información | S/Información
Panuco Imperio 192 584,730.76 | 2,444,059.50 | S/Información | S/Información | S/Información
Cacatilao Imperio 336 579,890.65 | 2,451,717.21 | S/información | S/Información | S/Intormación
Cacalilao Imperio 344 577,725.54 | 2,447,003.20 | SfInformación | S/Información | S/Información
Cacalilao Imperio 350 579,698.25 | 2,449,029,71 | Sílntormación | S/Información | S/Información
Panuco Imperio 6 584,896.36 | 2,443,115.50 | Sfinformación | S/Información | SAnformación
Panuco Imperio 64 584,869.06 | ?,443,812.00 | S/Información | SAnformación | S/Información
Panuco Indio 1 586,641.26 | 2,438,731.19 | S/Información | SAnformación | S/Información
Panuco Ingenio 1001 582,123.25 | 2,438,626.69 | S/Información | S/Información | S/Información
Panuco Ingenio 413 582,967.95 | 2,438,501.19 | S/Información | S/Información | S/Informacián
Panuco Ingenio 432 582,667.95 | 2,439,351.19 | S/Información | S/Información | S/Información
Panuco Ingenio 434 581,843.55 | 2,439,721.19 | S/Información | S/Información | S/Información
Panuco. Ingenio 453 580,848.15 | 2,438,258.19 | S/Información | S/Información | S/Información
Panuco Intercontinental 5 582,267.95 | 2,442,801.20 | S/Información | SíInformación | S/Información
Salinas Intermex 13 593,706.27 | 2,467,696.74 | SiInfomación | S/Información | SfInformación
Salinas Intermex 14 593,794.87 | 2,467,464.54 | S/Información | S/Información | S/Información
Cacalilao Internacional 118 583,301.25 | 2,447,206.21 | SAnformación | S/Información | S/Información
Cacalilao Internacional 125 582,381.15 | 2,446,506.20  S/Información | S/Información | S/Información
Cacalilao Internacional 129 573,367.94 | 2,455,001.22 | S/Información | S/Información | S/Información
Cacalilao Internacional 149 572,251.14 | 2,454,847.52 | S/Información | S/Información | S/Información
Cacalilao Internacional 163 574,267.94 | 2,455,101.22 | S/Información | S/Información | S/Información
Cacalilao Internacional ta 582,106.75 | 2,446,301.00 | S/Información | S/Información | S/Información
[ Cacalitao Internacional 23 576,117.94 | 2,448,851.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 238 570,024.03 | 2,453,378.71 | S/Información | S/Información | S/Información
Cacalilao Internacional 240 571,717.93 | 2,452,251.21 | S/Información | S/lnformación | S/Información
Cacalilao Internacional 259 572,091.34 |] 2,453,154.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 277 570,717.93 | 2,451,951.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 29 582,217.95 | 2,446,651.20 | S/información | S/Información | SfInformación
Cacalilao Internacional 297 569,717.93 | 2,451,851.21 | S/Información | S/Intormación | S/Información
Cacalilao Internacional 305 572,467.94 | 2,451,401.21 | S/Información | S/Infarmación | Sfntormación
Cacalilao Internacional 307 582,689.75 | 2,450,583.51 [ S/Información | SAntormación | SÁnformación
Cacalilao Internacional 31 582,070.95 | 2,446,529.21 | S/Intormación | S/Información | S/Información
Cacalilao Internacional 32 576,067.94 | 2,449,551.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 45 576,092.94 | 2,449,451.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 50. 578,017.94 | 2,449,701.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 538 582,217.95 | 2,446,551.20 | Siinformación | S/Información | S/Información
Cacalilao Internacional 574 575,917.94 | 2,449,701.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 71 582,397.65 | 2,446,656.00 | S/Información | S/Infarmación | SAnformación A
Cacalilao Internacional 72 582,976.55 | 2,446,995.21  S/Información | S/Información | S/Información q
Cacalilao internacional 9 576,217.94 | 2,448,951.21 | S/Información | S/Información | S/Información
Cacalilao Internacional 95 582,362.05] 2,445,539.01 | S/Información | S/Información | S/Información
Panuco Irisary 1 583,679.15 | 2,442,898.00 | S/Información | S/Información | S/Información
Panuco Italmex 14 593,523.27 | 2,444,309.70 | S/Información | S/Información | S/Información
Topila Italmex 2 594,707.97 | 2,440,221.70 | SAnformación | S/Información | S/Información
Panuco. Italmex 3 592,731.07 | 2,443,029.20 | S/Información | S/nformación | S/Intormación
38 / gr 5
$ Pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados
Coordenadas UTMywscss Año de Profundida "

Campo Pozo Xx Y] Perforación | d(m) Tipo
Toplla Talmex 4 594,782.37 | 2,440,152.00 | S/Información | S/Intormación | S/Información
Topila talmex7. 594,621.27 | 2,440.106.00 | S/Infomación | SIIntormación | — Vertical
Panuco Jones 1 592,726.07 | 2,442,685.20 | S/Información | S/Información | S/Intormación
Panuco Jones 2 592,768.87 | 2,442,772,70 | S/Intomación | S/Intormación | /Información
Panuco Jones 51 592,744.67 | 2.442,127.10 | SiIntormación | SiInformación | S/Información
Panuco Juarez 3 583,83515| 2,441,582 20 | S/Información | Sinformación | — Vertical
Panuco Juarez 5 583,813.75 | 2,441,715.00 | S/Información | S/Información Vertical
Panuco Kem Mex 1 588,723.56_| 2.440,702.70 | SfIntormación | S/Información | S/Información
Panuco Kem Mex 2 588.694.56| 2.440,121.50 | S/Infomación | S/Información | S/Información
Salinas Kern Mex 580 589,201.86 | 2,453,241.52 | S/Información 770 [S/intormación
Cacalilao Kone1 584,367.95 | 2,450.151.21 | S/Intormación | S/información | S/tnformación
Cacalilao Kone 2 584,367.95 | 2.450,051.21 | S/Información | S/tnformación | S/Información
Cacalilao Kone 8 584,367.95 | 2.449,851.21 | S/Intormación | Slinformación | S/Infomnación
Cacalilao Kone Wilis 1 586,967.98 | 2,451,781.21 | SMInformación | S/Información | S/Información
Toplla Lagadero 101 807,093.79 | 2,429.418.18 1985 | SiInformación | S/Información
Topila Lagartero 102 605,538.59 | 2.429.524.68 1974 | Siinformación | S/Información
Salinas Laguna 1 601,238.78_| 2.474,981.75 | S/Información | Silnformación | SiInformación
Cacalilao Laguna 7 581,467.95 | 2,450,951.21 | SfInformación | Silnformación | Silnformación
P: Laguna De La Milpa " a nf

'anuco e 582,673.55 | 2,437,586.99 | S/Infomación | SiIntormación | S/Información
Panuco ¿guna De La Milpa | 591 967.95 | 2,438,001.19 | S/Información | S/Información | S/Información
Panuco «a9una De La Mipa 582,249.35 | 2,436,792.69 | S/Información | S/Información | S/Información
Panuco Lasuna De La Milpa | 581 267.95 | 2,437.251.19 | S/Información | Sinformación | S/Información
Cacalilao o e SS | 583627.05 | 24445,735.20 | S/Información | SiInformación | SiInformación
Cacalilao — [(éguna De LaS| 58379335 | 2445,876.20 | SiInformación | Sinformación | — Vertical
Cacalilao 4 BS | 585,505.06 | 2446,264.21 | SiInformación | Siinformación | Sinformación
Cacalilao — [aQuna DO LaS| 535626:16 | 2446,126.50 | SiInformación | Slnformación | S/Información
Cacalilao Cagua 02 L8S| 583,637.05 | 2,445473:20 | SiInformación | Sinfomación | S/Información
Panuco Lama 1 580,116.55 | 2,436,595.19 | S/Información | SInfomación | S/Información
Panuco Lama? 580,483.85. | 2,436,972.19 | S/Infomación | SiInformación | S/Información
Panuco Lama 3 579,843.35 | 2,436,561.69 | S/Información | S/Información | S/Información
Panuco Lama 7a 581,715.18 | 2,438,088.99 | S/Intormación | S/Información | S/Información
Panuco Lama 8 580,495.25 | 2,436,904.99 | S/Información | S/Información | S/Información
Panuco Lavin A 581,717.95 | 2,445.451.20 | S/Infomación | SiInformación | S/Información
Panuco Lavin 2 581,717.95 | 2,445,351.20 | SiInformación | SInformación | SAinformación
Topila Loma DelPozo 1 | 609,378.79 | 2,435/522.19 1838 | Siinformación | S/tnformación
Topila Loma DelPozo 101 | 609,762.80 | 2.436,380.39 1955 | SiInformación | S/Intermación
Topila Loma Del Pozo 102 | 609,617.50 | 2,436,056.69 1956 | S/Información | S/información
Panuco Lopez 1 582,387.95 | 2,441,851.20 | S/Infomación | S/Información | SAntormación
Panuco Lopez 12 582,169.55 | 2,442,579.50 | S/Información | S/Información | S/Información
Panuco Lopez 16 581,994.85 | 2,441,964.70 | S/Información | S/Información | S/Información
Panuco Lopez 188 581,227.95 | 2,442,421.20 | S/Información | S/Información | SAnformación
Panuco Lopez 2 582,817.98 | 2,442.691.20 | SiInformeción | SiInformación | S/Inform
Panuco Lopez 23 581,267.85 | 2,442.651.20 | SiInformación | Slinformación | S/Información
Panuco Lopez 24 581,267.85 | 2,442 651.20 | S/Información | S/Información | S/Información
Panuco Lopez 3 582,517.95 | 2,442,301.20 | S/Información | SiInformación | S/Información
Panuco Lopez 4 582,317.95 | 2,442,751.20 | SiInformación | S/Información | S/Información
Panuco Lopez 5 582,377.95 | 2,442,711.20 | S/Información | SiInformación | S/Información pi
Panuco Lopez 7 582,157.95 | 2,442,731.20 | SiInformación | S/Información | S/Información
Panuco Lopez 8 58229295 | 2,442,526.20 | Silnformación | Snfomación | S/Información
Panuco Loredo 22 584,772.28 | 2,444,983.20 | S/Infomación | Silnformación | Sinformación
Panuco M165 582,082.65_ | 2,437,340.29 | S/Información | S/Información | S/Información
Panuco Mahuaves 1 585,116.58 | 2,444,462.20 | S/Información | SiInformación | S/Información
Panuco Mahuaves 10 584,842.08 | 2,444,134.20 | S/Información | SiInformación | S/Información

39

d
¿h nemex

EXPLORACION Y PRODUCCION O

Contrato

No 424102853

Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Pozos Taponados

Coordenadas UTMwscw | Añode  |Profundida
Pozo Xx Y Perforación | d(m) Tipo
Panuco Mahuaves 10a 584,843.56 | 2,444,156.20 | SiInformación | S/Información | S/Información
Panuco Mahuaves 21 585,187.96 | 2,445,101.20 | SfIntormación | S/Información | SAnformación
Panuco Mahuaves 22 585,017.96 | 2,444,651.20 | SfInformación | S/Información | S/Información
Panuco Mahuaves 23 584,878.96 | 2,444,449.20 | SiInformación | S/Información | Snformación
Cacalilao Mahuaves 237 581,955.95 | 2,446,706.21 | Silnformación | S/Información | S/laformación
Panuco Mahuaves 24 584,947.76 | 2,443,523.00 | Sfinformación | S/Información | S/Información
Panuco Mahuaves 31 589,412.76 | 2,443,407.70 | S/Información | S/Información | S/información
Panuco Mahuaves 32 585,117.96 | 2,444,551.20 | S/Información | S/información | S/Información
Panuco Mahuaves 4 585,117.56 | 2,444,725.50 | S/Información | S/Información | S/Información
Panuco Mahuaves 45 584,881.76 | 2,443,490.20 | S/Información | S/Información | S/Información
Panuco Mahuaves 50 584,697 16_ | 2,444,448.20 | S/Información | S/Información | S/Información
Panuco Mahuaves 5a 584,888.08 | 2,444,510.20 1926 S/Intormación | S/Información
Panuco Mahuaves 6a 585,089.66] 2,443,903.10 | S/Intormación | S/nformación Vertical
Panuco Mahuaves 7 588,405.36 2,443,541.20 | S/Información | S/Información | S/Información
Panuco Mahuaves 76 584,740.56 | 2,444,127,20 | S/lnformación | SAnformación | S/Información
Panuco Mahuaves 81 584,729.16 | 2,444,207,50 | S/Información | S/Información | S/Información
Panuco Mallory 1 590,967.97 | 2,441,301.20 | SfInformación | S/Intormación | S/Intormación
Panuco Mallory 2 591,052.57 | 2,441,279.79 | SfInformación | S/Intormación | S/Información
Panuco Mallory 4a 591,267.97 | 2,441,801.20 | S/Información | S/Información | S/Información
Panuco Mangos 1 586,931.76 | 2,438,008.69 | SAnformación | S/Información | S/Información
Panuco Mario 579,873.25 | 2,443,561.20 | S/Información | S/Información | S/Información
Panuco Marítima 11 581,317.95 | 2,442,951.20 | S/Información | S/Intormación | S/Información
Panuco Marítima 15 581,467.95 | 2,443,301.20 | S/lnformación | S/Información | S/Información
Panuco Marítima 16 581,367.95 | 2,443,001.20 | S/Información | S/Información | S/Información
Panuco Maritima 2 584,867.96 | 2,440,701.20 | SíInformación | S/Información | S/Información
Panuco Márquez 1 590,067.96 | 2,439,801.19 | S/Información | S/Información | S/tatormación
Panuco Márquez 8 590,067.96 | 2,439,251.19 | S/Información | S/Información | S/Información
Topila Maya Texas 1 609,202.49 | 2,434,020.19 [ S/Información | SfInformación  S/Información
Topila Maya Texas 2 609,807.40 | 2,434,008.19 | S/Información | S/información | SInformación
Salinas Mayorazgo 1 604,629.58 | 2,469,144,34 | S/Intormación | S/Información | S/Información
Salinas Mayorazgo 10 604,633.68 | 2,469,184,24 | S/Información | S/Información | S/Información
Panuco Maza 12 579,567.95 | 2,436,501.19 | SfInformación | S/Información | S/Información
Panuco Maza 1h 584,504.16 | 2,443,461.20 | Sfinformación | S/Información | S/taformación
Panuco Maza 28 579,444.25 | 2,436,384. 19 | Sflntormación | S/Información | S/Información.
Topila Meraz 1 597,867.98_| 2,440,901.20 | S/Información | S/Información | S/Infomación
Topila Meraz 2 597,817.98 | 2,441,101.20 | SfInformación | S/Información | S/Información
Panuco Meridional 1 590,267.96 | 2,441,101.20 | SAnformación | S/Información | S/Información
Panuco Meridional 2 590,767.97 | 2,441,101.20  S/Información | S/Información | S/Información
Panuco Meridional 3 577,484.94 | 2,438,027.19 | S/Información | S/Información | S/Información
Panuco Meridional 4 577,406,34 | 2,437,525.49 | SiInformación | S/Información | S/tnformación
Panuco Meri ¡al 6 590,917.97 | 2,441,101.20 | SiIntormación [ SInformación SfInformación
Panuco Meridional Oil 3 590,667.97 | 2,441,001.20 | S/Información | S/Información | S/Información
Topila Metropolitan 1 610,489.30 | 2,433,043.69 | SAnformación | S/Información | S/Información
Topila Mex Gulf 2a 611,420.00 | 2,433,326.19 | S/Información | S/nformación Vertical
Salínas Mex Gulf 9 588,367.96 | 2,450,851.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Atlas 1 584,167.95 | 2,449,551.21 | S/Información | S/Intormación | S/Información
Topila Mexican Atlas 3 594,567.97 | 2,440,951.20 | S/Información | S/Información | S/tiformación
Topila Mexican Atias 4 595,517.97 | 2,441,651.20 | SAnformación | S/Información | S/Información
Topila Mexican Átlas 5 595,517.97 |] 2,441,801.20 | S/Información | S/Información | S/Información
Cacalilao Mexican Atlas 8 | 588,241.56 | 2,452,906.62 | S/Información | S/Información | S/Información
Panuco Mexican Crude 1 590,201.86 | 2,440,609.00 | Stinformación | SiInformación _S/Información
Topíla Mexican Fuel 1 597,967.98_ | 2,439,901.20 | S/Información | SAnformación | S/Información
Topila Mexican Fuel 10 598,667.98 | 2,440,351.20 | S/Información | S/lnformación | S/Información
Topila Mexican Fuel 11 599,017.98 | 2,440,401.20 | S/Información | S/Información | S/Información
Topita Mexican Fuel 2 597,917.98 | 2,440,001.20 | S/información | SfInformación | S/Información
Topila Mexican Fuel 3 598,767.98 | 2,439,951-20 | SiIntormación | S/Información | S/Información á
Topila Mexican Fuel 5 599,167.98 | 2,439,551.20 | S/Información | S/Información | S/Información
Topila Mexican Fuel 9 598,467.98 | 2,440,401.20 | S/Información | S/Información | S/Información
Topila Mexican Gulf 1 598,067.98 | 2,439,851.20 | S/Información | SInformación | S/Información
Panuco Mexican Gulf 10 581,917.95 | 2,442,741.20 | SAinformación | S/Información | S/Información
Cacalilao Mexican Guif 11 585,931.76 | 2,450,795.91 | S/Información | S/Información Y SAnformación
Panuco Mexican Gulf 12 581,677.95 | 2,440,601.20 | Sinfomación | S/Información | S/Información 5
40 l pá% »
£ remex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwscss Añode | Profundida
Campo Pozo Xx Y Perforación | d(m) Tipo
Cacalilao Mexican Gulf 13 585,979.06 | 2,450,473.61 | S/Información | S/información | S/Información
Cacalilao Mexican Gulf 16 587,017.96 | 2,451,651.21 | S/Infomación | S/lntormación _S/Información
Panuco Mexican Gulf 17 582,067.95 | 2,442,151.20 | S/Información | S/información [ S/nformación
Panuco Mexican Gulf 19 582,487.95 [ 2,442,171.20 | S/Información | SfInformación | S/Información
Topila Mexican Gulf 2 611,390.20 | 2,433,307.09 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 21 586,917.96 | 2,450,451.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 23 585,967.98_ | 2,450,151.21 | Sfnformación | S/Información | SfInformación
Cacalilao Mexican Gulf 24 586,234.46_ | 2,449,465.71 | S/Intormación | SAnformación | Sfinformación
Cacalilao Mexican Gulf 31 586,467.96 | 2,450,001.21 | S/Información | S/Intormación | SAnformación
Cacafilao Mexican Gulf 33 581,867.95 | 2,452,851.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 37 585,979.36 | 2,450,740.91 | S/Información S/Información | S/Información
Cacalilao Mexican Gulf 38 585,667.96 | 2,450,851.21 | S/Información | S/Información | S/información
Cacalilao Mexican Gulf 39 586,041.66 | 2,450,793.61 | S/Información | S/Información | S/Información
Panuco Mexican Gulf 4 581,367.95 | 2,445,301.20 | S/tnformación | S/Información | S/lnformación
Cacalilao Mexican Gulf 41 585,817.98 | 2,450,301.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 64 586,318.85 | 2,450,099.21 | S/lnformación | S/Información _S/Información
Cacalilao Mexican Gulf 66 586,200.56 | 2,450,141.21 | S/Información | S/Información | S/Información
Cacalilao Mexican Gulf 71 586,551.86 | 2,449,804.31 | S/Información | S/Información | S/Información
Panuco Mexican Gulf 8 581,317.95 | 2,445,601.20 | SiInformación | S/Información | S/Información
Topila Mexican Gulf Pa 1 596,567.97 | 2,440,801.20 | S/Información | S/Información | S/Información
Topila Mexican Oil 1 600,967.98 | 2,439,101.20 | S/Información | Sfinfomación | S/nformación
Topila Mexican Oil 2 600,917.98 | 2,439,251.20 | SAnformación | SfInformación | S/Información
Topila Mexican Oil 3 601,317.98 | 2,438,851.20 | S/Información | S/Intormación | SAnformación
Topilia Mexican Oil 4 601,167.98_| 2,439,251.20 | S/Intormación | S/Información | S/Información
Topila Mexican Oil 5 601,067.98_ | 2,439,091.20 | S/Intormación | SAnformación | S/Información
Topila Mexican Oil 6 601,267.98 | 2,438,901.20 | S/Información | S/Información | Sfnformación
Topila Mexican Oil 7 601,167.98_ | 2,438,951.20 | SAnformación | S/Información | S/Información
Topila Mexican 0il 8 601,417.98 | 2,439,101.20 | S/Información | S/Información | S/Información
Cacalllao | Mexican Petroleum] 97 599.96 | 2453,689.72 | SiInformación | SiInformación | S/nformación
Panuco Mexican Sinclair 12 | 583,577.95 | 2,440,661.20 | S/Información | S/Información | S/Información
Panuco Mexican Sinclair 13 | 581,067.95 | 2,437,751.19 | S/Información | S/Información | S/Infomación
Salinas Mexican Sinclair 2 588,267.96_| 2,449,801.21 | S/Información | S/Información | S/Información
Panuco Mexican Sinclair 6 583,617.95 | 2,440,451.20 | SiInformación | SiInformación | S/Información
Panuco Mexicano El Golfo 1| 580,687.95 | 2,438,211.19 | S/Información | S/Información | S/Información
Panuco México 1 589,797.36_ | 2,440,142.06 | S/Información | S/Intormación | S/Información
Panuco México 2 589,729.26 | 2,440,180.92 | S/Inforrnación | Sflnformación | S/Información
Panuco México 3 589,604.08 | 2,440,141.00 | S/Información | S/lnformación | S/Información
Panuco México 4 589,824.08_ | 2,440,107.96 | S/Información | S/Información | S/Información
Panuco México 5 590,017.96 | 2,440,251.20 | Silnformación | S/Información | S/Información
Panuco México 7. 589,717.96 | 2,440,101.20 | SfInformación | S/Información | S/Información
Salinas México Field 4 593,867.97 | 2,457,601.22 | S/Información | S/Información | S/Información
Salinas México Field 2 593,467.97 | 2,457,701.22 | SfInformación | S/Información | S/Información
Salinas México Field 3 600,008.78 | 2,448,746.21 | S/información | Sfintormación | S/Información
Salinas México Field 4 593,767.97 | 2,457,301.22 | Sílnformación | S/Información | S/Información
Salinas México Field 5 593,767.97 | 2,457,101.22 | S/Información | SAnformación | S/Información
Salinas México Field 8 593,267.97 | 2,458,101.22 | SfInfonmación | SAnformación | S/Información
Topila México Pa 1 595,391.87 | 2,440,834.20 | S/Información | S/Información | S/Información
Topila México Pa 4 595,567.97 | 2,441,001.20 | S/Información | S/Información | S/Infomación
Topila Meza Moreno 1 597,503.88 | 2,440,546.20 | S/Información | S/Información | S/Información
Topila Meza Moreno 2 597,648.58 | 2,440,464.20 | SHnformación | S/Información | S/Información
Topila Meza Moreno 3 597,451.88 | 2,440,568.50 | Sfinformación | S/Información | S/Información
Topila Meza Moreno 4 597,507.08 | 2,440,546.20 | S/Información | S/Información | S/Información r
Topila Meza Moreno 5 597,563.58 | 2,440,457.50 | S/Información | S/Información | S/Información
Topila Meza Moreno 6 597,629.28 | 2,440,531.00 | S/Informmación | S/Información | S/Información
Topila Meza Moreno 7 597,417.98_ | 2,440,851.20 | S/Información | S/Información | S/Información
Topila Meza Moreno 8 597,517.98 | 2,440,851.20 | S/Información | S/Información | S/Información
Panuco Minerva 28 581,306.35 | 2,437,339.69 | S/Información | SInformación | S/Información
Topila Monterrey 1 600,367.98 | 2,439.001.20 | S/Información | S/Información | S/lnformación %
Cacalilao Mulcahy 1 583,117.95 | 2,449,751.21 | S/Información | S/lnformación | S/información
Cacalilao Mulcahy 10 582,818.15 | 2,450,175.21 | S/Información | S/Información | S/Información
Cacalilao Mulcahy 3 582,867.95 | 2,449,701.21 | S/Información | S/Información | S/Información.
41

¿7
2 PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados =
Coordenadas UTMywscss Año de Profundida 7
IESTED Ea, Xx Y Perforación d (m) la
Panuco Nacionales 1 581,767.95 | 2,445,551.20 | S/Información | S/Información | S/Información
Panuco Nacionales 10 584,593.96 | 2,432,959.18 | S/Información | S/Información | S/Información
Panuco Nacionales 12 583,367.95 | 2,442,801.20 | S/Información | S/Información | SAinformación
Topila Nacionales 14 610,018.00 | 2,433,019.19 | S/Información | S/Información | SAnformación
Panuco Nacionales 2 581,567.95 | 2,445,201.20 | S/Información | S/Información | S/Información
Panuco Nacionales 32a 579,117.95 | 2,440,951.20 | S/Información | S/Información | S/Información
Panuco Nacionales 4 578,467.95 | 2,439,151.19 | S/Información | SfInformación | S/Información
Panuco Nacionales 5 576,967.94 | 2,439,801.19 | SfInformación | S/Información | S/Información
Panuco Nacionales 7 578,267.95 | 2,439,101.19 | S/Información | S/nformación | S/Intarmación
Topila Nacionales 8 609,969.00 | 2,432,588.19 | S/Información | S/Información | S/Información
Panuco National Railways 3 | 584,667.96 | 2,442,101.20 | S/Información | S/nformación | S/Antormación
Panuco National Rallways| 584 967.96 | 2,441,101.20 | Stinfomación | Stnformación | Silnformación
Panuco New England 13 583,917.96 | 2,441,751.20 | S/Intormación | S/Información | S/Información
Cacalilao New England 14 584,282.95 | 2,445,551.20 | S/Intormación | S/Información | S/Información
Cacalilao New England 15 584,292.95 | 2,445,451.20 | S/Información | SfInformación | S/Información
Cacalilao New England 193 583,367.95 | 2,447,101.21 | SAnformación | S/Información | S/Información
Panuco New England 2 583,967.95 | 2,440,601.20 | S/Información | S/Información | S/Información
Panuco New England 22a 580,517.95 | 2,440,801.20 | S/Información _S/Información | S/Información
Panuco New England 25a 580,417.95 | 2,440,601.20 | S/Información | S/Información | S/Información
Panuco New England 29 580,417.95 | 2,440,401.19 | S/Información | S/Información | S/lafomación
Panuco New England 30 580,367.95 | 2,440,401.19 | SAnformación | S/Información | S/Información
Panuco New England 4 582,037.95 | 2,445,321.20 | S/Información | S/Información | S/Información
Panuco New England 5 582,391.85 | 2,445,359.20 | S/Información | S/Información | S/Información
Panuco New England 52 581,867.95 | 2,444,501.20 | S/Información | S/Información | S/Información
Panuco New England 7. 584,767.96 | 2,441,301.20 | S/Infomación | S/Información | S/Información
Panuco New England 8 584,867.96 | 2,441,551.20 | S/Información  S/Información | S/Información
Panuco New England 9 584,167.95 | 2,441,101.20 | S/Información | S/Información | S/Información
Panuco Nienau 10 589,067.96 | 2,443,601.20 | S/Información | S/Información | S/Información
Panuco Nienau 12 589,167.96 | 2,443,401.20 | S/Información | S/Información | S/Información
Topila Nineau 13 597,534.68 | 2,442,575.70 | S/Información | S/Información | S/Información
Panuco Normex 2 589,267.98 | 2,440,701.20 | S/Información | S/Información | S/Información
Panuco Normex 3 589,267.95 | 2,440,601.20 | S/lnformación | S/Información | S/nfomación
Panuco Nueva York 1 591,059.37 | 2,441,618.41 | SiInformación | S/Información | S/Información
Panuco Nueva York 2 590,367.96 | 2,441,801.20 | S/Información | S/laformación | S/Información
Panuco Nueva York 3 590,685.77 | 2,442,025.29 | S/Información | S/información | S/Información
Panuco Ojital 1002 582,929.55 | 2,443,697.00 | S/Información | S/información | S/Información
Panuco | Ojital 11 582,875.75 | 2,443,286.20 | S/Información | S/Intormación | S/Información
Panuco Ojital 152 582,873.15 | 2,443,085.70 | S/Información | S/Información | S/Información
Panuco Ojital 16 581,480.35 | 2,443,114.00 | S/Infomación | S/Información | S/nformación
Panuco Oljital 162 583,204.55 | 2,442,880.20 | S/Infornación | SIIntormación | S/Información
Panuco Ojital 167 582,612.25 | 2,442,663.20 | S/Información | S/Intormación | S/Información
Panuco 582,267.95 | 2,442,901.20 | S/nformación | S/Información | S/Información
Panuco 582,517.95 | 2,443,601.20 | S/Información | Sinformación | S/Información
Panuco y 581,858.15 | 2,442,825.00 | S/Información | S/Información | SfInformación
Panuco Ojital 8 582,229.95 | 2,443,068.20 | Sfinformación | S/información | S/Información
Cacalilao PT 577,567.84 | 2,447,049.20 | S/Intormación | S/información | S/Información
Cacalilao P13 577,686.64 | 2,447,391.21 | S/Información | S/Información | Sfinformación
Cacalilao P Lote 4 577,906.84 | 2,450,738.01 | S/Información | SfInformación | S/Información
Topila Paciencia 101 595,886.37 | 2,442,569.00 1960 SiInformación | S/Información.
Topila Paciencia 102 598,322.58 | 2,442,827.50 1969 SiInformación | S/Información.
Topila NA a '| 59raos18 | 2442,164.50 | S/infomación | S/Información | SAnformación
Topila Palacho 1 605,612 99 | 2,433,552.39 | SAnformación | S/Información | S/infomación
Topila Palacho 101 606,717.99 | 2,433,509.99 1955 S/Información | S/Información
Topila Palacho 5 600,817.98 | 2,439,001.20 | Sfinformación | S/Información | S/Información
Topila Palacho 6 602,467.98 | 2,441,10120 | S/Infomación | S/Información | S/Información
Topila Palacho 8 600,967.98 | 2,438,201.19 | S/Información | S/Información | S/Información
Topila Palacho Corona 1 601,717.98_ | 2,439,151.20 | S/Información | S/Información | S/Información
Topila Palangana 3 594,620.77 | 2,440,709.50 | S/Información | S/Información | S/Información
Topila Palangana 6 594,567.97 | 2,440,001.20 | S/Información | S/Información | S/Información
Salinas Palma 1 592,876.07_ | 2,452,956.52 | S/Información | S/Información | S/Información
42

Y
%

[A
$ pemex

Contrato No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwsces Añode | Profundida
Fog pom X Y |Perforación | _d(m) Ro
Salinas Palma 2 591,717.97 | 2,453,251.22 | Sfinformación | S/Información | SfInformación
Salinas Palma 3 588,967.96 | 2,454,051.22 | S/Información | S/Información | S/Información
Salinas Palma 5 588,867.98_ | 2,453,601.22 | S/Información | S/Información | S/Información
Salinas Palmas 15 588,867.98 | 2,453,501.22 | S/Información | S/Información | S/Información
Salinas Palmas 7 588,577.76 | 2,453,094.12 | S/Información | SfInformación | SAInformación
Panuco Panuco 189 584,602.66_| 2,440,072.19 | SAnformación | S/Información | S/Información
Panuco Panuco 199 584,786.16_| 2,440,943.20 | S/Información | S/Información | S/Información
Panuco Panuco Boston 1 591,491.07 | 2,441,869.50 | S/Infomación | S/Información | SAnformación
Panuco Panuco Boston 2 592,413.37 | 2,443,239.20 | S/Información | S/Información | S/Información
Panuco Panuco Boston 4 591,440.57 | 2,441,888.70 | S/Infomación | S/Información | S/Información
Panuco Panuco Crude 1 587,769.86 | 2,440,057.99 | S/Información | S/información | S/Información
Panuco Panuco Tuxpam 1 587,767.96 | 2,440,601.20 | S/Información | SfInformación | S/Información
Topila Paz2 598,567.98 | 2,440,901.20 | S/Información | S/Información | S/Información
Panuco Pazzi1 583,739.75 | 2,440,676.20 | S/Información | S/Información | S/Información
Panuco Pazzi12 583,972.55 | 2,443,602.50 | S/Información | S/Información Vertical
Panuco Pazzi21 583,167.95 | 2,441,501.20 | S/Información | S/Información | S/Información
Panuco Pazzi 258 580,413.45 | 2,440,584.50 | S/Información | S/Información | S/Información
Panuco Pazzi3 583,386.25 | 2,439,949.20 | S/Información | S/Información | S/Información
Panuco Pb 26 585,669.96 | 2,441,419.00 | S/Información | S/Información | S/Información
Topila Pedernales 1 610,049.29 | 2,445,711.71 1960 S/Información | S/Información
Topila Pedernales 2 611,357.50 | 2,446,635.41 1961 Silaformación | S/Información
Cacalilao Pemex 1000 580,722.85 | 2,453,561.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 1001 580,567.85 | 2,453,572.72 | S/Información | S/Información | S/Información
Cacalilao Pemex 1002 580,443.55_ | 2,453,581.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 1003 580,681.75 | 2,453,299.71 | S/Información | S/Información | S/Información
Cacalilao Pemex 1006 580,259.65 | 2,453,242.01 | S/nformación | S/Información | S/Información
Cacalitao Pemex 1007 580,759.85 | 2,454,020.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 1012 580,207.85 | 2,453,536,52 | S/Información | S/Información | S/Información
Cacalilao Pemex 1014 579,417.95 | 2,452,851.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 1019 579,417.95 | 2,452,451.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 1111a 579,667.75 | 2,449,301,21 | S/Información | S/Información | S/Información.
Cacalilao Pemex 1122a 580,367.95 | 2,450,301.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 129 578,101.94 | 2,454,996.22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2007 578,784.05 | 2,454,653,22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2010 584,717.96 | 2,450,151.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 2014 584,594.65 | 2,450,027.21 | S/tnformación | S/Información | S/Información
Cacalilao Pemex 2012 585,476.06 | 2,449,849.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 2024 578,294.94 | 2,452,476.61 | S/Intormación 493 Vertical
Cacalilao Pemex 2036 578,087.94 | 2,451,001.21 | S/Información | S/Información | S/Información
Cacalilao Pemex 2045 574,680.34 | 2,454,567.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 2046 574,794.24 | 2,454,935.72 | S/Información | S/Información | S/Información
Cacalilao Pemex 2076 576,897.34 | 2,449,804,31 1951 426 Vertical
Cacalilao Pemex 2103 576,470.04 | 2,454,170.22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2110 582,092.25 | 2,453,736.22 | S/Información | S/Información | S/Información
Cacalilao Pemex 2111 582,198.45 | 2,454,016.52 | S/Información | S/Información | S/Información
Cacalilao Pemex 2123 588,417.96 | 2,453,951.22 | S/Información | S/Infornación | S/Información
Cacalilao Pemex 2124 588,517.96 | 2,454,251 22 | S/Información | S/Información | S/Información
Topila Pemex 3 597,669.88_ | 2,439,434.20 | S/Información | S/Información | S/Información
Cacalilao Pemex 9 577,131.04 | 2,449,856.21 | S/Información | S/Información | S/Información
Panuco a uenican 585,128.55 | 2,440,935.00 | S/Información | S/Información | S/Información
Panuco Penn Mex 2 590,167.97 | 2,440,301.20  S/Información | S/Información | S/Información
Panuco Peralta 1 583,167.95 | 2,438,301.19 | S/lnformación | S/Información | S/Información
Panuco Peralta 3 583,117.95 | 2,437,851.19 | S/Información | S/Información | S/Información
Panuco Perez 1 589,086.36_ | 2,440,720.00 | S/Información | S/Información | S/Información 4
Panuco Perez Castillo 2 588,001.76 | 2,440,417.00 | S/Información | S/Información | S/Información
Salinas Periquillo 82 599,421.58 | 2,447,783.51 | S/Información | S/Información | S/Información >
Topita Petromex 1 597,287.38_ | 2,442,334.00 | S/Información | S/Información | S/Información
Panuco Petromex 25 584,707.36_ | 2,440,806.70 | S/Información | S/Información | S/Información
Panuco Petromex 6 584,483.36_ | 2,440,921.30 | S/Información | S/Información | S/Información
Panuco Pez 17 582,047.35 | 2,442,158.20 | S/Información | S/Información | S/Información
Cacalilao Pez 2 582,367.95 | 2,451,001.21 | S/Información | S/Información | S/información
43

¿7
Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Pozos Taponados
Coordenadas UTMwscss Año de Profundida ñ
Campo Pozo X Perforación | _d(m) Tipo |
Cacalilao Pez 7 582,167.95 | 2,451,051.21 | S/intormación | SlIntormación | S/nformación
Panuco Piedras 1317 580,217.95 | 2,440,461.19 | SAnformación | SAInformación | S/Información
Panuco Piedras 3 579,967.95 | 2,440,151.19 | S/Información | S/Información | S/Información
Panuco Piedras 4 579,867.95 | 2,439,50119 | S/Información | Siintomación | S/Intormación
Panuco Piedras 8 579.567,95 | 2,439,701.19 | SAnformación | S/Información | S/Antormación
Panuco Piedras H2 579.661.85 | 2,439,292.19 | S/Información | Silnformación | S/Información
Panuco Piedras H6 579,977.05 | 2,440,069.19 | S/Información | S/Información | S/nfonmación
Panuco Piedras H7 580,167.95 | 2,440,051.19 | S/Información | S/Información | S/Información
Banuco Pitcher 1 591,267.97 | 2,441,351.20 | S/Información | S/Información | S/Información
Panuco Pitcher 2 591,067.97 | 2,441,401.20 | S/Información | S/Información | S/loformación
Panuco Placeres 1 581,367.95 | 2,444,901.20 | S/Intormación | S/Información | S/Información
Panuco Pm No 60 580,807.75 | 2,436,915.19 | S/Información | S/Intormación | S/Información
Topila Poblana 1 598,317.98 | 2,440,051.20 | S/Información | S/Información | S/laformación
Panuco Polla 125 582,667.95 | 2,439,901.19 | S/Información | S/Información | S/Información
Panuco Polla 3 583,167.95 | 2,439,501.19 | S/Información | S/Información | S/laformación
Panuco Potrerillos 428 583,987.96 | 2,436,201.19 | S/Información | S/Información | S/lnformación
Panuco Potrero Ojital 2 582,567.95 | 2,443,501.20 | S/Información | S/Información | S/Anformación
Panuco Potrero Ojital 31 582,917.95 | 2,442,651.20 | S/Infomación | S/Intormación | S/Información
Panuco Potrero Ojital 38 581,967.95 | 2,443,501.20 | S/Información | S/Información | SÁntarmación
Topila Pozo 22 605,444.49 | 2,432,552.69 | S/Intormación | SInformación | S/nformación
Topila Price 1 596,367.97 | 2,441,301.20 | S/Infomación | S/Información | S/Información
Topila Price 2 596,467.97 | 2,441.451.20 | S/Intomación | S/Información | S/Información
Panuco Pueblo En Panuco| 589567.95 | 2,443,301.20 | S/Intomación | S/Información | S/Información
Salinas Pueblo Viejo 1——| 607,708.79 |2,453,367.72 | S/Información | S/Intormación | S/Información
Salinas Pueblo Viejo 102 | 609,152.59 | 2,456,806.22 | S/Información | S/Información | S/nformación
Panuco Pztemar 1 586,557.78 | 2,439,012.19 | S/Información | S/Información | S/Información
Topila Quebrache 1 608,615.28 | 2,432,572.19 | SAinformación | S/Información | S/Información
Topita Quebrache 10 609,219.00 | 2,432,382.19 | S/Información | S/Información | S/Información
Topila Quebrache 11 609,969.00 | 2.432,949.19 | S/Información | S/Información | S/Información
Topila Quebrache 12 608,401.29 | 2.432,571.99 | S/Información | S/Información | S/Información
Topila Quebrache 14 608,834.19 | 2,432,952.69 | S/Información | S/Información | S/Información
Topila Quebrache 15 607,990.59 | 2,431,796.19 1937 SiIntormación | S/Información
Topila Quebrache 16 608,458.59 | 2,433,069.19 | S/Información | S/Información | S/Información
Topila Quebrache 17 608,035.28 | 2,431,837.68 | S/Información | S/Información | S/Intormación
Topila Quebrache 2 608,615.29 | 2,432,363.19 | S/Información | S/Información | S/Información
Topila Quebrache 3 608,334.19 | 2,432,468.19 | S/Información | S/Intormación | S/Información
Topila Quebrache 4 608,682.59 | 2,432.778.59 | S/Información | S/Información | S/Información
Topila Quebrache 5 609,528.80 | 2,432.278,99 | Silnformación | Siinformación | S/Información
Topila Quebrache 6 608,402.99 | 2,431,796.19 | S/Intormación | S/Información | S/Información
Topila Quebrache 9 609,807.40 | 2.431,796.19 | S/Información | S/Información | S/'nformación
Panuco Quintana! 1 581,267.95 | 2,444,351.20 | S/Información | S/Información | SAntormación
Pánuco Quintanal 2 581,474.25 | 2,445,516.70 | S/Infornación | S/Información | S/Información
Panuco Quintana! 3 581,367.95 | 2,445,201.20 | S/Información | S/formación | S/Información
Cacalilao Quintanal 4 586,944.76_| 2,450,733.71 | S/Información | S/Información | S/Anformación
Panuco Quintanal 5 581,237.25 | 2,445.088.70 | S/Información | S/Información | S/Información
Panuco Quintanal 8 581,220.25 | 2,445,621.00 | S/Información | S/Información | S/nformación
Topila Ramirez 1 613,336.30 | 2,441,895.20 | S/Anformación | S/Información | SAnformación
Topila Ramirez 1d 613,326.30| 2,441,895.20 | S/Información | S/Intormación | S/Intormación
Panuco Recreo 19 584,467.96 | 2,436,601.19 | S/Información | S/Información | S/Información
Panuco Recreo 418 583,067.95 | 2,436,601.19 | S/intarmación | S/Información | S/Información
Panuco Regiones 585,067.96 | 2,441,901.20 | S/Información | S/Intormación | S/Información
Petrolíferas 4

Panuco República 2 583,437.95 | 2,441,606.20 | S/nformación | S/nformación | S/Información ZA

Topila Requena 1 596,903.58_ | 2,440,759.20 | S/información | S/Información | S/Infomación a
Cacalilao Rich Mex 1 586,573.16 | 2,451,489.51 | S/información | S/información | S/nformación
Cacalilao Rich Mex 105 586,417.86 | 2,451,405.51 | Sfinformación | S/nformación | S/Información
Cacalilao Rich Mex 11 586,076.56 | 2,451,525.01 | S/nformación | S/Información | S/información
Cacalilao Rich Mex 12 586,197.76_| 2,451,512.51 | SAnformación | S/Información | S/Información
Cacalilao Rich Mex 121 585,909.78_| 2,451.235.21 | S/Intormación | S/Información | SAlnformación
Cacalilao Rich Mex 14 586,505.46 | 2,551,496.21 | SAnformación | S/Información | S/Información
Cacalilao Rich Mex 20 586,417.96 | 2,451,451.21 | Siinformación | S/Información | S/AInfomación
> PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
- Pozos Taponados
Coordenadas UTMwscss Año de Profundida
STbo SR X Y__ | Perforación | d(m) ES

Cacalilao Rich Mex 21 585,904.66 | 2,451,166.51 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 22 585,967.96 | 2,451,201.21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 24 586,288.56 | 2,451,448.01 | S/Información | S/Información | S/nformación
Cacalilao Rich Mex 28 586,338.96 | 2,451,444.21 | S/Intormación | S/Información | S/Información
Cacalilao Rich Mex 29 586,161.26 | 2,451,581.51 | S/Información | S/Información | S/Infomación
Cacalilao Rich Mex 3 586,851.36_ | 2,451,103.51 | S/información | S/Información | S/Información
Cacalilao Rich Mex 37 585,776.06 | 2,451,229.21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 4 586,256.56 | 2,451,419.01 | S/Información [ S/Información | S/Información
Cacalilao Rich Mex 44 585,717.96 | 2,451,251.21 | S/Infomación | S/Información | S/Información
Cacalilao Rich Mex 47 586,421.76 | 2,451,131.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 5 585,987.98 | 2,451.470.01 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 50 586,967.96 | 2,451,351.21 | S/Información | S/Información | S/Información
Cacalilao Rich Mex 63 586,552.36 | 2,451,414.71 | S/Intormación | S/Información | S/Información
Cacalilao Rich Mex 67 586,517.96 | 2,451,451.21 | S/Infomación | S/información | S/Información
Cacalilao Rich Mex 68 588,642.76 | 2,451,271.21 | SiInformación | S/Información | S/Información
Cacalilao Rich Mex 78 586,542.46 | 2,451,202.01 | S/Información | SfInformación | S/Información
Cacalilao Rich Mex 9 586,517.96 | 2,451,648,01 | SfInformación | SAnformación | S/Información
Cacalilao Rich Mex 92 586,417.96 | 2,451,651.21 | S/fIntormación | S/Información | S/Información
Cacalilao Rich Mex Oil 10 586,138.76_ | 2,451,520.74 | S/Información | S/nformación | S/Información
Panuco. Riguezas 1 586,275.36 | 2,439,257.99 | S/Información | Sfinformación | S/Información
Panuco. Rivera 5c 586,650.86 | 2,439,684.69 | S/Información 702 Vertical
Panuco Rn4 586,220.96 | 2,439,269.69 | S/Información | S/Información | S/Información
Panuco Robles 1 583,717.96 | 2,440,001.20 | Sfinformación | S/Información | Vertical
Panuco. Robles 12 582,267.95 | 2,441,001.20 | S/Información | S/Información | S/Información
Panuco Robles 2 582,082.25 | 2,441,351.20 | SAInformación | S/Información | S/Información
Panuco Robles 3 583,867.95 | 2,440,601.20 | S/Información | SAnfornación | S/Información
Panuco Robles 6 582,267.95 | 2,441,201,20 | S/Información | S/Información | S/Información
Panuco Robles 6a 582,567.95 | 2,441,651.20 | S/Información | S/Información | S/Información
Panuco Robles H1 580,967.95 | 2,441,651.20 | S/Información | S/Información | S/Información
Panuco. Rufino 2 582,264.25 | 2,441,337.20 | S/Información | S/información | S/Información
Topita Ruiz Sinclair 2 610,170.10 | 2,434,587.19 | S/Información | S/Información | S/Intormación
Salinas Salado 101 608,542.59 | 2,450,304.51 | S/Información | S/Información | S/Información
Salinas Salinas 1 592,590.77 | 2,464,082.23 | SAnformación | S/Información Vertical
Salinas Salinas 101 592,910.07 | 2,456,455.72 1959 SAnformación | S/Información
Salinas Salinas 13 592,012.06 | 2,461,544.73 | S/Información | S/Información | S/Información
Salinas Salinas 2 591,552.16 | 2,461,951.03 | S/información | S/Información | S/información
Salinas Salinas 23 592,021.06 | 2,461,486.03 | S/Información | S/información | S/Información
Salinas Salinas 24 592,027.77 | 2,461,426.03 | S/Información | S/Información | S/lnformación
Salinas Salinas 28 592,024.77 | 2,461,666.73 | S/Información | S/Información | S/Información
Salinas Salinas 3 592,013.26 | 2,461,888.03 | S/Información | S/Información. Vertical
Salinas Salinas 34 591,329.86_ | 2,461,783.73 | S/Información | Siinformación | S/nformación
Salinas Salinas 3a 591,598.86 | 2,462,161.23 | S/lnformación | S/Información | S/Información
Salinas Salinas 4 592,028.26 | 2,4461,605.23 [ S/Información | S/fInformación | S/Información
Salinas Salinas 54 594,466.57 | 2,462,203.73 | S/Información | S/Información | S/Información
Salinas Salinas 69 594,409.57 | 2,462,140.73 | S/Información | S/Información | S/Información
Salinas Salinas 8 592,011.86 | 2,461,724.73 | S/Información | S/Intormación | SAnfomación
Salinas Salinas 88 591,561.96 | 2,461,881.53 | S/Información | S/Información | S/Información
Salinas Salinas 92 588,867.96 | 2,457,251.22 | S/Información | S/Intormación | S/Información
Salinas Salinas 93 588,967.96 | 2,457,301.22 | S/Intormación | S/Intormación | S/Información
Salinas Salinas Norte 1 592,467.97. | 2,461,901.23 | S/Información | SAnformación | SAnformación
Salinas Salinas Norte 2 591,524.38 | 2,464,262.03 | S/Información | S/Información | S/Información
Panuco Salv 1 581,778.55 | 2,445,402.20 | S/Intormación | S/Información | S/Intormación
Panuco Salvasol 11a 582,906.35 | 2,443,898.20 | S/Información | S/Información | S/Información
Panuco Salvasol 2a 582,481.75 | 2,445,178.50 | S/Información | S/información | S/Información
Panuco Salvazuchi 1 582,767.75 | 2,444,225.70 | S/Información | S/Información | S/Información SS
Panuco Salvazuchi 10 581,667.95 | 2,444,451.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 12 581,867.95 | 2,445,101.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 133 581,967.95 | 2,443,901.20 | Sfinformación | S/Información | S/Infomación
Panuco Salvazuchi 30 581,867.95 | 2,445,551.20 | S/Información | S/Información | S/Infomación
Panuco Salvazuchi 45 582,569.05 | 2,443,999,20 | S/Información | S/lnformación | S/Información
Panuco Salvazuchi 59 582,467.95 | 2,445,051.20 | S/Información | S/Información | S/Información
Panuco Salvazuchi 64 582,198.85 | 2,444,954.70 | S/Información | S/Información | S/Información

45

/ ¿E
Contrato No 424102853

Es PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.
Pozos Taponados
Coordenadas UTMwsce Año de | Profundida .
Campo Pozo Xx Y Perforación d(m) Tipo
Panuco Salvazuchi 65 582,415.95 | 2,445,122.70 | SfInformación | S/Información | S/Información
Panuco Salvazuchi 70 582,467.95 | 2,444,501.20 | SfInformación | S/Información | S/Infomación
Panuco San Cristóbal 1 590,667.96 | 2,441,051.20 | SAInformación | S/Información | S/Información
Panuco San Cristóbal 2 590,367.97 | 2,441,101.20 | S/Información | S/Información | S/Información
Panuco San Manuel 1 583,724.75 | 2,442,306.50 | S/Información | S/Información | S/Información
Panuco San Manuel 1001 583,980.96 | 2,442,086.60 | S/Información | S/Información | S/Infomación
Panuco San Manuel 48 583,817.95 | 2,441,601.20 | S/Información | S/Información | S/Información
Panuco San Manuel 5 584,579.76 | 2,440,972.00 | SAnformación [S/Información | S/Información
Panuco San Manuel 8 583,017.95 | 2,441,501.20 | S/Información | S/Intormación | S/Información
Panuco San Manuel 9 583,748.15 | 2,442,251.20 | Sflnformación | S/Información | S/nformación
Topila San Martin 1 598,066.58 | 2,440,875.20 | S/Información | S/Información | S/Información
Topila San Martin 3 598,117.98 | 2,441,501.20 | S/Información | S/Información | S/Información
Topífa San Martin 4 598,667.18 | 2,440,982.50 | S/Información | S/Información  S/Información
Topila San Martin 5 598,061.98 | 2,440,950.50 | S/Información | S/Información | SAnformación
Topila San Martin 6 598,167.98 | 2,440,801.20 | S/Información | S/Información _S/Infomación
Panuco San Pablo 1 577,184.24 | 2,436,399.99 | S/Información | SfInformación | S/Información
Panuco San Pablo 2 577,184.75 | 2,436,469.99 | S/Información | Snformación | S/Información
Topila Sanchez 1 598,257.98 | 2,440,101.20 | S/Información | S/Información | S/Información
Cacalilao Sanchez 2 583,855.75 | 2,450,048,21 | S/Información | S/nformación | S/Información
Cacalilao Sanchez 3 587,767.96 | 2,452,701.22 | SfInformación | S/Información | S/Información
Topila Santa Fe 1 601,067.98 | 2,440,901.20 | S/Información | S/Información | S/Información
Topila Santa Fe 11 596,267.97 | 2,443,601.20 | S/lnformación | S/información | S/Información |
Topila Santa Fe 12 596,767.97 | 2,443,601.20 | S/Información | S/información | Sinformación
Topila Santa Fe 14 595,767.97 | 2,443,801.20 | S/Información | S/Información | S/Información
Topila Santa Fe 15 585,567.97 | 2,443,901.20 | S/Información | S/Información | S/Información.
Topila Santa Fe 16 595,367.97 | 2,444,001.20 | S/Información | S/Información | S/Información
Topila Santa Fe 18 594,467.97 | 2,444,801.20 | S/Información | SAnformación | S/Información
Topila Santa Fe 19 594,867.97 | 2,444,201.20 | S/Información | S/Información | S/Información
Topila Santa Fa 20 599,777.58 | 2,445,623.01 | S/información | S/Información | S/Información
Topila Santa Fe 21 601,057.98 | 2,441,501.20 | S/Información | S/Información | S/información
Topila Santa Fe 22 600,967.98 | 2,442,001.20 | S/Información | S/Información | SWnformación
| Topita Santa Fe 3 601,367.98 | 2,441,001.20 | SAIrfonnación | S/Información | S/Información
Topita Santa Fe 4 599,967.98 | 2,442,701.20 | S/Información | S/Información | S/Información
Topila Santa Fe 5 601,177.78 | 2,441,347.00 | SAnformación | S/Información | S/Información
Topila Santa Fe 9 599,967.98 | 2,444,901.20 | S/Información | S/Información _S/Información
Panuco Segura 2 589,693.76 | 2,440,235.50 | S/Información | S/información | S/Información
Panuco Segura 3 599,650.46 | 2,440,274.84 | S/Información | S/Información | SfInformación
Panuco [| Segura 4 590,067.86 | 2,440,451.20 | S/Información | S/Intormación | S/Información
Panuco Segura 6 589,567.96 | 2,440,401.20 | SfInformación | S/Información | S/Información.
Cacalilao SfRc 347a 582,187.75 | 2,447,378.21 | SfInformación | S/laformación | S/Información
Cacalilao Str Co 366 582,356.65 | 2,448,155.61 | S/Información | S/Información | S/Intomación
Salinas Shepard 1 592,046.25 | 2,462,028.53 | S/Información | S/Información _S/Información
Salinas Shepard 13a 592,117.95 | 2,462,251.23 | S/Información | S/Información | S/Información
Salinas Shepard 2 592,106.65 | 2,462,037.53 | S/iIntormación | S/Información | Sfinformación
Salinas Shepard 3 591,987.98 | 2,462,019.33 | S/Información | S!Intormación | S/Información
Salinas Shepard 6 592,069.48 | 2,462,084.53 | S/Información | S/Información | S/Información
Salinas Shepard 8 592,087.08 | 2,462,163,53 | S/Información | S/Información | S/Información
Salinas Shepard 9 592,150.88 | 2,462,146.03 | S/Información | SfIntormación | S/Información
Panuco Silva 1 590,248.26 | 2,443,839.70 | SAinformación | S/Información | S/Información
Pantco Silva 13 593,992.07 | 2,443,290.50 | SAInformación | S/Información | S/Información
Panuco Silva 3 591,238.97 | 2,441,629.20 | S/Información | S/Información | S/Información
Panuco Silva Gilliam 1 594,167.97 | 2,444,001.20 | SfInformación | S/Información  S/Infomación
Cacalilao Sinclair 1 577,917.94 | 2,447,251.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 11 577,767.94 | 2,447,301.20 | S/Información | S/Información | S/Información
Cacalilao Sinclair 12 581,967.95 | 2,452,951.21 | S/Información | S/Información | S/Información
Cacalilao Sinctair 195 580,167.95 | 2,448,451.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 15 577,817.94 | 2,447,551.21 | Silnformación | Sfinformación | SAnformación
Cacalilao Sinclair 16 586,217.96 | 2,450,851.21 | S/Información | Sfintormación | S/Anformación
Panuco Sinclair 2 583,467.95 | 2,440,401.19 | SAnformación | S/Información | S/Infornación
Cacalilao Sinclair 22 586,067.18 | 2,451,043.61 | S/Información | S/Información | S/Información
Cacalilao Sinclair 23 586,085.76 | 2,450,926.01 | S/Información AS2 SíInformación
Cacalilao Sinclair 285 584,379.85 | 2,448,121.21 | S/Información | S/Información | S/Información
46

(
¿3 memMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados 7]
Coordenadas UTMwscss | Añode |Profundida Ñ
Campo Pozo Xx Y Perforación | d(m) Tipo
Cacalilao Sinclair 3 577,917.94 | 2,447,801.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair 312d 584,154.95 | 2,447,591.21 | SiInformación | S/Información | S/Información
Cacalilao Sinclair 31b 587,887.96 | 2,453,101.22 1925 482 S/Información
Cacalilao Sinciair 32 587,817.96 | 2,452,972.22 | S/Información | S/Información | S/Información
Cacalilao Sinclair 320 578,402.65 | 2,453,366.71 | S/Información | SfInformación | SAInformación:
Cacalilao Sinclair 325 583,302.15 | 2,447,339.21 [ SfInformación | Sfinformación | SAnformación
Cacalilao Sinclair 4 577,767.94 | 2,447,501.21 | S/Información | S/nformación | S/Información
Cacalilao Sinclair 42 581,839.05 | 2,453,018.21 1936 797 Direcciona
Cacalilao Sinctaír 6 577,767.94 | 2,447,251.21 | S/Información | S/Información _S/Información |
Cacatilao Sinclair 50 581,773.05 | 2,452,948.22 | S/lnformación | S/Información | S/Información
Cacalilao Sinclair 51 581,778.15 | 2,453,021.61 | S/Intormación [ S/Información | SAnformación |
Cacalilao Sinclair 580 585,116.26 | 2,450,033.21 | S/Información | SfInformación | S/Intormación
Cacalilao Sinclair 6 582,367.95 | 2,453,001.21 | SYInformación | S/'nformación | S/Información
Cacalilao Sinclair 7 586,167.96 | 2,450,851.21 | S/laformación | S/Información | S/Información
Cacalilao Sinclair 8a 584,750.76 | 2,445,316.20 | S/Información | S/Información _S/nformación
Cacalilao Sinclair 9 586,217.86 | 2,450,951.21 | SiIntomación | S/Información | S/Información
Cacalilag Sinclair Empire 105 | 584,067.95 | 2,449,401.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 107 | 579,517.95 | 2,451,851.21 | S/Intormación | SAinformación | S/Información
Cacalilaa Sinclair Empire 13 577,867.94 | 2,447,001.21 | SAnformación | S/Información | S/Información
Cacalilao Sacate Empire | 580,564.85 | 2,448,968.51 | S/Información | SAnformación | S/Información
Cacalilao Sinclair Empire 14 577,767.94 | 2,447,601.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 144 | 580,317.95 | 2,448,476.21 | SiInformación | S/tnformación | S/Información
Cacalilao Sinclair Empire 148 | 580,267.95 | 2,447,501.21 | S/Información | S/Información | S/Información
Cacalilao. Sinclair Empire 15 577,867.95 | 2,447,551.21 | SfInformación | S/Información | S/nfomación
Cacalilao Sinclair Empire 16 577,767.94 | 2,448,151.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair EMPIE| 580.467.95 | 2,449,20121 | S/Información | Sinfomación | SIpformación
Cacalilao Sinclair Empire 18 578,017.94 | 2,448,001.21 | S/Información | S/Infonmación | S/Información
Cacalilao Sinclair Empire 187 | 578,267.95 | 2,452,401.21 | S/Información | S/Información | S/Información
Cacatilao Sinclair Empire 190 | 585,167.95 | 2,449,201.21 | S/Información | S/Información | SfInformación
Cacalilao | Sinclair Empire 198 | 584,867.95 | 2,445,301.20 | S/Información | S/Información | SAnformación
Cacalilao Sinclair Empire 2 584,838.98 | 2,447,921.21 | S/Información | SAnfonmación | S/información
Cecalilao | Sincfair Empire 212 | 578,317.95 | 2,452,561.21 | SfInformación | S/Información | S/Información.
Cacalilao Sinclair Empire 221 | 580,367.95 | 2,450,151.21 | S/Información | S/Intormación | S/Información
Cacalilao Sinclair Empire 226 | 580,217.95 | 2450,551.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 229 | 585,117.96 | 2,449,101.21 | S/Información | S/Información | SAnformación
Cacalilao Sinclair Empire 230 [| 584,754.48 | 2,448,989.21 | S/Infornación | S/Información | S//nformación
Cacalilao Sinclair Empire 24 581,933.95 | 2,446,693.20 | S/Información | S/Intormación | S/Información
Cacalilao Sinclair Empire 241 | 584,667.98 | 2,448,851.21 | S/Información | S/Información | S/información
Cacatilao Sinclair Empire 242 | 585,158.46 | 2,449,035.51 | SfInformación | S/Información | S/Informmación
Cacalilao Sinclair Empire 258 | 585,270.46 | 2,449,299.91 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 261 | 580,828.75 | 2,451,033.01 | S/ntormación | S/infonmación | S/Información
Cacalilao Sinclair Empire 262 | 585,117.96 | 2,448,951.21 | S/Información | S/Información | S/Información
Cacalitao Sinclair Empire 264 | 585,267.96 | 2,449,401.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 27 578,917.95 | 2,447,851.21 [ SiIntormación | S/Información | S/Infomación
Cacalilao Sinclair Empire 270 | 585,131.86" | 2,448,722.41 | S/Información | S/Información | S/nformación
Cacalilao Sinclair Empire 276 | 584,767.96 | 2,445,901.20 | S/información | Sfinformación | S/Información
Cacalilao Sincfair Empire 278 | 585,117.98 | 2,448,851.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 28 582,261.05 | 2,446,141.20 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 282 | 584,363.65 [| 2,448,191.21 | S/Información | SiInformación | SfInformación
Cacalitao Sinclair Empire 29 581,832.95 | 2,446,589.71 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 301 | 583,356.15 | 2,448,869.21 | S/Información | Sftnformación | S/Información
Cacalitao Sinctair Empire 310 | 584,871.36 | 2,448,460.71 | S/Información | S/Información | S/Infomación L
Cacalilao Sinclair Empire 313 | 586,614.76 | 2,448,678.41 | S/Información | S/Información _S/Información
Cacalilao Sinclair Empire 328 | 582,879.65 | 2,446,284.20 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 33 578,117.94 | 2,450,901.21 | S/lnformación | S/Información  S/laformación
Cacalilao Sinclair Empire 335 | 583,267.35 | 2,447,349.11 | SAnformación | Sitnformación | S/Información
Cacalitao Sincíair Empire 34 577,977.75 | 2,448,358.21 | SAinformación | S/Información | SAnformación
Cacalilao Sinclair Empire 363 | 582,261.35 | 2,447,589.01 1936 503 Sinfornación
Cacalilao Sinclair Empire 366 | 582,259.95 | 2,448,252.21 | SAinformación | S/Información | S/Información
Cacalilao Sinclair Empire 40 582,317.95 | 2,445,951.20 | S/nformación | S/Información | S/Información
47 ( 27% .
Contrato No 4241028353

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwscss Añode | Profundida
Campo Pozo Xx Y Perforación | d(m) Tipo

Cacalilao Sinclair Empire 41 578,117.94 | 2,451,301,21 | S/Información _S/Información | S/Información
Cacalilao Sinclair Empire 6 582,003.35 | 2,446,518.71 | S/lnformación | S/Información | S/información
Cacalilao Sinclair Empire 69 582,517.05 | 2,446,242.70 | S/información | S/Información | SfInformación
Cacalilao Sinclair Empire 85 584,567.95 | 2,449,151.21 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 86a | 578,167.94 | 2,454,801.22 | S/Información | S/Información | S/Información
Cacalilao Sinclair Empire 98 577,867.94 | 2,454,601,22 | S/Información | S/Infonmación | S/Información
Panuco Sobrevilla 3 588,820.86 | 2,441,192.60 | S/Información | S/Información | S/Información
Panuco Sobrevilla 5 589,845.56 | 2,441,365.50 | S/Información | S/Información | S/Información
Panuco Sobrevilla 6 589,778.06 | 2,441,607,50 | S/Intormación | S/Información _S/Información
Panuco Sol 13 587,167.96 | 2,442.051.20 | SAnformación | S/Información | S/Información
Panuco Sol 14 587,267.96 | 2,442,101.20 | SfInformación | S/Intormación | S/Información
Panuco Sol 15 587,067.96 | 2,442,001.20 | S/Información | S/Información | SAnformación
Panuco Sol 3a 582,517.95 | 2,445,101.20 | S/Información | S/Información | S/Información
Panuco Sol4 586,517.98 | 2,439,151.19 | S/Información | S/Información | S/Información
Panuco Sol 4a 582,417.95 | 2,445,3351.20 | S/Infarmación | S/Infornación | S/Información
Panuco Sol 5a 582,317.95 [ 2,445,451.20 | S/Infomación | S/Información | S/Información
Topita Solís 10a 595,067.97 | 2,442,001.20 | S/Información | S/Información | S/Información
Topila Solís 3 595,961.57 | 2,441,349.00 | S/Información | S/Información | S/Información
Topila Solís 4 596,099.87 | 2,441,258.50 | S/Información | Sfinformación | SfInformación
Topila. Solís 5 595,667.97 | 2,441,551.20 | S/Información | SAntormación | S/Información
Topila Solís 8 596,184.37 | 2,442,372.20 | SAnformación | S/Información | S/Información
Cacalilao Sotil 2 588,435.98 | 2,453,318.82 | SfInformación | S/Información | S/Información
Cacalilao Sotil 3 588,339.86 | 2,453,325.02 | S/Información | S/lafonmación | S/Información
Salinas Sotil 7 588,434.96 | 2,453,081.32 | S/Información | S/Información | S/Información
Topila Spellacy 1 601,617.98 | 2,439,201.20 | S/Información | S/Información _S/información
Panuco Talvez 1 584,967.96 | 2,439,951.19 | S/lnformación | S/Información | S/Información
Panuco Talvez 2 585,217.96 | 2,440,051.20 | S/Información | S/nformación | SfInformación
Topita Talvez Corona 15 595,967.97 | 2,441,501.20 | Sfinformación | SAinformación | S/Información
Panuco Talvez Mahuaves 1 584,917.96 | 2,443,001.20 | S/información | S/Información | S/Información
Panuco Tamante 1 592,467.97 | 2,440,001.20 | S/Información | S/Información | Sfinformación
Panuco Tamante 4 592,501.97 | 2,439,831.70 | Sfnformación | S/Información | S/'nformación
Topila Tamboyoche 1 599,917.98 | 2,439,801.20 | S/Información | S/nformación | S/Información:
Topila | Tamboyoche 14 598,167.98 | 2,440,001.20 | SAnformación | S/Información | S/Información
Topila Tamboyoche 14a 598,117.98 | 2,439,951.20 | S/Información |S/Información | S/Información
Topila Tamboyoche 7 599,767.98 | 2,439,901.20 _S/Información | S/Información | S/Inforrnación
Panuco Tamismolon W 2a 578,756.85 | 2,426,150.77 | S/información | S/lnformación | S/Intormación
Panuco Tamotillo + 589,104.86 | 2,440,663.00 | Silaformación | S/Información | S/Información
Panuco Tamotillo 101 589,098.56 | 2,440,663,50 | S/Intormación | S/Información _S/Información
Panuco chao voy ¿PTU | 580,467.95 | 2,435,851.19 | Stnfomación | S/Información | Stlnformación
Panuco Tampacas 182 580,867.95 | 2,441,601.20 | S/Intormación | SAnformación | SAnformación
Panuco Tampacas 19 580,767.95 | 2,441,501.20 | S/Información | S/Información | S/Información
Panuco Tampacas 21 580,695.55 | 2,441,284.00 | S/Información | S/Información | S/Información
Panuco Tampacas 7 581,967.95 | 2,441,701,20 | S/Información | S/laformación | S/Intormación
Salinas Tampico Qil 1 592,967.97 | 2,458,201.22 | S/Información | S/Información | S/Información!
Salinas Tampico Oil 2 593,267.97 | 2,457,601.22 | S/Información | S/Información | S/Intormación
Salinas Tampico Oil 3 593,267.97 | 2,457,301.22 | S/Información | S/Información | S/Información
Salinas Tampico Oil 4 593,067.97 | 2,457,701.22 | Silnformación | S/Información | Sfinformación
Salinas Tampico Oll 5 593,267.97 | 2,457,161.22 | SíIntormación | Sinformación | S/Información
Salinas Tampico Oil 6 593,267.97 | 2,457,001.22 | S/Información | SfInformación | S/Información
Panuco Tampuche 1 586,639.56 | 2,438,732.19 | S/Intormación | S/Ainformación | S/Intormación
Panuco Tampuche 101 588,135.56 | 2,440,540.20 | SfInformación | S/Información | Sf'nformación
Panuco Tampusol 1 586,437.76 | 2,438,932.89 | Sfinformación | S/Información | S/Información
Panuco Tampusol 5 586,492.26 | 2,439,050.69 | S/Información | S/Información | S/Información
Panuco Tanantoro 1 580,906.65 | 2,437,128.19 | S/Información | S/Información _ S/Información SE
Panuco Tanantoro 10 581,117.95 | 2,437,45119 | Silaformación | S/Información | S/Información
Panuco Tanantoro 13a 581,117.95 | 2,437,801.19 | S/lnformación | S/laformación | S/Información
Panuco Tanantoro 26 580,155.45 | 2,436,675.49 | S/Información | S/Información | S/Información
Panuco Tanantoro 29 580,835.75 | 2,437,438.69 1926 541 SAnformación
Panuco Tanantoro 3 580,682.05 | 2,437,010.19 | S/Intormación | SfInformación | SAnformación
Panuco Tanantoro 5 581,217.95 | 2,438,101.19 | S/Intormación | SfInformación Venlical
Panuco Tanceme 3 579,897.25 [ 2,445,793.70 | S/Información | SAnformación | SAntormación

48 e E
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Pozos Taponados
Coordenadas UTMwsces Añode — | Profundida ,

] Campo Pozo Xx Y Porforación | d(m) Tipo
Cacalilao Tanchicuin 1 581,667.95 | 2,445,901.20 | S/Información | S/Información | S/Información
Panuco Tanchicuin 1001 575,953.94 | 2,437,290.69 | S/Información | S/nformación | S/Información
Panuco Tanchicuin 16 578,087.95 | 2,439,701.19 | SAinformación | S/Información | S/Información
Panuco Tanchicuin 2 581,267.95 | 2,445,101.20 | S/nformación | S/Información | S/Información
Panuco Tanchicuin 20 578,417.95 | 2,439,401.19 | S/Infomación | S/Información | S/laformación
Panuco Tanchicuin 25 578,967.95 | 2,440,751.20 | Siinformación | S/Información | S/laformación
Panuco Tanchicuin 3 578,867.95 | 2,440,701.20 | S/Información | SiInformación | S/Información
Panuco. Tanchicuin 46 580,897.95 | 2,442,301.20 | S/Información | SfInformación | S/Información
Panuco Tanchicuin 47 580,767.95 | 2,442,151.20 | S/Información | SAInformación | S/nformación
Panuco Tanchicuin 5 578,017.95 | 2,439,751.19 | S/Información | S/Información | Sinformación
Panuco Tanchicuin 6 578,167.95 | 2,439,451.19 | S/Información | S/Información | S/Información
Panuco Tanchicuin 7 577,967.95 | 2,439,951.19 | S/Información | S/Intormación | S/Información
Panuco Tancaco 3 579,925.05 | 2,445,758.20 | S/Información | S!Información | S/Información
Panuco mópomado — SMÍ 581,946.95 | 2,440,906.20 | S/Información | Stintormación | S/Intormación
Topila Taraco 1 597,713.58 | 2440,509.50 | S/información | S/Información | S/Información
Topila Taraco 2t 597,657.08_ | 2,440,607.20 | S/Información 696 S/Información
Panuco Taylor 2 592,749.77 | 2,442,940.70 | S/Intormación | S/Información | S/Información
Panuco Taylor 3 592,699.87 | 2,442,975.00 | S/Información | SAnformación | S/nformación
Topila Tdn 9 598,188.08 | 2,442,685.20 | S/Información | S/Información | S/Información
Panuco Tella 3 587,967.96 | 2,440,551.20 | S/Información | S/Información | S/Información
Panuco Tello 2 587,909.06 | 2,440,095.50 | S/Información | S/Información | S/Información
Panuco Tepanchao 1110 577,862.25 | 2,429,783.08 | SiInformación | S/Información | S/Información
Panuco Tepanchao 1114 574,342,44_ | 2,429,39448 1958 SiInformación | S/Información
Panuco Tepanchao 5 579,702.15 | 2,425,805.17 | S/Información | S/Información | S/Información
Panuco Territorial 15 581,467.95 | 2,443,101.20 | S/Información | S/Información | S/Información
Panuco Territorial 16 581,587.85 | 2,443,451.20 | S/Información | S/Información | S/Información
Panuco Territorial 48 584,567.96 | 2,440,401.20 | S/Información | S/Información | S/Infonmación
Panuco Territorial 53 584,567.98 | 2,440,301.20 | Sílnformación _S/Información | S/Información
Panuco Territorial 55 584,567.98 | 2,440,201.20 | S/Información | S/Información | S/Información
Panuco Texas 1 584,517.96 | 2,440,851.20 | S/Información | S/Información | S/Información
Panuco Texas 10 594,367.97 | 2,442,951.20 | S/Información | S/Información | S/información
Panuco Texas 19 593,767.97 | 2,443,801.20 | S/Información | S/lnformación | S/Información.
Topila Texas 2 597,276.98 | 2,442,236.50 | S/Información | S/Información | S/Información
Parco Texas 23 592,867.97 | 2,444,651.20 | S/Información | S/Información | S/Información
Topila Texas 3 597,341.08_ | 2,442,192.50 | S/Información | S/Información | S/Información
Cacalilao Texas 7 587,060.36 | 2,452,300.21 | S/Información | SAnformación | S/Información
Cacalílao Texas 8 586,738.86 | 2,452,254.71 | S/Información | S/Información | S/Información
Topila Texas Globe 2 610,470.00 | 2,433,651.19 | S/Información | S/Información | S/Información
Panuco Texas Oil 9 592,836.17 | 2,444,431.70 | S/Información | S/Información | S/Información
Panuco Texmex 1 585,117.96 | 2,442,001.20 | S/intormación | S/información | S/Información
Panuco Thomas 1 584,567.96 | 2,442,151.20 | SAnformación | Sitnformación | S/Informmación
Panuco Thomas 10 584,567.96 | 2,442,301.20 | S/Información | S/Información | S/Información
Panuco Thomas 12 584,867.96 | 2,442,501.20 | S/Infomación | S/Información | S/Información
Panuco Thomas 2 584,467.96 | 2,442,101.20 | S/Información | S/Información | S/Información
Panuco Thomas 24 584,967.96 | 2,444,651.20 | S/Información | S/Información | S/Información
Panuco Thomas 7 584,667.96 | 2,442,30120 | S/Información | S/Información | S/Información
Panuco Thomas 8 584,767.96 | 2,442,401.20 | Sfinformación | S/Información | S/Información
Panuco Thomas Gilliam 4 593,967.97 | 2,444,151.20 | S/Información | S/Información | S/Información
Panuco Thomas Oil 1 592,245.77 | 2,442,968.20 | S/Información | S/Información | S/tnformación
Panuco Tierra Blanca 1 583,367.95 | 2,438,301.19 | S/Información | S/Información | S/infomación
Topila Tillotson 1 599,367.98 | 2,439,601.20 | S/Información | S/Información | S/Información.
Topila Topita 1 601,938.98 | 2,440,011.00 | S/Información | S/Información | S/Información
Fopita Topila 10 602,118.58 | 2,438,900.00 | SAnformación | S/información | S/Información
Topila Topila 101 604,479.89 | 2,441,634.50 1957. SiInformación | S!Información |
Topila Topila 105 606,186.39 | 2,444,333.50 1959 SiInformación | S/Información
Topila Topila 11 604,517.99 | 2,443,001.20 | S/Información | S/Información | S/Información
Topila Topila 12 604,179.09 | 2,442,710.20 | S/Información | S/'nformación | S/Información
Topila Topila 16 603,817.99 | 2,442,501.20 | S/Información | S/tnformación | SfInformación
Topila Topila 17 604,267.99 | 2,443,551.20 | SíInformación | S/Información | S/Información
Topila Topila 18 603,841.28 | 2,443,920.00 | S/Información | S/Información | S/Información
Topila Topila 19 604,437.39 | 2,443,764.50 | S/Información | S/Información | S/Información

49

pe

E
2 PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Pozos Taponados
Coordenadas UTMwsces Año de Profundida 3
Aa Pozo Xx Y Perforación | d(m) Tipo
Topila Topita 2 601,124.38 | 2,440,851.50 | S/Información | S/Información | S/Información
Topita Topila 20 605,267.99 | 2,442,521.20 | S/Información | S/Información | S/Información
Topila Topila 23 603,787.99 | 2,443,101,20 | S/Información | S/Información | S/Información
Topila Topila 24 604,142.59 | 2,443,593.70 | S/lnformación | S/Información | S/Información
Topila Topila 26 604,636.09 | 2,444,297.00 | Sitnformación  S/Información | S/Información:
Topila Topila 2a 605,620.49 | 2,438,826.00 | S/Información | S/Información | S/Información
Topila Topila 5 605,620.49 | 2,439,120.10 | S/Información | S/Información | S/Información
Topila Topila 6 601,483.08 | 2,443,171.20 | S/Información | S/Información | S/Información
Topila Topila 7 602,420.48 | 2,440,304.50 | S/Intormación | S/Información | S/Información
Topila Topila 9 602,241.48 | 2,438,888.00 | S/nformación | S/Información | S/Información
Topila Torres 10 598,667.98 | 2,441,401.20 | S/Información | S/Información | S/Información
Panuco —| Torres 3 589,367.96 | 2,440,551.20 | S/Información | S/Información | S/Información
Cacalilao Transco 1 576,617.94 | 2,452,651.21 | S/Información | S/Información | S/Información
Cacalilao Transco 101 576,073.24 | 2,450,378.71 | S/Información | S/Información | S/Información
Cacalilao Transco 102 576,068.84 | 2,450,312.01 | S/Información | S/Información | S/Información
Cacalilao Transco 103 581,467.95 | 2,453,601.22 | S/Información | S/Información | S/Informmación
Cacalilao. Transco 112 576,417.94 | 2,452,851.21 | S/Información | S/Información | S/Información
Cacalilao Transco 118 574,517.94 | 2,453,251.21 | S/Información | Siinformación | S/Información
Cacalilao Transco 119 576,242.94 | 2,449,951.21 | S/Información | S/Información | SHnformación
Cacalilao Transco 12 576,967.94 | 2.453,001.21 | SfInformación | S/Información | S/Información
Cacalilao Transco 126 577,067.94 | 2,450,701,21 | SAinformación | S/Información | S/Información
Cacalilao Transco 139 576,167.94 | 2,450,701.21 | Sfinformación | S/Información | $/Información
Cacalilao Transco 143 574,417.94 | 2,453,451.22 | S/Información | S/Información | S/Información
Cacalilao Transco 145 576,817.94 | 2,453,051.21 | S/Intormación | S/Información | S/Información
Cacalilao Transco 16 577,967.94 | 2,450,601.21 | SAnformación | S/Información | S/Información
Cacalilao, Transco 17 577,567.94 | 2,448,051.21 | S/Información | S/Información | S/Información
Cacalilao Transco 18 577,567.94 | 2,448,001.21 | S/nformación | S/lnformación | S/Información
Cacalilao Transco 19 577,517.94 | 2,448,051.21 | Shintormación | S/Información | S/Información
Cacalilao Transco 2 577,617.94 | 2,447,951.21 | SfInformación | Sflnformación | S/Información
Cacalilao Transco 20 577,617.94 | 2,448,151.21 | SfInformación | S/Información | S/Infommación
Cacalilao Transco 22 577,517.94 | 2,448,151.21 | S/Información | S/Información | S/Información
Cacalilao Transco 23 577,567.94 | 2,447,951.21 | S/Información | S/Información | S/Información
Cacalilao Transco 237 578,007.84 | 2,447,829.21 | S/Información | S/Información | S/Información
Cacalilao Transco 247 583,417.95 | 2,450,451.2t | S/información | S/Información | S/Infonmación
Panuco Transco 25 581,167.95 | 2,441,301,20 | S/Información | S/Información | S/nformación
Cacalilao Transco 27c 581,117.95 | 2,442,401.20 | S/Información | S/Información | S/ntormación
Cacalilao Transco 28 577,867.94 | 2,449,901.21 | SiInformación | S/Información | S/Información
Cacalilao Transco 3 577,592.94 | 2,446,676.20 | S/Información | S/Información | S/Información
Cacalilao Transco 30 581,967.95 | 2,453,201.22 | S/laformación | S/Información | S/Información
Cacalilao Transco 308 582,782.76 | 2,450,625.21 | S/Información | S/Información | S/Información
Cacalilao Transco 32 586,867.96 | 2,452,501.21 | S/Informmación | S/Inforrmación | S/Información
Cacalilao Transco 34 577,367.94 | 2,447,701.21 | SiInformación | S/Información | SAntormación
Panuco Transco 37 581,217.95 | 2,442,401.20 | S/Intormación | S/Información | S/Información
Cacalilao Transco 4 577,967.94 | 2,450,751.21 | SfIntormación | SAInformación | S/Información
Cacalilao Transco 41 577,867.94 | 2,451,801.21 | S/Información | SAnformación | S/Información
Cacalilao Transco 46 577,067.94 | 2,452,201.21 | S/Información | S/Información | S/Información
Panuco Transco 5 583,267.95 | 2,438,251.19 | S/Información | S/Información | SfInformación
Cacalilao “Transco 55 577,767.94 | 2,449,201.21 | S/Información | S/Intormación | S/Información
Cacalilao Transco 562 576,467.94 | 2,449,751.21 | S/Información | S!Información | S/Información
Cacalilao Transco 6 576,467.94 | 2,4451,201.21 | S/Información | S/Información | S/Información
Cacalilao Transco 61 577,967.94 | 2,450,951.21 | S/Intormación | S/Información | S/Información
Cacalilao Transco 63 577,867.94 | 2,4450,501.21 | S/Información | Sfintermación | S/información
Cacalilao Transco 64 577,167.94 | 2,448,251.21 | S/Información | S/Información | S/Información
Cacalilao Transco 65 576,317.94 | 2,449,801.21 | SAnformación | Sfinfomación | S/Información EAS
Panuco Transco 7 582,017.95 | 2,443,151.20 | S/Información | SAinformación | S/Información
Cacalilao Transco 71 581,967.95 | 2,453,301.22 | S/Información | S/Información | S/Información
Cacalilao Transco 74 586,667.96 | 2,452,551.21 | S/Información | S/Información | S/Información
Cacalilao Transco 77_ 576,317.94 | 2,449,851.21 | S/Infomación | S/Información | S/Información
Cacalilao Transco 80 577,117.94 | 2,448,351.21 | S/Información | S/Información | S/Información
Cacalilao Transco 9 577,417.98 | 2,447,651.21 | S/fInformación | S/Información | S/Información
Cacalitao Transco 90 577,717.94 | 2,451,801.21 | S/Información | S/Información | S/Información
Cacalilao Transco 91 576,817.94 | 2,452/651.21 | SiAnformación | S/Información | S/Información
50 / A
Contrato No 424102853
Área Contractual Pánuco

EXPIORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Pozos Taponados q
Coordenadas UTMysces Año de Profundida .
| Pozo Xx Y Perforación a (m) Tipo
Cacalilao Transco $2 576,617.94 | 2,452,851.21 | Silnformación | S/información | S/Anformación
Cacalilao Transco $3 576,417.94 | 2,452,651.21 | SiInformación | Slinformación | S/Información
Cacalilao Transco 94 576,617.94 | 2,452,451.21 | SfInformación | S/Antormacián | S/información
Cacalilao Transco 98 576,322.94 | 2,449,984,73 | S/Información | Siinformación | S/Información
Panuco Tropical $ 585,117.96 | 2,442,051.20 | S/Información | S/Infomación | S/laformación
Panuco Ts 48 575,059.74 | 2,444,992.00 | S/información | S/Información | S/Información
Panuco Tv7 578,818.23 | 2,26,196.55 | Sfinformación | S/infomación | S/Información
Panuco Ugarte 1 585,041.16] 2,440,801.70 | S/Intormación | S/Información | S/Intormación
Panuco Ugarte 4 585,628.06 | 2,440,575.70 | SiInformación | S/Información | SAnformación
Panuco Universa 7 569,267.96 | 2,440,501.20 ['S/Información | S/Información | S/Información
Panuco Universal 2 589,091.86 | 2,440,442.70 | S/Infomación | S/Información | S/Infomación
Panuco Universal 4 589,567.96 | 2,440,651.20 | S/Información [| SiInformación [ S/Información
Cacalilao Utah 10 584,271.75 | 2,445.415.00 | S/Información | S/Información | S/Intormación
Cacalilao Utah 41 583,961.05 | 2,446,846.51 | S/Infomación | S/Información | S/Información
Salinas v 60 595,839.47 | 2,452,303.22 | S/lnforación | S/Información | S/Intormación
Topila Valdez 1 597,267.98_| 2,440,501.20 | S/Intormación | S/Información | S/Información
Topila Valdez 3 597,371.58 | 2,440,304.00 | S/Intormnación [| S/Infonmación | S/intormación
Topila Valdez 4 597,149.58 | 2,440,587.50 | S/Información | S/Infornación | S/Información
Topila Valdez 3 597,217.98 | 2,440,851.20 | S/Infomación | Siinformación | S/Información
Panuco Vega 5 592,692.77 | 2,439,909.50 | S/Información | S/Anformación | S/Información
Panuco Vega 6 592,638.27 | 2.439,940.50 | S/Infarmación | S/Información | S/AInformación
Panuco Vega De Otales 8 | 592,571.57 [| 2.442,855,50 | S/Infornación | S/Información | S/Antormación
Cacalilao Venable 2 584,317.85 | 2.449,851.21 | SiInformación | S/Información | S/Infomación
Cacalilao Venable 3 584,197.85 | 2,449,643.21 | S/infomación | S/Información | S/lnformación
Cacalilao Venable 4a 584,267.95 | 2,449,751.21 | SfInformación | SAnformación | S/Información
Cacalilao Venable 5a 584,217.95 | 2,449,751.21 | S/Información | S/información | SAinformación
Cacalilao Venable 7 584,317.95 | 2,449,751.21 | Sfinformación | S/intormación | S/Información
Panuco Veracruz 10 586,324.36_ | 2,439,365.19 | S/Información | SAnformación Vertical
Panuco Veracruz 18 585,861.68 | 2,439,465.19 | S/Información 880 Sintormación
Panuco Veracruz 7 586,143.65 | 2.439,436.69 | S/lnformación |Siinformación | — Vertical
Panuco Veracruz 9 586,001.36 | 2,439,405.99 [ S/información | S/Información | — Vertical
Panuco nacalo 4 MeXÍ 583,207.95 | 2:437.801.19 | Siinfommación | Sinformación | S/Información
Panuco rare 2 Mex | 583,427.95 | 2,438,411.19 | S/Intommación | SAnformación información |
Panuco alo a MX 583112795 | 2.438,001.19 | Siinfomación | S/Infomación | S/infomnación
Panuco [indicate 5 Mex 583,347.98 | 2,438,371.:19 | Silfomación | Silnformación | Siinformación
Panuco Venmex 2 586,367.96 | 2,439,451.19 | Siinformación | S/información | S/Información
Panuco Vermex 5 586,367.98 | 2,439,301-19 | Sfinformeción | S/información [ Sntormación
Panuco Victoria 1 583,867.95 | 2,442.451.20 | Sfínformación | S/Información | SAnformación
Salinas Von Phul 2 590,456.56 | 2,451,750.73 | S/información | S/Información | S/Anformación
Salinas Vp 4 590,799.65 | 2,461,836.03 | S/Información | Siinformación | S/Antomación |
Cacalilao Well 16 577,304.74 | 2,450,703.51 | Siinformación | S/información [ S/Información
Panuco White 2 592,558.07 | 2,441,393.00 | Siinformación | Silnfommación | S/Información
Panuco White 3 592,351.47 | 2,441,462.50 | S/Información | Sitnformación | S/Información
Cacalileo Wiegand 2 584,417.95 | 2,449.751.21 | S/intormación | S/información | S/Información
Topila Wiliam 2 594,437.97 "| 2,440,901.20 | S/intormación | Sfinformación | S/Infomación
Panuco Xyape 1 581,080.95 | 2,445,924.20 [ Sfinfomación | S/Antormación | S/Infomación
Topila Zayala Globe 1 609,719.00 | 2,432,422.19 | SAinformación | Sfinformación | S/Información
Topila Zavala Globe 3 609,389.00 | 2,432,186.69 | S/Información | SiInfonmación | S/Información
Pánuco Zúñiga $ 584,948.76. | 2,440,125.50 | S/Información | S/Información | S/Información
Panuco Zúñiga 13 585,088.76 | 2,440.161.49 | S/lnformación | S/Información | S/Información pd
Panuco Zúñiga 3 584,967.96 2,440,601.20 | SiInformación | SAnfamación | Sifnformación
Panuco [Zúñiga 4 585,597.98 |2.440,511.20 | S/Información | S/Información | S/Información
Panuco Zúñiga 5 585,567.96 | 2,440,401.20 | S/información | SAnformación | S/Información
Panuco Zúñiga 6 585,344.96 | 2,440,616.20 | S/Información | S/Información | S/Infomación 4
Panuco Zúñiga 8 585,470.96. | 2,440,553.20 | SiInformación |S/Información | S/Información
[Panuco Zúrita 3 583,417.95. | 2,438,501.19 | S/Información | Sinformación | S/Intormación

51
$ pemex

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES SA. DE CV.
a Pozos Inyectores Agua Congenita
Coordenadas UTMwscw | Año de
4 | Profundida :

Campo Pozo Xx Y pjorforació A (m) Tipo
Cacalilao | Cacalílao 3001 50587564 | 2,449,822:32 | SOMA | nformación | Siinformeción
Cacalilao Cacallao 3100 OA Be56S | 2,449,789.21 1968 sa Veñical
Cacalilao Cacalilao 3103 584,736.96 [—2,450,049:14_| 1970 577 ——[Siinformación
Cacalilao Cacallao 3105 584,626.64 [—2,450.379.44 1970 818 [Shatormación
Cacalilao Rich Mex 45 585,851.23 | 2,461,26600 | SIOmad |Sntomación | Silnformación
Cacalilao Sinclair 28 506.095.95 | 2,450,969.07 | SOMAA Snfomación | Silntomación

Líneas de Descarga
n Descripción
; Diámetro | Longitud Año de
Origen Destino de la 4, Estado
(pg) (Km) Tubería Construcción y
Aguila 15 AAN Wv 4 1.700 APLSLB 1972 F/Operación
Aguila 2 A W 4 1.200 API-SL B 2003 Operando
Aguila 3d a WV 6 1.407 API-SL B 1962 Operando
Águila 7a o N 4 0.550 APISLB 1962 Operando
L
Álamo 3 EAN 4 2.200 API-SLB 1966 Operando
LL
Azuara 2a bacan a 4 0.890 APLSLB 1963 Operando
Azuara 4 Palangana 4 0.734 APLSL A 1964 Operando
Barberena 1002 Estación a 4 0.020 APLSL 8 1972 Operando
: E
Barberena 1005 Estación a 4 0.400 APÍ-5L 8 1997 Operando
Barberena 1006 | pomor 4 0.878 APLSL 8 1972 Operando
Barberena 445” | Estación Ojtal 4 05% APISCB 1568 Operando
Barberena 48 | ESadión 4 0.373 API-5LB 1966 Operando
Barberena 7 | nación San 3 2.840 APLSL E 1972 Operando
Barco 208 a v 4 3.000 | Sinformación 1972 Operando
Barco 25 a W 6 0.707 — | Siinformación 2002 FlOperación
Barco 45 Batería VI Águlla 3 0.200 APLELE 1562 F/Operación
Barco 65 Bateria VI Águila 6 0.514 B 3970 Operando _|
Barco 89 Batería VI Águila 4 1.300 B 2002 F/Operación
Barco 70 a N 6 1.427 B 1967 FlOperación
Barco $ Batería V/ Águila 4 1300 APIÉLE 1988 Operando
Estacion IV
Bravo da tad 4 1.440 API-SLB 1962 Operando
Caballero Te Estación Piedras | SlÍnfonmación | 7.000 APLSLE 1955 FiOperación
1 7
Cacalilao 1127. | ¿XeconS Sintormación | SAintormación | Sinformación | Siinformación | Operando
Cacalilao 11284 [Sinfonmación — | Sfafarmación Sinformación | Sinfommación | Siufomación | F/Operación
Cacalilao 1120h — [Estacion | Aguila 4 0.655 APLSL X82 2009 Operando
Cacalilao 130% | Estacion Y Aguila | S/lafomnación | S/lnformación | SAnfomación | Sfinformación | FiOperación
[Cacafílao 1131h | Estacion] Aguila 2 0.413 API-SLX82 2009 Operando
52 ( Pu :
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Líneas de Descarga
É _ Descripción
se A Diámetro | Longitud Año de
Origen Destino de la " Estado
(pa) (Km) Tubería Canstrucción
a Estación Y
Cacalilaa 1132dh Sinclair 4 1.090 API-5L X52 2009 Operando
Cacalllao 1132H ¿Meco IV 4 1.040 API-15-HR 2011 Operando
Cacalilao 1133h | Estacion | Aguila | S/Información | S/Información | S/información | S/Información Operando
. Estacion " " s
Cacalilao 1135h Internacional 274 S/Información | S/Información | S/información | S/lnformación | F/Operación
Cacalilao 1136h__| Estacion 1!! Aguila 4 1.530 API-5L X52 2010 Operando
Estacion
Cacalilao 1137h Internacional 274 4 2.330 API-5L X52 2010 Operando
Cacalilao 1138h__| Estacion V Aguila 4 1.536 API-5L X52 2011 Operando
a Estacion s s Mi ,
Cacalilao 1139 remadionar 274 | S/infomación | S/Información | SfInformación | S/Intormación | F/Operación
Cacalilao 1140h_ | Estacion 3 Aguila | S/información S/Información | S/Anformación | SAinformación | F/Operación
Cacalilao 274t | SHgaro 4 0.237 API-SLB 2001 F/Operación
Cacalilao 3001 Estación 1! Águila 4 S/Información API-SL B 2001 F/Operación
Cacalilao 3100 Estación !) Águila 4 S/Información APLSLB 2001 FiOperación
Cacalilao 3103 [Estación Il Águila 4 0.900 APLSLB 2001 F/Operación
Cacalilao 3105 Estación II Águila 4 SiInformación API-5L B 2001 F/Operación
Cacatilao 3109 Estación li Águila 4 0.500 APLSLB 2001 F/Operación
Cacalilao 3114 | Estación 1 Águila 4 0.900 APISLB 2001 F/Operación
Cacalilao 400h Estacion Il Aguila 4 0.880 API-15-HR 2011 Operando
a Estacion 5
Cecalilao 4012h Sinclair 4 2.700 API-5L X52 2009 Operando
m Estacion 5
Cacalilao 4016h nda 4 1.200 API-5 LB 2007 Operando
Estación
| Catey 7 Mehuaves 4 2.430 API-5LB 2007 Operando
Estación
Camalote 1c Tanantoro 6 0.954 API-5L B 1965 Operando
Estacion 2
Caracol 13 Calentadores 4 0.800 API-5L-B 2001 Operando
Estacion 2
Caracol 15 Calenta s 4 0.800 APIESL-B 2001 Operando
Estacion 2
Caracol $4 Calentadores 4 1.000 API-5L-B 2001 Operando
Estacion 2
Caracol 56 Calentadores 4 1.100 APL5L-B 2001 Operando
Estación
Carbono 1b Palangana 4 2.500 API-5L B 2008 Operando
Estación Minerva 3 2.090 APLSLB 1962 F/Operación
Estación Minerva 4 1.320 API-5L B 2001 Operando
Chijoles 12c Estación Minerva 4 1.650 API-5LB 2001 Operando
Estación o
Cicero 2 Buenavista 4 0.400 API5LB 2001 F/Operación
Corona 101 Estación Piedras 4 0.056 API-5L B 1961 Operando
Corona 11 Estación | Águila 3 0.325 APLSLB 1970 F/Operación
Corona 116d Estacion Il Aguila 4 0.399 APLSLB 1998 Operando
Corona 119 Estación Piedras 4 1.102 APLSLB 1966 F/Operación |
Corona 12 Estacion | Aguila 4 0.090 API-5 LB 1966 Operando
Estación
Corona 124 Salvasuchil 4 1.830 API-5L B 2001 Operando
Corona 128d Batería VI Agulla 4 0.100 APISLB 2001 Operando
Corona 13 Estacion) Aguila 8 0.295 APL5LB 1960 Operando
Estación
Corona 132 Salvasuchil 8 0.050 API-5L B 2004 Operando
Corona 135 Estación Piedras 4 0.123 APESLB 1960. Operando
Estación
Corona 138 Salvasuchil E 1.095 APIESLB 1970 Operando
Corona 144c Estación Y Águila 4 0.015 APISLB 2004 Operando
Corona 155 Estación Ojital 4 9.331 API-5L B. 1969 Operando

53

77.
¿h nemex

EXPLORACION Y PRODUCCION E

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Lineas de Descarga

" a Descripción
» . Diámetro | Longitud Año de
Origen Destino de la 14 Estado
(pg) (Km) Tubería Construcción
Corona 158c a v 6 1.095 API-5L 8 2004 Operando
Estación
Corona 159 A 4 1.900 APLSLB 2001 Operando
Corona 161 Estación Ojtal 4 0374 APESLB 2004 Operando
Corona 164 Estación V Águila 4 0.080 APLSLE 2004 Operando
Corona 165 Estación V Águila 4 0.487 APLSLB 2001 Operando
Corona 167 Estación V Águila 4 0.310 APLSL E 2001 FlOperación
Corona 172 peación San 4 0.848 API-SLB 1962 Operando
Corona 183 Estación ITÁguila 8 0.340 APEC 2001 Operando
Corona 201 Estación ll Águila 4 0.170 APLSL B 2001 Operando
Corona 202 Estación Il Águila 4 0.922 APLSLB 2001 Operando
Corona 207 Estación Águila 2 2215 APLSLE 2001 Operando
Estación 6
Corona 2180 |Snaar 4 0.800 APL-SL B 2004 Operando
Corona 47 AAN Wv 4 0.425 API-5L B 2004 Operando
Corona 70 TN N 4 0.750 API-SLB 1962 Operando
Corona 75 Estación II Águila a 0.052 APLELE 2000 Operando
Corona 86 AT Y 4 0.400 API-SL B 1960 Operando
Estación :
Corona 87 Esa 8 0.025 APISLB 1960 F/Operación
Cosmos 3 a v 4 0.230 API-SL B 2004 F/Operación
Crédito 20 Batería VÍ Águila z 1.000 APLALB, 1972 Operando
Estación
Cruz 3d a 4 0.150 APLSL 8 2001 Operando
Delicias 30 Estación Piedras 7 0.298 APLELE 1965 Operando
q Estacion E-41, - >
Dicha 100 con e" | S/ntormación | Sltormación S/Intormación | SiInformación | FlOperación
Drilers 19 Batería Vi Águila 4 7.050 APLSLE 1972 Operando
Drillers 21 Batería VlÁguila 4 5.040 APLSL B' 1972 Operando
, Estación 6
Empire 322 Estació 4 0.050 APLSLB 1972 FlOperación
: Estación 6
Empire 338 Estacio 4 0.040 API-SL B 1972 Operando
Estación 6 -
Empire 364 ció 4 1.200 API-SL B 1972 F/Operación
Estación 6
Empire 361 O 4 0.350 API-SL B 1972 Operando
Estación 6
Empire 362 rd 4 0.200 APISL B 1972 Operando
Estación 6
Empire 364 E 4 1.500 APLSL B 1972 Operando
Estación
Eureka 1 CAN 4 0.005 APL-SL 8 1972 Operando
Ferronales 62 — | ENacion Ona 4 0.800 API-5L-B 1998 Operando
Feronales 71 | S/Infomación — | S/Infommación | S/Información | S/Infomación | S/Información | F/Operación
Estacion Chila
Ferronales 88 [ganas 4 1.200 API-SL-B 1998 Operando
Estacion Chila
Feronales 89 — | ENado 4 1.000 API-5L-8 1998 Operando
Ferronales so | Estacion Chila 4 1.300 API-BL-8 1998 Operando
Financiera 9 Batería ViÁGula 4 0.500 APLELE 1975 Operando
Flores 249 Estación Piedras 4 0.950 APESL E, 1972 Operando
Flores 3t Estación Piedras 4 2.210 APLSLB 2003 Operand

54

Y
5

Es
Contrato No 424102353
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

Lineas de Descarga.

a Descripción
Origen Destino Ed NA d ON E APA ón Estado
Giralda 9i Eater Vega De 3 0.050 API-SL 8 1972 Operando
Gonzalez 15 econ San 4 0.071 APLSL B 1964 Operando
Gonzalez 1c pan San 4 0.662 API-5L B 1963 Operando
Guzmán 1q ón . 4 0.150 APLSL B 1966 FlOperación
Herradura 10 AN 6 1.710 API-SLB 2002 Operando
Herradura 5d aan a 4 0.200 API-SL B 2002 Operando
Moldi 1db AN 4 0.070 API-SL B 2010 Operando
Imperial 7 Para a 3 0.400 API-5LB 2010 F/Operación
Ingenio 430 a 6 1.653 API-5LB 2001 Operando
Ingenio 447 SN 4 0.040 API-SL B 2001 F/Operación
Ingenio 452 Estación 4 0.766 API-SL B 2001 Operando
Internacional 106 Dormiquez 4 0.250 | APISL.GRB 2003 Operando
Internacional 171 Domitauez 4 1.050 APL-SL B 2004 Operando
Internacional 175 LN 4 1.675 API-SL B 2001 Operando
Internacional 198 over 4 0.69 | APISLGRB 2001 Operando
Internacional 222 Domiguez 4 0.465 APISL.GR B 2004 Operando
Internacional 235 | | ación 274 4 2.070 APESLB 1962 FlOperación
Internacional 236 ción 274 4 2.070 APÍ-SL B 2001 F/Operación
Internacional 258 ón 274 4 1.950 API-SL B 2001 Operando
Internacional 274 ción a 4 0.385 API-5L B 2001 Operando
Internacional 285 | estación 274 4 0.071 APLL B 1961 Operando
Internacional 289 ación e 4 0.870 APL-5L B 2001 Operando
Internacional 291 o a 4 0.135 APL5L B 1983 Operando
Internacional 917 Dominguez 4 0.350 APLSLB 2004 Operando
Internacional 41 Domcuez 4 0.400 API-5L B 2001 Operando
Isleta 44 NN 6 1.400 APLSL B 1966 F/Operación
ltalmex 24 Palancana 4 0.734 APLSLB 1966 Operando
ltalmex 7d Palancana 4 0.083 API-SL B 1966 Operando pS
Juarez 30 a 4 0.600 APLSLB 1966 Operando
Juarez 5t a 4 0.447 API-SL B 1966 Operando
Kern Mex 53 Estacion 4 Aguila 4 1.000 APTELE 1997 Operando
Kem Mex 552 | Estacion 4 Aquiia | S/intarmación | SAinfomación | S/Infonnación | S/Información | F/Operación

55

p ee
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Líneas de Descarga
" " Descripción
. " Diámetro | Longitud Año de
Origen Destino de la 2 Estado
(pg) (Km) Tubería Construcción
Laguna De La — | Estación
Mipa 26 Tanantoro 4 1314 API-5L B 1985 Operando
Laguna De La Estación Lo
Mila 49 Tanantoro 6 0.720 API-SL B 1986 Operando
Laguna De La Estación
Mia 52 Tanantoro 6 0.751 API-SLB 1964 Operando
Laguna DeLa — [Estación
Milpa 61 Tanantoro 4 1.100 APLSLB 2001 Operando
Laguna De La so
Milpa 69 Estación Minera 6 0.198 APESLB 1962 Operando
Laguna De Las — | Estación
ls 10024 Mandavos 4 1,900 APESL B 1962 Operando
Laguna De Las — | Estación a
Oles 1003 Mahuaves 4 1.700 API-5L B 1963 F/Operación
Laguna De Las — | Estación
0 1006 Mahuaves 4 1.800 API-SL B 1964 Operando
Laguna De Las — | Estación 6
Olas 24 Sinclair 6 0.980 APLSL B 1972 F/Operación
Loma Del Pozo — | Estación
104 Palangana 4 26.000 API-SL B 1960 Operando
Lopez 31 Estación Ojtal 4 1.416 APISLB 1983 Operando
Loredo 1d Estación Piedras 4 0.040 APLSL B 1963 F/Operación
Estación
Mahuaves 12 Mahuaves 4 0.415 APL-SL B 1963 Operando
Estación
Mahuaves 17 Mahuaves 4 0.373 APESLB 1964 F/Operación
Estación
Mahuaves 5 Mahuaves 2 0.400 APLSL B 1963 Operando
Estación
Mahuaves 6t Mahuaves 0.050 API-5L B 1964 Operando
Manguitos 1 Estación Minerva 0.048 APL-5L B 1964 Operando
Baterla Vega De
Melo 2c tatoo 4 0.400 API-5L B 1972 Operando
Estación
Mex Gulf 2da Palengana 4 2.600 API-5L B 1972 Operando
Mexican Gulf 61 Ala Y 4 0.102 API-SL B 1962 Operando
Mexican Guif 7 | Estación II Aguila 4 0.900 APLBLB 1962 Operando
Mulcahy 38 sotacón 3 4 0.546 API-SL B 1962 F/Operación
Ojital 12t Estación Ojital 4 09-539 API5L B 1962 Operando
Ojital 6 Estación Ojital 4 0.495 APLSLB 1962 Operando
Palmas 4 Estacion 4 Aguila 4 0.900 API-5L-B 1997 Operando
Palmas 50 Estacion 4 Agulla 4 1.200 APESLB 1997 Operando
Estacion
Panuco 10000 | Eoceno 4 1.414 API-5L X52 2009 Operando
Panuco 1002h SAníomación Sitnformación | S/Información | SAnformación | S/Información | F/Operación
Estacion
Panuco 1003h | Dominguez 4 2.360 API-5L X52 2009 Operando
Estacion a
Panuco 1004h Tr nantoro 4 1.830 API-15-HR 2011 F/Operación
Estacion a
Panuco 10070 lr nantoro 4 1.051 API-15-HR 2011 F/Operación
Panuco 1008h | No tiene LDD SiInformación | SAnformación | S/nformación | S/Información | F/Operación A
Panuco 1024h | Estacion SInformación | S/Información | S/Información | S/Información | F/Operación
Barberena
Estacion
Panuco 1047h | afuayoz 2.597 API-SL X52 2011 Operando G
Paz 1d Batería VI Águila 0.800 APESLB 2001 Operando 4
4 Estación San ,
Pazzi 11 Manuel 1.598 API-SL B 1972 F/0peración

56

1 A
L pemex

EXPLORACION Y PRODUCCION >

Contrato No 424102853
Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
Líneas de Descarga
” " Descripción
" Diámetro Longitud Año de
Origen Destino de la Estado
(pg) (Km) Tubería Construcción
. Estación San
Pazzi 12d EN 6 1.697 APLSL E 1960 Operando
: Estación San
Pazzi 35 EEE 4 0.810 APLSLB 1956 Operando
Estaci .
Pemex 1107 nación 5 4 0.260 APLSLE 1963 F/Operación
Estación 5
Pemex 1109 E 4 1.182 APLSLB 2001 Operando
Estación 5
Pemex 1119 Pret 4 0.197 APLSLB 1963 Operando
Estación 5
Pemex 1126 AI 4 0.928 APLSLB 1960 F/Operación
Estación 4
Pemex 2000 [gado 4 0.277 APISL E 1960 Operando
Pemex 2003 ción 4 0.500 API-SLB 1982 F/Operación
Estación 4 -
Pemex 2006 E 4 1.100 APLSL B 1963 F/Operación
Estación 4 -
Pemex 2008 ac 4 1.100 APLSL B 1962 F/Operación
Pemex 2017 Estación 4 4 0.900 API-SLB 2001 Operando
Pemex 2029 Estación Il Águila a 0.520 APLSLE 2001 F/Operación
Pemex 2030 Estación Águila 4 0.500 APLSLB 2001 Operando
Pemex 2031 Estación Ill Águila 4 0.034 APLSLB 2001 F/Operación
Pemex 2043 Estación V Águila 4 0.250 APLSLB 2004 FlOperación
Pemex 2056 Estación | Águila 4 0.310 APLSLE 1966 Operando
Pemex 2057 Estación Águila 4 0.010 APLSLB 1950 Operando
Estación a
Pemex 2058 150 4 0.500 APLSL B 1960 F/Operación
Pemex 2105 Estación TÁguila 4 0.010 APESCB 1966 Operando
Pemex 2107 Estación | Aguila 4 0.010 APLSLB 1960 Operando
Estación $ .
Pemex 2108 eco 8 2.172 APLSL B 1962 F/Operación
Estación
Perez Castillo 140 | ELAcÓN 4 0.300 APLSL B 2004 Operando
Piedras 241 Estación Piedras 4 2.000 APIBLE 1963 Operando
Piedras 24 Estación Piedras 4 1,354 APLSLB 1964 Operando
Piedras 60 Estación Piedras 8 0.492 APLSLB 1965 Operando
Polla 37 Estación San 4 1.612 APLSL 8 2010 Operando
Potrero 421 — [Estación Minerva 8 1515 APLSLE 2004 FlOperación
Potrerilo 424 [Estación Minerva 6 1386 APESL E 1960 F/Operación
Batería Vega De ,
Requena 1i era 4 2.000 APLSL 1970 F/Operación
Rich Mex 42m AA v 4 2.000 APLSL 8 2001 Operando
Rich Mex 45 Estación Il Águila E 7.500 PEEL E 1965 F/Operación
. Estación
Rivera 11b AN 4 0.120 APLSL B 1963 F/Operación
Robles 1tc Estación Piedras, 4 2.230 API-S5L B. 2002 Operando
Robles 20 Estación Piedras 3 1653 APÍSLB 1960 Operando
Estación San
Robles 25 O 6 6000 | APISLGRB 2001 Operando
Sábalo 232 a v 4 0.800 APLSL B 1965 Operando IS
Salinas 103h Estacion Chi | smtomación | SMnfarmación | Srinfommación | S/información | F/Operación
Estacion Chila
Salinas 49 Estacio 4 1.300 APLSL-B 2002 Operando
Estacion Chila
Salinas 9d Estado 4 0.800 APLSL-B 2002 Operando

57

ES
L Pemex

Contrato No 424102853
Área Contractual Pánuco

EXPIORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES $.A. DE CV
Líneas de Pescara — s0ciá
" . cripción A

Origen E CE o de | Estado
Salvasol 1ta o 4 1.578 API-SLB 1962 Operando
Salvasol 3q a, 4 0.102 APLSL 8 1966 Operando
Segura 5q Batería Vega De 4 1.200 API-SL B 1966 Operando
Sinclair 143 Estación 5 4 1.200 APLSL B 1962 Operando
Sinclair 28 Estación IL Águila z 0.200 APLSLE 1972 FlOperación
Sinclair 30 Estación IlÁguila 4 2.089 APLSLE 2003 Operando
Sinclair 313 ción 6 4 1.100 API-SL B 2004 Operando
Sinclair 380h | ENaciónS 4 1.200 API-SL B 2004 Operando
Sinclair 42 Estación 3 6 0.566 API-5L B 1962 F/Operación
Sinclair 8 Estación IlAguila 4 1590 APLELE 2003 F/Operación
Sinclair Empire [Estación 5 4 0.663 API-SL B 2001 Operando
nc Empire Estación 5 4 4.200 API-5L B 1960 Operando
pcia Empire Estación 150 6 2.240 API-5L B 2001 Operando
Sinclair Empire a 160 6 2.240 API-5L B 2001 Operando
Pnslair Empire [estaciónS 4 1.200 API-SL B 2001 FlOperación
Sinclair Empire an 5 4 0.489 API-5L B 2002 F/Operación
Scale Empire ecón 5 4 1.700 API-SL B 2001 Operando
Sinclair Empire on 4 4 0.900 API-5L B 2001 F/Operación
Sinclair Empire 23 Daringuez 6 0.503 API-5L B 1962 F/Operación
SioairEmpiro | Estación | 2 0.050 API-SL B 1966 Operando
Sinclair Empire | Estación 4 1.170 APL-SL 8 1968 Operando
Seosiatr Empire ecón 5 4 0.314 API-5L B 1962 Operando
Sinclair Empire Estación 6 4 0.050 API-5L B 1961 F/Operación
Sincair Empire | Estación 4 0.900 API-SL 8 1962 Operando
air Empire ación 6 4 0.060 API-6L B 1962 F/Operación
Sinclair Empire [Estación 6 6 0.888 APLSL B 1963 Operando
Snccair Empire Estación 6 4 0.900 API-5L 8 1962 FlOperación
ale Empire ón 6 4 0.624 API-5L B 1963 F/Operación
noir Empire ción 6 4 1.800 API-SL B 2002 Operando 74]
Sine Empire ón $ 4 0.269 API-5L B 1964 Operando
Sinclair Empire 31 có 150 6 2.240 API-5L B 2001 Operando 4
Sipctalr Empire [Estación 6 4 1.500 API-5L B 1965 FlOperación

58

/
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES SAA. DE CV.
Líneas de Descarga
ln ds Descripción
A . Diámetro | Longitud Año de
Origen Destino de la Estado
(pg) (Km) Tuberta | Construcción
Sinolair Empire | Ectación 1 Aguila 6 0.900 APLSLB 1965 Operando
Sinclair Empire — | estación 1 Aguila 4 0.010 APL-SL B 1966 FlOperación
Sinclair Empire — | Estación _ y
Sos Domieuez 4 1.300 API-5L B 1966 Operando
al Empire | Estación 1 Aguila 4 0.843 APLSL B 1970 F/Operación
Sinclair Empire Estación s
Ss Cominouez 4 1.250 APISL B 970 FlOperación
Sinclair Empire | estación 1 Aguila 6 0.010 APLSLB 1966 FlOperación
Sinclair Empire Estación Y "
Sa Dormguez 8 1.200 API-5L B 1962 F/Qperación
. Estación
Sinclair Empire 65 Dominguez 4 0.650 API-5L B 2001 Operando
Eslación
Tampusol go | in 4 0.500 API-SL B 1960 F/Operación
Estación
Tanantoro 14d 4 0.103 APISL B 1967 F/Operación
Estación
Taranto 15d 6 0516 APLSL E 1966 Operando
Estación
Tanantoro 23 o 6 0.661 APISL B 1965 Operando
Estación .
Tanantoro 29 | Faranaro 6 0.302 API-5L B 1966 F/Operación
Estación
Tanantoro 30d | 4 0.105 API-SL B 1962 Operando
Estación
Tanantoro 33 Tanantoro 6 1.550 API5LB 1963 Operando
Estación
Tanantoro Sta | Taiana 4 0.033 APL5L 8 1967 Operando
Tanchíouin 24. | Estación 4 7.000 API-SL B 1976 Operando
Dominguez
mm” Estación "
Tanchicuin 6d Domeuez 4 3.000 API-SL 8 1972 F/Operación
Topila 200h SiInformación SiInformación | S/Información | SAnformación | SiInformación | F/Operación
Transco 100 Estación Il Águila 6 9.170 APLELB 1999 Operando
Transco 128 Estación II Aguila 4 0.950 API-5L 8 1999 F/Operación
Transco 1444 [Estación V Águla 6 0.600 APESL E 2004 Operando
Transco 146 Estación 4 4 1.153 APLSLB 2001 Operando
Transco 233 Estación l Aguila 7 4700 APISL E 2001 Operando
Transco 282 Esc 3 4 1.200 APISLE 2001 Operando
Transco 302 Estación ¡Agua 4 0.010 APIS E 1560 Operando
Transco 307 Estación N Águila 4 2.700 APLSL E 2001 Operando
Estación 3
Transco 309 a 4 0.918 API-5L 8 2004 | Operando
Estación
Transco 314 Cacalilao 150 4 0.600 API-5L B 2004 Operando
Transco 81 Estación ] Águila 3 0.500 APISLE 1953 Operando
Transco 85 Estación (ll Águila 4 1.960 APLSLB, 1999 Operando
Estación
Ugarte 9d Buenavista 4 2.331 APLSLB 2001 Operando %
Estación
Vega 1ca Palangena 6 2.401 APLSLB 1960 Operando
esa De Otates toria Vega De 4 1.000 API-5L B 1972 Operando
Veracruz 104 | Sinfomación — | Siinfomación| S/Infomación | S/Intomación | Siinformación | Operando ( !
Estación
Veracruz Ida marica 4 0.072 APESLB 1982 Operando

59

pz
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Líneas de Descarga
. Descripción
. " Diámetro | Longitud Año de
Origen Destino de la A Estado
(og) (Km) Tubería | Construcción
Estación
Veracruz 7d la 4 0.137 APLSLB 1963 Operando
Estación
Veracruz t uenavista 4 0.276 API-SLB 2001 Operando
Estación
Vhite 1cb Palancana 4 2.941 APESLB 1960 F/Operación
Gasoductos de Bombeo Neumático
" Descripció Año de
Origen Destino pic PON) nde la Construcció | Estado
Pg. Tubería n
clar Entrong, 2
3 Sinclair e dres/E-41 4 0.200 | APISL.GRB 1996 Operando
. Entrong. 2
5 Sinclair aores/E-41 4 5.000 | APISL,GRB 1997 Operando
Barco 65 Batería lv Águla 4 0514 | APIBLB 1972 Operando
Barco 69 Batería lv Aguila 4 1,207 | —APLSCE 1972 Operando
Barco-70 Batería lv Águila 6 1427 | APISLB 1972 F0peració
Batería 2 Calentadores Estación E-41 6 25.500. | APISL.GRE 2004 Operando
Batería 2 Calentadores Pozo Caracol 15 2 1.073 | API-SLB 1980 Operando
Batería 2 Calentadores Pozo Caracol 58 2 0.745 |  APLSLB 1981 Operando
Batería 2 Calentadores Pozo Pemex 2043 2 1.400 API-5L 1967 Operando
Batería 2 Calentadores Troncal Pozo Barco 36 3 4.600 API-5L 1966 Operando
Batería 2 Calentadores - :
Eso Pozo Cacalilao 274 2 1.550 APLSL 1972 Operando
Batería 2 Calentadores -
ocio EA Pozo Pemex 2008 2 0.800 APL-SL 1972 Operando
Batería 2 Calentadores - Pozos Pemex 2106, 2107, y F/Operació
Estación E-41 2108 2 2100 | APLSLB 1870 n
Batería ly Águla Pozo Águila 3 E 1180 | APr5CE 1972 Operando
Batería ly Águila Pozo Barco 70 E 1427 | —APLSLB 1970 Operando
Batería Iv Águila Pozo Corona 47 2 0.425 | APLSLB 1969 Operando
Batería lv Águila Pozo Carona 7 2 0.750 APL-5L B 1970 Operando
Batería lv Águila Pozo Cosmos 3 2 0.230 —APÍ5LB 1970 “Operando
Batería lv Águila Pozo Sábalo 232 2 0.080] —APISLE 1972 Operando
Entrong. 2
Batería Palangana E res/E-41 4y6 | 23.000 | APISL,GRB 1996 Operando
Batería Palangana Pazo Loma Del Pozo 104 4 22300 | APISL.GRE 1996 Operando
Batería Vega/£stación San | Estación Buenavista 4 2600 | APISL,GRB 2001 Operando
Batería Vi Águila Pozo Barco 45 z 0.200 | APSLE 1970 Operando
Batería Vi Águila Pozo Barco 65 2 0.514] —APLSLB 1970 Operando
Batería Vi Águila Pozo Corona 128 2 0.060 | APISLB 1971 Foperació
Caballero 1D Estación Piedras | 3 1070 | APELSRE 1972 Operando
Cargadero Torres Pozo Segura $ 2 0.600 | APISLE 1970 Foperació
Corona 21 Estación 1 Águila 2 0.700 [—APISLE 1972 Operando
Drillers -Troncal 2 FlOperació
a Pozo Guzmán 1 2 0.180 | APLSLB 1970 a
E-41 Batería 2 Calentadores 6 26.300 ]'APISL,GRE 1997 Operando
Entronque 3 Sinclair Pozo Pemex 1108 2 0.300 | API-5L8 2002 AS
Est Cacalilao 274-D. Batería Iv Águila 4 9400 | APRSLE 1972 Operando
Est. Giralda 9 Estación Piedras 4 0.300 | APISL.GRB 1972 Fontes
Est Intemacional 108 Estación Dominguez 4 0.248 | APISL.GRB 197% Operando
Est. Internacional 171 Estación Dominguez 4 1.050 | APÍSL.GR B 1972 Operando
60

ao

42
Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A, DE CV.
Gasoductos de Bombeo Neumático
$5 Descripció Año de
Origen Destino pri Longitu | ndela | Construcció | Estado
Pg, (Km) Tubería n
Est Internaciónal 198 Estación Dominguez 2 0.687 | APISLGRB 1972 Operando
Est Internacional 222 Estación Dominguez 2 0.465 | APISL.GRB. 1972 Operando
Est Internacional 317 Estación Dominguez 4 0.339] APISL.GRB 1972 Operando
Est Internacional 41 Eslación Dominguez 2 0.139 | APBL.GRB 1972 Operando
Est. Palangana Pozo Vega No. 1 3 2000] APISL.GRB 1972 Operando
Esi_ Salvasgchil Pozo Corona 159 z 1.200. | APISL.GRB 1972 Operando
Est. Sinclair 363 Estación Dominguez 4 1.042 APISL,GR B 1972 Operando
Est Sinclair 365 Estación Dominguez 2 0140 | APISL.GRB 1972 Operando
Est. Sinclair 65 Estación Dominguez 3 0.504 | APISL.GR B 1972 Operando
Estación 1 Águila Pozo Corona 11 2 0.325 APL-5LB 1981 Operando
Estación 1 Águila Pozo Corona 12, E 0.090 —| —ARSUB 1979 Operando
Estación 1 Águlla Pozo Pemex 2024 2 0.020] APISLB 1981 Operando
Estación 1 Águila Pozo Pemex 2056 2 9.010] —APISLS 1982, Operando
Estación 1 Águila Pozo Pemex 2057 2 0.010 | —APISLE 1980 Operando
Estación 1 Águila Pozo Pemex 2058 2 000 | APrsL8 1981 Foperació
Estación 1 Águila Pozo Sinclair empre 180 E 0.800 | —APrSLS 1980 Operando
Estación 1 hguta Pozo Sinclair Empire 158, 7 5.960] —APLSLA 1981 Operando
Estación Y Águila Pozo Sinclair Empire 343, 2 0.343] —APLSLB 1977 Operando
Estación 1 Águila Pozo Sinclair Empire 357 2 0.010 API-5LB 1979 FR Operació
Estación 1 Águlla Pozo Transco 233 2 1.000 | —APrSUE 1991 Operando
Estación 4 Águlla Pozo Transco 302 2 3.010] —APISLE 1982 Operando
Estación 1 Águila Pozo Transco 314 2 0.010 APISLB 1983 Operando
Estación 1 Águila Pozo Transco 81 2 0.600—| —APLSLE 1980 Operando
Estación 2 Águila Pozo Cacalilao 3103 2 0.010 | —APrSLE 1979 Operando
Estación 2 Águila Pozo Cacalilao 3109 2 0.500 APL5LB 1973 FOperació
Estación 2 Águila Pozo Cacallao 3114 2 0.010] —APLSLB 197 Operando
Estación 2 Águila Pozo Corona 116 D 2 0399 | APISLB 1978 FOperació
Estación 2 Águila Pozo Corona 201 7 0170 | —APISCE 1978 Operando
Estación 2 Águila Pozo Corona 207 2 2.000 | —API-SUB 1978 Operando
Estación 2 Águila Pozo Mex-Gulf7 2 0.900 | —APLESLE 1979 Operando
Estación 2 Águila Pozo Sinclair 30 2 9290 | —APISLE 1977 Operando
Estación 274 Internacional | Pozo Intemacional 235 2 2.070 | —APrELE 1972 Operando
Estación 274 Internacional — | Pozo Internacional 285 2 0.071 —APL5LB, 1988 Operando
Estación 274 Intemacional — | Pozo Internacional 291 2 0:135—| —APL5LB 1970 Operando
Estación 3 Águila Pozo Corona 183 2 0.849 | —APLSLB 1970 Operando
Estación 3 Águita Pozo Pemex 2029 2 0.620 API-5LB 1972 Operando
Estación 3 Águila Pozo Pemex 2030 z TN E 1979 Operando
Estación 3 Águila Pozo Transco 100 2 0170 | APLSLE 1970 Operando
Estación 3 Águila Pozo Transco 128 7 0.5894 | APLSLB 1970 “Operando
Estación 3 Sinclair Pozo Mulcay 38 2 0.546 | APLELB 1968 Operando
Estación 3 Sinclair Pozo Sinclair Empire 274 E 0.010 | —APLSLE 1971 Operando
Estación 3 Sinclair Pozo Transco 309 2 0.918] APISLB 1965 Operando
Estación 4 Sinclair Pozo Pemex 2000 E 0.277] —APLSLE 1971 Operando
Estación 4 Sinclair Pozo Pemex 2003 2 0.500) APISL E 1972 Operando
Estación 4 Sinclair Poza Pemex 2008 E 1.100 [| —APESLB 1965 Operando
Estación 4 Sinclair Pozo Pemex 2009 2 1.770] —APLSLB 1960 Operando
Estación 4 Sinclair Pozo Pemex 2017 2 9900 | API-5LB 1960 FOperació
Estación 4 Sinclair Pozo Sinclair Empire 164 z 0.010] —APFSLE 1970 Operando
Estación 5 Águila Pozo Corona 184 z 0.010 | —APFSLE 1970 Operando
Estación 5 Águila Pozo Corona 187 2 0.045 | —APESLB 1968 Operando
Estación 5 Águila Pozo Transco 144 2 0.600 APL5LB 1970 Operando
Estación 5 Sinclar Pozo Pemex 1107 Z 0.250 | —APISLB 1861 Operando
Estación 5 Sinclair Pozo Pemex 1109 2 1182 | —APISLB 1965 Operando
Estación 5 Sinclair Pozo Pemex 1119 a 0197 | —APESLB 1967 Operando
Estación 5 Sinclair Pozo Pemex 1126 2 0328 | —APLSLB 1966 Operando
Estación 5 Sinclair Pozo Sinclair Empire 137 2 0.663 | APFSLE 1970 Operando

61

( 8
% PEMEX

Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Gasoductos de Bombeo Neumático
Ls E Descripció Año de
Origen Destino pi bros ride la Construcció Estado
Pg Tubería n
Estación 5 Sinclair Pozo Sinclair Empire 142 2 1200 | —APISLB 1972 Operando
Estación 5 Sinclair Pozo Sinclair Empire 176 2 0.489 | APISLB 1971 Operando
Estación 5 Sinclair Pozo Sinclair Empire 191 2 1718 | APLSLB 1970 Operando
Estación 6 Internacional Pozo Intemacional 147 2 0.352 | APISLB 1970 Operando
Estación 6 Internacional Pozo Internacional 27 2 0330 | APÍSL E 1969 Operando
Estación 6 Internacional Pozo Internacional 78 2 0.315 APESL B 1970 Operando
Estación 6 Intemacional Pozo Transco 269 2 1.334 | APESLB 1971 Operando
Estación 6 Sinclair Pozo Corona 218 2 0.800 | APLSLB 1972 FOperació
Estación 6 Sinclair Pozo Sinclair Empire 260 2 0.314 APLSL B. 1965 Operando
Estación 6 Sinclair Pozo Sinclair Empire 272 2 0.050 | API-5LB 1960 FOperació
Estación 6 Sinclair Pozo Sinclair Empire 279 2 0.688 | APISLB, 1982 Operando
Estación 6 Sinclair Pozo Sinclair Empire 285 2 0.900 | APISLB 1970 FlOperació
Estación 6 Sinclair Pozo Sinclair Empire 293 z 0.624 APLSLE 1972 Operando
Estación 6 Sinclair Pozo Sinclair Empire 312 2 1.500 | APLSLB 1973 FiOperació
Estación Barberena Pozo Barberena 1006 2 0.585 APLSLB 1970 Operando
Estación Barberena Pozo Barberena 46 2 0.300 APLELB 1972 Operando
Estación Barberena Pozo Juarez 5 2 2.000 APISLB 1971 Operando
Estación Buena Vista Pozo Herradura 10 2 0.200 APLSL B 1970 Operando
Estación Buena Vista Pozo Herradura 5 2 0.300 APLSLB 1969 Operando
Estación Buena Vista Pozo Woldi 1 2 0.050 APLBLB 1972 Operando
Estación Buena Vista Pozo Perez Castilo 1 2 0.400 API-5L E 1971 Operando
Estación Buena Vista Pozo Rivera 1 2 0.600 APLSL E 1968 Operando
Estación Buena Vista Pozo Rivera 5 2 0.700 APLSL B 1960 Operando
Estación Buena Vista Pozo Tamposol 1 2 0.500 API-5L B 1961 Operando
Estación Buena Vista Pozo Ugarte 9 2 0.300] —APFSLB 1962 Operando
Estación Buena Vista Pozo Veracruz 1 2 0.100 | APISLB 1963 Operando
Estación Buena Vista Pozo Veracruz 10 2 0.210 API-5L B 1968 Operando
Estación Buena Vista Pozo Veracruz 16 2 0.380 API-5L B 1969 [Operando
Estación Buena Vista Pozo Veracruz 7 2 1.300 | APISLB 1965 Operando
Estación Dominguez Estación Mahuaves 3 4.200 APISL,GR B 1980 Operando
Estación Dominguez Pozo Internacional 106 2 0.248 | API5LB 1967 Operando
Estación Dominguez Pozo Internacional 171 2 1.050 | —API-SLB 1970 Operando
Estación Dominguez Pozo Internacional 198 2 0.687 | —APLSLB 1971 Operando
Estación Dominguez Pozo Internacional 222 2 0.465 | —APLSLB 1972 Operando
Estación Dominguez Pozo Intemacional 41 z 0.139 | APISLB 1962 Operando
Estación Dominguez Pozo Sinclair 23 2 9.603 | —APLSLB 1970 Operando
Estación Mahuaves Pozo Álamo 3 2 0.200 APL5LB 1970 Operando
Estación Mahuaves Pozo Caley 7 2 2.430 | —APL5LB 1971 Operando
Estación Mahuaves Pozo Eureka 1 2 0.010 | APESUB 1965 Operando
Estación Mahuaves Pozo Isleta 44 2 1.400 | APESLB 1967 Operando
Estación Mahuaves eo Laguna De Las Olas 2 1.800 | APESLB 1968 Operando
Estación Mahuaves Pozo Mahuaves 12 2 0.415 | —APISLB 1971 Operando
Estación Mahuaves Pozo Mahuaves 17 2 0.300 | —API-5LB 1972 Operando
Estación Mahuaves Pozo Mahuaves 5A 2 0.400 API-5L B 1970 Operando
Estación Mahuaves Pozo Sinclair Empire 255 2 0.050 | —APISLB 1960 Operando
Estación Mahuaves Pozo Sinclair Empire 256 E 1170 | —APLSLB 1970 Operando
Estación Minerva Pozo Gutiérrez 9 2 0960 | API-SLB 1971 Foperació
Estación Minerva Pozo Paverillos 421 Z 1.432 [| APISLB 1972 Operando
Estación Ojital Pozo Barberena 44 2 0.500 API-5L B 1970 Operando
Estación Ojital Pozo Corona 155 2 0.300 | APLSLB 1969 Operando
Estación Oital Pozo Lopez 31 2 1300 | APISLB 1970 Operando
Estación Ojital Pozo Ojital 12 2 0.373 | APISLB, 1971 Operando
Estación Palangana Pozo Azuara 4 2 0.670 APISLB 1972 Operando
Estación Palangana Pozo lalmex 7 2 0.850 | —API-5LB 1970 Operando
Estación Palangana Pozo While 1 2 0.890 | APIS B 1965 Operando

62

Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Gasoductos de Bombeo Neumático
Descripció Año de
Origen Destino pil PEN nde la Construcció | Estado
Pg Tubería n
Estación Piedras Pozo Corona 135 2 0.550 | —API-SLB 1964 Operando
Estación Piedras Pozo Delicias 30 2 0.020 | —APrSLB 1986 “Operando
Estación Pledras Pozo Flores 3 2 1.850 [—APISLB 1964 Operando
Estación Piedras Pozo Piedras 2 H z 1.050 —[—APISLB 1970 Operando
Estación Piedras Pozo Piedras 6 H 2 0.400 | —APESLB 1985 Operando
Estación Piedras Pozo Robles 20 E 0.310] —APESLB 1968 Operando
Estación Salvasuchil Pozo Corona 132 E 0.361 | —APESLB 1970 Operando
Estación Salvasuchil Pozo Corona 138 2 1165] APLSLB 1971 Operando
Estación Salvasuchil Pozo Cruz 3 2 0150] APLSLB 1972 Operando
Estación Salvasuchil Pozo Salvasol 1 2 0.050 | API-5LB 1971 F/Operació
Estación Salvasuchi Pozo Salvasol 3 z 0160] —APESLE 1970 Operando
Estación San Manuel Pozo Corona 172 z 0510 | —APISLE 1970 Operando
Estación San Manuel Pozo Gonzalez 1 2 0.830 | API-SLGB 1969 FOperació
Estación San Manuel Pozo Gonzalez 15 2 0,085 API-5LB 1970 Operando
Estación San Manuel Pozo Juarez 3 2 2.200 | —APESLE: 1969 Operando
Estación San Manuel Pozo Pazzi 11 2 2000 | —APrSLB: 1970 Operando
Estación San Manuel Pozo Pazzi 12 2 0,150 | —APrSLE: 1871 Operando
Estación San Manuel Pozo Pazzi 35 2 0.300 | —APrSLB 1970 Operando
Estación San Manuel Pozo Polla 37 2 1420 | APISLB 1972 FiOperació
Estación San Manuel Pozo Robles 25 E 6.620 | APISLE 1969 Operando
Estación San a
Piedras Estación Minerva 4 4.600 | APISL.GRB 2001 Operando
Estación Tanantoro Pozo Ingenio 430 E 0.550] —APTSLE 1959 Operando
Estación Tanantoro Pozo Ingenio 447 7 0.010 | —APLSLE 1970 Operando
Estación Tanantoro Pozo Ingenio 452 z 1100] —APESLB 1972 Operando
Estación Tanantoro o Laguna De La Milpa 2 1100 | APLSL8 1971 Operando
Estación Tanantoro 10 Laguna De La Milpa 2 0.708 | APISLB 1972 Operando
Estación Tanantoro o Laguna De La Milpa 2 0745 | API-5LB 1973 Operando
Estación Tanantoro pozo Laguna De La Milpa 2 1.100 | API-5LB 1974 Operando
Estación Tanantoro Pozo Tanantoro 14 z 0170] APEC 1971 Operando
Estación Tanantoro Pozo Tanamtoro 16 2 0.500 | —APISLE 1970 Operando
Estación Tanantoro Pozo Tanantoro 23 2 0.700 API-5L B 1972 Operando
Estación Tanantoro Pozo Tanantoro 29 2 0.380 API-5L B 1971 Operando
Estación Tanantoro Pozo Tanantoro 30 2 0.090 | —APLSCE 1972 Operando
Estación Tanantoro Pozo Tanantoro 33 2 1560 | APS E 1971 Operando
Estación Tanantoro Pozo Tanantoro 5 2 0.060 | —APLSLB 1972 Operando
; Entrong, 2
| Águila a sa 4 5300 | APISL,GRB 1992 Operando
_— Entrong. 2
lí Águila a 4 2000 | APISL.GRB 1996 Operando
Tntemacional-274 Estación E-41 Z 7.000 | APISL.GRE 1996 Operando
> Entrong, 2
Iv Águila Ea 4 5500 | APISL,GRB 1996 Operando
Loma Del Pozo 104 Estación Palangana z 26.000 | APISL.GRE. 1996 Operando
Entrong. 2
Mahuaves e Ea 4 0.500 | APISL.GRB 1981 Operando
Minerva Cotrona Piedras/Vega De 4 3800 | APISL,GRB 1975 Operando
Piedras Batería Vega De Otates 4 16.500 | APISL.GRE 1974 Operando
Pozo Águila 2 Batería lv Águila 4 0.800 | APLSLE 1972 Operando
Pozo Chijoles 12 Estación Tanantoro 4 4500 —| —API-SLB 2001 Operando
Pozo Empire 322 Estación 6 Sinclair 4 0.050 | —APFSLB 1972 Operando
Pozo Empire 338 Estación 6 Sinclair 4 0.040 | —APFSLB 1972 Operando
Pozo Empire 340 Estación 6 Sinclair 4 0.0560 API-5LB 1972 operando

63

SO >

ES

l
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DECV.
Gasoductos de Bombeo Neumático
ds Descripció Año de
Origen Destino pi . PP n de la Construcció | Estado
Pg Tubería n
Pozo Financiera 9 Batería ly Águila 4 0.400 | APISLB 1972 Operando
Pozo Financiera 9-Pozo Pozos Drillers 19 Y 21-
Crédito 2 Bal. ViAguila 4 0.400 | API-5LB 1981 Operando
Pozo Melo 2a Bateria Vega De Oates 4 0.400 | APISL,CRE 1972 Operando
Pozo Mex-Guif2 Batería Palangana 4 27.000 | APISL,GR B: 1996 Operando
Pozo Paz 1 Pozos Diiller'S 4 0.400 | APISL,GR B 1972 | Operando
Trampa De Diablos Vega y F/Operació
Pozo Paz 1 tos 4 0.500 APLSL 1980 a
Pozo Taraco Pozos Diilerss 4 0.400 | APISL,GRB 1972 FOperació
Pozos Drillers No.19 Y Tronc Bal. 2 Calentador -
E! es 6 17.100. | APISL,GRB 1980 Operando
Salvasuchil ona: Piedras/Vega De 4 1.500 | APISL,GRB 1977 Operando
San Manuel Entrona, Piedras/Vega De 4 5,400 | APISL.GRB 1977 Operando
Sincali Empire 364 Estación 8 Sinclair 2 1.500 | —APrSLB 1972 Operando
Sinclair Empire 354 Estación 6 Sinclair 4 1200 | APIS5LB 1972 Operando
Sinclair Empire 361 Estación 6 Sinclair 4 0.350 | —APL5LB 1972 Operando
Sinclair Empire 362 Estación 6 Sinclair 2 0.200 | APISLB 1972 “Operando
Sinclair Sinclair 345 Estación Dominguez 2 0.105 | APISL.GRB 1972 Operando
Tanantoro Estrona Piedras/Vega De 4 2.000 | APISL.GRB 1976 Operando
Trampa De Disbios F/Operació
Requena 1 Batería Vega De Otates 4 14.000 | APISL,GRB 1980 .
. Entrong E-
V Águila E cional:274 4 6.100 | APISL,GRB 1996 Operando
Vega De Otates Entrong. 2 Calent/E-41 246 | 19.500 | APISL.GRB 1974 Operando
Vega De Otates 7 Bateria Vega De Ofates 4 2100 | APISL.GRB 1972 Operando
Oleoductos
" a Descripció Año de
Origen Destino pi pra nde la Construcció | Estado
Tubería n
: . Troncal San
Estación Dominguez MENUoVE E .D.B. Cacalilao | 5 9.500 | APISL,GRB 1994 Operando
Batería Vega De Otates Estación San Manuel E 9.500 | APISL.OR E 2001 Operando
Chila Salinas(Bloque Estación G Mendez
Panico) (Bloque Ébano) 6 8400 | APISL.GRB 2002 Operando
Batería lv Águila E.C.DB. Cacalilao E 4.000 | APISL.GRE 2001 Operando
Batería Vi Águila Batería lv Águila 6 2.610 | APISLGR B 2001 Operando
E.C.D.B. Cacalilag Refinería Fco. |. Madero 12 48.400 | APISL.GR B 1997 Operando
Estación 1 Águila Estación 6 Sinclair 8 8.000 | APISL.GRB. 2002 Operando
Estación 2 Águila E.C.D.B. Cacalilao 8 0.200 | APISL.GR 8 1980 Operando
Estación 274 Internacional | Estación 6 Internacional 8 4.750 | APISL.GRB 2001 Operando
Estación 3 Águita Estación 1 Águila 8 4.000 | APISL.GR 8, 2002 Operando
Lana Sino, Troncal E-41/E.C.D.B.
Estación 3 Sinclair Cacalilao 8 0.350 API5L,GR B 1994 Operando
Estación 4 Sinclair oncal E-41E.0.D.8 6 0.300 | APISL.GRB 2002 Operando
Estación 5 Águila Estación 3 Águila 3 3.000 | APISL:GRE 1980 Operando
Estación 5 Sinclair Troncal 1 Águila/S Singlair 8 0.621 | APISL,GR B 2001 Operando
Estación 6 Sinclair E.C.DB, Cacalilao 8 2.000 | APISL,GRB: 2002 Operando
Estación Cacalilao 150 Estación 1 Águila $ 5.500 | APISL,GRB: 2001 Operando
Estación Mahuaves Estación Dominguez 6 4.500 | APISL.GRB 1998 Operando
Pozo Barco 36 Estación 4 Águila 4 4.500 | APISL,GRB 1992 EN Operació
Estación Palangana Estación San Manuel 6 5.500 | APISLORB 2001 Operando eN
64

¿e

XA
Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Oleoductos
» Descripció Año de
Origen Destino ri POr ndela | Construcció | Estado
pg Tubería n
Estación Barberena a SalvasuchilSan 6 0.300 | APISL,GRB 2002 Operando
Estación Buena Vista a Palangana/San 4 3.000 | APISL,GRB 2001 Operando
Estación Giralda ronca! Palangana/San 4 2.000 | APISL.GRB 1978 HOperació
Estación Minerva Estación San Manuel 8 6.000 | APISL.GRB 2001 Operando
Estación Ojital ronca SalvasuchilSan 6 0.100 | APISL.GRB 2002 Operando
Estación Palangana Estación San Manuel 8 13.500 | APISL.GRB 2001 Operando
Estación Piedras Estación San Manuel 6 5.500 APISL.GRB 2001 Operando
Estación Salvasuchil Estación San Manuel 6 3.350 | APISL.GRB 2002 Operando
Estación San Manuel E.C.D.B. Cacalilao 3 12.744 API5L,GR B. 2002 Operando
Estación Tanantoro ronca Minerva/San 6 1.500 | APISL.GRB 2001 Operando
Acueductos
' Descripció | Añode
Origen Destino Pi Pc] ndela | Construcció | Estado
Pg Tubería n
EC.DB. Cacallao - en Gr F/Operació
can Estación "G' Mendez 4 5.100 | APISL.GRB 1975 .
Es Cen, Desh. Y Bombeo | pozo Cacalilao 3106 4 0.533 | APISL,GRB 1972 Operando
So Cen. Desh. Y Bombeo | pozo Cacalilao 3108 4 0205 | APISL,¡GRB 1972 Operando
e Cen. Desh. Y Bombeo | pozo Corona 211 4 2.000 | APISL,GRB 1972 Operando
Estación 2 Águila Estación 6 Sinclar 4 4.000 | APSL.GRE 1976 Operando
Estación 2 Águila Troncal Estación 3 Águila 4 0.800 | APISL,GRB 1977 FOperació
Estación 3 Águila Estación 5 Águila 4 3.000 | APISL.GRB 1975 Fl0peració
Estación 4 Sinclair Estación 3 Águila 4 5.600 | APISL,GRB 1977 FOperació
Estación 5 Sinclair Estación 1 Águila 3 0.500 | APISL.GRB 1979 FOperació
Estación 6 Internacional — | Estación 274 Internacional | — 3 4.750 | APISLGRB 1974 FOperació
Estación 6 Sinclalí Estación 2 Águila 4-7] 4000 | APISL.GRB 1975 Operando
Estación Central s
Deshidratación Y Bombeo, —| Estación 4 Águila 6 1.400 | APISL.GRB 1973 Foperació
Cc
Estación Central
Deshidratación Y Bombeo, | Estación Mahuaves 2 0.800 APISL,GR B 1974 Operando
c
Estación Central -
Deshidratación Y Bombeo, | Estación 3 Sinclair 4 1.500 | APISL.GRB 1977 FOperació
Ca
Estación Central se
Deshidratación Y Bombeo, - | Estación 4 Sinclair 4 0.300 | APISL.GRB 1974 FHoperació
Ca
Estación Central :
Deshidratación Y Bombeo, - | Estación E-41 6 14600 | APISL.GR B 1974 FOperació
Ca
Estación Central -
Deshidratación Y Bombeo, - | Estación Paciencia 4 3.000 | APISL.GRB 1977 FOperació
Ca
Estación San Manuel: ' q
e ra Drecha | Estación 2 Águila 2 0.200 | APISL.GRB 1975 Operando
65

Lo?

LD nemex

EXPLORACIÓN Y PRODUCCION O

Contrato No 424102853
Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Acueductos E
Él Descripció Año de
Origen Destino Prat e AN ndela Construcció | Estado
a, Tubería n

Estación San Manuel- y E
Enación central Deshia | Estación Dominguez 2 0.100 | APISL,GRB 1976 Operando
ón Sa Manuer Estación Tanantoro 3 5.500 | APISL.GRB 1976 Operando
Bocatoma De Rio, Panuco — | Estación San Manuel E 7.400 | APISLGRE 1977 Operando
AA San ManuelESst A estación 1 Aguila 4 0.800 | APISL.GRB 1977 Operando
Estación San Manuel EC.DE. Cacalilgo 12 13.500 | APISL.GRE 1973 Operando
Estación San Manuel Estación Minerva — 4 3.600. APISL.GRB 1977 Operando
Estación San Manuel. A
lación Central Desnia | Estación 5 Sinclair 3 0.500 | APISL,GRB 1974 Operando
Estación San Manuel- ,
on cental aca | Estación Salvasuchil 4 1.400 | APISL.GRB 1977 Operando
sacó e Manuel: Estación Piedras 2 3.150 | APISL,GRB 1977 Operando
E.C.D.B. Cacalilao - An aan F!Operació
Estación E-4 Estación "G" Mendez 4 5.100 | APISL,GRB 195 | Hr
Es Cen. Desh. Y Bombeo | pozo Cacalilao 3108 4 0.533 | APISL.GRB 1972 Operando
Est. Cen. Desh. Y Bombeo | pozo Cacatigo 3108 4 0.205 | APISL.GRB 1972 Operando
Est Cen. Desh. Y Bombeo. | mozo Corona 211 4 2.000 | APISL.GRB 1972 Operando
Estación 2 Águila Estación 8 Sinclair 4 4.000 | APISL,GRB 1975 Operando
Estación 2 Águila Troncal Estación 3 Águila 4 0.800 | APISL,GRB 1977 FOperació
Estación 3 Águila Estación 5 Águila 4 3.000 | APISL,GRB 1975 Foperaió
Estación 4 Sinclair Estación 3 Aguila 4 5600 | APISL.GRB 1977 Foperació
Estación 5 Sinctair Estación 1 Águila 3 0.500 | APISL.GRB 1979 FOperació
Estación 6 Internacional — | Esteción 274 Internacional | 3 4750 | APISL.GRB 1974 Foperació
Estación 6 Sinclair Estación 2 Águila a 2000 | APBLGRE! 1975 Operando
Estación Central F/Operació
Deshidratación Y Bombeo, —| Estación 4 Águila 5 1.400 | APISL.GRB 1973 Pe
le
Estación Central
Deshidratación Y Bombeo, | Estación Mahuaves 2 0.800 | APISL.GRB 1974 Operando
Cc
Estación Central :
Deshidratación Y Bombeo, - | Estación 3 Sinclair 4 1.500 | APISL,GRB 1977 Foperació
Ca
Estación Central 5
Deshidratación Y Bombeo, - | Estación 4 Sinclair 4 0.300 | APISL.GR B 1974 FOperació
Ca
Estación Central  lOperació
Deshidratación Y Bombeo, | Estación E-41 6 14.600 | APISLGRB 1974 Po
Ca
Estación Central ss
Deshidratación Y Bombeo, — | Estación Paciencia 4 3.000 | APISL,GRB 1977 Foperació
Ca
Estación San Manuel. - .
nen ena | Estación 2 Aguila 2 0.200 | APISL.CRB 1975 Operando
Estación San Manuel- - -
ont eona | Estación Dominguez 2 0.100 | APISL,GRB 1976 Operando
Estación San Manuel- -
OA Estación Tanantoro 3 5.500 | APISL.GRB 1976 Operando
Bocatoma De Rio, Panuco | Estación San Manuel 8 0.400 | APISL.ORE 1977 Operando
Aula San Manuel Est. 3 | Estación 1 Aguila 4 0.800 | APISL.GRB 1977 Operando

66

mm

Contrato No 424102853

y PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Acueductos
a se, | Descripció Año de
Origen Destino pil Pr] n de la Construcció | Estado
Pg Tubería n
Estación San Manuel E.C.D.B. Cacalilao 12 13,500 | APISL,GRB. 1973 Operando
Estación San Manuel Estación Minerva 4 3.600 APISL,GR B 1977 Operando
Estación San Manuel- . meta
Estación Central Deshid Estación 5 Sinclair 3 0.500 | APISL,GRB 1974 Operando
Estación San Manuel-
Estación Central Deshid Estación Salvasuchil 4 1,400 | APISL,GRB 1977 Operando
Estación San Manuel- si
Estación Minerva Estación Piedras 2 3,150 | APISL,GRB 1977 Operando
Baterías de Separación
Capacidad de Presión | Capacida
A o Separación de dde Año de
Nombre Aceit Gas Separa- | Almace- | Construcci Estado
Xx Y e (MMpcd ción 4 namiento ón
l (bpd) ) (Kgicm”) | (bpd)
2 Calentadores | 596,984.00 | 2,452,023.00 | 4,880 E 23 2,000 Sitnformación | Operando
6 Águila 588,107.00 | 2,449,876.00 | 500 15 23 2,000 SiInformación | Operando
4 Águila 587,827.00 | 2,452,137.00 | 500 15 6 2,000 Síinformación | Operando
Palengana 594,614.00 | 2,440,724.00 | 7,950 30 36 5,500 Siinformación | Operando
Vega de Olates | 591,730.00 | 2,442,872.00 | 15,900 60 23 3,000 Siinformación | Operando
Planta de Deshidratación E
Coordenadas UTMwsces Capacidad (bpd) Año de
bicis Xx Y o Almacenamiento Construc-ción ESaUo
sala o | 535,478.00 | 2,450,179.00 9,000 110,000 S/Información Operando
Planta de Inyección de Agua Congénita
Coordenadas UTMyscs4 Capacidad SS
de apacidad | Presión de
Potenc Año de
Nombi Almacena- | Inyección | Operación Estado
e. x Y peri opa) aiema la (HP) | Construc-ción
| (bls)
Presas API CAB y
Cacalilao 585,478.00 2,450,179.00 20,000 5,000 20 200 SiInformación Operando |
Estaciones de Calentamiento
Coordenadas UTMwscsw — | Presión de Operación arcón se Ie
notre x Y Entrada Salida  |Entrada Salida (*C) Construcción peado
(Kglem”) | (Kg/cm”) | (Cc)
Palomas 19 | S/Información | S/Información 32 - 40 60 S/Información | Operando
Chila 20 Siinformación | S/Información 18 - 39 60 S/Información | Operando
Matillas SAnformación | S/Información 1.8 33 38 60 S/Información | Operando
67 ) JA FL

X
2 PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Estaciones de Calentamiento

Coordenadas UTMyscss Presión de Operación pb BS Anas
ponia x Y Entrada Salida  |Entrada Salida (*C) Construcción Estado,
(Kglem”) | (Kglem) | (C)
Anahuac S/Información | S/Información 10 - 39 60 S/Información | Operando
Estaciones de Recolección y bombeo
as Capacidad | Rango de Eo Año de
Nombre vista de Bombeo | Operación miento. | Construcci | Estado
ex Y (bpd) (Kgicma | "* (an ón

1 Águila 577,502.00 | 2,447,201.00 7200 7 4,000 S/Información | Operando
2 Águila 585,155.00 | 2,449,991.00 6200 3 4,000 S/Información | Operando
274 Internacional | 570,498.00 | 2,451,493.00 1800 7 2,500 |S/nformación | Operando
3 Aguila 575,464.00 | 2,450,502.00 8000. 6 4,000 S/Información | — Operando
3 Sinclair 581,255.00 | 2,452,577.00 4200 3 2,000 | S/nformación | Operando
4 Sinclair 578,014.00 | 2,454,917.00 8000. 4 4,000 — | S/Ainformación | Operando
5 Águila 573,885.00 | 2,453,014.00 $000 6 3,000 |Siinformación | Operando
5 Sinclair 580,354.00 | 2,448,936.00 8000 10 3,000 |SAinformación | Operando
6 Sinclair 584,882.00 | 2,448,747.00 8000 3 7,500 | S/Información | Operando
Barberena 583,577.00 | 2,441,875.00 3100 5 2,000 | S/nformación | Operando
Buenavista 586,306.00 | 2,439,174.00 3100 10 4,000 | SAnformación | Operando
Cacalilao 150 578,261.00 | 2,451,696.00 1800 8 1,000 |Sitnfomación | Operando
Chila Salinas 590,633.00 | 2.461,662.00 7200 20 4,000  |S/Información | Operando
Dominguez 582,531.00 | 2,446,312.00 6009 8 5,000 | S/Información | Operando
Mahuaves 585,131.00 | 2,444,261.00 1800 4 3,000 |S/tnformación| Operando
Minerva 583,129.00 | 2,436,229.00 3100 5 4,000 | Sinformación| Operando
Ojital 582,859.00 | 2,442,797.00 3100 5 4,000 — |S/Información | Operando
Piedras 580,486.00 | 2,439,854.00 3100 5 4,000 Siinformación | Operando
Salvasuchil 582,778.54 | 2,443,653.35 3100 3 3,000 S/Información | Operando
San Manuel 584,118.00 | 2,440,030.00 | 14400 12 14,000 | S/información | Operando
Tanantoro 580,732.00 | 2,437,465.00 3100 3 3,000 S/Información | Operando

2. Transferencia de activos

De conformidad entre las Partes, durante la transición o su extensión indicadas en
las Cláusulas 5.1 ó 5.2, PEP transferirá al Contratista aquellos activos que acuerden
las Partes de los indicados en el numeral 1 de este Anexo 4 en un solo evento,
siempre y cuando el Contratista esté en posibilidades de asumir la totalidad de la
ejecución de los Servicios para la entrega de los Hidrocarburos Netos en los Puntos
de Medición donde PEP los recibirá y medirá de conformidad con la Cláusula 12 y el
Anexo 8.

3. Producción base 2

La producción base indicada en el numeral 3 de este Anexo 4 representa la
producción de Crudo y la producción de Gas existente en el Área de Contractual para
los fines de la Remuneración descrita en la Cláusula 16 y Anexo 3, de conformidad

con lo siguiente:

2 PEMEX Contrato No 424102853

— rea Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

3 Producción de Aceite (bpd
2012 [2013| 2014 [2015 | 2016 [2017 [2018/2019] 2020] 2021
Enero |1.838] 1.752| 1,625] 1,507| 1.398| 1,297| 1,203] 1,116] 1,035| 960

Febrero |1,888| 1,741| 1.615| 1,498] 1,389| 1,289] 1,195] 1,109| 1,028| 954
Marzo | 1,857] 1,730| 1,605| 1,489] 1,381| 1,281] 1,188] 1,102 1.022] 948
Abril | 1,854] 1,720| 1,595| 1,479| 1,372|1,273| 1,180] 1,095| 1,016] 942 |
Mayo —|1,842| 1,709 1,470] 1,364] 1,265] 1,173| 1,088| 1,009] 936
Junio — | 1,831] 1,598 1,401| 1,355| 1,257] 1,166] 1,081] 1,003| 930
Julio [1,819] 1,588 1,452| 1,347|1,249| 1,158| 1,075] 997 | 924
Agosto |1,808| 1,677| 1,555| 1,443| 1,338] 1,241| 1,151] 1.088| 990 | 919
Septiembre | 1,7971 1,667| 1,546] 1,439] 1,330] 1,233| 1,144| 1,051| 984 | 913
Ociubre |1,785| 1,656| 1,536 | 1,425| 1,322| 1,226] 1,137| 1.055| 978 | 907
Noviembre | 1,774| 1,646| 1,527| 1,416] 1313| 1,218] 1,130] 1,048| 972 | 902
Diciembre | 1,763| 1,636] 1,517] 1,407] 1,305] 1,210| 1,123] 1041| 966 | 896

[== Producción de Acelte (bpd)
202212023 | 2024 | 2025
Enero 890 | 826 | 766
Febrero | 885 | 821 | 761
Marzo 879 | 815 | 75 651 | 604
Abril 874 | 810 | 752 647 | 600 | 556 | 516 | 479 | 444
Mayo 868 | 805 | 747 643 | 598 | 553 | 513 | 476 | 441
Junio 863 | 800 | 742 | 688 | 639 | 592 | 549 | 510 | 473 | 438
Julio 857 | 795 | 738 | 634 | 635 | 589 | 546 | 506 | 470 | 436
Agosto 852 | 790 | 733 | 680 | 631 | 585 | 543 | 503 | 467 | 433
Septiembre] 847 | 785 | 728 | 676 | 627 | 581 | 539 | 500 | 464 | 430
Octubre | 841 | 780 | 724 | 671 | 623 | 578 | 536 | 497 | 461 | 428
Noviembre | 836 | 776 | 719 | 667 | 619 | 574 | 532 | 494 | 458 | 425
Diciembre | 831 [ 771 | 715 | 663 | 615 | 570 | 529 | 491 | 455 | 422

Producción de Aceite (bpd;

2032 | 2033 | 2034 | 2035 | 2036 | 2037 | 2038 | 2039 | 2040 | 2041 | 2042
Enero 420 | 389 | 361 335 | 311 288 248 | 230 | 213 | 198
Febrero 417 | 387 | 359 | 333 | 309 286 | 265 | 246 | 228 | 212 | 196
Marzo 414 384 356 331 307 284 264 245 227 211 195
Abril 412 | 382 354 329 | 305 283 262 243 226 209 194 |

Mayo 1H 380 392 326 | 303 281 261 242 224 208 193

Junio 407 | 377 | 350 | 324 | 301 | 279 | 259 | 240 | 223 | 207 | 192
Julio 404 | 375 | 348 | 322 | 299 | 277 | 257 | 239 205 | 190
Agosto | 402 | 372 | 345 | 320 | 297 | 276 | 256 | 237 204 | 189
Septiembre] 399 | 370 | 343 | 318 | 295 | 274 | 254 | 236 203 | 188
Octubre | 397 | 368 | 341 | 3168 | 293 | 272 | 252 | 234 207 | 187
Noviembre[ 394 | 366 | 339 | 314 | 292 | 271 | 251 | 233 200 | 186 ,

a A
Diciembre | 392 | 363 | 337 | 312 | 290 | 269 | 249 | 231

0 A.
j _ Contrato No 424102853
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES SA. DE CV.

Producción de Gas (mpcd
2014] 2015] 2016 | 2017 [2018 | 2019. 2020] 2021
7,175| 6,756|6,361| 5,990| 5,640] 5,311
Febrero | 8,807] 8,550| 8,051 7,139| 6,722|6,330| 5,960] 5,612| 5,285:
Marzo |8,696|8,508| 8,011 7,103|6,688|6,298| 5,930| 5,584] 5,258
Abril [8,990/8,465|7,971|7,506| 7,068 | 6,655|6,266| 5,901| 5,556| 5,232]
Mayo  [8,945|8,423|7,931|7,468| 7,032| 6,622/6,235| 5.871| 5528| 5,206
Junio 900|8,381| 7,892|7,431] 6,997| 6,589|6,204| 5,842 | 5,501| 5,180
Juño 5|8,339| 7,852] 7,394| 6,962 sete 5,813| 5,473| 5,154]

Enero  |8,407|8,593

Agosto |8,812|8,297|7,813|7,357| 6,927 | 6,523
Septiembre | 8,767 |8,256| 7,774 | 7,320| 6,893 | 6,490
Octubre | 8,724|8,214| 7,735 7,283 | 6,858 | 6,458

Noviembre | 8,680] 8,173] 7,696|7,247[ 6,824 | 6,425
Diciembre | 8,637 | 8,132 | 7,658|7,211| 6,790| 6,393

)
2023 | 2024 | 2025 | 2026 2029 | 2030 [2031

Enero 4,709| 4,434] 4,175] 3,932

Febrero | 4,976 4,686| 4,412|4,154| 3,912 3/075| 2,896
Marzo | 4,951 4,662 3.892 3,060| 2,881
Abril [4,926] 4,639 3,873 3] 3,245| 2,807
Mayo [4,902|4,516 3,854 3,029| 2,853
Junio [4,877] 4,593 3,834 3014] 2,538
Julio [4,853| 4,570 3,815 2,999| 2,824
Agosto | 4,829| 4,547 3,706 | 3,574|3,306| 3,169| 2,984 | 2,810

Septiembre | 4,804] 4,524 3,777|3,587|3,349| 3,153| 2,969| 2,796
Octubre | 4,780] 4,501 3,758| 3,5391 3,332| 3,138| 2.954 | 2,782

Noviembre | 4,757| 4,479] 4, 3,739| 3,521|3,316| 3,122| 2,940| 2,768
Diciembre | 4,733[4,456| 4,196[ 3,951] 3,721| 3,503|3,299| 3,106| 2,925| 2,754

Producción de Gas (Mpcg)
2035

2032 | 2033 | 2034
Enero 2,741 | 2,581
Febrero | 2,727 | 2,568 2,277
Marzo [2,713 | 2,555 2,265 | 2,133 | 2,008 | 1,891
Abril | 2,700 | 2,542 | 2,394 | 2,254 | 2,122 | 1,998 | 1,882
Mayo | 2/886|2,529 | 2,382 | 2,243| 2,112 | 1988 | 1,872
Junio | 2,673 | 2,517 | 2,370 | 2,231| 2,101] 1978 | 1,863
Julito 2,659 | 2,504 | 2,358 | 2,220 | 2,091 | 1,959 | 1,854 | 1,745
Agosto | 2,646 | 2,492 | 2,346 | 2,209 | 2,080 | 1,959| 1,844 | 1,737

Septiembre] 2,633 | 2,479] 2,334 | 2,198] 2,070] 1,949] 1,835] 1,728
Octubre | 2,620 | 2,467 | 2,323 | 2,187 | 2,059 | 1,939 | 1,826 | 1,719

Noviembre | 2,607 | 2,454 | 2,311 | 2,176 | 2,049 | 1930 | 1,817 | 1,711
Diciembre | 2,593 | 2,442 | 2,300 | 2,165 | 2,035 | 1,920 | 1,808 | 1,702

70 l od -
Contrato No 424102853
> PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 5

Comunicación de Continuación
Contrato No 424102353
Pemex rato No 424102858
EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

[Papel membretado del Contratista]

México, D.F.,a[_]de de20_

PEP

Ref: Comunicación de Continuación

Área Contractual Pánuco

Hacemos referencia al Contrato de Servicios para la Exploración, Desarrollo y Producción
de Hidrocarburos número , celebrado entre Pemex Exploración y Producción
(PEP”) y [denominación del Contratista] (el “Contratista”) de fecha [_] de de
L , en relación con el Área Contractual Pánuco (el “Contrato”).

Con la presente notificamos a PEP, de conformidad con la Cláusula 6.4 del Contrato,
nuestro deseo de continuar con los Servicios en el Área Contractual al término del Periodo
Inicial. Entendemos que con la emisión y entrega a PEP de esta comunicación
quedaremos obligados a continuar con los Servicios para el Periodo de Desarrollo, en los
términos previstos en el Contrato.

Dentro de los siguientes noventa (90) días, estaremos presentando para su revisión y
comentarios nuestra propuesta de Plan de Desarrollo para el Área Contractual, así como
nuestras propuestas del Programa de Trabajo y Presupuesto para el primer año del
Período de Desarrollo.

Atentamente,
[Denominación del Contratista]

Por.
Apoderado Legal

a Y?
Contrato No 424102853
SD PEMEX Área

Contractual Pánuco
EXPLORACIÓN Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 6

Procedimientos de Registro Financiero

Mg
Contrato No 424102853
> PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC V.

Procedimientos de Registro Financiero

La finalidad de este Anexo 6 es establecer los procedimientos, informes y demás
elementos necesarios para la gestión y control de los Gastos conforme al Contrato. Los
términos de este Anexo 6 no tendrán relación ni serán aplicables a los registros
financieros, presupuestales, de financiamientos y contables de Petróleos Mexicanos o
PEP, los cuales se llevarán en los términos de las Leyes Aplicables.

1. Previsiones generales

11 Este Anexo 6 tiene por objeto definir la manera en que los Gastos Elegibles
serán (i) presupuestados y registrados, (ii) reportados a PEP, (iii) verificados
y aprobados por PEP, y (iv) considerados como Gastos Recuperables.

1.2. Salvo estipulación en contrario contenida en el presente Anexo 6, (i) las
definiciones contenidas en el Contrato se aplican también a estos
Procedimientos de Registro Financiero con el mismo significado, (ii) todas las
referencias a numerales son referencias a los numerales de este Anexo y (iii)
todas las referencias a Cláusulas son referencias a cláusulas del Contrato.

1.3. No se registrará en la Cuenta Operativa Gasto Elegible alguno a menos que
de él se derive un beneficio para los Servicios en el Área Contractual. Los
Gastos de los que no se derive tal beneficio serán absorbidos por el
Contratista.

1.4. El Contratista deberá adoptar e implementar mecanismos adecuados de
control de gastos y realizar sus mejores esfuerzos para obtener las mejores
condiciones en cuanto a precio, calidad y disponibilidad de los Materiales,
obras y servicios necesarios para los Servicios.

1.5. El Contratista proporcionará los fondos necesarios para el pago de los
Gastos Elegibles incurridos conforme los Presupuestos aprobados por PEP.

1.6. Los Gastos Elegibles no considerarán, bajo concepto alguno, incluyendo las
transacciones entre Compañias Relacionadas, elementos de Utilidad del
Contratista; esto es, serán considerados sobre una base sin utilidad y sin
pérdida.

1.7 Para considerarse Gastos Elegibles, los Gastos realizados a través de o 4
directamente con Compañías Relacionadas deberán realizarse a precios
como si tales transacciones se realizaran con terceros. Los Gastos
realizados con Compañías Relacionadas deberán estar sustentados por (4
estudios de precios de transferencia, con base en los lineamientos emitidos
por la Organización para la Cooperación y el Desarrollo Económico y por las

2 / y
2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

1.8.

autoridades fiscalizadoras en México, por lo que es obligación del Contratista
producir la información que requieran dichas autoridades a fin de auditar
tales cuentas y registros.

Todos los pagos se realizarán por PEP al Contratista conforme a lo
estipulado en la Cláusula 16.

Registro de Gastos Recuperables

Este numeral tiene por objeto definir los conceptos de Gasto que podrán
considerarse Gastos Elegibles y, en su caso, como Gastos Recuperables, y su
revisión deberá ser congruente con las Aprobaciones para Gasto (APG), Programas
de Trabajo y Presupuestos.

2.1

2.2.

2.3.

Solamente los Gastos Elegibles podrán ser considerados Gastos
Recuperables.

Los Gastos Elegibles serán considerados en un rubro y en ningún caso, se
considerarán más de una vez los Gastos que, por el mismo concepto, se
dupliquen por contemplarse en dos o más rubros del numeral 2.3.

Constituirán Gastos Elegibles los Gastos razonablemente incurridos por el
Contratista en la realización de los Servicios en cualquiera de los siguientes
rubros:

a) Uso superficial. Todos los Gastos directos atribuibles al pago a
propietarios por la adquisición, acceso, uso U ocupación superficial de
terrenos requeridos para la ejecución de los Servicios.

b) Personal. El Gasto observado y razonable por personal contratado por
el Contratista o Compañías Relacionadas, siempre que estén dedicados
a los Servicios y únicamente por el periodo en que efectivamente estén
dedicados a los mismos. Estos Gastos podrían incluir:

i. Salarios, bonos, prestaciones y cualquier otra remuneración
pagados a los empleados, sean dichos empleados técnicos o de
apoyo —legal, contabilidad, tesorería, recursos humanos,
informática y telecomunicaciones, servicios generales, entre
otros.

ii. Gastos relativos a la seguridad social conforme a las Leyes
Aplicables o, en su caso, la legislación correspondiente.

ii. Gastos por concepto de seguros de vida de grupo.

iv. Gastos por concepto de vivienda, enfermedades, tiempo extra,
días de descanso y vacaciones conforme a las Leyes Aplicables
o, en su caso, la legislación correspondiente.

3 f E
=> PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

v. Cualquier otro Gasto relacionado con el personal del Contratista
según requerimientos de las Leyes Aplicables o, en su caso, la
legislación correspondiente.

vi. Gastos relacionados con la capacitación del personal.

vii. Gastos de transporte del personal necesario para la ejecución de
los Servicios.

viii. Movilización y desmovilización del personal. Los Gastos

observados y razonables de movilización y desmovilización de
los empleados y de sus familias inmediatas (limitado a cónyuge e
hijos que dependan económicamente), así como su menaje de
casa al lugar donde lo requieran los Servicios. Los Gastos de
desmovilización de personal, familiares y menaje movilizados del
lugar donde se realicen los Servicios a un país distinto al país de
origen no constituirán Gastos Elegibles. El Contratista se
asegurará que los Gastos de movilización y desmovilización sean
equitativamente distribuidos entre todas las actividades que se
hayan beneficiado del personal en cuestión.

En caso de que el personal del Contratista sólo dedique una porción de
su tiempo a los Servicios del Área Contractual, sólo esa porción
prorrateada de los salarios correspondientes, o jornales, u otros Gastos
descritos en este inciso serán cargados y las bases de dichas
asignaciones prorrateadas deberán ser especificadas. El Contratista
mantendrá los registros necesarios para permitir dicho prorrateo,
incluidas las planillas de control de horas de trabajos ejecutados.

No obstante, lo previsto en este inciso solamente aplicará a personal
técnico especializado y no podrá referirse a Gastos administrativos
(overhead).

c) Por servicios. Los Gastos por servicios (diferentes a bienes materiales)
para el beneficio directo de los Servicios, incluyendo servicios legales,
contables, computacionales, científicos o técnicos, de ingeniería,
laboratorio de análisis, interpretación geofísica y geológica, supervisión
de perforación, procesamiento de datos, estudios de yacimiento,
obligaciones de desarrollo sustentable, entre otros. Estos Gastos serán
los relacionados con:

i Servicios del Contratista. El Gasto por servicios relativos a los
Servicios prestados por el Contratista o las Compañías
Relacionadas será registrado en la Cuenta Operativa, por el
monto efectivamente incurrido por el Contratista o la Compañía XK
Relacionada.

ii Servicios de Subcontratistas. El Gasto relacionado con servicios
de cualquier naturaleza prestados por Subcontratistas sers4h

4 / od !
DS FEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

registrado en la Cuenta Operativa como el monto efectivamente

pagado por el Contratista.
Los Gastos por Servicios de Exploración incluyen la adquisición de
información geológica, la adquisición de información sísmica
(bidimensional, tridimensional, AVO, wide assimut, etc.), el procesado
de la información sísmica, la interpretación de la información sísmica,
estudios geológicos y geofísicos y la perforación y terminación de pozos
exploratorios (incluyendo el acceso y localización). Se considerarán
pozos exploratorios aquellos que sean perforados con el objetivo de
incorporar reservas de nuevos yacimientos o Campos más someros o
más profundos no penetrados; o bien, los pozos perforados en
estructuras diferentes de los Campos desarrollados o en desarrollo, tal
como los límites de dichos Campos son conocidos con base en el
reporte anual de reservas vigente en el momento de iniciarse la
perforación de los mismos.

d) Materíales. Los Gastos por concepto de los Materiales comprados por
el Contratista a un tercero para su uso en los Servicios.

Ñ Compra, arrendamiento, construcción o instalación de Materiales,
incluyendo los relativos a las Instalaciones Principales y a las
Instalaciones de Entrega. La valoración de los Materiales
comprados, construidos, instalados O alquilados por el
Contratista para la utilización en los Servicios incluirá el precio
del Materíal comprado, o construido, o la tarifa de servicio, según
factura, más los Gastos por flete entre el local de suministro y el
local de embarque; tasas portuarias; aranceles y demás
derechos aduaneros, honorarios de agentes aduanales; flete
hasta el lugar de destino; seguros; impuestos a la importación;
legalización; inspección y otros relativos al costo del Material, así
como las operaciones de manipulación y traslado a los
almacenes o sitios de operación.

il. Materiales nuevos. Los Materiales que nunca hayan sido
utilizados serán considerados según el precio de factura.

iii Materiales usados. Los Materiales que se encuentren en buenas
condiciones y puedan utilizarse para su función original sin tener
que ser reacondicionados, tendrán un precio máximo del
cincuenta por ciento (50%) del precio del Material nuevo
equivalente disponible en el mercado.

iv. Otros Materiales usados. Los Materiales usados que puedan
utilizarse para su función original después de ser reparados y
reacondicionados, tendrán un precio máximo del veinticinco por
ciento (25%) del precio del Material nuevo equivalente disponible
en el mercado.

Tratándose de las Instalaciones Principales y las Instalaciones e%
Entrega, el Contratista no podrá arrendar los Materiales y deberá

5 / AE,
Contrato No 424102853
PEM Ex Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

adquirir Materiales nuevos, salvo que cuente con la autorización previa
y por escrito de PEP.

e) Gastos de operación y mantenimiento. Los Gastos de operación y
mantenimiento de las Instalaciones Principales, las Instalaciones de
Entrega y los asociados a Materiales utilizados en la prestación de los
Servicios. Estos podrán incluir:

i Gastos de operación, mantenimiento y reparación de las
Instalaciones Principales (incluyendo de los Pozos de producción
e inyección), de las Instalaciones de Entrega y de otros
Materiales utilizados en la prestación de los Servicios, así como
todos los Materiales, consumibles, productos, refacciones,
tuberías, sistemas de servicios generales, lubricantes,
instalaciones, así como la creación y variación del inventario de
Materiales.

ii Los Gastos relacionados con la planeación, producción, control,
medición y transporte del flujo de Hidrocarburos, así como el
acondicionamiento, almacenamiento y traslado de los
Hidrocarburos desde los Pozos productores hasta los Puntos de
Medición.

ii. Los Gastos de operación y mantenimiento de equipos, bases
operativas y oficinas utilizados en la prestación de los Servicios.

f) Almacenes. Cualquier Gasto por almacenes en México para preservar
los Materiales y otros artículos relacionados con los Servicios; todos los
Materiales deberán ser almacenados e inventariados de forma
separada a los almacenes e inventarios del Contratista. Asimismo, el
Gasto por arrendamiento o servicios de puertos, embarcaciones,
vehículos, equipo motorizado, aeronaves, muebles, herramientas, entre
otros, utilizados en los Servicios.

g) Ambientales y de seguridad. Gastos incurridos por el Contratista,
respecto de los Servicios, con la finalidad de evitar la contaminación y el
deterioro del medio ambiente, y de garantizar la seguridad y la
protección de las Personas e instalaciones.

h) Depósitos a la Cuenta de Abandono, en términos de la Cláusula 18.

¡) Seguros. Las primas de las pólizas de seguro de los Servicios, siempre
que la obtención de las pólizas sea usual conforme a la Experiencia y
Prácticas Prudentes de la Industria o sea requerida conforme al
Contrato. No podrá duplicarse con las primas de las pólizas que tenga
contratadas PEP. D

j) Daños. Gastos necesarios para reemplazar o reparar Materiales
dañados o destruidos como resultado de Caso Fortuito o Fuerza Mayor,
en la medida en que dichos daños y pérdidas no sean recuperados por
las pólizas de «seguros. El Contratista deberá enviar a PEP

6 / az A
z ' Contrato No 424102853
D PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

2.4.

m)

n)

comunicación por escrito del monto de los daños y pérdidas que
excedan cien mil Dólares (USD$100,000.00).

Administrativos. Los Gastos administrativos incurridos por el Contratista

en México para la prestación de los Servicios, así como los Gastos que

se deriven del uso de las instalaciones de apoyo para los Servicios,
entre los que se incluyen:

i la compra, arrendamiento o construcción de los almacenes,
vehículos automotrices, oficinas administrativas, campamentos,
estaciones contraincendio y de seguridad, talleres, plantas de
tratamiento de aguas residuales, plantas eléctricas, sistemas de
comunicaciones, — alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en los Servicios;

ii todos los Gastos de dirección, administrativos (alquiler, muebles,
comunicaciones, energía, mantenimiento y seguridad) y
generales incurridos en México en las oficinas principales del
Contratista y en el Área Contractual, incluyendo los de
supervisión, contabilidad y los servicios relacionados con los
empleados de los Servicios; y

iii. los Gastos de las auditorías requeridas conforme al presente
Contrato respecto de los Servicios.

Estos Gastos deberán ubicarse en Gastos de Exploración, de
Desarrollo, o de Producción, según se definen en el numeral 4.7 de este
Anexo 6.

Capacitación y transferencia de tecnología. Los Gastos incurridos por el
Contratista en la organización y conducción de actividades de
capacitación respecto a los Servicios, así como en la planeación,
diseño, construcción y operación de instalaciones de capacitación en
México, incluyendo todo el equipo de computación y software asociado.

Regalías y cuotas de licencia. Los Gastos incurridos por el Contratista
con respecto a cualquier tecnología otorgada en licencia en relación con
la ejecución de los Servicios.

Comunicación. Los Gastos por adquirir, arrendar e instalar sistemas de
comunicación para ser usadas en los Servicios, incluyendo
instalaciones de radio, microondas y satelitales.

Los Gastos que estén dentro de cualquiera de los siguientes conceptos o
supuestos no serán considerados Gastos Recuperables:

a)
b)

c)

Cualquier Gasto distinto a los Gastos Elegibles.

Cualquier Gasto antes de la Fecha Efectiva o después de la terminación
del Contrato.

Xx

Cualquier Gasto en relación con la Convocatoria, la negociación ob

licitación del Contrato, incluyendo los honorarios de abogados,

! / re
Contrato No 424102853
£h Pemex po No aso2ses
EXPLORACIÓN Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

e)

9)

h)

1)

K)

m)

asesorías, comisiones, gastos de cierre y cualquier otro Gasto asociado
con la transacción.

Cualquier impuesto, incluyendo el impuesto al valor agregado, a cargo
del Contratista o de cualquier tercero, de cualquier naturaleza pagadero
a cualquier autoridad gubernamental, excepto por impuestos de
importación a México o arancel mexicano.

Cualquier Gasto de financiamiento incurrido en relación con este
Contrato independientemente del tipo o vehículo financiero utilizado,
incluyendo, sin limitación, los intereses pagados bajo cualquier
arrendamiento financiero.

Cualquier pérdida relacionada con coberturas o derivados.

Cualquier Gasto que no sea congruente con los acuerdos relevantes
entre el Contratista y sus Subcontratistas.

Salvo en el caso previsto en la Cláusula 14.6 del Contrato, cualquier
Gasto incurrido en Instalaciones Después de los Puntos de Medición
relacionados con los Servicios de este Contrato.

De conformidad con el numeral 3.3, cualquier Gasto de actividades no
descritas en un Programa de Trabajo aprobado por PEP, no
comprendido dentro de las actividades acordadas en la transición, o
actividades no incluidas en un Presupuesto aprobado por PEP, excepto
situaciones de emergencia que requieran de acción inmediata, siempre
que éstas (Xx) hubieren sido informadas inmediatamente a PEP
conforme al Contrato, (y) no hubieren sido causadas por dolo o
negligencia del Contratista, sus Compañías Relacionadas o sus
Subcontratistas, y (z) PEP hubiere posteriormente aprobado el Gasto
de dichas acciones.

Cualquier Gasto incurrido por el Contratista, una Compañía
Relacionada o un Subcontratista en incumplimiento del Contrato, o
como una consecuencia directa o indirecta de un incumplimiento del
Contrato.

Cualquier Gasto incurrido en la organización y administración de
cualquier sociedad, joint venture u otro arreglo entre las Empresas
Participantes.

Cualquier Gasto que resulte de la negligencia, conducta fraudulenta,
dolosa, mala fe o dolo del Contratista, una Compañía Relacionada o un
Subcontratista, en la realización de los Servicios.

Cualquier Gasto incurrido por un incumplimiento o que resulte de un
incumplimiento de la Experiencia y Prácticas Prudentes de la Industria o
de las Leyes Aplicables.

8 ) 7%

B
a r Contrato No 424102853
EXPLORACIÓN Y PRODUCCIÓN %> PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

n)

o)

Pp)

9)

»

1

u)

w)

El excedente de cualquier Gasto incurrido por una Compañía
Relacionada, considerando lo estipulado en el subinciso i) del inciso c)
del numeral 2.3.

El excedente de cualquier Gasto incurrido por el Contratista en caso de
que proporcione directamente el Servicio o suministre los Materiales,
considerando lo estipulado en el subinciso ¡) del inciso c) del numeral
2.3.

El Gasto administrativo (overhead): (x) que exceda el cero punto cinco
por ciento (0.5%) del Presupuesto aprobado, de acuerdo con el punto
xii del inciso f) del numeral 6.2; o (y) que haya sido incurrido en relación
con actividades distintas a la prestación de los Servicios en el Área
Contractual.

Cualquier Gasto de pólizas de seguro pagado a cualquier Compañía
Relacionada de las Empresas Participantes, salvo que cuente con la
autorización previa y por escrito de PEP, o cualquier reserva o Gasto de
aseguramiento de las Empresas Participantes. Cualquier Gasto por
concepto de deducibles, reaseguros y Gastos asociados a los mismos.

Cualquier Gasto por cualquier pérdida que hubiera podido ser
asegurable o que no hubiera sido pagado por fallas en el reclamo del
seguro.

Cualquier sobrecosto, prima o bono pagado por cualquiera de las
Empresas Participantes a las otras Empresas Participantes o a
cualquier Compañía Relacionada de las Empresas Participantes con el
objeto de recuperar derechos de participación de dicha Empresa
Participante a raiz de la ejecución de un “proyecto por cuenta propia” o
a “su solo o exclusivo riesgo” de las otras Empresas Participantes, de
conformidad con los arreglos corporativos y financieros entre las
Empresas Participantes.

Cualquier Gasto incurrido en relación con o que resulte del
incumplimiento de las reglas de licitación del Contrato, incluyendo
cualquier Gasto incurrido en relación con contratos adjudicados en
incumplimiento de las reglas de licitación previstas bajo el presente
Contrato.

Cualquier Gasto que no cuente con el respaldo documental
correspondiente o que no haya sido registrado en la Cuenta Operativa o
reportado a PEP conforme a estos Procedimientos de Registro
Financiero.

Cualquier penalidad, multa o sanción impuesta al Contratista por
cualquier autoridad.

Cualquier donación, aportación o regalo, salvo tratándose de apoyos

Y

sociales o a la comunidad que cuenten con la aprobación de Pee q

conforme a lo estipulado en la Cláusula 19.8 y en el Anexo 18.

9 A
2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCION (D PETRO-SPM INTEGRATED SERVICES S.A. DEC V.

x)

y)

ee)

Cualquier penalidad, daño o perjuicio, multa o sanción que se pague a
cualquier Subcontratista conforme a cualquier contrato con un
Subcontratista.

Cualquier Gasto relacionado con procedimientos de resolución de
controversias bajo el presente Contrato, incluyendo los honorarios de
cualquier Experto Independiente o Gastos de arbitraje, así como
cualesquiera honorarios de abogados y asesoría relacionados con tales
controversias.

Cualquier Gasto relacionado con cualquiera de las Garantías requeridas
por el Contrato.

Cualquier Gasto relacionado con planes de incentivos a largo plazo
para el personal del Contratista.

Cualquier Gasto relacionado con asesoría legal, fiscal o de cualquier
tipo no relacionada con la prestación de los Servicios.

Cualquier Gasto relacionado con la capacitación de personal
expatriado.

Cualquier Gasto relacionado con relaciones públicas o gastos de
representación del Contratista, incluyendo cualquier gasto relacionado
con cabildeo y promoción o publicidad del Contratista y sus Compañías
Relacionadas.

Cualquier Gasto excedente incurrido por el Contratista, respecto al
establecido en los avalúos bancarios o de instituciones de crédito o a
los tabuladores del Instituto de Administración y Avalúos de Bienes
Nacionales (INDAABIN), para el pago a propietarios por la adquisición,
acceso, uso u ocupación superficial de terrenos requeridos para la
ejecución de los Servicios.

Cualquier referencia en este numeral a Contratista se entenderá hecha,
además, a cualquier Empresa Participante o Compañía Relacionada.

3. Programas de Trabajo y Presupuestos

Este apartado tiene por objeto describir los criterios generales para los Programas de
Trabajo, Presupuestos y APG. Las partes acordarán el nivel de especificidad y los
formatos que se requieran.

3.1.

3.2.

Los

Programas de Trabajo y Presupuestos serán presentados por el

Contratista y aprobados por PEP conforme a las Cláusulas 10 y 11 del
Contrato y a estos Procedimientos de Registro Financiero.

Todos los Presupuestos deberán ser presentados en Dólares.

pS
$

10 / ¿5%
la PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A, DE C.V,

3.3.

3.4.

3.5.

El Contratista podrá incurrir en Gastos Elegibles en exceso de la cantidad
autorizada del Presupuesto, siempre y cuando (A) (i) las actividades
asociadas con dichos Gastos adicionales estén incluidas en el Programa de
Trabajo aprobado y (ii) los Gastos adicionales no excedan el cinco por ciento
(5%) de dicho Presupuesto, o (B) se trate de situaciones de emergencia que
requieran de acción inmediata, siempre que éstas (9 hubieren sido
informadas inmediatamente a PEP conforme al presente Contrato, (y) no
hubieren sido causadas por dolo o negligencia del Contratista, sus
Subcontratistas o las Compañías Relacionadas, y (z) PEP hubiere
posteriormente aprobado el Gasto de dichas acciones.

En caso de que el Contratista anticipe que se excederá del límite arriba
mencionado, el Contratista deberá presentar a PEP, a la brevedad posible,
las modificaciones propuestas al Presupuesto aprobado conforme a la
Cláusula 11.3 del Contrato.

El Presupuesto presentado a PEP deberá incluir una estimación de los
Gastos a incurrirse durante la ejecución del Programa de Trabajo, incluyendo
una estimación del calendario de dichos gastos, en un formato que permita
una fácil correlación entre el Programa de Trabajo, el Presupuesto y los
Gastos efectivamente incurridos.

Como parte del Presupuesto y sólo para aquellas actividades que se
consideren relevantes dentro del mismo, las Partes podrán acordar la
entrega de APG.

Registro contable, Cuenta Operativa y criterios para conversión de monedas

44

4.2.

4.3,

Los registros contables de este Contrato serán preparados por el Contratista,
en México y en idioma español, conforme a las estipulaciones previstas en el
Contrato y en estos Procedimientos de Registro Financiero, según los
principios y normas de contabilidad generalmente aceptados en México.

Todos los Gastos Elegibies relacionados con los Servicios (i) serán
registrados, sin duplicación, en Dólares en los libros de cuentas y otros
registros mantenidos por el Contratista (la "Cuenta Operativa”) dentro de los
límites aprobados en los Programas de Trabajo y Presupuestos y (ii) se
registrarán en sus montos observados en la fecha de la operación comercial
relevante e incluirán cualquier descuento, facilidad de pago o crédito recibido
por el Contratista.

El Contratista no podrá duplicar Gastos Elegibles que ya hubieren sido

considerados como parte de algún otro registro o que PEP ya hubiere
pagado a un Tercero Contratista o un tercero designado bajo los convenios

da

D

4
Contrato No 424102853

PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION a) PETRO-SPM INTEGRATED SERVICES S.A, DEC.V.

4.4.

4.5.

4.6.

4.7.

de unificación o instalaciones comunes conforme a la Cláusula 9 del
Contrato.

En caso de ser necesario, los Gastos Elegibles se convertirán a Dólares con
base en el Tipo de Cambio del Peso. Para efectos de estos Procedimientos
de Registro Financiero, “Tipo de Cambio del Peso” significa, con respecto a
cualquier fecha de determinación en cualquier mes, el promedio simple del
tipo de cambio del mes, con base en la información publicada por el Banco
de México como tipo de cambio para solventar obligaciones denominadas en
moneda extranjera pagaderas en la República Mexicana.

Cualquier operación realizada en una moneda distinta al peso y al Dólar,
será convertida a Dólares con base en el tipo de cambio efectivo entre la
Moneda de que se trate y el Dólar. Es la intención de las Partes que ninguna
de ellas tendrá ni sufrirá ninguna ganancia o pérdida a favor o a costa de la
otra como resultado del tipo de cambio. El Contratista mantendrá un registro
del tipo de cambio utilizado en cada operación.

El Contratista abrirá y mantendrá registros contables que pueden ser
identificados por separado, según sea necesario, para registrar de manera
completa y adecuada cada uno de los Servicios. Todas las cuentas
mostrarán con claridad cualquier impuesto al valor agregado O similar
pagado por el Contratista.

Los montos registrados en los libros y registros no serán ajustados con
respecto a la inflación y permanecerán en los libros y registros del Contratista
con base en los montos históricos.

Todos los Gastos incurridos por el Contratista con respecto a los Servicios
serán registrados en la Cuenta Operativa de acuerdo con la clasificación
general de Gastos de exploración, Gastos de desarrollo y Gastos de
producción.

a) Gastos de exploración. Todos los Gastos incurridos por el Contratista
para Servicios de Exploración, incluyendo:

L estudios y levantamientos topográficos, aéreos, geofísicos,
geoquímicos y geológicos (incluida su interpretación);

ii perforaciones, pruebas de producción y todas las actividades
asociadas como por ejemplo la extracción de muestras;

iii. Gastos por mano de obra, Materiales y servicios para la
perforación y terminación de los Pozos de exploración;

iv. adquisición y tratamiento de información geológica y geofísica.

b) Gastos de desarrollo. Todos los Gastos ocasionados por el desarrollo
de uno o más yacimientos para la producción de ena,

incluyendo:
» l 7
S Contrato No 424102853
DS PEMEX Á

rea Contractual Pánuco

EXPEORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

4.8.

c)

d)

l todos los Gastos por perforación y terminación de Pozos,
incluyendo profundización;

il. todos los Gastos para la construcción de vías de acceso u otras
vías de comunicación que tengan que ver solamente con las
actividades de desarrollo previstas;

iii. todos los Gastos para la construcción de plantas e instalaciones
dedicadas a la producción, tratamiento, almacenamiento y
transporte de Hidrocarburos, tales como tuberías, equipos para la
producción y tratamiento de Hidrocarburos, equipos para
cabezales de Pozo, equipos de extracción del subsuelo, tuberías
de producción, instalaciones de almacenamiento, terminales,
varillas de bombeo, bombas, líneas de flujo, sistemas de
recuperación mejorada, tanques de almacenamiento y otras
instalaciones relacionadas a tales efectos, incluyendo las
Instalaciones Principales y las Instalaciones de Entrega; y

iv. estudios de ingeniería, yacimiento y de diseño para esas
instalaciones.

Gastos de producción. Todos los Gastos incurridos en la operación y
mantenimiento de las Instalaciones Principales, Instalaciones de
Entrega u otros Materiales utilizados en la prestación de los Servicios
de Producción.

Gastos asociados a un programa de recuperación mejorada. Todos los
Gastos incurridos por el Contratista en la implementación y ejecución de
cualquier programa de recuperación mejorada aprobado por PEP.

Los ingresos netos de tas siguientes transacciones deben acreditarse a la
Cuenta Operativa:

a)
b)
c)

a)

e)

cualquier reducción, reintegro o reembolso de cualquier Gasto cargado
a la Cuenta Operativa;

ingresos netos de cualquier seguro o reclamación relacionada con los
Servicios o cualquier activo cargado a la Cuenta Operativa;

ingresos recibidos de terceros por uso de la propiedad o activos
cargados a la Cuenta Operativa;

cualquier indemnización recibida por el Contratista (incluyendo
cualquier monto recibido por concepto de daños y Perjuicios) de los
proveedores, Subcontratistas o fabricantes o de sus agentes en relación
con las obras, servicios o suministros, Materiales defectuosos, cuyo
Gasto haya sido cargado previamente a la Cuenta Operativa;

ingresos por concepto de arrendamientos, reembolsos u otros créditos

hecho a la Cuenta Operativa;

X

recibidos por el Contratista aplicables a cualquier cargo que se haya /

13 / MiS
> PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

4.9.

4.10.

4.11.

ingresos por ventas de materiales cargados a la Cuenta Operativa, de
los cuales se ha recibido la cantidad neta; e

g) ingresos provenientes de derechos de patente, de autor, industriales u
otros derechos exclusivos.

El Contratista mantendrá en México los justificantes primarios originales de
los Servicios, conforme a la Experiencia y Prácticas Prudentes de la
Industria, las Leyes Aplicables y lo establecido en los presentes
Procedimientos de Registro Financiero.

Por su parte, a partir de lo establecido en el postulado básico de sustancia
económica de la Norma de Información Financiera A2 (NIF A2), emitida por
el Consejo Mexicano para la Investigación y Desarrollo de Normas de
Información Financiera, el Contratista registrará el valor contable de los
activos incluyendo el de las Instalaciones Principales, Instalaciones de
Entrega y cualquier activo construido bajo el Contrato.

Todo ajuste que resulte de revisiones por cualquiera de las Partes, deberá
registrarse inmediatamente en la Cuenta Operativa.

Informes

5.1.

5.2.

5.3.

Para garantizar el control eficiente de los Gastos Elegibles, el Contratista
establecerá un sistema informático de elaboración de reportes contables que
reúna las características previstas en el numeral 6 de este Anexo 6, a más
tardar dentro de los sesenta (60) días siguientes a la Fecha Efectiva. Dicho
sistema de elaboración de reportes contables podrá ser modificado por PEP
ocasionalmente. Toda la información relevante relativa a los Gastos Elegibles
deberá ser reportada electrónicamente a PEP siguiendo dicho sistema de
elaboración de reportes y lo establecido en estos Procedimientos de Registro
Financiero.

Todos los informes contables se integrarán con fecha de corte al día veinte
(20) de cada mes y recogerán la información correspondiente a los Gastos
Elegibles a esa fecha.

Dentro de los seis (6) días siguientes a la finalización de cualquier mes, el
Contratista deberá entregar a PEP los siguientes informes relativos al mes en
cuestión:

a) Un informe de Gastos Elegibles que incluirá un reporte respecto a:

L Gastos Elegibles incurridos en los Servicios según el numeral 5.2
y acumulado, conforme a estos Procedimientos de Registro 4

Financiero;
14 / > Z
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

b)
c)

ii Explicaciones sobre cualquier variación entre el Presupuesto
aprobado y los Gastos Elegibles para el periodo relevante y
acumulado;

iii. Un informe que indique cualquier cargo o crédito inusual a la
Cuenta Operativa, incluyendo un informe de cualquier monto que
deba ser acreditado a la Cuenta Operativa; y

iv. El último pronóstico de Gastos Elegibles hasta el final del año
corriente.

Un informe actualizado de! estado de la Cuenta Operativa.

Cualquier otra información relevante para el Procedimiento de Registro
Financiero y para la adecuada rendición de cuentas.

6. Sistemas de reportes contables

6.1. El Contratista deberá contar con un sistema informático para registro de las
operaciones financieras y de la ejecución de los Servicios y de la producción,
al que PEP tendrá acceso. Adicionalmente, el hardware y software deberán
contar con interfaces a los sistemas de PEP en lo aplicable, generar reportes
y contar con la funcionalidad de adaptar nuevos requerimientos. El sistema
informático deberá ser diseñado y estructurado de manera tal que facilite el
análisis comparativo y la extracción de información hacia los sistemas
institucionales de PEP y las autoridades gubernamentales, incluyendo de
manera enunciativa más no limitativa:

a)
D)
c)
a)
e)

5

9)

h)

capacidad, flexibilidad y efectividad en la generación de reportes;
comparaciones periódicas;

comparaciones de Presupuesto ejercido contra programado;
ejercicio del Gasto por categoría de Gasto;

categorización de Gastos por ubicación, asignación, proyecto y
autorización del ejercicio del Gasto;

conversiones cambiarias, pérdidas y ganancias cambiarias y
reevaluación de pasivos;

categorías múltiples de entrada de datos, tales como facturas de
cuentas por pagar, erogaciones en efectivo, facturas de cuentas por
cobrar, recibos de efectivo, registros, transferencias de materiales,
devolución de facturas, cancelación de cheques, ajustes, inventarios, y
asignación de Gastos administrativos, entre otros;

X

capacidades de manejo de efectivo y análisis de obsolescencia; 4

capacidad de administración de cuentas por pagar; y

. P ee
La PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCIÓN Y) PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

6.2.

)

mecanismos efectivos de auditoría de transacciones, incluyendo el
acceso a todos los cargos usados como base para cada asignación de
Gastos, en particular, Gastos Recuperables y no recuperables, tal como
se definen en este Anexo 6.

El sistema informático estará diseñado para contar con información
financiera de Gastos y créditos, así como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración
del Contrato.

El esquema de cuentas y la taxonomía de Gastos deberán contener como
mínimo la clasificación establecida en los numerales 2.3, 4.7 y 6.4 de este
Anexo 6, y su estructura se deberá fundamentar en los siguientes principios y
estándares mínimos:

a)

b)

c)

d)

e)

la información deberá ser capturada por centro individual de Gastos,
siendo éste el máximo nivel de desagregación de captura de datos,
típicamente a nivel Pozo, instalación u oficina individual;

los centros individuales de Gastos serán agrupados bajo una estructura
jerárquica y lógica, por Campo y Área Contractual;

el esquema de cuentas y la taxonomía de transacciones debe
ordenarse de manera que pueda identificarse el origen —en cuanto a
país y proveedor— del equipo, Materiales y servicios;

la estructura del esquema de cuentas debe permitir y facilitar el análisis
y la generación de reportes requeridos y contemplados en el Contrato;

la estructura del esquema de cuentas debe permitir el análisis y la
categorización de recibos y Gastos, con el fin de extraer información
estadística o de cualquier naturaleza; y

la estructura del esquema de cuentas debe permitir la categorización de
Gastos e ingresos por actividad, incluyendo de manera enunciativa mas
no limitativa, Gastos:

L por transporte aéreo, servicios geológicos, geoquímicos,
geofísicos y de otros estudios, entre ellos, la sísmica;

il de perforación;
iii. de recolección;
iv. de producción;

NA de transporte y procesamiento;

vi. por manejo de aguas, incluyendo costos de tratamiento de agua
marina;

vii. de manejo y transmisión de Gas; 4

viii. de mantenimiento de Pozos;

16 ) A
2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

6.3.

6.4.

ix. de mantenimiento, reparación y rehabilitación;

Xx de desarrollo de infraestructura (caminos, pistas de aterrizaje,
etc.);

xi. de instalaciones de apoyo;
xi administrativos (overhead);
xiii de abandono y suspensión;
xiv. de procesamiento por terceras partes;
xv. ambientales, de salud y seguridad;
xvi. de capacitación;
xvii. de investigación y desarrollo;
xvii. de transferencia de tecnología; y
xix. — tarifas de transporte y proceso hasta el Punto de Medición.
9) El esquema de cuentas debe contener un listado de todos los activos

empleados durante la ejecución de los Servicios, basado en la siguiente
clasificación:

L Activos registrados contablemente bajo el postulado de sustancia
económica de la NIF A2 y que pasarán a PEP;

i Activos propiedad del Contratista; y

iii. Activos que, con la aprobación de PEP, están bajo
arrendamiento.

El esquema de cuentas y la taxonomía de Gastos podrán ser modificados
por las Partes, de así ser necesario o por requerirse por las Leyes Aplicables.

El sistema electrónico de manejo de la información deberá proveer un
sistema de claves de acceso para PEP.

El sistema informático debe asegurar transferencias periódicas de
información de manera automática, que será requerida por PEP para sus
propios sistemas informáticos.

Clasificación para Crudo y Gas
a) Con el fin de proveer de información estadística, los Gastos también
deberán asignarse a:
Í Crudo cuando los Gastos y recibos se relacionen exclusivamente
con operaciones de Crudo;
ii Gas cuando los Gastos y recibos se relacionen exclusivamente
con operaciones de Gas;
il. Conjuntamente Crudo y Gas cuando los Gastos y recibos se
relacionen con operaciones de Crudo y Gas; y

iv. Gastos que no puedan ser asignados a Crudo, Gas o
conjuntamente a Crudo y Gas.

IS

4

17 ) 4
3 PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION 6> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

b) Los recibos y Gastos bajo los incisos (iii) y (iv) del inciso a) anterior,
recibidos o incurridos previamente al inicio de la producción deben ser
asignados a Crudo y/o de Gas, con base en las reservas probadas
contabilizadas en Barriles de Crudo equivalente, usando la conversión
que para estos efectos se acuerde en los Programas de Trabajo. En los
meses subsecuentes, los recibos y Gastos deben ser asignados con
base en las reservas probadas en Barriles de Crudo equivalente,
ajustando estas estimaciones cuando sea necesario. PEP puede instruir
de manera escrita al Contratista un cambio en el procedimiento de
asignación de Gastos y recibos, cuando esto se las circunstancias lo
justifiquen.

Auditorías

7.4.

7.2,

7.3.

74

La Cuenta Operativa y los Gastos Elegibles, así como los registros y
originales de los justificantes primarios relacionados con ta Cuenta Operativa
y los Gastos Elegibles, podrán ser auditados anualmente por un auditor
independiente externo aprobado por PEP. Dicha auditoría deberá conducirse
dentro de los seis (6) meses siguientes a finalizar cualquier año y deberá
cubrir todo lo relativo al Contrato.

Los auditores podrán solicitar información al Contratista antes del inicio de la
auditoría. Dentro de los siguientes treinta (30) días de dicha solicitud, el
Contratista deberá proveer la información solicitada en un formato electrónico
o copia física de los documentos, en caso que el formato electrónico no esté
disponible.

Durante el transcurso de la auditoría, el auditor independiente podrá verificar
y examinar todos los cargos y créditos del Contratista relacionados con los
Gastos Elegibles, incluidos los libros de contabilidad, asiento contable,
inventarios, facturas y cualquier otro documento necesario para la auditoría y
verificación los cargos y créditos. Además, los auditores tendrán derecho a
visitar e inspeccionar, en relación con la auditoría y en momentos
razonables, todos los lugares, plantas, instalaciones, almacenes y oficinas
del Contratista que prestaron Servicios de conformidad con los términos del
Contrato.

El Contratista deberá esforzarse por producir la información de sus
Compañías Relacionadas necesaria para dar soporte a los cargos de dichas
Compañías Relacionadas en la Cuenta Operativa. El Contratista deberá
obligar a sus Compañías Relacionadas a permitir que los auditores auditen
los libros contables y registros de las Compañías Relacionadas en relación
con los cargos hechos por las Compañías Relacionadas en la Cuenta

Operativa. Dicha auditoría deberá llevarse a cabo en la misma forma que la

auditoría de los libros contables y registros del Contratista.

18 ALÍ
] Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

7.5.

7.6.

17.

7.8.

Todo ajuste que resulte de la auditoría deberá registrarse inmediatamente en
la Cuenta Operativa.

No obstante lo anterior, PEP tendrá derecho a realizar, a su costo,
directamente o a través de terceros, auditorias adicionales de la Cuenta
Operativa y de los Gastos Elegibles, así como de los registros y originales de
los justificantes primarios relacionados con dicha Cuenta Operativa y los
Gastos Elegibles, en el curso de cualquier año o parte del mismo, dentro del
período de treinta y seis (36) meses contados a partir del último día de dicho
año. Para ello, PEP tendrá los mismos derechos del auditor independiente
conforme a este numeral 8. PEP hará un esfuerzo razonable para preparar
un informe por escrito al Contratista que incluya todos los reclamos, con los
documentos de soporte, que resulten de dicha auditoría junto con los
comentarios pertinentes a la operación de la Cuenta Operativa y los
registros. El Contratista deberá responder a dicho informe por escrito a la
brevedad posible pero en ningún caso después de sesenta (60) días de
recibir dicho informe. En caso de que PEP considere que el informe o la
respuesta del mismo requiere de mayor investigación con respecto a
cualquier concepto incluido en el mismo, PEP tendrá el derecho de realizar
dicha investigación no obstante que el periodo de treinta y seis (36) meses
haya expirado. Todos los ajustes que resulten de estas auditorías deberán
registrarse en la Cuenta Operativa, y en su caso, PEP hará la modificación
que corresponda de los Certificados de Gastos Recuperables. El Contratista
estará obligado a proporcionar a PEP y a los auditores asistencia razonable y
soporte logístico sin cargo alguno, en el entendido de que el Contratista
deberá reembolsar a PEP el costo de cualquiera de estas auditorías, si
derivado de éstas habría que hacer un ajuste a la Cuenta Operativa o a los
Gastos Elegibles por un porcentaje superior a cero punto cinco por ciento
(0.5%) del Presupuesto del año. Cualquier discrepancia no resuelta por las
Partes deberá resolverse de conformidad con lo dispuesto en la Cláusula 25
del Contrato. Una vez resuelta la controversia, se procederá a modificar la
Cuenta Operativa y los Certificados de Gastos Recuperables y ajustar
cualquier registro, según corresponda, de acuerdo con la resolución. En caso
de que PEP haya realizado algún pago en exceso, PEP podrá descontar la
Remuneración del Contratista o ejecutar la Garantía de Cumplimiento en los
montos del pago en exceso.

Lo anterior es sin perjuicio de cualquier auditoría iniciada y conducida por
cualquier autoridad gubernamental mexicana competente de conformidad
con los términos previstos por las Leyes Aplicables. El Contratista deberá
cooperar plenamente con la realización de estas auditorías y las Partes
realizarán las modificaciones que correspondan tanto a la Cuenta Operativa
como a los Certificados de Gastos Recuperables que resulten de las mismas.

Cualquier auditoría deberá considerar la congruencia de los Gastos
Recuperables respecto a la Tarifa de Servicios de Producción en el a

/

19

»)

2
A Contrato No 424102853
Ep) PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES $.A. DE C.V,

del Anexo 3, para evitar la incorporación de utilidades del Contratista a los
Gastos Recuperables, en el entendido que tal incorporación se considerará
como entrega de información falsa.

8.Certificado de Gastos Recuperables

8.1.

8.2.

8.3.

8.4,

El Contratista tendrá el derecho de recuperar el porcentaje de los Gastos
Recuperables previsto en el Anexo 3.

PEP emitirá un certificado que establezca los Gastos Recuperables (el
“Certificado de Gastos Recuperables”) dentro del periodo establecido para la
autorización del pago, de acuerdo con lo señalado en la Cláusula 16.4 del
Contrato.

La emisión de los Certificados de Gastos Recuperables o el pago de
cualquier Remuneración es sin perjuicio del derecho de PEP de disputar,
protestar o cuestionar la procedencia y exactitud de cualquier Gasto Elegible,
saldo de la Cuenta Operativa, informes del Contratista o los informes del
auditor independiente, en los términos previstos en el numeral 7 de este
Anexo 6.

Los Certificado de Gastos Recuperables serán congruentes con los
Programas de Trabajo, Presupuestos y las APG.

9.Inventarios

9.1.

9,2.

El Contratista deberá llevar un registro de todos los Materiales que indique su
valor y localización. Mensualmente, el Contratista deberá proporcionar un
reporte del registro de inventarios que contenga: (i) la descripción y códigos
de todos los Materiales; (ii) el monto cargado a las cuentas por cada Material;
y (iii) el mes en el que cada Material fue cargado a las cuentas. En la medida
de lo posible, todos los Materiales deberán poder ser identificados por
inspección simple con sus respectivos códigos, los cuales deberán estar
especificados en manuales a ser preparados por el Contratista. Cualquier
ingreso por la disposición de cualquier Material deberá ser acreditado a la
Cuenta Operativa.

Por lo menos una vez cada año y a la terminación del presente Contrato, el
Contratista deberá llevar a cabo un inventario físico de todos los Materiales.
El Contratista deberá enviar notificación por escrito a PEP de la fecha en que
iniciará dicho inventario con por to menos treinta (30) días de anticipación. Si
así lo desea, PEP podrá estar presente mientras se lleva a cabo el inventario
físico. El Contratista deberá hacer las conciliaciones correspondientes al
registro de los Materiales que resulten del inventario físico.

20 ¿ y
Contrato No 424102853
o PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DECN.

10.Ley Aplicable y solución de controversias

Ley Aplicable. Estos procedimientos se regirán e interpretarán de acuerdo con las
Leyes de México, de conformidad con lo establecido en la Cláusula 25.1.

Todas las controversias, disputas, reclamaciones o conflictos que surjan de, estén
vinculadas o conectadas con, o tengan relación con los Procedimientos de Registro
Financiero, su interpretación, ejecución y/o cumplimiento, deberán ser resueltas
exclusivamente en los términos estipulados en la Cláusula 25.

21

Contrato No 424102853
EXPLORACIÓN Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 7

Programa Mínimo Inicial y Obligación
Mínima de Trabajo
Contrato No 424102853

Y pemex nato No 424102869

EXPLORACIÓN Y PRODUCCION D> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Programa Mínimo Inicial y Obligación Mínima de Trabajo

Periodo Inicial

Programa Mínimo Inicial. El Programa Minimo Inicial a ser implantado durante
el Periodo Inicial, tendrá un valor de treinta y cinco millones trescientos cuatro
mil novecientos treinta y seis Dólares (USD$35,304,936.00).

Los Servicios se llevarán a cabo de conformidad con lo previsto en la Cláusula
6.1 y podrán incluir actividades tales como pruebas tecnológicas, prácticas
operáticas, adquisición e interpretación de información sísmica, perforación de
pozos, construcción de instalaciones superficiales, entre otras, por lo que queda
entendido que tales actividades son de carácter enunciativo y no limitativo, de
forma tal que, tomando en consideración las Cláusulas 2.2, 16.2 y 16,3 del
Contrato, el Contratista podrá agregar, modificar o suprimir actividades en los
Programas de Trabajo que correspondan al Periodo Inicial.

Incumplimiento del Programa Mínimo Inicial. Si el Contratista incumple con
el Programa Mínimo Inicial, el Contratista deberá pagar a PEP el cien por ciento
(100%) del valor no ejecutado del Programa Mínimo Inicial. En caso de que el
Contratista no pague los montos mencionados, PEP podrá ejecutar cualquiera
de las Garantías para cobrarlos.

Periodo de Desarrollo

Obligación Mínima de Trabajo. La Obligación Mínima de Trabajo para cada
Año Contractual se calculará con base en la siguiente fórmula

12.8 * (Reserva 2P - Reserva PDP)
T

OMT,

Donde:

OMT; = Obligación Mínima de Trabajo del Año Contractual, en
Dólares

2

t= 1,2... Es

2 A
2
ES PEMEX Contrato No 424102883

rea Contractual Pánuco

EXPLORACION Y PRODUCCION € PETRO-SPM INTEGRATED SERVICES S.A. DEC,

T= 8

Reservas 2P = Reservas 2P certificadas, expresadas en
barriles de petróleo crudo equivalente aplicando
la equivalencia de gas de acuerdo con el
numeral 8 del Anexo 3.

Reservas PDP = Reservas probadas desarrolladas produciendo
certificadas, expresadas en barriles de petróleo
crudo equivalente aplicando para ello la
equivalencia de gas de acuerdo con el numeral
8 del Anexo 3.

Para este cálculo se empleará la información de reservas más reciente que se
disponga al momento de estimar la Obligación Mínima de Trabajo.

Ajustes a la Obligación Mínima de Trabajo. En caso de extensión del Área
Contractual en términos de la Cláusula 8.2, como excepción a lo señalado en el
numeral 1 anterior, ta Obligación Mínima de Trabajo del Año Contractual en que
ocurra tal extensión se incrementará en la misma proporción en que se haya
extendido el tamaño del Área Contractual respecto a su tamaño original.

Cómputo del cumplimiento de la Obligación Mínima de Trabajo. En
cualquier año, el Contratista podrá ejecutar cantidades en exceso a la
Obligación Mínima de Trabajo del año correspondiente. La Obligación Minima
de Trabajo de cualquier año del Periodo de Desarrollo no podrá ser reducida en
Ninguna circunstancia. Para el cómputo de la Obligación Minima de Trabajo no
se considerarán Gastos de operación ni de mantenimiento.

Incumplimiento de la Obligación Mínima de Trabajo. Si el Contratista
incumple con la Obligación Minima de Trabajo de cualquier año, el Contratista
deberá pagar a PEP el cien por ciento (100%) del valor no ejecutado de la
Obligación Mínima de Trabajo. En caso de que el Contratista no pague los
montos mencionados, PEP podrá ejecutar cualquiera de las Garantías para
cobrarlos.
2 PEMEX Contrato No 424102853

o Área Contractual Pánuco
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Anexo 8

Puntos de Medición y nominación
1.

> PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Puntos de Medición y nominación Área Contractual Pánuco

a)

b)

c)

d)

Medición

Además de lo establecido en el Contrato, la medición se realizará tomando
como referencia el Manual API, especificamente los capítulos 3, 5, 6, 8 y 21,
que se refieren a la medición de los fluidos, a la transferencia, al muestreo y al
uso y aplicación de los sistemas electrónicos de medición

Asimismo, las Partes deberán ajustarse a lo previsto en los Lineamientos
Técnicos de Medición de Hidrocarburos emitidos por la Comisión Nacional de
Hidrocarburos en su RESOLUCIÓN CNH.06.001/11, publicada en el Diario
Oficial de la Federación el jueves 30 de junio de 2011.

Las Partes están de acuerdo en que los volúmenes de Hidrocarburos se
medirán mediante los procedimientos señalados en la Cláusula 12 del Contrato
y los sistemas de medición acordados, los cuales deberán estar avalados por
una compañía certificadora reconocida conforme a lo establecido en la Cláusula
12.7. La medición se documentará mediante cartas de medición y otros
registros que en el futuro se dispongan, los cuales estarán disponibles
permanentemente en las oficinas del Contratista para su verificación por parte
de PEP o de cualquier autoridad competente en términos de las Leyes
Aplicables.

Las Partes acuerdan que los volúmenes de Hidrocarburos serán cuantificados
en periodos de veinticuatro (24) horas, excepto en aquellos dias donde ocurra
un cambio de horario, y con cierre a las 05:00 horas.

Las unidades de medición serán Barriles por día para los líquidos y millones de
pies cúbicos por día de Gas.

Puntos de Medición

Las Partes expresamente acuerdan que la ubicación donde se realice la medición de
los Hidrocarburos indicada en este apartado puede ser modificada durante la
vigencia del Contrato según sea requerido para la ejecución de los Servicios.

2.1.

Ubicación del Punto de Medición propuesto por PEP

El Punto de Medición en donde el Contratista deberá entregar, PEP recibirá y
donde se medirán y verificarán los Hidrocarburos Producidos, según se
establece el Contrato, se ubicará en:
Contrato No 424102853

> PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

a)

b)

Hidrocarburos líquidos

El extremo final del oleoducto CAB Cacalilao - Refinería Madero, externa
al Área Contractual, sitio donde PEP medirá los Hidrocarburos líquidos
recibidos, producidos y manejados por el Contratista.

El contratista deberá instalar un sistema de medición tipo Coriolis para
medir aceite acondicionado, el cual incluye el arreglo con filtro, válvulas,
instrumentos, analizador del contenido (%) de agua, densitómetro en línea
y muestreador automático.

Para el manejo de los Hidrocarburos líquidos producidos fuera del Área
Contractual (producción exterior) proveniente de las baterías de
recolección E-41 y G Mendez, el contratista deberá instalar un sistema de
medición tipo Coriolis, el cual incluye el arreglo con filtro, válvulas,
instrumentos, analizador de % de agua y densitómetro en linea y
muestreador automático, así como cabezal de recolección a la llegada de
CAB Cacalilao.

A efecto de determinar el balance entre los Hidrocarburos líquidos
producidos en el Área Contractual y la producción exterior recibida, así
como los Hidrocarburos acondicionados entregados en el Punto de
Medición, el Contratista deberá instalar un sistema de medición tipo
Coriolis, el cual incluye el arreglo con filtro, válvulas, instrumentos,
analizador de % de agua y densitómetro en línea y muestreador
automático, así como cabezal de recolección a la llegada de CAB
Cacalilao.

Los Hidrocarburos líquidos producidos fuera del Área Contractual
(producción exterior) que serán recibidos por el Contratista vendrán
separados de la corriente de gas sin acondicionar.

Gas

Las instalaciones comprendidas en el Área Contractual no cuentan con la
infraestructura para el aprovechamiento de gas producido, por lo que de
conformidad con la Cláusula 15.2, el Contratista deberá reinyectarlo al
yacimiento o disponer de él de conformidad con las Leyes Aplicables y
atendiendo los requerimientos emitidos por la Comisión Nacional de
Hidrocarburos en lo correspondiente al aprovechamiento de gas, para lo
cual el contratista deberá considerar infraestructura para el
aprovechamiento del gas que se produzca.

2.2. Calidad de los Hidrocarburos

La calidad de los Hidrocarburos entregados por el Contratista y recibidos por
PEP, en el Punto de Medición ubicado en extremo final del oleoducto CAB
Cacalilao - Refinería Madero, serán Hidrocarburos acondicionados, los cuales
deberán cumplir con las siguientes especificaciones:

XA
Contrato No 424102853
2 PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION a] PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
Parámetros Valor
Agua y sedimentos (% volumen máximo) 0.5
PVR (Ib/pg?) 6.5
Salinidad (Ib/1,000 bl) Máximo 50

3. Nominación de Hidrocarburos

a) Junto con cada Programa de Trabajo, el Contratista entregará a PEP un
programa de nominación considerando el volumen total de los Hidrocarburos e
interrupciones por mantenimiento y libranzas. PEP entregará al Contratista sus
observaciones u objeciones a dicho programa.

b) Una vez aprobado el Programa de Nominación, el Contratista estará obligado a
la entrega de los volúmenes nominados y a mantener la continuidad operativa
de los sistemas de producción y recolección de Hidrocarburos.

c) Cada Parte nombrará a un representante para cada Punto de Medición, quienes
serán los responsables de verificar la medición y revisar el cumplimiento del
programa de nominación.

d) Las variaciones observadas al programa de nominación deberán ser
documentadas por los representantes de cada Parte y los reportes
correspondientes entregados al Grupo Directivo.

e) Cualquiera de las Partes podrá proponer cambios al programa de nominación,
indicando las causas, el periodo de cambio y demás circunstancias relevantes
que justifiquen la modificación del programa. El Grupo Directivo acordará dicha
modificación y el programa modificado estará vigente a partir de la fecha y por
el plazo que determine el Grupo Directivo.

4. Volúmenes de Hidrocarburos Netos

Las Partes acuerdan que los volúmenes de Hidrocarburos Netos medidos por PEP y
que serán considerados para el cálculo de la Remuneración conforme al Anexo 3,
serán los registrados y acordados entre sus representantes en los Puntos de
Medición y determinados de conformidad con los procedimientos de
entrega/recepción de los Hidrocarburos Netos previstos en la Cláusula 12.4.

5. Diferencias s

Cualquier diferencia entre las Partes en relación con este Anexo 8, se deberá resolver por
el Grupo Directivo dentro de los treinta (30) días siguientes a la fecha en Y Parte “A

¿A

4
¿h memex

Contrato No 424102853
EXPLORACIÓN Y PRODUCCION O

Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

se considere afectada le comunique por escrito la diferencia de que se trate. Si la Parte
que se considera afectada no solicita la intervención del Grupo Directivo en el plazo
establecido en este párrafo, se entenderá que ha dejado de existir dicha diferencia.
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Anexo 9

Informe de Evaluación
¿ Contrato No 424102853
Sd PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

El

a)

b)

c)

d)

9)

h)

)

Informe de Evaluación

Informe de Evaluación deberá incluir, como mínimo, la siguiente información:

Reporte que describa todos los Servicios prestados por el Contratista en el Área
Contractual durante el Periodo Inicial;

Los datos técnicos, mapas, planos y reportes obtenidos o realizados relativos al Área
Contractual, incluyendo por especialidad y, sin limitación: topográficos, batimétricos
apoyados en imágenes satelitales, geológicos, geofísicos y de información del
análisis del subsuelo; identificación de zonas potencialmente productivas; las
profundidades de los distintos contactos de fluidos y/o gases; las propiedades
petrofísicas de las rocas del yacimiento; un análisis de los datos de presión-volumen-
temperatura (PVT) de los fluidos del yacimiento; las características y el análisis de
los Hidrocarburos descubiertos; informes técnicos de análisis de núcleos; así como
otras características del yacimiento y de los fluidos encontrados en éste;

Una estimación de los Hidrocarburos recuperables del yacimiento;
El pronóstico de la producción por Pozo, por yacimiento y por Campo;

Un estudio de la viabilidad del desarrollo del Área Contractual, el cual deberá
contener un análisis técnico-económico basado en pronósticos de producción y los
perfiles de inversiones razonables anualizados, los costos de operación y
mantenimiento que incluyan los vectores de los pasivos ambientales y sociales;

Opciones de explotación más favorables, considerando tecnologías de vanguardia en
la perforación, reparación de pozos, la optimización y diversificación de los sistemas
artificiales de acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

Opciones más favorables para el procesamiento y transporte de los hidrocarburos a
producir, considerando tecnologías de vanguardia, soportados con informe técnico-
económico de la optimización de la infraestructura propuesta para el manejo de la
producción, basado en la infraestructura existente (ductos e instalaciones);

Un informe de la viabilidad socio-ambiental, tomando en consideración el Manifiesto
de Impacto Ambiental Regional vigente;

Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios
operacionales, técnicos y económicos relacionados con un Campo o el Área
Contractual;

Programa y resultados del aprovechamiento del Gas;
EXPLORACION Y PRODUCCION O

K)

0)

Pp)

Contrato No 424102853
PEMEX Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

En lo referente a la seguridad industrial y protección ambiental, informe de auditorias,
atención a comisiones mixtas de seguridad e higiene, atención a pasivos
ambientales, cumplimiento a términos y condiciones de proyectos nuevos;

La ingeniería básica de las propuestas de infraestructura para el transporte y manejo
de la producción hasta el Punto de Medición;

Diagnóstico, evaluación y propuesta de programa de capacitación de personal de
PEP, en términos de lo establecido en la Cláusula 19.4;

Diagnóstico, evaluación y propuesta de programa de desarrollo sustentable, en
términos de lo establecido en la Cláusula 19.8;

Cualquier otro hecho relevante y las consecuencias derivadas de éste; y

Conclusiones generales y el desarrollo del razonamiento en el que se basan sus
conclusiones.
¿ uemex

EXPLORACIÓN Y PRODUCCION O

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

Anexo 10

Plan de Desarrollo
Contrato No 424102853

Ss PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Plan de Desarrollo

Contenido del Plan de Desarrollo

El Plan de Desarrollo deberá incluir una visión general y preliminar para llevar a cabo
los Servicios, después del Periodo Inicial y hasta la terminación del Contrato, en
términos de la Cláusula 7.1. El Plan de Desarrollo podrá considerar, en forma
enunciativa y no limitativa, lo siguiente:

11

1.2,

1.3,

1.4

1.5.

1.6.

1.7.

1.8.
1.9.

El número y espaciamiento de los Pozos calificados como localizaciones,
reparaciones mayores con y sin equipo y menores, parámetros de producción,
sus ubicaciones y profundidades, así como las instalaciones, equipos e
infraestructura requerida y los plazos programados para su construcción;

Un plan de optimización de las instalaciones de producción dentro y fuera del
Área Contractual, incluyendo almacenamiento, transporte, y plazos de
construcción;

Un estudio técnico-económico que considere montos de inversión, gastos de
operación, tiempo de recuperación; además de los elementos contractuales de
la Remuneración que permita determinar un Presupuesto preliminar;

En su caso, una propuesta de ubicación de los Puntos de Medición, así como
los sistemas de medición y calibración para la verificación de los Hidrocarburos
Netos;

Un programa para la implantación de proyectos de recuperación secundaria y/o
mejorada, así como cualquier otra tecnología aplicable;

Un programa para la implementación y diversificación de sistemas artificiales de
producción;

Un programa de aprovechamiento del Gas, considerando los parámetros
determinados por las Leyes Aplicables para su quema y venteo;

Un programa de Abandono y un estimado de los Gastos de Abandono;

Un esquema de seguridad industrial y protección ambiental, con base en las
Leyes Aplicables;

1.10.Un programa y mecanismos propuestos para cumplir con los compromisos de

grado de integración nacional en términos del Anexo 17;

1.11. Programas técnico-económicos de crecimiento/desarrollo del Campo en lo

referente a infraestructura para el transporte y manejo de la producción; y

X

£
> / Fm
2 PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.

1.12. Propuesta de desarrollo sustentable.

Criterios para determinar la viabilidad del Plan de Desarrollo

El Plan de Desarrollo considerará un análisis de viabilidad técnica y económica con
base en lo siguiente:

2.1. Estudios y análisis que sustenten la forma en que se alcanzará la recuperación
máxima posible de los Hidrocarburos, incluyendo una evaluación técnica (según
sea aplicable, pruebas geológicas, pruebas de nuevas tecnologías, pruebas de
laboratorio y evaluación de prospecciones) que demuestran que la tecnología
que se utilizará puede ser aplicada exitosamente; y

2.2. Análisis de viabilidad económica para justificar el nivel de los Gastos propuestos
en comparación con otros planes de desarrollo en otras áreas con condiciones
similares en cualquier parte del mundo.
PEMEX

EXPLORACIÓN Y PRODUCCION Y)

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

Anexo 11

Permisos
Este Anexo 11 establece los lineamientos aplicables para: (i) obtener todos los permisos

h pemex

EXPLORACION Y PRODUCCION o

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Permisos

de cualquier autoridad gubernamental para la ejecución de las actividades relacionadas
con los Servicios; (ii) obtener todos los permisos por parte de propietarios y terceros para

el acceso a terrenos y derechos de paso o uso y servidumbres requeridos para los

Servicios, y (ii) gestionar la celebración de contratos de ocupación superficial.

2.

Permisos de autoridades gubernamentales

<m

el siguiente cuadro:

Contratista gestionará, renovará o prorrogará oportunamente, en nombre de PEP,
mantendrá en pleno vigor y efecto, todos los permisos que se requieran conforme a
las Leyes Aplicables, normas, reglas generales y circulares para la realización de los
Servicios, incluyendo los permisos indicados en forma enunciativa y no limitativa en

Permiso

Dependencia

Permisos en materia de impacto y
riesgo ambiental de proyectos.

Secretaria del Medio Ambiente y Recursos
Naturales

Licencia ambiental única.

Secretaria del Medio Ambiente y Recursos
Naturales

Autorizaciones por descargas de
aguas residuales.

Comisión Nacional del Agua

Permisos de empresa generadora
de residuos peligrosos.

Dirección General de Política Ambiental e
Integración Regional y Sectorial

Permisos de aprovechamiento de
agua.

Comisión Nacional del Agua

Liberación de bancos de materia! y
áreas a ocupar

Liberación de bancos de material

Instituto Nacional de Antropología e Historia

Autoridades Estatales/Municipales

Permisos de acceso

Salvo por lo previsto en el siguiente párrafo, corresponde al Contratista gestionar y
obtener los permisos o acuerdos necesarios para el acceso a los sitios en my

? / a e%

ps
Contrato No 424102853
SD PEMEX Área Contractual Pánuco
FXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

deban ejecutarse los Servicios. Para tal efecto, deberá considerar el Manual de
Procedimientos Administrativos vigentes de la Unidad de Administración de Asuntos
Externos y Comunicación de la Región Norte. Los pagos e indemnizaciones a
propietarios y terceros se realizarán mediante avalúos bancarios, de instituciones de
crédito o a los tabuladores del Instituto de Administración y Avalúos de Bienes
Nacionales (INDAABIN) y únicamente podrán ser realizados directamente por el
Contratista, a nombre de PEP, a tales propietarios. Cuando a pesar de los esfuerzos
del Contratista, éste no logre obtener de manera oportuna los permisos o acuerdos
necesarios para el acceso a los sitios en donde deban ejecutarse los Servicios,
podrán solicitar el apoyo de PEP, quien estará obligado a cooperar con el Contratista
para la obtención de los mismos, sin costo alguno.

Como una última opción, PEP estará obligado a obtener los permisos de acceso a su
propio costo. La imposibilidad de PEP de obtener cualquier permiso de acceso podrá
ser invocada como Caso Fortuito o Fuerza Mayor por el Contratista, en términos del
Contrato.

En ningún caso y bajo ninguna circunstancia, el Contratista podrá entregar a PEP
cantidades o bienes, por concepto de o relacionados con pagos e indemnización a
propietarios.

Sin perjuicio de los permisos que debe obtener el Contratista, PEP obtendrá,
renovará o prorrogará oportunamente, a su propio costo, y mantendrá en pleno vigor
y efecto, los siguientes permisos:

Permiso Dependencia

Obtención de los dictámenes de
anuencia para la conveniencia y forma | Ayuntamientos de cada municipio donde se
de penetración en el territorio de los [ejecuten los trabajos

Estados de Veracruz y Tamaulipas

Permisos para la construcción de
accesos, cruzamientos e instalaciones | Secretaría de Comunicaciones y
marginales, en el derecho de víade  |Transportes

las carreteras Federales

Construcción de obras con fines de la
modificación o ampliación de obras en
el derecho de vía

Secretaría de Comunicaciones y
Transportes

Asi mismo, PEP obtendrá, renovará o prorrogará oportunamente, a su propio costo, y
mantendrá como los permisos que se requiera que sean obtenidos por PEP para la
ejecución de los Servicios del presente Contrato, ante las instancias 4

gubernamentales correspondientes.
, PA
2 PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

El Contratista deberá mantener informado a PEP respecto de la situación de los
permisos. Asimismo, el Contratista deberá entregar a PEP los documentos que
acrediten los permisos obtenidos de conformidad con este Anexo 11.

Ocupación superficial

El Contratista gestionará la celebración de los contratos de ocupación superficial,
incluyendo la correspondiente escrituración y su registro. Para tal efecto se deberá
guiar conforme al Manual de Procedimientos Administrativos vigentes de la Unidad
de Administración de Asuntos Externos y Comunicación de la Región Norte o
conforme PEP le indique en el futuro.Anexo 12
Contrato No 424102853
2 p EMEX Área Contractual Pánuco
XPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Garantía de Cumplimiento: carta de
crédito

1 4
Contrato No 424102853
S PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

FORMATO DE CARTA DE CRÉDITO STANDBY

(PAPEL MEMBRETADO DEL BANCO EMISOR)

Fecha de emisión

Banco Emisor
Nombre y domicilio completo

Banco Confirmador
Nombre y domicilio completo

Beneficiario Fecha de Vencimiento
PEMEX-Exploración y Producción (Día, Mes y Año)
Av. Marina Nacional 329,
Col. Petróleos Mexicanos
C.P. 11311
México, D.F.
Carta de Crédito Standby No. XXXXXX

Estimados señores:

Comunicamos a ustedes que hemos establecido nuestra carta de crédito standby No.

a favor de PEMEX-Exploración y Producción (el “Beneficiario”) por la
cantidad máxima de $ (importe con número, letra y moneda). Esta carta de crédito standby
es emitida para garantizar las obligaciones asumidas por (nombre, denominación o razón
social de la persona que asumió obligaciones con PEP) con relación al Contrato [o
convenio si ese es el caso] (número y fecha del Contrato o convenio) celebrado entre
(nombre, denominación o razón social de la persona que asumió obligaciones con PEP) y

el Beneficiario así como sus futuras modificaciones, para (descripción de ta obligación que
garantiza).

La presente carta de crédito standby será pagadera a la vista en [nuestras oficinas
ubicadas en (domicilio del banco emisor y horario de presentación) mediante la
presentación de los siguientes documentos:

1. Requerimiento de pago en hoja membretada del beneficiario según formato anexo, E
manifestando el incumplimiento por parte de (nombre, denominación o razón social
de la persona que asumió obligaciones con PEP).

2 iz
Contrato No 424102853
D PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES SAA. DE C.V.
2. Original o copia de Carta de crédito standby.

Condiciones especiales:

1. Conforme a esta carta de crédito standby se permiten disposiciones parciales y
disposiciones múltiples. En ningún caso el importe acumulado de los requerimientos
de pago podrán exceder del importe total de esta carta de crédito standby.

Nos comprometemos irrevocablemente con el Beneficiario a honrar sus requerimientos de
pago siempre y cuando sean presentados en cumplimiento con los términos y condiciones
de esta carta de crédito standby en o antes de la fecha de vencimiento, mediante
transferencia electrónica de fondos inmediatamente disponibles de acuerdo a las
instrucciones que el Beneficiario señale en el propio requerimiento de pago.

En caso de que el requerimiento de pago no cumpla con los términos y condiciones de
esta carta de crédito standby, el banco emisor deberá dar aviso por escrito al Beneficiario
del rechazo de la presentación especificando todas las discrepancias en las cuales ha
basado su rechazo. Dicho aviso podrá ser entregado al Beneficiario al correo electrónico o
facsímil (fax) que el Beneficiario informe por escrito para tal fin al banco emisor, a más
tardar el tercer día hábil inmediato siguiente a aquel en que se haya hecho la presentación
del requerimiento de pago.

El Beneficiario podrá volver a presentar un nuevo requerimiento de pago que cumpla con
los términos y condiciones de esta carta de crédito standby, siempre y cuando dicho
requerimiento de pago se presente dentro de la vigencia de esta carta de crédito.

En el supuesto que el último día hábil para presentación de documentos el lugar de
presentación por alguna razón esté cerrado, el último día para presentar documentos será
extendido al quinto día hábil inmediato siguiente a aquél en que el banco emisor reanude
sus operaciones.

La emisión de esta carta de crédito standby se sujeta a las Reglas “ISP 98” Prácticas
Internacionales para Standby emitidas por la Cámara Intemacional de Comercio
publicación ICC 590.

Cualquier controversia que surja con motivo de la misma deberá resolverse
exclusivamente ante los Tribunales Federales competentes de los Estados Unidos
Mexicanos con sede en la Ciudad de México, Distrito Federal.

Atentamente,

BANCO EMISOR

NOMBRE Y FIRMA DE FUNCIONARIOS FACULTADOS Q
S
Contrato No 424102853
>) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV,

(Hoja membretada del Beneficiario)

REQUERIMIENTO DE PAGO

Fecha: (fecha de presentación)

BANCO EMISOR

(DENOMINACIÓN Y DOMICILIO)

Ref. Carta de Crédito Standby No.

PEMEX-Exploración y Producción en su carácter de Beneficiario de la Carta de crédito
standby de referencia, por medio de la presente manifiesta que:

(Nombre, denominación o razón social de la persona que asumió obligaciones con PEP)
ha incumplido con los términos y condiciones suscritas en el Contrato [convenio] no.
(Numero y fecha del Contrato), especificamente en lo estipulado en la(s) cláusula (s) (no.
Cláusula del Contrato) por lo que el Beneficiario, PEMEX-Exploración y Producción, está
en su derecho de girar a cargo de esta Carta de crédito standby.

Por lo anterior sirvanse transferir el pago por la cantidad de (moneda, importe con numero
y letra) a la cuenta bancaria no. (Cuenta del banco) de (Nombre del banco) a nombre de
PEMEX-Exploración y Producción.

Agradeceremos citar la referencia de la presente carta de crédito standby en cada pago
realizado.

Nombre completo, Cargo y firma del funcionario autorizado
Correo Electrónico
Teléfono

Fax
¿ Contrato No 424102853
SD pl 'EMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

(MODELO PARA SER UTILIZADO SOLO EN CASO DE
MODIFICACIÓN A CARTA DE CRÉDITO STANDBY)

(PAPEL MEMBRETADO DEL BANCO EMISOR)
FECHA DE EMISIÓN
Banco Emisor (Nombre, Denominación o Razón

Social de la persona que asumió

Nombre y domicilio completo, obligaciones con Pemex)

Número del Contrato:

Beneficiario Referencia Banco Emisor
PEMEX-Exploración y Producción (Número de carta de crédito standby)
Av, Marina Nacional 329,

Col. Petróleos Mexicanos

C.P. 11311

México, D.F.

Modificación no.

Estamos modificando la Carta de crédito standby de referencia como sigue de acuerdo
con los términos del propio crédito:

Dice:
(incluir texto actual)
Debe decir:
(incluir nuevo texto)
Los demás términos y condiciones de la carta de crédito standby permanecen sin cambio.

Esta modificación forma parte integral de la Carta de crédito standby de referencia.

Atentamente,
BANCO EMISOR 2
NOMBRE Y FIRMA DE FUNCIONARIOS ESP,

, Uz
Contrato No 424102853
5 Pp EMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION o PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Anexo 13

Garantía de cumplimiento: fianza

YD >
Contrato No 424102853
SD PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Nombre o razón social de la institución de fianzas.

Se constituye fiadora hasta por la suma de $ (monto de la fianza) (número, letra y
moneda) ante, a favor y a disposición de Pemex-Exploración y Producción para
garantizar por (nombre del Contratista o, en su caso, nombre de cada una de las
Empresas Participantes) el debido cumplimiento
de las obligaciones derivadas del contrato número de fecha

y de los anexos del mismo, celebrado entre Pemex-
Exploración y Producción y nuestro fiado.

El contrato citado tiene por objeto

Esta fianza se otorga atendiendo a todas las estipulaciones contenidas en el contrato y
sus anexos y garantiza el debido cumplimiento de todas y cada una de las obligaciones
del contrato y sus anexos por parte de nuestro fiado, las cuales deberán ser realizadas en
los plazos que para tal efecto se establecieron en el mismo.

En caso de que sea necesario prorrogar el plazo señalado o conceder esperas y/o
convenios de ampliación de plazo para el cumplimiento del contrato garantizado y sus
anexos, esta institución de fianzas, a petición del fiado, y sujeto a aceptación de esta
institución afianzadora, podrá prorrogará la vigencia de la fianza en concordancia con las
prórrogas, esperas, o convenios de ampliación de plazo otorgados, la institución de
fianzas otorgará los documentos modificatorios correspondientes.

Esta institución de fianzas reconoce que e! monto garantizado por esta fianza puede
modificarse como consecuencia de la formalización de convenios de ampliación al monto,
la institución afianzadora podrá, sujeto a aceptación, otorgar el documento modificatorio
que garantice el porcentaje en exceso al monto originalmente garantizado.

El coafianzamiento o yuxtaposición de garantías, no implicará novación de tas
obligaciones asumidas por la institución de fianzas, por lo que subsistirá su
responsabilidad exclusivamente en la medida y condiciones en que la asumió en la
presente póliza de fianza y en sus documentos modificatorios.

Esta fianza garantiza hasta por el monto en que fue emitida la total ejecución y el
cumplimiento de todas y cada una de las obligaciones derivadas del contrato, aún cuando
parte de ellas se subcontraten, incluyendo los pagos en exceso más sus intereses
correspondientes, que supone que el beneficiario efectúe un pago por error sin existir
obligación alguna para hacerlo. Esta fianza se expide de entera conformidad con las
cláusulas del contrato garantizado y sus anexos.

El pago de la fianza es independiente del que se reclame al fiado por concepto de penas
convencionales o cualquier otra sanción estipulada en el contrato garantizado.

La institución de fianzas acepta expresamente someterse a los procedimientos de
ejecución previstos en la Ley Federal de Instituciones de Fianzas para la efectividad de la
fianza, aun para el caso de que procediera el cobro de indemnización por mora con motivo

dispondrá de un término de diez meses para formular la reclamación de esta póliza, el que

8

del pago extemporáneo del importe de la póliza de fianza requerida. El a, que,

2 d 7.
Contrato No 424102853
£h memex "frato No 424102853

EXPLORACION Y PRODUCCION 0 PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

se computará a partir de la fecha de notificación al contratista de la rescisión decretada por
su incumplimiento o de la fecha de terminación del contrato, lo que ocurra primero.

La institución afianzadora manifiesta que la reclamación de la fianza quedará integrada a
partir de su presentación si al escrito inicial en que se formula se acompaña en copia
simple la siguiente documentación:

póliza de fianza y en su caso sus documentos modificatorios.
contrato garantizado y en su caso sus convenios modificatorios.
en su caso, documento de notificación al fiado de su incumplimiento,
en su caso, la rescisión del contrato y su notificación.
en su caso, documento de terminación anticipada.
finiquito

9. importe reclamado.
Únicamente, en el caso de que en términos de lo dispuesto por el artículo 118 bis de la
Ley Federal de Instituciones de Fianzas, el fiado proporcione a la institución de fianzas
oportunamente elementos y documentos relacionados con la obligación principal
garantizada, que afecten la cuantificación de la reclamación, o bien, su improcedencia total
o parcial, incluyéndose en este caso las excepciones que la institución de fianzas pueda
oponer al beneficiario de la póliza de fianza, la institución de fianzas tendrá el derecho de
solicitar algún documento adicional a los que se señalan en los incisos que anteceden.

POLO cp

La institución de fianzas acepta expresamente que en caso de reclamación pagará al
beneficiario el importe total de la obligación garantizada y la indemnización por mora
correspondiente, salvo en aquellos casos en que en el contrato garantizado se haya
pactado que las prestaciones concernientes al objeto del contrato son de naturaleza
divisible, por lo que únicamente en este supuesto, la afianzadora podrá realizar el pago
correspondiente. Cualquier acción que la institución de fianzas, intente ejercer en
contravención a lo anterior, será ineficaz para fundar cualquier excepción que pretenda
desvirtuar la exigibilidad de esta fianza.

La institución de fianzas se compromete a pagar al beneficiario, conforme a los párrafos
precedentes, hasta el 100% del importe garantizado más, en su caso, la indemnización
por mora que derive del artículo 95 bis de la Ley Federal de Instituciones de Fianzas.

Esta institución de fianzas tendrá un plazo hasta de 30 días naturales contados a partir de
la fecha en que se integre la reclamación para proceder a su pago, o en su caso, para
comunicar por escrito al beneficiario las razones, causas o motivos de su improcedencia.

La institución de fianzas enterará el pago de la cantidad reclamada bajo los términos
estipulados en esta fianza, más, en su caso, la indemnización por mora que derive del
artículo 95 bis de la Ley Federal de Instituciones de Fianzas, aun cuando la obligación se
encuentre subjúdice, en virtud de procedimiento ante autoridad judicial, no judicial o
tribunal arbitral, salvo que el acto rescisorio sea combatido y el fiado obtenga la
suspensión de su ejecución, ya sea en el recurso administrativo, en el juicio contencioso o
ante el tribunal arbitral correspondiente.

resulte favorable a los intereses del fiado, y la institución de fianzas haya pagado la

P

En caso de que el procedimiento administrativo, o ante autoridad judicial o tribunal arbitral f

3 LA
Contrato No 424102853
SD Ll EMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

cantidad reclamada, el beneficiario devolverá a la institución de fianzas la cantidad pagada
en un plazo máximo de noventa días hábiles contados a partir de que la resolución
favorable al fiado haya causado ejecutoria.

Esta fianza estará vigente durante la substanciación de todos los procedimientos judiciales
o arbitrales y los recursos legales que se interpongan, con origen en la obligación
garantizada hasta que se pronuncie resolución definitiva que haya causado ejecutoria por
autoridad o tribunal competente.

La institución de fianzas se obliga a abstenerse de oponer como excepción para efectos
de pago de ésta fianza, la de compensación del crédito que tenga su fiado contra el
beneficiario, para lo cual hace expresa renuncia de la opción que le otorga el artículo 2813
del Código Civil Federal, en la inteligencia de que su fiado ha realizado en el contrato
garantizado la renuncia expresa al beneficio de compensación en términos de lo que
disponen los artículos 2197, en relación con el 2192 fracción | del citado código.

Esta fianza no es excluyente de la exigibilidad que el beneficiario haga valer en contra de
nuestro fiado por cualquier incumplimiento derivado del contrato que pueda exceder del
valor consignado en esta póliza.

Las obligaciones derivadas de esta fianza se extinguirán automáticamente una vez
transcurridos diez meses contados a partir de la fecha de notificación al contratista de la
rescisión decretada por incumplimiento, o a partir de la fecha de terminación del contrato,
lo que ocurra primero.

Esta institución de fianzas quedará liberada de su obligación fiadora siempre y cuando el
beneficiario solicite expresamente y por escrito la cancelación de la presente garantía,
acompañando dicha solicitud con el acta administrativa de extinción de derechos y
obligaciones, o bien, con el finiquito, y en caso de existir saldos, la constancia de
liquidación de los mismos.

Esta institución de fianzas se obliga a atender las reclamaciones firmadas por el
beneficiario, mismas que deberán contener los siguientes datos: fecha de la reclamación;
número de póliza de fianza relacionado con la reclamación recibida; fecha de expedición
de la fianza; monto de la fianza; nombre o denominación del fiado; nombre o
denominación del beneficiario y de su representante legal debidamente acreditado;
domicilio del beneficiario para oír y recibir notificaciones; descripción de la obligación
garantizada; referencia del contrato fuente (fechas, número de contrato, etc.); descripción
del incumplimiento de la obligación garantizada que motiva la presentación de la
reclamación, acompañando la documentación que sirva como soporte para comprobar lo
declarado y el importe de lo reclamado, que nunca podrá ser superior al monto de la
fianza.

Fin del texto.
Contrato No 424102853
DS P EMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION o PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 14

Indicadores Clave de Desempeño
9 Pemex

EXPIORACION Y PRODUCCIÓN O

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Indicadores Clave de Desempeño

El desempeño del Contratista deberá evaluarse anualmente de conformidad con los
siguientes Indicadores Clave de Desempeño (“1CD”):

ICD Fórmula Ponderación
e 1, si la producción observada es mayor a
o la producción programada
Productividad + Producción observada / producción 35
programada, de otro modo
e 1, si el pago es igual o menor al
Presupuesto
Presupuesto + Presupuesto / pagos realizados, de otro 35
modo
. e 1, sino hay accidentes fatales o derrames
Salud seguridad y + 0, si hay al menos un accidente fatal o 15
protección ambiental derrame
e 1, siel valor agregado nacional es igual o
Grado de integración mayor al 40% 15
nacional + Valor agregado nacional / 0.4, de otro
modo
Total 100

Los indicadores serán empleados en relación con los aspectos explícitamente señalados

en el Contrato.

Se podrán establecer otros

indicadores de desempeño tales como costo de

descubrimiento, costo de desarrollo, costo de producción por Barril e indicadores de
confiabilidad (por ejemplo: horas de paro no programadas/horas totales de operación).
Contrato No 424102853
a PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

Anexo 15

Abandono
Contrato No 424102853
L nemex pelele
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Abandono

Determinación de la cuota de Abandono

De acuerdo con lo establecido en la Cláusula 18.6, el Contratista deberá depositar
mensualmente en la Cuenta de Abandono, la cuota de Abandono que se determine por el
siguiente mecanismo de cálculo:

Aj¡=a *Q

_ max(GA -—S ,0)

1PD
donde:

A  = cuota de Abandono del mes

a = tasa de Abandono (se actualiza al mes siguiente de la entrega a PEP del
informe de reservas a que se refiere el inciso y) de la Cláusula 14,1)

q = Hidrocarburos Netos del mes, en barriles de crudo equivalente

i = 1, ..., 12 meses

j = año

1PD = reserva 1P desarrollada en barriles de crudo equivalente (se actualiza con
cada publicación de las reservas certificadas de PEP)

GA = Gastos estimados de Abandono, en Dólares (se actualiza al mes siguiente
de la entrega a PEP del informe de reservas a que se refiere el inciso y)
de la Cláusula 14.1)

S  = saldo de la cuenta de abandono al mes anterior al mes de actualización,

en Dólares

Para el primer año del Periodo de Desarrollo, la tasa de Abandono considerará la
información vigente de reservas probadas desarrolladas y los Gastos estimados de
Abandono y desmantelamiento de la infraestructura que se transfiera al Contratista.

La actualización de la tasa de Abandono se realizará el mes inmediato posterior a que la
información de las reservas probadas desarrolladas se encuentre disponible.

En ese momento, los Gastos estimados de Abandono se actualizarán con base en la
infraestructura existente en el Área Contractual.

2 ? ds
¿ Contrato No 424102853
SD PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION D PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

Anexo 16

Lineamientos para subcontratación

Se »
da Contrato No 424102853
£h PEMEX gato No 424102863
EXPLORACIÓN Y PRODUCCIÓN > PETRO-SPM INTEGRATED SERVICES 54. DE CV.

Lineamientos para subcontratación

El objeto de este Anexo 16 es establecer lineamientos para la Subcontratación. Queda
entendido que, las subcontrataciones en ningún caso implicarán que un Subcontratista
sustituye al Contratista.

1. Subcontratación

El Contratista tendrá el derecho de subcontratar conforme a lo siguiente:

a)

b)

c)

d)

e)

9)

Corresponderá al Contratista presentar sus planes de subcontratación al grupo
técnico competente del Grupo Directivo.

Los planes de subcontratación deberán ser elaborados conforme a una
metodología y sistema avalados por una firma especialista en administración de
proveeduría y suministro. El aval de dicha firma deberá abordar explícitamente
la transparencia y eficiencia operativa y comercial del sistema empleado por el
Contratista.

Las subcontrataciones deberán realizarse preferentemente a través de
licitaciones, concursos o cualquier otro procedimiento cuya competitividad esté
asegurada. Quedan exentas de lo estipulado en este párrafo las
subcontrataciones con Micro, Pequeñas y Medianas Empresas, según se
definen en la Ley para el Desarrollo de la Competitividad de la Micro, Pequeña y
Mediana Empresa.

El Contratista será el responsable de seleccionar a los Subcontratistas y de
verificar que los Subcontratistas cuenten con las capacidades técnicas,
financieras y demás requeridas para asegurar el éxito de la subcontratación.
Para todo lo relacionado con la subcontratación, el Contratista deberá implantar
las medidas que correspondan para evitar prácticas corruptas de conformidad
con las Leyes Aplicables y otras disposiciones en la materia que les sean
aplicables.

El Contratista dará prioridad a subcontratistas mexicanos, especialmente a
subcontratistas de la zona donde operen, siempre que, en opinión del
Contratista, en igualdad de condiciones, ofrezcan competencias, precios,
experiencia, reputación, especialidades, disponibilidad, y términos comerciales
comparables en todos los aspectos relevantes con proveedores extranjeros que
operen con la industria petrolera internacional.

Cualquier subcontratación por valor de diez millones de Dólares
(USD$10,000,000.00) o superior, deberá ser presentada por el Contratista a
conocimiento del grupo técnico competente del Grupo Directivo.

Subcontratación de actividades con Empresas Participantes o sus Compañías

Relacionadas

Toda subcontratación de actividades con las Empresas Participantes o sus
Compañías Relacionadas deberá ser acordada en el seno del grupo técnico

2 / A

IS

5
o PEMEX ] Contrato No 424102863

rea Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

competente del Grupo Directivo y deberá realizarse a precios de mercado; PEP
podrá requerir al Contratista la presentación de estudios de precios de transferencia
de tales operaciones comerciales.

Lineamientos para los contratos con Subcontratistas

Toda subcontratación deberá realizarse en términos competitivos, evitando prácticas
contrarias a la competencia. La subcontratación favorecerá el desarrollo de
proveedores de la industria petrolera en México y de la zona de influencia del Área
de Trabajo.
Contrato No 424102853
2 PHEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Anexo 17

Grado de integración nacional
Contrato No 424102853
SD PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Grado de integración nacional

1. En términos de las Leyes Aplicables y de los capítulos de compras gubernamentales
de los tratados internacionales suscritos por México en materia comercial, los
Servicios constituyen un proyecto integrado, considerando que el Contratista:

a) tiene la facultad de seleccionar a sus proveedores;
b)  fondea los Servicios; y
c) asume el riesgo asociado con la ejecución de los Servicios.

2.  Siel Contratista acreditó el grado de integración nacional a través de la participación
de algún miembro en caso de proposición consorcial y tal miembro deja de serlo, el
Contratista deberá comunicarlo a PEP, señalando de qué manera continuará dando
cumplimiento con los requerimientos de grado de integración nacional.

3. Quedan eximidas de las obligaciones a que se refiere este Anexo, aquellas
subcontrataciones que haga el Contratista con micro, pequeñas y medianas
empresas, según se definen en la Ley para el Desarrollo de la Competitividad de la
Micro, Pequeña y Mediana Empresa.

4. Cada año, para acreditar el cumplimiento del requisito de grado de integración
nacional mínimo de los Servicios, el Contratista presentará una declaración que
contendrá el cálculo del grado de integración nacional, efectuado conforme al punto 6
de este Anexo 17 y con el Anexo 6. El programa de grado de integración nacional
mínimo será el que establezca el Grupo Directivo, considerando un mínimo de
cuarenta por ciento (40%) a exigirse durante el Plazo.

5. Las Empresas Participantes que hayan aportado elementos para el contenido
nacional podrán efectuar una cesión de todo o parte de sus acciones oO

participaciones sociales siempre conforme a la Cláusula 23.1, siempre que el
cesionario cumpla con los requerimientos de grado de integración nacional.

Metodología para el cálculo del grado de integración nacional de los Servicios
El Contratista deberá aplicar la siguiente metodología:

Los Servicios deberán contar con un grado de integración nacional mínimo de
cuarenta por ciento (40%). Y

EU
Contrato No 424102853
> PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV,

Determinación:

Grado de integración nacional es la cantidad de valor agregado incorporado o creado
en territorio nacional, mediante la utilización de recursos humanos y materiales
nacionales, calculados conforme a la metodología contenida en este numeral.

Cuando los insumos importados sean sometidos a operaciones que impliquen su
transformación sustancial, éstos se considerarán como bienes nacionales. Se
entiende como transformación sustancial la producción que da como resultado un
bien nuevo y diferente, con nuevo nombre, nueva característica y nuevo uso.

Para efectos de este Contrato, el grado de integración nacional para los Servicios se
calculará conforme a la expresión siguiente:

GIN =  [1-(CI/VO)"100

Cl =  CIBT+CIBI

vo = VOBT+VOBI
donde:

GIN = Grado de integración nacional de los bienes y servicios;

CIBT = Valor total de los bienes tangibles importados, es decir el valor de las
materias primas, partes y componentes importados;

CIB! = Valor total de los bienes intangibles importados: salarios, sueldos u
honorarios pagados a la mano de obra extranjera que participe en la
prestación de éstos;

VOBT= Valor total de los bienes tangibles; y

VOBI = Valor total de los bienes intangibles.

Acreditación

Para acreditar el grado de integración nacional de los Servicios conforme a la
metodología indicada en este Anexo, y en términos de lo establecido en el Anexo 14
del Contrato, al término de cada año, el Contratista deberá presentar a PEP, un
informe del resultado. La información que se emplee deberá guardar congruencia
con la información a que se refiere el Anexo 6.

El Contratista estará obligado a conservar la información a que se refiere este Anexo
durante un plazo no menor a seis años, conforme a la Cláusula 11.7. b

/
3 ás
Contrato No 424102853
S PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Verificación

La información documental relacionada con el cumplimiento del grado de integración
nacional podrá ser revisada periódicamente, en los términos del numeral 7 del Anexo

6.

A efecto de realizar la verificación de! cumplimiento de los requisitos de grado de
integración nacional, PEP podrá requerir al Contratista, la información documental
siguiente:

Memoria de cálculo del porcentaje de integración nacional, incluyendo la
estructura de costos respectiva;

En su caso, copia simple de las facturas que amparan la compra de todos los
insumos necesarios para la fabricación del bien objeto de verificación, incluyendo,
para el caso de insumos importados, copia de los pedimentos de importación y de
los gastos aduanales generados;

En su caso, copia simple de los recibos o facturas que amparan el pago de todos
los sueldos, salarios y honorarios necesarios para la prestación de los Servicios,
incluyendo los correspondientes a servicios de origen extranjero, y

Cualquier otro documento o información que pudiera ser relevante para determinar
el cumplimiento de los requisitos de grado de integración nacional.

Como resultado de la verificación, PEP podrá solicitar a un tercero independiente que
revise el debido cumplimiento del grado de integración nacional.
2 PEMEX Contrato No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Anexo 18

Desarrollo sustentable
Contrato No 424102853
L Pemex nato No 424102803
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Desarrollo sustentable

Este Anexo establece las obligaciones de desarrollo comunitario sustentable que debe
cumplir el Contratista, de conformidad con lo estipulado en la Cláusula 19.8.

El Contratista deberá implementar un programa de apoyo a la comunidad y al medio
ambiente que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Para
la elaboración de dicho programa el Contratista deberá contar con un diagnóstico del
contexto socioeconómico y ambiental correspondiente al Área Contractual, el cual deberá
ser presentado a PEP a más tardar sesenta (60) días después del inicio del Periodo Inicial.
El programa deberá cumplir con los siguientes objetivos:

1. Orientar las inversiones a acciones que contribuyan a obtener la licencia social para
operar, entendida ésta como las condiciones favorables para operar en las
comunidades, con base en relaciones de confianza entre la comunidad, PEP y el
Contratista. Bajo ninguna circunstancia se considerará que se cumple con el
programa de desarrollo sustentable a través de donativos o aportaciones en dinero.

2. Impulsar acciones de beneficio social en los siguientes ejes: educación, salud y
proyectos productivos sustentables.

3. Impulsar acciones de conservación, restauración y manejo sustentable de los
recursos naturales en los siguientes ejes: hidrológico; forestal, biodiversidad,
mitigación y adaptación a cambio climático, y educación y cultura ambiental.

4. Las acciones deberán contemplar los siguientes enfoques transversales: cultura,
creación de capacidades, desarrollo de capital social local, transferencia de
tecnología, desarrollo organizacional, y género, edad y etnia.

El programa de apoyo a la comunidad y al medio ambiente deberá cumplir con los
objetivos que se señalan en los cuatro puntos que anteceden y deberá contener, por lo
menos, lo siguiente:

+ Antecedentes
+ Objetivos generales y particulares, estrategias y metas a realizar

+ Cronograma de actividades, en las que deberá prever la conclusión de las mismas
en el plazo previsto

+ Presupuesto del programa y mecanismos de seguimiento a nivel de metas fijadas

+ La definición de resultados deseados del programa como sucesos cuantificables,
impacto del programa

+ Un plan de comunicación que involucre a las comunidades en el diseño
seguimiento del programa, y retroalimentación a nivel comunitario

2 7%
ás
Contrato No 424102853
PEMEX Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.

Anexo 19

Participación consorcial
Petrofac P) Schlumberger

Convenio que celebran, por una parte, la compañía Dowell Schlumberger de
México S.A de C.V. y, por la otra, la compañía Petrofac México S.A de C.V.
(las “Partes”), para presentar una propuesta conjunta en la licitación pública
internacional abierta número 18575008-625-11, referente a la adjudicación de un
contrato para la prestación de los Servicios para la exploración, desarrollo y
producción de hidrocarburos en el Área Contractual PÁNUCO de la Región
Norte, al tenor de las siguientes declaraciones y cláusulas:

DECLARACIONES
I. Declara la compañía Dowell Schlumberger de México S.A de C.V.:

11. Que es una sociedad constituida conforme a las leyes de República
Mexicana, y acredita su legal existencia con la escritura pública número 19,768
de fecha 29 de junio de 1961, otorgada ante la fe del licenciado Jesús Castro
Figueroa, Notario Público número 38 del Distrito Federal, inscrito en el Registro
Público de Comercio de la Ciudad de México, Distrito Federal, en el libro 3%,
volumen 503 fojas 153 y número 102 con fecha 4 de agosto de 1961;

1.2. Que el señor Enrique Brash Espinosa, acredita su personalidad y facultades,
mediante la escritura pública número 57,352 de fecha 15 de junio de 2011
otorgada ante el Notario Público número 102 del Distrito Federal, licenciado José
Maria Morera González y que dichos poderes y facultades no le han sido
revocados, modificados ni limitados en forma alguna.

1.3. Que su domicilio se encuentra ubicado en:

Calle y número: Ejercito Nacional 350, piso 5

Colonia: Chapultepec Morales

Código Postal: 11570

Ciudad, estado y país: Ciudad de México, D.F, México
Teléfono: 0052.55.5263.3000

Correo electrónico: Brash2Wexchange.slb.com

II. Declara la compañía Petrofac México S.A de C.V.:

1.1. Que es una sociedad constituida conforme a las leyes de los Estados
Unidos Mexicanos, y acredita su legal existencia con la escritura pública No.
6,893 de fecha 19 de septiembre de 2011, otorgada ante la fe del Lic. José
Ángel Fernández Uria, Notario Público No. 217 del Distrito Federal, inscrito en el
Registro Público de la Propiedad y Comercio del Distrito Federal bajo el folio
mercantil electrónico número 459458-1 de fecha 12 de octubre de 2011.
Petrofac O Schlumberger

1.2. Que el señor Henricus Alberto Bockmeulen, acredita su personalidad y
facultades, mediante la escritura pública número 6,893 de fecha 19 de
septiembre de 2011 otorgada ante la fe del Lic. José Ángel Fernández Uria,
Notario Público No. 217 del Distrito Federal, y que dichos poderes y facultades
no le han sido revocados, modificados ni limitados en forma alguna.

111.3. Que su domicilio se encuentra ubicado en:

Prolongación 27 de febrero, No. 4506

Colonia: Tabasco 2000

Código Postal: 86035

Villahermosa, Tabasco, México

Teléfono: 993 317 7790

Correo electrónico: harry. bockmeulenpetrofac.com

IV. Las Partes declaran:

1V.1. Que celebran el presente convenio en términos de lo previsto en el numeral
5.d) de las Sección | de las Bases de la Licitación que se indica en el proemio;

1Y.2 Que tienen conocimiento de la participación económica de Petróleos
Mexicanos a través de un vehículo de propósitos específicos en términos del
numeral 1 de la Sección | de las Bases.

1V.3 Que señalan como domicilio común para oír y recibir notificaciones el
Ubicado en:

Calle y número: Prolongación 27 de febrero, No. 4506
Colonia: Tabasco 2000

Código Postal: 86035

Ciudad, estado y país: Villahermosa, Tabasco, D.F, México
Teléfono: 993 317 7043

Correo electrónico: harry. bockmeulenOpetrofac.com

1V.4. Que las Partes están de acuerdo en obligarse, al tenor de las siguientes:
CLÁUSULAS

PRIMERA: Partes de los trabajos que cada compañía se obliga a ejecutar. En caso
de resultar adjudicatarias del Contrato, las Partes se obligan a participar en la
ejecución del Contrato de acuerdo con los términos y condiciones básicos que

se estipulan en el Formato 4.

SEGUNDA: Designación del representante común para la presentación de la
proposición. Las Partes convienen que la compañía Petrofac México S.A de

ES
Petrofac P) Schlumberger

C.V, será la representante común para la presentación de la proposición. En tal
virtud, el representante legal de Petrofac México S.A de C.V, señor Henricus
Alberto Bockmeulen, tendrá todo el poder amplio, suficiente y necesario para
que actúe ante PEMEX Exploración y Producción en nombre y representación
de las Partes, en todos y cada uno de los actos de la Licitación pública
internacional referida y los que de ella se deriven, así como para que firme toda
clase de documentos y reciba toda clase de notificaciones incluyendo las de
carácter personal.

TERCERA: Compañía Líder. Las Partes designan en este acto, sujeto a la
celebración del Contrato, y a la aprobación de PEP, a la compañía Petrofac
México S.A de C.V., como Compañía Líder, de conformidad con la designación
del Operador según los términos y condiciones básicos del Formato 4.

CUARTA: Obligación conjunta y solidaria. Las Partes están de acuerdo que,
mediante la firma del Contrato que se celebre con motivo de la Licitación pública
internacional abierta número 18575008-625-11, quedarán obligados en forma
conjunta y solidaria ante PEMEX-Exploración y Producción del cumplimiento de
las obligaciones derivadas del mismo.

QUINTA: Nueva compañía. En caso de resultar favorecidas por el fallo de la
Licitación, las Partes constituirán una sociedad de propósito específico (“SPE”)
bajo las leyes mexicanas a fin de que sea ésta la que celebre el Contrato. La
sociedad que constituyan para ese efecto, tendrá la siguiente estructura de
capital y administración: las Partes participarán en el capital social de la SPE con
un interés de participación en el capital social de la SPE, así como en la
distribución de tareas para la prestación de los Servicios de acuerdo con los
Programas de Trabajo y los Presupuestos aprobados de conformidad con lo
dispuesto en el Contrato de Servicios de conformidad con lo siguiente:

Nombre del Accionista Intereses de Participación
Dowell Schlumberger de México S.A. de C.V. 50%
Petrofac México S.A de C.V. 50%
TOTAL 100%

Asimismo, la estructura de administración de la SPE será la de una Sociedad
Anónima de Capital Variable que se regirá de conformidad con lo establecido en
los Capitulo Y y VIII de la Ley General de Sociedades Mercantiles, sin que la
SPE tenga acciones o partes sociales con derechos especiales, o designación
de miembros con voto de calidad en órganos de administración y participarán en
la ejecución del Contrato de acuerdo con los términos y condiciones básicos que
se estipulan en el Formato 4.

Petrofac 6) Schlumberger

SEXTA: Regulación por parte de la Compañía Líder y acuerdos de indemnización
entre los mismos. Las Partes convienen en que la regulación del control del
consorcio será por la Compañía Líder, en los términos previstos en la Cláusula 4
del Modelo de Contrato, y los acuerdos de indemnización entre las Partes se
llevarán conforme lo resuelvan los tribunales competentes,

SÉPTIMA: Resolución de controversias entre las Partes, Ley aplicable y tribunal
competente. Para la interpretación y cumplimiento del presente convenio, las
Partes se someten a la aplicación de las leyes federales de los Estados Unidos
Mexicanos, y a la jurisdicción de los tribunales federales competentes con
residencia en la Ciudad de México, D. F., renunciando a cualquier otra
jurisdicción o fuero que pudiera corresponderles por razón de su domicilio
presente o futuro o por cualquier otra causa.

El presente convenio se firma por las Partes en tres ejemplares, en la ciudad de
Villahermosa, a los 15 días del mes de junio de 2012.

Atentamente,

DOWELL SCHLUMBERGER PETROFAC

DE MÉXICO, S.A. DE C.V. MÉXICO, S.A DE C.V.

Lun AAÍ *

ENRIQUE BRASH ESPINOSA
REPRESENTANTE LEGAL

LN
lan Mora
TESTIGO

TESTIGO

